Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

Dated as of December 21, 2011

among

SAMSON INVESTMENT COMPANY,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent,

Swingline Lender and a Letter of Credit Issuer,

WELLS FARGO BANK, N.A.,

as Syndication Agent,

and

 

 

 

J.P. MORGAN SECURITIES LLC and

WELLS FARGO SECURITIES, LLC,

as Lead Arrangers

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BMO CAPITAL MARKETS CORP.,

BARCLAYS CAPITAL,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

MIZUHO CORPORATE BANK, LTD. and

RBC CAPITAL MARKETS,

as Joint Bookrunners

KKR CAPITAL MARKETS LLC,

as Joint Manager and Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. Definitions

     2   

1.1

  Defined Terms      2   

1.2

  Other Interpretive Provisions      44   

1.3

  Accounting Terms      45   

1.4

  Rounding      45   

1.5

  References to Agreements, Laws, Etc.      45   

1.6

  Times of Day      45   

1.7

  Timing of Payment or Performance      46   

1.8

  Currency Equivalents Generally      46   

1.9

  Classification of Loans and Borrowings      46   

SECTION 2. Amount and Terms of Credit

     46   

2.1

  Commitments      46   

2.2

  Minimum Amount of Each Borrowing; Maximum Number of Borrowings      48   

2.3

  Notice of Borrowing      48   

2.4

  Disbursement of Funds      49   

2.5

  Repayment of Loans; Evidence of Debt      49   

2.6

  Conversions and Continuations      50   

2.7

  Pro Rata Borrowings      51   

2.8

  Interest      51   

2.9

  Interest Periods      52   

2.10

  Increased Costs, Illegality, Etc.      52   

2.11

  Compensation      54   

2.12

  Change of Lending Office      54   

2.13

  Notice of Certain Costs      54   

2.14

  Borrowing Base      55   

2.15

  Defaulting Lenders      58   

2.16

  Increase of Total Commitment      60   

2.17

  Extension Offers      61   

SECTION 3. Letters of Credit

     63   

3.1

  Letters of Credit      63   

3.2

  Letter of Credit Requests      64   

3.3

  Letter of Credit Participations      65   

3.4

  Agreement to Repay Letter of Credit Drawings      66   

3.5

  Increased Costs      67   

3.6

  New or Successor Letter of Credit Issuer      68   

3.7

  Role of Letter of Credit Issuer      69   

3.8

  Cash Collateral      70   

3.9

  Existing Letters of Credit      70   

3.10

  Applicability of ISP and UCP      70   

3.11

  Conflict with Issuer Documents      70   

3.12

  Letters of Credit Issued for Restricted Subsidiaries      70   

SECTION 4. Fees; Commitments

     71   

4.1

  Fees      71   

4.2

  Voluntary Reduction of Commitments      71   

4.3

  Mandatory Termination of Commitments      72   



--------------------------------------------------------------------------------

SECTION 5. Payments

  72   

5.1

Voluntary Prepayments   72   

5.2

Mandatory Prepayments   73   

5.3

Method and Place of Payment   74   

5.4

Net Payments   75   

5.5

Computations of Interest and Fees   78   

5.6

Limit on Rate of Interest   78   

SECTION 6. Conditions Precedent to Initial Borrowing

  79   

6.1

Credit Documents   79   

6.2

Collateral   79   

6.3

Legal Opinions   80   

6.4

Contemporaneous Debt Repayment   80   

6.5

Equity Contribution   80   

6.6

Closing Certificates   80   

6.7

Authorization of Proceedings of Each Credit Party; Organizational Documents   80
  

6.8

Fees   80   

6.9

Representations   80   

6.10

Solvency Certificate   80   

6.11

Acquisition   80   

6.12

Patriot Act   81   

6.13

Historical Financial Statements   81   

6.14

Pro Forma Financial Statements   81   

6.15

Material Adverse Change   81   

SECTION 7. Conditions Precedent to All Credit Events

  81   

7.1

No Default; Representations and Warranties   81   

7.2

Notice of Borrowing   82   

SECTION 8. Representations, Warranties and Agreements

  82   

8.1

Corporate Status   82   

8.2

Corporate Power and Authority; Enforceability   82   

8.3

No Violation   82   

8.4

Litigation   83   

8.5

Margin Regulations   83   

8.6

Governmental Approvals   83   

8.7

Investment Company Act   83   

8.8

True and Complete Disclosure   83   

8.9

Financial Condition; Financial Statements   83   

8.10

Tax Matters   84   

8.11

Compliance with ERISA   84   

8.12

Subsidiaries   85   

8.13

Intellectual Property   85   

8.14

Environmental Laws   85   

8.15

Properties   85   

8.16

Solvency   86   

8.17

Insurance   86   

8.18

Gas Imbalances, Prepayments   86   

8.19

Marketing of Production   86   

8.20

Hedge Agreements   86   

8.21

Patriot Act   86   



--------------------------------------------------------------------------------

SECTION 9. Affirmative Covenants

  87   

9.1

Information Covenants   87   

9.2

Books, Records and Inspections   91   

9.3

Maintenance of Insurance   92   

9.4

Payment of Taxes   92   

9.5

Consolidated Corporate Franchises   92   

9.6

Compliance with Statutes, Regulations, Etc.   92   

9.7

ERISA   92   

9.8

Maintenance of Properties   93   

9.9

Transactions with Affiliates   94   

9.10

End of Fiscal Years; Fiscal Quarters   95   

9.11

Additional Guarantors, Grantors and Collateral   95   

9.12

Use of Proceeds   96   

9.13

Further Assurances   97   

9.14

Reserve Reports   97   

9.15

Title Information   98   

9.16

Change in Business   98   

SECTION 10. Negative Covenants

  99   

10.1

Limitation on Indebtedness   99   

10.2

Limitation on Liens   103   

10.3

Limitation on Fundamental Changes   105   

10.4

Limitation on Sale of Assets   107   

10.5

Limitation on Investments   109   

10.6

Limitation on Dividends   111   

10.7

Limitations on Debt Payments and Amendments   114   

10.8

Negative Pledge Agreements   115   

10.9

Limitation on Subsidiary Distributions   116   

10.10

Hedge Agreements   117   

10.11

Consolidated Total Debt to Consolidated EBITDAX Ratio   118   

SECTION 11. Events of Default

  119   

11.1

Payments   119   

11.2

Representations, Etc.   119   

11.3

Covenants   119   

11.4

Default Under Other Agreements   120   

11.5

Bankruptcy, Etc.   120   

11.6

ERISA   120   

11.7

Guarantee   121   

11.8

Security Documents   121   

11.9

Judgments   121   

11.10

Change of Control   121   

11.11

Equity Cure   122   

SECTION 12. The Agents

  123   

12.1

Appointment   123   

12.2

Delegation of Duties   124   

12.3

Exculpatory Provisions   124   

12.4

Reliance by Agents   124   



--------------------------------------------------------------------------------

12.5

Notice of Default   125   

12.6

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders   125
  

12.7

Indemnification   126   

12.8

Agents in Its Individual Capacities   126   

12.9

Successor Agents   127   

12.10

Withholding Tax   127   

12.11

Security Documents and Collateral Agent under Security Documents and Guarantee  
128   

12.12

Right to Realize on Collateral and Enforce Guarantee   128   

12.13

Administrative Agent May File Proofs of Claim   128   

SECTION 13. Miscellaneous

  129   

13.1

Amendments, Waivers and Releases   129   

13.2

Notices   130   

13.3

No Waiver; Cumulative Remedies   131   

13.4

Survival of Representations and Warranties   131   

13.5

Payment of Expenses; Indemnification   131   

13.6

Successors and Assigns; Participations and Assignments   132   

13.7

Replacements of Lenders under Certain Circumstances   136   

13.8

Adjustments; Set-off   137   

13.9

Counterparts   137   

13.10

Severability   138   

13.11

Integration   138   

13.12

GOVERNING LAW   138   

13.13

Submission to Jurisdiction; Waivers   138   

13.14

Acknowledgments   138   

13.15

WAIVERS OF JURY TRIAL   139   

13.16

Confidentiality   139   

13.17

Release of Collateral and Guarantee Obligations   140   

13.18

USA PATRIOT Act   141   

13.19

Payments Set Aside   141   

13.20

Reinstatement   141   

13.21

Disposition of Proceeds   142   

13.22

Collateral Matters; Hedge Agreements   142   



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1.1(a) Commitments Schedule 1.1(b) Debt Repayment Schedule 1.1(c)
Excluded Stock Schedule 1.1(d) Excluded Subsidiaries Schedule 1.1(e) Existing
Letters of Credit Schedule 1.1(f) Closing Date Subsidiary Guarantors Schedule
1.1(g) Closing Date Hedge Banks Schedule 1.1(h) Closing Date Mortgaged
Properties Schedule 6.3 Local Counsels Schedule 8.4 Litigation Schedule 8.12
Subsidiaries Schedule 8.18 Closing Date Gas Imbalances Schedule 8.19 Closing
Date Marketing Agreements Schedule 8.20 Closing Date Hedge Agreements Schedule
9.9 Closing Date Affiliate Transactions Schedule 9.13(b) Further Assurances
Schedule 10.1 Closing Date Indebtedness Schedule 10.2 Closing Date Liens
Schedule 10.4 Scheduled Dispositions Schedule 10.5 Closing Date Investments
Schedule 10.8 Closing Date Negative Pledge Agreements Schedule 13.2 Notice
Addresses

 

EXHIBITS Exhibit A Form of Reserve Report Certificate Exhibit B Form of Notice
of Borrowing Exhibit C Form of Letter of Credit Request Exhibit D Form of
Guarantee Exhibit E Form of Security Agreement Exhibit F Form of Pledge
Agreement Exhibit G Form of Mortgage/Deed of Trust (Texas) Exhibit H Form of
Legal Opinion of Simpson Thacher & Bartlett LLP Exhibit I Form of Credit Party
Closing Certificate Exhibit J Form of Assignment and Acceptance Exhibit K Form
of Promissory Note Exhibit L Form of Intercompany Note Exhibit M Form of
Solvency Certificate Exhibit N Form of Non-Bank Tax Certificate



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of December 21, 2011, among SAMSON INVESTMENT
COMPANY, a Nevada corporation (the “Borrower”), (such terms and each other
capitalized term used but not defined in this preamble having the meaning
provided in Section 1), the banks, financial institutions and other lending
institutions from time to time parties as lenders hereto (each a “Lender” and,
collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Collateral Agent, Swingline Lender and a Letter of Credit Issuer, and
each other Letter of Credit Issuer from time to time party hereto.

WHEREAS, pursuant to the Stock Purchase Agreement, dated as of November 22, 2011
(together with all exhibits and schedules thereto, and as amended, supplemented
or otherwise modified from time to time, the “Stock Purchase Agreement”), among
Samson Resources Corporation (“Holdings”), the Borrower and the Selling
Stockholders named (and as defined) therein (collectively, the “Seller”),
Holdings will, directly or indirectly, acquire from the Seller all of the issued
and outstanding shares of capital stock of the Borrower (the “Acquisition”);

WHEREAS, to fund, in part, the Acquisition, it is intended that the Co-Investors
will contribute an amount in cash to Holdings and/or a direct or indirect parent
thereof in exchange for Stock (such contribution, the “Equity Investments”),
which shall be no less than 40% of the pro forma total capitalization of the
Holdings and its Subsidiaries after giving effect to the Transactions (the
“Minimum Equity Amount”);

WHEREAS, to consummate the transactions contemplated by the Stock Purchase
Agreement, it is intended that the Borrower will enter into a senior unsecured
interim loan agreement, dated as of the Closing Date (as amended, supplemented
or otherwise modified from time to time, the “Senior Interim Loan Agreement”),
by and among the Borrower, the lenders from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent, pursuant to which the
Borrower will borrow senior unsecured loans in an aggregate principal amount of
$2,250,000,000 (the “Senior Interim Loans”);

WHEREAS, in connection with the foregoing, (I) the Borrower has requested that
the Lenders extend credit in the form of Loans made available to the Borrower on
the Closing Date in an aggregate principal amount of approximately
$1,350,000,000 (the “Closing Date Loans”) and at any time and from time to time
after the Closing Date subject to the Available Commitment, (II) the Borrower
has requested that the Letter of Credit Issuer issue Letters of Credit (subject
to the Available Commitment) at any time and from time to time prior to the L/C
Maturity Date, in an aggregate Stated Amount at any time outstanding not in
excess of $200,000,000 and (III) the Borrower has requested that the Swingline
Lender extend credit in the form of Swingline Loans (subject to the Available
Commitment) at any time and from time to time prior to the Swingline Maturity
Date, in an aggregate principal amount at any time outstanding not in excess of
$50,000,000;

WHEREAS, the net proceeds of the Closing Date Loans, together with the net
proceeds of the Senior Interim Loans and the net proceeds of the Equity
Investments, will be used on the Closing Date to consummate the Acquisition, to
effect the Debt Repayments and to pay Transaction Expenses;

WHEREAS, following the Closing Date, the proceeds of the Loans will be used by
the Borrower for the acquisition, development and exploration of Oil and Gas
Properties and for working capital and other general corporate purposes of the
Borrower and its Subsidiaries (including Permitted Acquisitions) and the Letters
of Credit will be used by the Borrower and its Subsidiaries for general
corporate purposes and to support deposits required under purchase agreements
pursuant to which the Borrower or its Subsidiaries may acquire Oil and Gas
Properties and other assets;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Lenders, the Swingline Lender and the Letter of Credit Issuer are
willing to make available to the Borrower such revolving credit, swingline and
letter of credit facilities upon the terms and subject to the conditions set
forth herein; and

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

SECTION 1. Definitions

1.1 Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus  1⁄2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the LIBOR Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, for the avoidance
of doubt, for purposes of calculating the LIBOR Rate pursuant to clause
(c) above, the LIBOR Rate for any day shall be based on the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on such day by reference to the rate appearing on the Reuters Screen LIBOR01
Page (or any successor page or any successor service, or any substitute page or
substitute for such service, providing rate quotations comparable to the Reuters
Screen LIBOR01 Page, as determined by the Administrative Agent from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) for a period equal to one-month. The
“prime rate” is a rate set by the Administrative Agent based upon various
factors, including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in the ABR due to a change in such rate announced by the
Administrative Agent, in the Federal Funds Effective Rate or in the one-month
LIBOR Rate shall take effect at the opening of business on the day specified in
the public announcement of such change.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Acquired EBITDAX” shall mean, with respect to any Acquired Entity or Business
or any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma
Entity”) for any period, the amount for such period of Consolidated EBITDAX of
such Pro Forma Entity (determined using such definitions as if references to the
Borrower and its Restricted Subsidiaries therein were to such Pro Forma Entity
and its Restricted Subsidiaries), all as determined on a consolidated basis for
such Pro Forma Entity in a manner not inconsistent with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDAX.”

“Acquisition” shall have the meaning provided in the recitals to this Agreement.

“Additional Lender” shall have the meaning provided in Section 2.16(a).

 

2



--------------------------------------------------------------------------------

“Adjusted Financial Performance Covenant” means the Financial Performance
Covenant; provided that each figure to the left of the word “to” in the “Ratio”
column in the table set forth in Section 10.11 shall be decreased by (x) until
the second anniversary following the Closing Date, 0.50 and (y) thereafter 0.25.
For example, for the Test Period ending June 30, 2012, the “Ratio” shall be 4.50
to 1.00 (instead of 5.00 to 1.00).

“Adjusted Total Commitment” shall mean, at any time, the Total Commitment less
the aggregate amount of Commitments of all Defaulting Lenders.

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent appointed in accordance with
the provisions of Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall mean this Credit Agreement.

“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication,

(a) the amount of any capital contributions made in cash to, or any proceeds of
an equity issuance received by, the Borrower during the period from and
including the Business Day immediately following the Closing Date, through and
including the Applicable Equity Amount Reference Time, including proceeds from
the issuance of Stock or Stock Equivalents of any direct or indirect parent of
the Borrower, but excluding all proceeds from the issuance of Disqualified
Stock; minus

(b) the sum, without duplication, of:

(i) the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary pursuant to Section 10.5(g)(iii)(B), Section 10.5(h)(ii)
and Section 10.5(i)(B) after the Closing Date, and prior to the Applicable
Equity Amount Reference Time;

(ii) the aggregate amount of any Dividends made by the Borrower pursuant to
Section 10.6(j) after the Closing Date, and prior to the Applicable Equity
Amount Reference Time; and

 

3



--------------------------------------------------------------------------------

(iii) the aggregate amount of prepayments, repurchases, redemptions and
defeasances made by the Borrower or any Restricted Subsidiary pursuant to
Section 10.7(c)(iii) after the Closing Date and prior to the Applicable Equity
Amount Reference Time.

“Applicable Margin” shall mean, for any day, with respect to any ABR Loan or
LIBOR Loan, as the case may be, the rate per annum set forth in the grid below
based upon the Borrowing Base Utilization Percentage in effect on such day:

 

Borrowing Base Utilization Grid

Borrowing Base

   X < 30%   > 30% X <60%   >60% X <80%   > 80% X <90%   X > 90%

Utilization Percentage

          

LIBOR Loans

   1.50%   1.75%   2.00%   2.25%   2.50%

ABR Loans

   0.50%   0.75%   1.00%   1.25%   1.50%

Commitment Fee Rate

   0.375%   0.375%   0.50%   0.50%   0.50%

Each change in the Commitment Fee Rate or Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Approved Petroleum Engineers” shall mean (a) Netherland, Sewell & Associates,
Inc., (b) Ryder Scott Company Petroleum Consultants, L.P., (c) W. D. Van
Gonten & Co. Petroleum Engineering, (d) LaRoche Petroleum Consultants, Ltd. and
(e) at the Borrower’s option, any other independent petroleum engineers selected
by the Borrower and reasonably acceptable to the Administrative Agent.

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit J or such other form as may be approved by
the Administrative Agent.

“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, the Assistant or Vice Treasurer, the Vice President-Finance, the
General Counsel and any manager, managing member or general partner, in each
case, of such Person, and any other senior officer designated as such in writing
to the Administrative Agent by such Person. Any document delivered hereunder
that is signed by an Authorized Officer shall be conclusively presumed to have
been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of the Borrower or any other Credit
Party and such Authorized Officer shall be conclusively presumed to have acted
on behalf of such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(b).

“Available Commitment” shall mean, at any time, (a) the Loan Limit at such time
minus (b) the aggregate Total Exposures of all Lenders at such time.

“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“benefited Lender” shall have the meaning provided in Section 13.8.

 

4



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the introductory paragraph hereto.

“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).

“Borrowing Base” shall mean, at any time, an amount equal to the amount
determined in accordance with Section 2.14, as the same may be adjusted from
time to time pursuant to the provisions thereof.

“Borrowing Base Deficiency” occurs if, at any time, the aggregate Total
Exposures of all Lenders exceeds the Borrowing Base then in effect. The amount
of the Borrowing Base Deficiency is the amount by which Total Exposures of all
Lenders exceeds the Borrowing Base then in effect.

“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties included in the Initial Reserve Report and thereafter in the most
recently delivered Reserve Report delivered pursuant to Section 9.14.

“Borrowing Base Required Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding at least 90% of the Adjusted Total Commitment at such
date or (b) if the Total Commitment has been terminated, Lenders having or
holding at least 90% of the outstanding principal amount of the Loans, the
Swingline Exposure and Letter of Credit Exposure (excluding the Loans, Swingline
Exposure and Letter of Credit Exposure of Defaulting Lenders) in the aggregate
at such date.

“Borrowing Base Utilization Percentage” shall mean, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the aggregate
Total Exposures of all Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Tulsa, Oklahoma are authorized
by law or other governmental actions to close, and, if such day relates to
(a) any interest rate settings as to a LIBOR Loan, (b) any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
(c) any other dealings pursuant to this Agreement in respect of any such LIBOR
Loan, such day shall be a day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that leases that are recharacterized as
Capital Leases due to a change in GAAP after January 1, 2011 shall not be
treated as Capital Leases for any purpose under this Agreement but shall instead
be treated as they would have been in accordance with GAAP as in effect on
January 1, 2011.

 

5



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP; provided that obligations that are recharacterized as Capitalized
Lease Obligations due to a change in GAAP after January 1, 2011 shall not be
treated as Capitalized Lease Obligations for any purpose under this Agreement
but shall instead be treated as they would have been in accordance with GAAP as
in effect on January 1, 2011.

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

“Cash Management Agreement” shall mean any agreement entered into from time to
time by Holdings, the Borrower or any of the Borrower’s Restricted Subsidiaries
in connection with cash management services for collections, other Cash
Management Services and for operating, payroll and trust accounts of such
Person, including automatic clearing house services, controlled disbursement
services, electronic funds transfer services, lockbox services, stop payment
services and wire transfer services.

“Cash Management Bank” shall mean any Person that either (a) at the time it
provides Cash Management Services, (b) on the Closing Date or (c) at any time
after it has provided any Cash Management Services, is a Lender or an Agent or
an Affiliate of a Lender or an Agent.

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreement.

“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender with any guideline, request, directive or order enacted or
promulgated after the Closing Date by any central bank or other governmental or
quasi governmental authority (whether or not having the force of law); provided
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) and all
guidelines, requests, directives, orders, rules and regulations adopted, enacted
or promulgated in connection therewith shall be deemed to have gone into effect
after the Closing Date regardless of the date adopted, enacted or promulgated
and shall be included as a Change in Law only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a)(ii) and (c) of
Section 2.10 generally on other borrowers of loans under United States
reserve-based credit facilities.

 

6



--------------------------------------------------------------------------------

“Change of Control” shall mean and be deemed to have occurred if:

(a) (i) at any time prior to a Qualifying IPO, (x) the Permitted Holders shall
at any time cease, directly or indirectly, to have the power to vote or direct
the voting of at least 35% of the Voting Stock of Holdings or (y) any Person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act, but excluding any employee benefit plan of such Person, entity or “group”
and its Subsidiaries and any Person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than the
Permitted Holders, shall at any time have acquired direct or indirect beneficial
ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of a
percentage of the voting power of the outstanding Voting Stock of Holdings that
is greater than the percentage of such voting power of such Voting Stock in the
aggregate, directly or indirectly, beneficially owned by the Permitted Holders
or (ii) at any time on and after a Qualifying IPO, any Person, entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding
any employee benefit plan of such Person, entity or “group” and their respective
Subsidiaries and any Person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), other than the Permitted
Holders (or any holding company parent of Holdings owned directly or indirectly
by the Permitted Holders), shall at any time have acquired direct or indirect
beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act) of voting power of the outstanding Voting Stock of Holdings having more
than the greater of (A) 35% of the ordinary voting power for the election of
directors of Holdings and (B) the percentage of the ordinary voting power for
the election of directors of Holdings owned in the aggregate, directly or
indirectly, beneficially, by the Permitted Holders, unless in the case of either
clause (i) or (ii) above, the Permitted Holders have, at such time, the right or
the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the members of the Board of Directors of
Holdings; or

(b) at any time Continuing Directors shall not constitute at least a majority of
the Board of Directors of Holdings; or

(c) the failure of Holdings, directly or indirectly, through wholly owned
subsidiaries to own beneficially and of record, all of the Stock of the Borrower
(other than in respect to a Qualifying IPO by the Borrower); or

(d) a “Change of Control” (as defined in the Senior Interim Loan Agreement or
Senior Notes Indenture) shall have occurred;

provided that (x) at any time when at least a majority of the outstanding Voting
Stock of Holdings is directly or indirectly owned by a Parent Entity, all
references in clause (a) and clause (b) to “Holdings” (other than in this
proviso) shall be deemed to refer to the ultimate Parent Entity that directly or
indirectly owns such Voting Stock of Holdings and (y) at any time when Holdings
does not own a majority of the outstanding Voting Stock of the Borrower, all
references in clause (a) and clause (b) to “Holdings” shall be deemed to refer
to the Borrower.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Existing Loans, Extended Loans
(of the same Extension Series) or Swingline Loans, when used in reference to any
Commitment, refers to whether such Commitment is an Existing Commitment, an
Extended Commitment (of each Extension Series) or a Swingline Commitment and
when used in reference to any Lender, refers to whether such Lender has a Loan
or Commitment with respect to a single class.

 

7



--------------------------------------------------------------------------------

“Closing Date” shall mean December 21, 2011.

“Closing Date Loans” shall have the meaning provided in the recitals to this
Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Investors” shall mean the Sponsors and Itochu.

“Collateral” shall have the meaning provided for such term in each of the
Security Documents; provided that with respect to any Mortgages, “Collateral”,
as defined herein, shall include “Mortgaged Property” as defined therein.

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., as collateral agent
under the Security Documents, or any successor collateral agent appointed in
accordance with the provisions of Section 12.9.

“Collateral Coverage Minimum” shall mean that the Collateral, including the
Mortgaged Properties, shall represent (a) from the date that is 90 days
following the Closing Date up to (but excluding) the date that is 120 days
following the Closing Date, at least 50% of the PV-9 of the Credit Parties’
total Proved Reserves and (b) from the date that is 120 days following the
Closing Date and thereafter, at least 80% of the PV-9 of the Credit Parties’
total Proved Reserves, in each case, included either in the Initial Reserve
Report or in the most recent Reserve Report delivered pursuant to Section 9.14.

“Commitment” shall mean, (a) with respect to each Lender that is a Lender on the
Closing Date, the amount set forth opposite such Lender’s name on Schedule
1.1(a) as such Lender’s “Commitment” and (b) in the case of any Lender that
becomes a Lender after the Closing Date, the amount specified as such Lender’s
“Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Commitment, in each case as the same may be
changed from time to time pursuant to terms of this Agreement. The aggregate
amount of the Commitments as of the Closing Date is $2,250,000,000.

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

“Commitment Fee Rate” shall mean, for any day, with respect to the Available
Commitment on any day, the applicable rate per annum set forth next to the row
heading “Commitment Fee Rate” in the definition of “Applicable Margin” and based
upon the Borrowing Base Utilization Percentage in effect on such day.

“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Total Exposure at such
time by (ii) the aggregate Total Exposures of all Lenders at such time.

“Company Representations” shall mean the representations and warranties made by
the Seller or Samson, in either case, with respect to the Samson Acquired
Business in the Stock Purchase Agreement as are material to the interests of the
Lenders, but only to the extent that Holdings (or one of its Affiliates) has the
right to terminate its obligations under the Stock Purchase Agreement or decline
to consummate the Acquisition as a result of a breach of such representations
and warranties in the Stock Purchase Agreement.

 

8



--------------------------------------------------------------------------------

“Confidential Information” shall have the meaning provided in Section 13.16.

“Consolidated EBITDAX” shall mean, for any period, Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for the Borrower and the Restricted Subsidiaries for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such Hedging Obligations, bank fees and costs of
surety bonds in connection with financing activities,

(ii) provision for taxes based on income, profits or capital, including U.S.
federal, state, non-U.S., franchise, excise and similar taxes and foreign
withholding taxes paid or accrued during such period, including any penalties
and interest relating to any tax examinations,

(iii) depreciation, depletion and amortization, including the amortization of
intangible assets established through purchase accounting and the amortization
of deferred financing fees or costs,

(iv) Non-Cash Charges,

(v) restructuring charges, accruals or reserves or related charges (including
restructuring costs related to acquisitions after the Closing Date),

(vi) the amount of management, monitoring, consulting, advisory and similar fees
and indemnities and related expenses (it being understood that this clause
(vii) is not intended to address ordinary course general and administrative
expenses) paid or accrued in such period to (or on behalf of) the Co-Investors
to the extent otherwise permitted by Section 9.9(g) and (j),

(vii) exploration expenses or costs (to the extent the Borrower adopts the
“successful efforts” method),

(viii) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any equity subscription or equity holder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of an issuance of Stock or Stock Equivalents
of the Borrower (other than Disqualified Stock),

(ix) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption,

 

9



--------------------------------------------------------------------------------

(x) losses on asset Dispositions, disposals or abandonments (other than asset
Dispositions, disposals or abandonments in the ordinary course of business),

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDAX in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
Consolidated EBITDAX pursuant to paragraph (b) below for any previous period and
not added back,

(xii) the amount of “run rate” net cost savings, operating expense reductions
and synergies in connection with, as a result of, or related to, the
Transactions projected by the Borrower in good faith to be realized as a result
of specified actions either taken or expected to be taken (which cost savings or
synergies shall be calculated on a pro forma basis as though such cost savings,
operating expense reductions or synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that (A) such cost savings, operating expense
reductions or synergies are reasonably identifiable and factually supportable,
(B) such actions have either been taken or are expected to be taken within 18
months after the Closing Date and (C) the Borrower reasonably expects to realize
such savings, operating expense reductions or synergies within 36 months after
the Closing Date (it is understood and agreed that (x) “run rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken, or expected to be taken, net of the amount of actual
benefits realized during such period from such actions and (y) amounts added
back pursuant to this clause (xii) shall not be duplicative of restructuring or
other charges under clause (v) above or of any Pro Forma Adjustment)),

(xiii) the amount of any loss attributable to a new plant or facility, until the
date that is 12 months after the date of commencing construction of or acquiring
such plant or facility, as the case may be; provided that (A) such losses are
reasonably identifiable and factually supportable and certified by a responsible
officer of the Borrower and (B) losses attributable to such plant or facility
after 12 months from the date of commencing such construction of or acquiring
such plant or facility, as the case may be, shall not be included in this clause
(xiii),

(xiv) with respect to any joint venture that is not a Restricted Subsidiary and
solely to the extent relating to any net income referred to in clause (h) of the
definition of “Consolidated Net Income”, an amount equal to the proportion of
those items described in clauses (ii) and (iii) above relating to such joint
venture corresponding to the Borrower’s and the Restricted Subsidiaries’
proportionate share of such joint venture’s Consolidated Net Income (determined
as if such joint venture were a Restricted Subsidiary), and

(xv) one-time costs associated with commencing Public Company Compliance,

less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDAX in any prior period),

 

10



--------------------------------------------------------------------------------

(ii) gains on asset Dispositions, disposals and abandonments (other than asset
Dispositions, disposals and abandonments in the ordinary course of business),

(iii) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not deducted in arriving at Consolidated EBITDAX in any period to
the extent non-cash losses relating to such income were added in the calculation
of Consolidated EBITDAX pursuant to paragraph (a) above for any previous period
and not deducted,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that:

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDAX currency translation and transaction gains
and losses,

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDAX for any period any non-cash gain or loss
attributable to the mark-to-market movement in the valuation of Hedging
Obligations (to the extent the cash impact resulting from such gain or loss has
not been realized) or other derivative instruments pursuant to Financial
Accounting Standards Codification No. 815 and its related pronouncements and
interpretations,

(C) there shall be included in determining Consolidated EBITDAX for any period,
without duplication, (A) the Acquired EBITDAX of any Person or business or
attributable to any property or asset, acquired by the Borrower or any
Restricted Subsidiary during such period (but not the Acquired EBITDAX of any
related Person or business or any Acquired EBITDAX attributable to any assets or
property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned or otherwise Disposed of by the
Borrower or such Restricted Subsidiary (each such Person, business, property or
asset acquired and not subsequently so Disposed of, an “Acquired Entity or
Business”) and the Acquired EBITDAX of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), based on the actual Acquired EBITDAX of such Pro Forma
Entity for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis, and
(B) an adjustment equal to the amount of the Pro Forma Adjustment shall be added
back to Consolidated EBTDAX for such period (including the portion thereof
occurring prior to such acquisition or conversion) as specified in a Pro Forma
Adjustment Certificate and delivered to the Administrative Agent (for further
delivery to the Lenders), and

(D) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDAX for any period, the Disposed EBITDAX of any
Person or business or attributable to any property or asset (other than an
Unrestricted Subsidiary) sold, transferred, abandoned or otherwise Disposed of
or closed by the Borrower or any Restricted Subsidiary during such period (each
such Person, business, property or asset so sold or Disposed of or closed, a
“Sold Entity or Business”), and the Disposed EBITDAX of any Restricted
Subsidiary that is converted into an Unrestricted Subsidiary during such period
(each, a “Converted Unrestricted Subsidiary”) based on the actual Disposed
EBITDAX of such Pro Forma Entity for such period (including the portion thereof
occurring prior to such sale, transfer, abandonment or Disposition, closure or
conversion) determined on a historical Pro Forma Basis.

 

11



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (C) and (D) of the immediately preceding
proviso with respect to acquisitions and Dispositions occurring following the
Closing Date and adjustments as provided under clauses (a)(xii) or (xiii) above,
Consolidated EBITDAX shall be deemed to be $296,600,000 and $266,800,000 for the
fiscal-quarters ended June 30, 2011 and September 30, 2011, respectively.

Notwithstanding the foregoing, the aggregate amount of addbacks made pursuant to
subclauses (xii) and (xiii) of clause (a) above in any Test Period shall not
exceed 15% of Consolidated EBITDA (prior to giving effect to such addbacks) for
such Test Period.

“Consolidated Net Income” shall mean, for any period, the net income (loss)
attributable to the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication,

(a) any extraordinary, unusual or non-recurring charges and gains for such
period (less all fees and expenses relating thereto), including any unusual or
non-recurring operating expenses directly attributable to the implementation of
cost savings initiatives, severance costs, relocation costs, signing costs,
retention or completion bonuses, transition costs, costs related to the closure
and/or consolidation of facilities and costs from curtailments or modifications
to pension and post-retirement employee benefit plans for such period,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(c) Transaction Expenses, to the extent incurred on or prior to December 31,
2012,

(d) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, investment,
recapitalization, asset Disposition, issuance, incurrence or Refinancing of
debt, issuance of equity securities, refinancing transaction or amendment or
other modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring acquisition costs
incurred during such period as a result of any such transaction,

(e) any income (or loss) for such period attributable to the early
extinguishment of Indebtedness (other than Hedging Obligations),

(f) any unrealized income (or loss) for such period attributable to Hedging
Obligations or other derivative instruments,

(g) accruals and reserves established or adjusted, or other charges required as
a result of, the adoption or modification of accounting policies during such
period, and

(h) any net income (or loss) for such period of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually received by the Borrower or a Restricted Subsidiary in cash or
Permitted Investments (or to the extent converted into cash or Permitted
Investment).

There shall be excluded from Consolidated Net Income for any period the effects
from applying purchase accounting, including applying purchase accounting to
inventory, property and equipment, software and other intangible assets and
deferred revenue required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Borrower and the Restricted Subsidiaries), as a result of any acquisition
consummated prior to the Closing Date, the Transactions and any Permitted
Acquisitions (or Investments similar to those made for Permitted Acquisitions)
or the amortization or write-off of any amounts thereof.

 

12



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness of the types described in clauses (a) and (b) (other than
intercompany Indebtedness owing to the Borrower or any Restricted Subsidiary),
clause (d) (but, in the case of clause (d), only to the extent of any
unreimbursed drawings under any letter of credit) and clause (f) of the
definition thereof, in each case actually owing by the Borrower and the
Restricted Subsidiaries on such date and to the extent appearing on the balance
sheet of the Borrower determined on a consolidated basis in accordance with GAAP
(provided that the amount of any Capitalized Lease Obligations or any such
Indebtedness issued at a discount to its face value shall be determined in
accordance with GAAP) minus (b) the aggregate cash and Permitted Investments (in
each case, free and clear of all Liens, other than Permitted Liens and other
nonconsensual Liens permitted by Section 10.2 and Liens permitted by Sections
10.2(a), (h), (i) and (l) and clauses (i) and (ii) of Section 10.2(n)) included
in the cash and cash equivalents accounts listed on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Debt to Consolidated EBITDAX Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the most recent Test Period ended on or prior to such date of
determination to (b) Consolidated EBITDAX for such Test Period.

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Borrower on the Closing Date, (b) who, as of
the date of determination, has been a member of such board of directors for at
least the twelve preceding months, (c) who has been nominated to be a member of
such board of directors, directly or indirectly, by a Co-Investor or Persons
nominated by a Co-Investor or (d) who has been nominated or designated to be a
member of such board of directors by a majority of the other Continuing
Directors then in office.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDAX.”

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDAX.”

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, each Letter of Credit, any promissory notes issued by the Borrower
under this Agreement, any Extension Amendment, any Incremental Agreement and any
intercreditor agreement with respect to the Facility entered into after the
Closing Date to which the Collateral Agent is party.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Party” shall mean each of the Borrower and the Guarantors.

“Crestview” shall mean Crestview Partners II GP, L.P.

 

13



--------------------------------------------------------------------------------

“Cure Amount” shall have the meaning provided in Section 11.11(a).

“Cure Deadline” shall have the meaning provided in Section 11.11(a).

“Cure Right” shall have the meaning provided in Section 11.11(a).

“Debt Repayment” shall mean the purchase, repayment, prepayment, repurchase or
redemption of the Indebtedness of the Credit Parties that is identified on
Schedule 1.1(b).

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.

“Disposed EBITDAX” shall mean, with respect to any Sold Entity or Business or
any Converted Unrestricted Subsidiary for any period, the amount for such period
of Consolidated EBITDAX of such Sold Entity or Business or Converted
Unrestricted Subsidiary (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDAX were
references to such Sold Entity or Business or Converted Unrestricted Subsidiary
and its respective Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary, as the case
may be.

“Disposition” shall have the meaning provided in Section 10.4. “Dispose” shall
have a correlative meaning.

“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof (other than as a result of a change of control or asset sale to the
extent the terms of such Stock or Stock Equivalents provide that such Stock or
Stock Equivalents shall not be required to be repurchased or redeemed until the
Latest Maturity Date has occurred or such repurchase or redemption is otherwise
permitted by this Agreement (including as a result of a waiver hereunder)), in
whole or in part, in each case prior to the date that is 91 days after the
Latest Maturity Date hereunder; provided that, if such Stock or Stock
Equivalents are issued to any plan for the benefit of employees of the Borrower
or its Subsidiaries or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Stock or Stock Equivalents held by any future, present or former employee,
director, manager or consultant of the Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies or any other entity in which the
Borrower or a Restricted Subsidiary has an Investment and is designated in good
faith as an “affiliate” by the board of directors or managers of the Borrower,
in each case pursuant to any equity holders’ agreement, management equity plan
or stock incentive plan or any other management or employee benefit plan or
agreement shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries.

 

14



--------------------------------------------------------------------------------

“Disregarded Entity” shall mean any Domestic Subsidiary that is disregarded for
U.S. federal income tax purposes.

“Dividends” shall have the meaning provided in Section 10.6.

“Documentation Agent” shall have the meaning provided in the recitals to this
Agreement.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

“Engineering Reports” shall have the meaning provided in Section 2.14(c).

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by or on behalf of the Borrower or any of the Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings arising under or based upon any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

“Equity Investment” shall have the meaning provided in the recitals to this
Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“Event of Default” shall have the meaning provided in Section 11.

 

15



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.

“Excluded Stock” shall mean (a) any Stock or Stock Equivalents with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower and the Collateral Agent), the cost or other
consequences of pledging such Stock or Stock Equivalents in favor of the Secured
Parties under the Security Documents shall be excessive in view of the benefits
to be obtained by the Secured Parties therefrom, (b) solely in the case of any
pledge of Stock or Stock Equivalents of any Foreign Corporate Subsidiary or
FSHCO to secure the Obligations, any Stock or Stock Equivalents that is Voting
Stock of such Foreign Corporate Subsidiary or FSHCO in excess of 66% of the
outstanding Stock and Stock Equivalents of such class and, solely in the case of
a pledge of Stock or Stock Equivalents of any Disregarded Entity substantially
all of whose assets consist of Stock and Stock Equivalents of Foreign Corporate
Subsidiaries to secure the Obligations, any Stock or Stock Equivalents of such
Disregarded Entity in excess of 66% of the outstanding Stock and Stock
Equivalents of such entity (such percentages to be adjusted upon any change of
law as may be required to avoid adverse U.S. federal income tax consequences to
the Borrower or any Subsidiary), (c) any Stock or Stock Equivalents to the
extent the pledge thereof would be prohibited by any Requirement of Law, (d) in
the case of (i) any Stock or Stock Equivalents of any Subsidiary to the extent
the pledge of such Stock or Stock Equivalents is prohibited by Contractual
Requirements or (ii) any Stock or Stock Equivalents of any Subsidiary that is
not wholly owned by the Borrower and its Restricted Subsidiaries at the time
such Subsidiary becomes a Subsidiary, any Stock or Stock Equivalents of each
such Subsidiary described in clause (i) or (ii) to the extent (A) that a pledge
thereof to secure the Obligations is prohibited by any applicable Contractual
Requirement (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code or other applicable Requirements
of Law), (B) any Contractual Requirement prohibits such a pledge without the
consent of any other party; provided that this clause (B) shall not apply if
(1) such other party is a Credit Party or a wholly owned Restricted Subsidiary
or (2) consent has been obtained to consummate such pledge (it being understood
that the foregoing shall not be deemed to obligate the Borrower or any
Subsidiary to obtain any such consent)) and for so long as such Contractual
Requirement or replacement or renewal thereof is in effect, or (C) a pledge
thereof to secure the Obligations would give any other party (other than a
Credit Party or a wholly owned Restricted Subsidiary) to any Contractual
Requirement governing such Stock or Stock Equivalents the right to terminate its
obligations thereunder (other than customary non-assignment provisions that are
ineffective under the Uniform Commercial Code or other applicable Requirement of
Law), (e) the Stock or Stock Equivalents of any Immaterial Subsidiary and any
Unrestricted Subsidiary, (f) the Stock or Stock Equivalents of any Subsidiary of
a Foreign Corporate Subsidiary, (g) any Stock or Stock Equivalents of any
Subsidiary to the extent that the pledge of such Stock or Stock Equivalents
would result in material adverse tax consequences to the Borrower or any
Subsidiary as reasonably determined by the Borrower and (h) any Stock or Stock
Equivalents set forth on Schedule 1.1(c) which have been identified on or prior
to the Closing Date in writing to the Administrative Agent by an Authorized
Officer of the Borrower and agreed to by the Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(d) and each future Domestic Subsidiary, in each case, for so long as any
such Subsidiary does not constitute a Material Subsidiary, (b) each Domestic
Subsidiary that is not a wholly owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 9.11 (for so long as such Subsidiary remains a non-wholly owned
Restricted Subsidiary), (c) any Disregarded Entity substantially all the assets
of which consist of Stock and Stock Equivalents of Foreign Corporate
Subsidiaries, (d) each Domestic Subsidiary that is prohibited by any applicable
Contractual Requirement or Requirement of Law from guaranteeing or granting
Liens to secure the Obligations at the time such Subsidiary becomes a Restricted
Subsidiary (and for so long as such restriction or any replacement or renewal
thereof is in effect) or that would require consent, approval, license or
authorization of a Governmental Authority to guarantee or grant Liens to secure
the Obligations at the time such Subsidiary becomes a Restricted Subsidiary
(unless such consent, approval, license or authorization has been received),
(e) each Domestic Subsidiary that is a Subsidiary of a Foreign Corporate
Subsidiary, (f) each other Domestic Subsidiary acquired pursuant to a Permitted
Acquisition financed with secured Indebtedness incurred pursuant to
Section 10.1(j) and permitted by the proviso to subclause (C) of Section 10.1(j)
and each Restricted Subsidiary thereof that guarantees such Indebtedness to the
extent and so long as the financing documentation relating to such Permitted
Acquisition to which such Restricted Subsidiary is a party prohibits such
Restricted Subsidiary from guaranteeing or granting a Lien on any of its assets
to secure the Obligations, (g) any other Domestic Subsidiary with respect to
which, (x) in the reasonable judgment of the Administrative Agent and the
Borrower, the cost or other consequences of providing a Guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) providing such a Guarantee would result in material
adverse tax consequences as reasonably determined by the Borrower, and (h) each
Unrestricted Subsidiary.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions contemplated thereunder), (ii) except in the case
of a Lender that is an assignee pursuant to a request by the Borrower under
Section 13.7, in the case of a Non-U.S. Lender, any United States federal
withholding Tax imposed on any payment by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document that (A) is required
to be imposed on amounts payable to such Non-U.S. Lender pursuant to laws in
force at the time such Non-U.S. Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, immediately prior to the designation of a new
lending office (or assignment), to receive additional amounts or indemnification
payments from any Credit Party with respect to such withholding Tax pursuant to
Section 5.4 or (B) is attributable to such Non-U.S. Lender’s failure to comply
with Section 5.4(e) or (iii) any United States federal withholding Tax imposed
under FATCA.

“Existing Class” shall have the meaning provided in Section 2.17.

“Existing Commitment” shall have the meaning provided in Section 2.17.

“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule 1.1(e) and any amendments, extensions
and renewals thereof.

 

17



--------------------------------------------------------------------------------

“Existing Loans” shall have the meaning provided in Section 2.17.

“Extended Commitments” shall have the meaning provided in Section 2.17.

“Extended Loans” shall have the meaning provided in Section 2.17.

“Extending Lender” shall have the meaning provided in Section 2.17.

“Extension Amendment” shall have the meaning provided in Section 2.17.

“Extension Date” shall have the meaning provided in Section 2.17.

“Extension Election” shall have the meaning provided in Section 2.17.

“Extension Request” shall have the meaning provided in Section 2.17.

“Extension Series” shall mean all Extended Commitments that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended
Commitments provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, maturity and other terms.

“Facility” shall mean this Agreement and the Commitments and the extensions of
credit made hereunder.

“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as reasonably determined by the
Borrower.

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 10.11.

 

18



--------------------------------------------------------------------------------

“Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is treated
as a corporation for U.S. federal income tax purposes.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

“FSHCO” shall mean any direct or indirect Subsidiary that has no material assets
other than the Stock of one or more direct or indirect Foreign Corporate
Subsidiaries

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.

“Granting Lender” shall have the meaning provided in Section 13.6(g).

“Guarantee” shall mean the Guarantee made by any Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit D.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

19



--------------------------------------------------------------------------------

“Guarantors” shall mean Holdings and each Domestic Subsidiary listed on Schedule
1.1(f) and each other Domestic Subsidiary (other than an Excluded Subsidiary)
that becomes a party to the Guarantee after the Closing Date pursuant to
Section 9.11 or otherwise.

“Gulf Coast and Offshore Reorganization” shall have the meaning provided in the
Stock Purchase Agreement.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas, (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, fixed-price physical
delivery contracts, whether or not exchange traded, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Notwithstanding
the foregoing, agreements or obligations to physically sell any commodity at any
index-based price shall not be considered Hedge Agreements.

“Hedge Bank” shall mean (a) any Person (other than the Borrower or any of its
Subsidiaries) that (x) at the time it enters into a Hedge Agreement is a Lender
or Agent or an Affiliate of a Lender or Agent, or (y) at any time after it
enters into a Hedge Agreement it becomes a Lender or Agent or an Affiliate of a
Lender or Agent or (b) with respect to any Hedge Agreement that is in effect on
the Closing Date, any Person (other than the Borrower or any of its
Subsidiaries) that (x) is a Lender or Agent or an Affiliate of a Lender or Agent
on the Closing Date or (y) is listed on Schedule 1.1(g) (and, in the case of
this clause (y), any Affiliate of such Person).

“Hedge PV” shall mean, with respect to any commodity Hedge Agreement, the
present value, discounted at 9% per annum, of the future receipts expected to be
paid to the Borrower or the Restricted Subsidiaries under such Hedge Agreement
netted against the most recent Bank Price Deck provided to the Borrower by the
Administrative Agent pursuant to Section 2.14(i); provided, however, that the
“Hedge PV” shall never be less than $0.00.

“Hedging Condition” shall mean the circumstance that as of the later of (x) the
date that is 90 days following the Closing Date and (y) April 1, 2012, the
Borrower shall have entered into Hedge Agreements in respect of commodities the
net notional volumes for which are not less than 50% of the reasonably
anticipated projected Hydrocarbon production from the Credit Parties’ total
Proved Developed Producing Reserves as forecast based upon the Initial Reserve
Report for a term of five years (or for a shorter period if an equal amount of
such notional volumes is hedged on a weighted-average basis (e.g., 100% of such
anticipated production for a period of 2.5 years)).

 

20



--------------------------------------------------------------------------------

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Agreements.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheets of Samson and its consolidated Subsidiaries as of June 30, 2010
and 2011, and the related audited statements of income and comprehensive income,
statements of changes in shareholders’ equity and statements of cash flows for
each of the fiscal years in the three-year period ended June 30, 2011 and
(b) the unaudited interim consolidated balance sheets of Samson and its
consolidated Subsidiaries as of September 30, 2010 and 2011, and the related
statements of income and comprehensive income, statements of changes in
shareholders’ equity and statements of cash flows for the quarters ended
September 30, 2010 and 2011.

“Holdings” shall have the meaning provided in the recitals to this Agreement.

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of the Borrower.

“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.

“Increasing Lender” shall have the meaning provided in Section 2.16.

“Incremental Agreement” shall have the meaning provided in Section 2.16.

“Incremental Increase” shall have the meaning provided in Section 2.16.

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than
(i) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP

 

21



--------------------------------------------------------------------------------

and (ii) obligations resulting under firm transportation contracts or take or
pay contracts entered into in the ordinary course of business), (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) all indebtedness
(excluding prepaid interest thereon) of any other Person secured by any Lien on
any property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (f) the principal component of all Capitalized Lease
Obligations of such Person, (g) net Hedging Obligations of such Person, (h) all
obligations of such Person in respect of Disqualified Stock, (i) obligations to
deliver commodities, goods or services, including Hydrocarbons, in consideration
of one or more advance payments, other than obligations relating to net oil,
natural gas liquids or natural gas balancing arrangements arising in the
ordinary course of business, (j) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment, and (k) without duplication, all Guarantee
Obligations of such Person; provided that Indebtedness shall not include
(i) trade and other ordinary course payables and accrued expenses arising in the
ordinary course of business, (ii) deferred or prepaid revenue, (iii) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the respective seller,
(iv) in the case of the Borrower and its Restricted Subsidiaries, all
intercompany Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
and (v) any obligation in respect of a farm-in agreement or similar arrangement
whereby such Person agrees to pay all or a share of the drilling, completion or
other expenses of an exploratory or development well (which agreement may be
subject to a maximum payment obligation, after which expenses are shared in
accordance with the working or participation interest therein or in accordance
with the agreement of the parties) or perform the drilling, completion or other
operation on such well in exchange for an ownership interest in an oil or gas
property.

For purposes hereof, the amount of any net Hedging Obligations on any date shall
be deemed to be the Swap Termination Value thereof as of such date. The amount
of Indebtedness of any Person for purposes of clause (e) above shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by, any payment by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document other than (a) Excluded Taxes,
(b) Other Taxes and (c) any interest, penalties or expenses caused by an Agent’s
or Lender’s gross negligence or willful misconduct.

“Industry Investment” shall mean Investments and expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the Oil and Gas business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of Oil and Gas
business jointly with third parties, including: (1) ownership interests in oil
and gas properties or gathering, transportation, processing, or related systems;
and (2) Investments and expenditures in the form of or pursuant to operating
agreements, processing agreements, farm-in agreements, farm-out agreements,
development agreements, area of mutual interest agreements, unitization
agreements, pooling arrangements, joint bidding agreements, service contracts,
joint venture agreements, partnership agreements (whether general or limited),
and other similar agreements (including for limited liability companies) with
third parties.

“Initial Loans” shall have the meaning provided in Section 2.1(a).

 

22



--------------------------------------------------------------------------------

“Initial Maturity Date” shall mean the fifth anniversary of the Closing Date,
or, if such anniversary is not a Business Day, the Business Day immediately
following such anniversary.

“Initial Reserve Report” shall mean the reserve engineers’ report as of
September 30, 2011 of Netherland, Sewell & Associates, Inc., with respect to the
Oil and Gas Properties of the Credit Parties.

“Intercompany Note” shall mean the Intercompany Subordinated Note, dated as of
the Closing Date, substantially in the form of Exhibit L executed by the
Borrower and each other Subsidiary of the Borrower.

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

“Interim Redetermination” shall have the meaning provided in Section 2.14.

“Interim Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.14.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale), (b) the making of any deposit with, or advance, loan or other
extension of credit to, any other Person (including the purchase of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person) (including any partnership or
joint venture), (c) the entering into of any guarantee of, or other contingent
obligation with respect to, Indebtedness or (d) the purchase or other
acquisition (in one transaction or a series of transactions) of (x) all or
substantially all of the property and assets or business of another Person or
(y) assets constituting a business unit, line of business or division of such
Person; provided that, in the event that any Investment is made by the Borrower
or any Restricted Subsidiary in any Person through substantially concurrent
interim transfers of any amount through one or more other Restricted
Subsidiaries, then such other substantially concurrent interim transfers shall
be disregarded for purposes of Section 10.5.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary)
or in favor of the Letter of Credit Issuer and relating to such Letter of
Credit.

“Itochu” shall mean ITOCHU Corporation and its Affiliates.

“Joint Bookrunners” shall mean J.P. Morgan Securities LLC, Wells Fargo
Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, BMO Capital
Markets Corp., Barclays Capital, the investment banking division of Barclays
Bank PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Mizuho Corporate Bank, Ltd. and RBC Capital Markets, LLC, each in its capacity
as joint bookrunner in respect of the Facility.

“KKR” shall mean Kohlberg Kravis Roberts & Co., L.P.

 

23



--------------------------------------------------------------------------------

“Latest Maturity Date” shall mean at any date of determination, the latest
Maturity Date applicable to any Class of Commitments or Loans that is
outstanding hereunder on such date of determination, as extended in accordance
with this Agreement from time to time.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Maturity Date.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“Lead Arrangers” shall mean J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC, each in its capacity as lead arranger in respect of the
Facility.

“Lender” shall have the meaning provided in the preamble to this Agreement.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or participations in Letters of
Credit or Swingline Loans, which refusal or failure is not cured within one
Business Day after the date of such refusal or failure; (ii) the failure of any
Lender to pay over to the Administrative Agent, any Letter of Credit Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute; (iii) a Lender has notified the Borrower or the
Administrative Agent that it does not intend or expect to comply with any of its
funding obligations or has made a public statement to that effect with respect
to its funding obligations under the Facility, (iv) the failure by a Lender to
confirm in a manner reasonably satisfactory to the Administrative Agent that it
will comply with its obligations under the Facility or (v) a Distressed Person
has admitted in writing that it is insolvent or such Distressed Person becomes
subject to a Lender-Related Distress Event.

“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of (i) the ownership or
acquisition of any equity interests in any Lender or any Person that directly or
indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof or (ii) an undisclosed administration pursuant to the
laws of the Netherlands.

 

24



--------------------------------------------------------------------------------

“Letter of Credit” shall have the meaning provided in Section 3.1 and shall
include the Existing Letters of Credit.

“Letter of Credit Commitment” shall mean $200,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a)) minus the amount of cash or deposit
account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.8.

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letter of Credit Issuer” shall mean (a) JPMorgan Chase Bank, N.A., any of its
Affiliates or any replacement or successor appointed pursuant to Section 3.6,
(b) Bank of Montreal and any of its Affiliates, (c) Compass Bank and any of its
Affiliates, and (d) if requested by the Borrower (subject to the consent of the
Administrative Agent, which consent shall not be unreasonably withheld, delayed
or conditioned) any other Person who is at the time of such request a Lender (it
being understood that if any such Person ceases to be a Lender hereunder, such
Person will remain a Letter of Credit Issuer with respect to any Letters of
Credit issued by such Person that remained outstanding as of the date such
Person ceased to be a Lender). If the Borrower requests JPMorgan Chase Bank,
N.A. to issue a Letter of Credit, JPMorgan Chase Bank, N.A. may, in its
discretion, arrange for such Letter of Credit to be issued by Affiliates of the
Administrative Agent or any Lender, and in each such case the term “Letter of
Credit Issuer” shall include any such Affiliate or Lender with respect to
Letters of Credit issued by such Affiliate or Lender. References herein and in
the other Credit Documents to the Letter of Credit Issuer shall be deemed to
refer to the Letter of Credit Issuer in respect of the applicable Letter of
Credit or to all Letter of Credit Issuers, as the context requires.

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate (other than an ABR Loan bearing interest by
reference to the LIBOR Rate by virtue of clause (c) of the definition of ABR).

“LIBOR Rate” shall mean, for any Interest Period with respect to any Borrowing
of a LIBOR Loan, the interest rate per annum appearing on Reuters Screen LIBOR01
Page (or on any successor page or any successor service, or any substitute page
or substitute for such service, providing rate quotations comparable to those
currently provided on Reuters Screen LIBOR01 Page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBOR Rate” with respect to
such Borrowing of such LIBOR Loan for such Interest

 

25



--------------------------------------------------------------------------------

Period shall be determined by the Administrative Agent by reference to such
other comparable publicly available service for displaying the offered rate for
dollar deposits in the London interbank market as may be selected by the
Administrative Agent and, in the absence of availability, then such rate shall
be the rate at which dollar deposits of an amount comparable to the Borrowing of
such LIBOR Loan and for a maturity comparable to such Interest Period are
offered by the principal office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.

“Liquidity” shall mean, as of any date of determination, the sum of (a) the
Available Commitment on such date and (b) the aggregate amount of cash and cash
equivalents (in each case, free and clear of all Liens, other than Permitted
Liens and nonconsensual Liens permitted by Section 10.2 and Liens permitted by
Sections 10.2(a), (h), (i) and (l) and clauses (i) and (ii) of Section 10.2(n))
included in the cash and cash equivalents accounts listed on the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries at such date, less
the amount, if any, of the Borrowing Base Deficiency existing on such date of
determination.

“Loan Limit” shall mean, at any time, the lesser of (a) the Total Commitment at
such time and (b) the Borrowing Base at such time (including as it may be
reduced pursuant to Section 2.14(h)).

“Loan” shall mean any Initial Loan, Extended Loan or Swingline Loan made by any
Lender hereunder.

“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Adjusted Total Commitment at such date, or (b) if the
Total Commitment has been terminated or for the purposes of acceleration
pursuant to Section 11, Non-Defaulting Lenders having or holding a majority of
the outstanding principal amount of the Loans, the Swingline Exposure and Letter
of Credit Exposure (excluding the Loans, Swingline Exposure and Letter of Credit
Exposure of Defaulting Lenders) in the aggregate at such date.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).

“Material Adverse Change” shall mean any effect, change, event, occurrence,
development, or state of facts that, individually or in the aggregate with all
other such effects, changes, events, occurrences, developments, or states of
fact, (A) has had, or would reasonably be expected to have, a material adverse
effect on the business, assets, liabilities, condition (financial or otherwise)
or results of operations of the Borrower and the Borrower’s Subsidiaries, taken
as a whole, or (B) would, or would reasonably be expected to, prevent or
materially impair the ability of the Borrower or the Seller to consummate the
transactions contemplated by the Stock Purchase Agreement, but expressly
excluding in each case any such effect, change, event, occurrence, development,
or state of facts to the extent arising out of or resulting from: (i) general
economic conditions (or changes in such conditions) in the United States or
conditions in the global economy generally that do not affect the Borrower and
its Subsidiaries, taken as a whole, disproportionately when considered in the
context of the oil and gas exploration and production industry generally (in
which case only such disproportionate impact shall be considered),
(ii) conditions (or changes in such conditions) generally affecting the oil and
gas exploration and

 

26



--------------------------------------------------------------------------------

production industry that do not affect the Borrower and its Subsidiaries, taken
as a whole, disproportionately (in which case only such disproportionate impact
shall be considered), (iii) conditions (or changes in such conditions) in the
financial markets, credit markets or capital markets in the United States or any
other country or region, including (A) changes in interest rates in the United
States or any other country and changes in exchange rates for the currencies of
any countries or (B) any suspension of trading in securities (whether equity,
debt, derivative or hybrid securities) generally on any securities exchange or
over-the-counter market operating in the United States or any other country or
region in each case, that do not affect the Borrower and its Subsidiaries
together as a whole disproportionately when considered in the context of the oil
and gas exploration and production industry generally (in which case only such
disproportionate impact shall be considered), (iv) changes in national,
regional, state, local or foreign wholesale or retail markets or prices for
Hydrocarbons (as defined in the Stock Purchase Agreement) or the gathering,
transportation, treatment or processing thereof, (v) conditions resulting from
the announcement of the identity of Holdings (or its Affiliates) as the
purchaser of the Borrower under the Stock Purchase Agreement, (vi) any actions
taken or omitted to be taken at the written request of Holdings (with the
written consent of the Lead Arrangers), (vii) any changes in any Laws or any
accounting regulations or principles that do not affect the Borrower and its
Subsidiaries, taken as a whole, disproportionately when considered in the
context of the oil and gas exploration and production industry generally (in
which case only such disproportionate impact shall be considered),
(viii) natural declines in well performance or reclassification or recalculation
of reserves in the ordinary course of business; provided that, for purposes of
Section 3.15 of the Stock Purchase Agreement, or any certificate delivered
pursuant to the Stock Purchase Agreement as it relates to Section 3.15 thereof,
this clause (viii) shall be deemed to reference only such declines,
reclassification or recalculation occurring after the date of the Initial
Reserve Report, or (ix) any failure by the Borrower and its Subsidiaries to meet
their internal budgets, plans or forecasts of their revenues, earnings or other
financial performance or results of operations; provided, however, that, for
purposes of this clause (ix), the facts underlying such failures, and the
underlying causes of such failures, may be considered for purposes of
determining whether a Material Adverse Change has occurred.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Agents and the Lenders under this Agreement or under any of the
other Credit Documents.

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose Total Assets (when combined with the assets
of such Subsidiary’s Subsidiaries, after eliminating intercompany obligations)
at the last day of the Test Period for which Section 9.1 Financials have been
delivered were equal to or greater than 5% of the Consolidated Total Assets of
the Borrower and the Restricted Subsidiaries at such date or (b) whose revenues
(when combined with the revenues of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during such Test Period were equal to or
greater than 5% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date,
Restricted Subsidiaries that are not Material Subsidiaries have, in the
aggregate, (i) Total Assets (when combined with the assets of such Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) at the last day of
such Test Period equal to or greater than 10.0% of the Consolidated Total Assets
of the Borrower and the Restricted Subsidiaries at such date or (ii) revenues
(when combined with the revenues of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during such Test Period equal to or
greater than 10.0% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, then the Borrower shall, on the date on which financial statements
for such quarter are delivered pursuant to this Agreement, designate in writing
to the Administrative Agent one or more of such Restricted Subsidiaries as
“Material Subsidiaries.”

 

27



--------------------------------------------------------------------------------

“Maturity Date” shall mean, as to the applicable Loan, the Initial Maturity
Date, any maturity date related to any Extension Series of Extended Commitments,
or the Swingline Maturity Date, as applicable.

“Minimum Borrowing Amount” shall mean, with respect to any Borrowing of Loans,
$500,000 (or, if less, the entire remaining Commitments at the time of such
Borrowing).

“Minimum Equity Amount” shall have the meaning provided in the recitals to this
Agreement.

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Stock or Stock Equivalents.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the Collateral
Agent for the benefit of the Secured Parties in respect of that Mortgaged
Property, substantially in the form of Exhibit G (with such changes thereto as
may be necessary to account for local law matters) or otherwise in such form as
agreed between the Borrower and the Collateral Agent.

“Mortgaged Property” shall mean, initially, each parcel of real estate and
improvements thereto owned by a Credit Party and identified on Schedule 1.1(h),
and each other parcel of real property and improvements thereto with respect to
which a Mortgage is required to be granted pursuant to Section 9.11.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“NGP” shall mean Natural Gas Partners IX, L.P.

“New Borrowing Base Notice” shall have the meaning provided in Section 2.14(d).

“Non-Cash Charges” shall mean, without duplication, (a) losses on non-ordinary
course asset Dispositions, disposals or abandonments, (b) any impairment charge
or asset write-off or write-down related to intangible assets (including
goodwill), long-lived assets and investments in debt and equity securities
pursuant to GAAP, including ceiling test writedowns, (c) all losses from
Investments recorded using the equity method, (d) stock-based, partnership
interest-based or similar incentive-based awards or arrangements, compensation
expense or costs, including any such charges arising from stock options,
restricted stock grants or other equity incentive grants, (e) the non-cash
impact of purchase accounting and the non-cash impact of accounting changes or
restatements, (f) the accretion of discounted liabilities and (g) other non-cash
charges (including reserve impairments) (provided that if any non-cash charges
referred to in this clause (g) represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDAX to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period).

 

28



--------------------------------------------------------------------------------

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3(a) and substantially in the form of Exhibit B or such
other form as shall be approved by the Administrative Agent (acting reasonably).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement or Secured Hedge Agreement, in each case, entered into with
the Borrower or any of its Restricted Subsidiaries, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof in any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and any of their Restricted Subsidiaries to the extent they
have obligations under the Credit Documents) include the obligation (including
Guarantee Obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any Credit Party under
any Credit Document. Notwithstanding the foregoing, (a) at the option of the
Borrower, the obligations of the Borrower or any Restricted Subsidiary under any
Secured Hedge Agreement and under any Secured Cash Management Agreement shall be
secured and guaranteed pursuant to the Security Documents and the Guarantee only
to the extent that, and for so long as, the other Obligations are so secured and
guaranteed and (b) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement and the other Credit Documents shall not
require the consent of the holders of Hedge Obligations under Secured Hedge
Agreements or of the holders of Cash Management Obligations under Secured Cash
Management Agreements.

“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests,
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests, (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests, (f) all tenements, hereditaments, appurtenances and properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all properties, rights, titles, interests and estates
described or referred to above, including any and all property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment, rental equipment

 

29



--------------------------------------------------------------------------------

or other personal property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, gas processing plants and pipeline systems and
any related infrastructure to any thereof, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

“Ongoing Hedges” shall have the meaning provided in Section 10.10(a).

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar taxes (including interest, fines, penalties, additions to tax and
related, reasonable, out-of-pocket expenses with regard thereto) arising from
any payment made hereunder or made under any other Credit Document or from the
execution or delivery of, registration or enforcement of, consummation or
administration of, or otherwise with respect to, this Agreement or any other
Credit Document; provided that such term shall not include any of the foregoing
Taxes (i) that result from an assignment, grant of a participation pursuant to
Section 13.6(c) or transfer or assignment to or designation of a new lending
office or other office for receiving payments under any Credit Document
(“Assignment Taxes”) to the extent such Assignment Taxes are imposed as a result
of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Credit Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Borrower, or (ii) Excluded Taxes.

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the Letter of Credit Issuer, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as a partnership) of Holdings and/or the
Borrower, as applicable.

“Participant” shall have the meaning provided in Section 13.6(c).

“Participant Register” shall have the meaning provided in Section 13.6(c).

“Patriot Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets (including any
assets constituting a business unit, line of business or division) or Stock or
Stock Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in all material respects in accordance with
Requirements of Law; (b) if such acquisition involves the acquisition of Stock
or Stock Equivalents of a Person that upon such acquisition would become a
Subsidiary, such acquisition shall result in the issuer of such Stock becoming a
Restricted Subsidiary and, to the extent required by Section 9.11, a Guarantor;
(c) such acquisition shall

 

30



--------------------------------------------------------------------------------

result in the Collateral Agent, for the benefit of the Secured Parties, being
granted a security interest in any Stock or any assets so acquired to the extent
required by Section 9.11; (d) after giving effect to such acquisition, no
Default or Event of Default shall have occurred and be continuing; (e) after
giving effect to such acquisition, the Borrower and its Subsidiaries shall be in
compliance with Section 9.16; and (f) the Borrower shall be in compliance, on a
Pro Forma Basis after giving effect to such acquisition (including any
Indebtedness assumed or permitted to exist pursuant to Section 10.1(j), and any
related Pro Forma Adjustment), with the Financial Performance Covenant, as such
covenant is recomputed as at the last day of the most recently ended Test Period
as if such acquisition had occurred on the first day of such Test Period.

“Permitted Acquisition Consideration” shall mean in connection with any
Permitted Acquisition, the aggregate amount (as valued at the Fair Market Value
of such Permitted Acquisition at the time such Permitted Acquisition is made)
of, without duplication: (a) the purchase consideration paid or payable in cash
for such Permitted Acquisition, whether payable at or prior to the consummation
of such Permitted Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and including any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Guarantee Obligations, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness incurred or assumed in connection with such
Permitted Acquisition; provided, in each case, that any such future payment that
is subject to a contingency shall be considered Permitted Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP (as
determined at the time of the consummation of such Permitted Acquisition) to be
established in respect thereof for the Borrower or its Restricted Subsidiaries.

“Permitted Additional Debt” shall mean unsecured senior, senior subordinated or
subordinated Indebtedness issued by the Borrower or a Guarantor, (a) the terms
of which do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation prior to the 91st day after the Latest Maturity Date
(other than customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights after an event
of default), (b) the covenants, events of default, guarantees and other terms of
which (other than interest rate, fees, funding discounts and redemption or
prepayment premiums determined by the Borrower to be “market” rates, fees,
discounts and premiums at the time of issuance or incurrence of any such
Indebtedness), taken as a whole, are determined by the Borrower to be “market”
terms on the date of issuance or incurrence and in any event are not more
restrictive on the Borrower and its Restricted Subsidiaries than the terms of
this Agreement (as in effect at the time of such issuance or incurrence) and do
not require the maintenance or achievement of any financial performance
standards other than as a condition to taking specified actions; provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence or
issuance of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirements unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees), (c) if such
Indebtedness is senior subordinated or subordinated Indebtedness, the terms of
such Indebtedness provide for customary subordination of such Indebtedness to
the Obligations and (d) no Subsidiary of the Borrower (other than a Guarantor)
is an obligor under such Indebtedness.

 

31



--------------------------------------------------------------------------------

“Permitted Holders” shall mean the Co-Investors and officers, directors,
employees and other members of management of the Borrower (or its direct or
indirect parent) or any of its Restricted Subsidiaries who are or become holders
of Stock or Stock Equivalents of the Borrower (or its direct or indirect parent
company) and each Person to whom any Co-Investor transfers Stock or Stock
Equivalents of the Borrower or any direct or indirect parent thereof in
connection with the primary equity syndication following the Closing Date.

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;

(b) securities issued by any state, territory or commonwealth of the United
States of America or any political subdivision of any such state, territory or
commonwealth or any public instrumentality thereof or any political subdivision
of any such state, territory or commonwealth or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);

(c) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(d) time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $500,000,000 in the case of domestic banks
and $100,000,000 (or the Dollar equivalent thereof) in the case of foreign
banks;

(e) repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;

(f) marketable short-term money market and similar funds (i) either having
assets in excess of $500,000,000 or (ii) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above; and

(h) in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.

 

32



--------------------------------------------------------------------------------

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP, or for
property taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge or
claim is to such property;

(b) Liens in respect of property or assets of the Borrower or any of the
Restricted Subsidiaries imposed by law, such as landlords’, vendors’,
suppliers’, carriers’, warehousemen’s, repairmens’, construction contractors’,
workers’ and mechanics’ Liens and other similar Liens arising in the ordinary
course of business or incident to the exploration, development, operation or
maintenance of Oil and Gas Properties, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.9;

(d) Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, or to secure the performance of
tenders, statutory obligations, plugging and abandonment obligations, surety,
stay, customs and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(including letters of credit issued in lieu of such bonds or to support the
issuance thereof) incurred in the ordinary course of business or otherwise
constituting Investments permitted by Section 10.5;

(e) ground leases, subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;

(f) easements, rights-of-way, licenses, restrictions (including zoning
restrictions), title defects, exceptions, deficiencies or irregularities in
title, encroachments, protrusions, servitudes, permits, conditions and covenants
and other similar charges or encumbrances (including in any rights of way or
other property of the Borrower or its Restricted Subsidiaries for the purpose of
roads, pipelines, transmission lines, transportation lines, distribution lines
for the removal of gas, oil or other minerals or timber, and other like
purposes, or for joint or common use of real estate, rights of way, facilities
and equipment) not interfering in any material respect with the business of the
Borrower and its Restricted Subsidiaries, taken as a whole and, to the extent
reasonably agreed by the Administrative Agent, any exception on the title
reports issued in connection with any Borrowing Base Property;

(g) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued for
the account of the Borrower or any of its Restricted Subsidiaries; provided that
such Lien secures only the obligations of the Borrower or such Restricted
Subsidiaries in respect of such letter of credit or bankers’ acceptance to the
extent permitted under Section 10.1;

 

33



--------------------------------------------------------------------------------

(j) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

(k) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any of its Restricted Subsidiaries;

(l) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Restricted Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the ordinary course of
business;

(m) Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, farm-in agreements, division orders,
contracts for the sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, overriding royalty agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual and
customary in the oil and gas business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Lien referred to
in this clause does not materially impair the use of the property covered by
such Lien for the purposes for which such property is held by the Borrower or
any Restricted Subsidiary or materially impair the value of such property
subject thereto; and

(n) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole.

The parties acknowledge and agree that no intention to subordinate the priority
afforded the Liens granted in favor of the Collateral Agent, for the benefit of
the Secured Parties, under the Security Documents is to be hereby implied or
expressed by the permitted existence of such Permitted Liens.

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder,
(B) if the Indebtedness being Refinanced is Indebtedness permitted by
Section 10.1(h) or 10.1(j), the direct and contingent obligors with respect to
such Permitted Refinancing Indebtedness are not changed (except that a Credit
Party may be added as an additional obligor), (C) other than with respect to a
Refinancing in respect of Indebtedness permitted pursuant to Section 10.1(g),
such Permitted Refinancing Indebtedness shall have a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the

 

34



--------------------------------------------------------------------------------

Refinanced Indebtedness, and (D) if the Indebtedness being Refinanced is
Indebtedness permitted by Section 10.1(h) or 10.1(j)), terms and conditions of
any such Permitted Refinancing Indebtedness, taken as a whole, are not
materially less favorable to the Lenders than the terms and conditions of the
Refinanced Indebtedness being Refinanced (including, if applicable, as to
collateral priority and subordination, but excluding as to interest rates, fees,
floors, funding discounts and redemption or prepayment premiums); provided that
a certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence or
issuance of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the Borrower
or an ERISA Affiliate.

“Pledge Agreement” shall mean the Pledge Agreement entered into by the Borrower,
the other pledgors party thereto and the Collateral Agent, for the benefit of
the Secured Parties, substantially in the form of Exhibit F.

“Post Acquisition Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the Borrower and its Subsidiaries taken as a whole
are sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post Acquisition Period, with respect
to the Acquired EBITDAX of the applicable Pro Forma Entity or the Consolidated
EBITDAX of the Borrower, the pro forma increase or decrease in such Acquired
EBITDAX or such Consolidated EBITDAX, as the case may be, projected by the
Borrower in good faith as a result of (a) actions taken or expected to be taken
prior to or during such Post Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings, operating
expense reductions and cost synergies or (b) any additional costs incurred prior
to or during such Post Acquisition Period, in each case in connection with the
combination of the operations of such Pro Forma Entity with the operations of
the Borrower and the Restricted Subsidiaries; provided that (i) at the election
of the Borrower, such Pro Forma Adjustment shall not be required to be
determined for

 

35



--------------------------------------------------------------------------------

any Pro Forma Entity to the extent the aggregate consideration paid in
connection with such acquisition was less than $25,000,000 and (ii) so long as
such actions are taken prior to or during such Post Acquisition Period or such
costs are incurred prior to or during such Post Acquisition Period, as
applicable, it may be assumed, for purposes of projecting such pro forma
increase or decrease to such Acquired EBITDAX or such Consolidated EBITDAX, as
the case may be, that the applicable amount of such cost savings, operating
expense reductions and cost synergies will be realizable during the entirety of
such Test Period, or the applicable amount of such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided,
further, that any such pro forma increase or decrease to such Acquired EBITDAX
or such Consolidated EBITDAX, as the case may be, shall be without duplication
for cost savings or additional costs already included in such Acquired EBITDAX
or such Consolidated EBITDAX, as the case may be, for such Test Period.

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(c) or Section 9.1(g).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (a) to the
extent applicable, the Pro Forma Adjustment shall have been made and (b) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Stock in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded and (B) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(ii) any retirement or repayment of Indebtedness, and (iii) any incurrence,
issuance or assumption of Indebtedness by the Borrower or any of the Restricted
Subsidiaries in connection therewith (it being agreed that if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause
(a) above (but without duplication thereof) the foregoing pro forma adjustments
may be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDAX and give
effect to events (including operating expense reductions) that are
(1) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (2) otherwise consistent with the definition of Pro
Forma Adjustment.

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDAX.”

“Production Payment” means a production payment obligation (whether volumetric
or dollar denominated) of the Borrower or any of its Restricted Subsidiaries
which are payable from a specified share of proceeds received from production
from specified Oil and Gas Properties, together with all undertakings and
obligations in connection therewith.

“Projections” shall have the meaning provided in Section 9.1(l).

“Proposed Acquisition” shall have the meaning provided in Section 10.10(a).

“Proposed Borrowing Base” shall have the meaning provided in Section 2.14(c)(i).

 

36



--------------------------------------------------------------------------------

“Proposed Borrowing Base Notice” shall have the meaning provided in
Section 2.14(c)(ii).

“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”

“Proved Developed Reserves” shall mean oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves” or (b) “Developed
Non-Producing Reserves.”

“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.

“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors and officers’ insurance, legal and other
professional fees, and listing fees.

“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
Credit Parties’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated in accordance with the most
recent Bank Price Deck provided to the Borrower by the Administrative Agent
pursuant to Section 2.14(i).

“Qualifying IPO” shall mean the issuance by the Borrower or any direct or
indirect parent of the Borrower of its common Stock generating (individually or
in the aggregate together with any prior initial public offering) gross proceeds
exceeding $100,000,000, in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).

“Redetermination Date” shall mean, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.14(d).

“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

37



--------------------------------------------------------------------------------

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents and members
of such Person or such Person’s Affiliates and any Person that possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the 30-day notice
period has been waived.

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding at least 66- 2⁄3% of the Adjusted Total Commitment at such date or
(b) if the Total Commitment has been terminated, Non-Defaulting Lenders having
or holding at least 66- 2⁄3% of the outstanding principal amount of the Loans,
the Swingline Exposure and Letter of Credit Exposure (excluding the Loans,
Swingline Exposure and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Reserve Report” shall mean the Initial Reserve Report and any other subsequent
report, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth, as of each June 30th or December 31st (or such other date
in the event of certain Interim Redeterminations) the Proved Reserves and the
Proved Developed Reserves attributable to the Borrowing Base Properties of the
Borrower and the Credit Parties, together with a projection of the rate of
production and future net income, taxes, operating expenses and Capital
Expenditures with respect thereto as of such date, based upon the most recent
Bank Price Deck provided to the Borrower by the Administrative Agent pursuant to
Section 2.14(i); provided that in connection with any Interim Redeterminations
of the Borrowing Base pursuant to the last sentence of Section 2.14(b), (i.e.,
as a result of the Borrower having acquired Oil and Gas Properties with Proved
Reserves which are to be Borrowing Base Properties having a PV-9 (calculated at
the time of acquisition) in excess of 5% of the Borrowing Base in effect
immediately prior to such acquisition), the Borrower shall be required, for
purposes of updating the Reserve Report, to set forth only such additional
Proved Reserves and related information as are the subject of such acquisition.

“Reserve Report Certificate” shall mean a certificate of an Authorized Officer
in substantially the form of Exhibit A certifying as to the matters set forth in
Section 9.14(c).

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Samson” shall mean the Borrower prior to the consummation of the Transactions.

 

38



--------------------------------------------------------------------------------

“Samson Acquired Business” shall mean Samson after giving effect to the Gulf
Coast and Offshore Reorganization and Selling Stockholder Transaction.

“Scheduled Dispositions” shall have the meaning provided in Section 10.4(i).

“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).

“Scheduled Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.14.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 2.17 Additional Amendment” shall have the meaning provided in
Section 2.17(c).

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying Authorized Officer’s certificate delivered, or required to be
delivered, pursuant to Section 9.1(c).

“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services by and between the Borrower or any of its Restricted
Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” shall mean any Hedge Agreement by and between the
Borrower or any of its Restricted Subsidiaries and any Hedge Bank.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuer, each Lender, each Hedge Bank that
is party to any Secured Hedge Agreement, each Cash Management Bank that is a
party to any Secured Cash Management Agreement and each sub-agent pursuant to
Section 12 appointed by the Administrative Agent with respect to matters
relating to the Credit Documents or by the Collateral Agent with respect to
matters relating to any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Collateral Agent, for the
benefit of the Secured Parties, substantially in the form of Exhibit E.

“Security Documents” shall mean, collectively, (a) the Security Agreement,
(b) the Pledge Agreement, (c) the Mortgages, and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11 or 9.13 or pursuant to any other such Security Documents or
otherwise to secure or perfect the security interest in any or all of the
Obligations.

“Segmented Financial Statements” shall mean the unaudited segmented consolidated
balance sheets of Samson Acquired Business and its consolidated Subsidiaries, as
of June 30, 2011 and September 30, 2011, and the related statements of income
for the fiscal year ended June 30, 2011, the quarter ended September 30, 2011
and the last 12 months ended September 30, 2011.

“Seller” shall have the meaning provided in the recitals to this Agreement.

 

39



--------------------------------------------------------------------------------

“Selling Stockholder Transaction” shall have the meaning provided in the Stock
Purchase Agreement.

“Senior Interim Loan Agreement” shall have the meaning provided in the recitals
to this Agreement.

“Senior Interim Loans” shall have the meaning provided in the recitals to this
Agreement.

“Senior Notes” shall mean (a) senior notes to be issued in connection with the
refinancing or exchange of the Senior Interim Loans in sales pursuant to Rule
144A and Regulation S under the Securities Act, under the Senior Notes Indenture
or Senior Interim Loan Agreement, as applicable, in each case together with
interest, fees and all other amounts payable in connection therewith, generating
aggregate gross proceeds of up to $2,250,000,000 plus additional principal
amounts to fund the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses incurred in connection with such refinancing (less
the amount of any Senior Interim Loans that remain outstanding after the
issuance of the Senior Notes) and (b) any Permitted Refinancing Indebtedness in
respect of the foregoing.

“Senior Notes Indenture” shall mean the indenture to be entered into in
connection with the refinancing or exchange of the Senior Interim Loans, among
the Borrower, the guarantors party thereto and a trustee, pursuant to which the
Senior Notes shall be issued, as the same may be amended, supplemented or
otherwise modified from time to time in accordance therewith.

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDAX”.

“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(i) the Fair Value of the assets of such Person exceeds its Stated Liabilities
and Identified Contingent Liabilities; (ii) the Present Fair Salable Value of
the assets of such Person exceeds its Stated Liabilities and Identified
Contingent Liabilities; (iii) for the period from the date hereof through the
Initial Maturity Date, such Person after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period, in light of the nature of the particular business
or businesses conducted or to be conducted, and based on the needs and
anticipated needs for capital of the business conducted or anticipated to be
conducted by such Person as reflected in projected financial statements and in
light of anticipated credit capacity; and (iv) for the period from the date
hereof through the Maturity Date, such Person will have sufficient assets and
cash flow to pay its Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable, in light of the business conducted or anticipated to be
conducted by such Person as reflected in projected financial statements and in
light of anticipated credit capacity.

“Specified Existing Commitment” shall mean any Existing Commitments belonging to
a Specified Existing Commitment Class.

“Specified Existing Commitment Class” shall have the meaning provided in
Section 2.17(a).

“Specified Representations” shall mean the representations and warranties with
respect to the Borrower set forth in Sections 8.2, 8.3(c), 8.5, 8.7, 8.16 and
8.21 of this Agreement and in Section 3.2(a) and (b) of the Security Agreement.

“Specified Subsidiary” shall mean, at any date of determination any Restricted
Subsidiary (i) whose Total Assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 15% of the

 

40



--------------------------------------------------------------------------------

Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date, or (ii) whose revenues during such Test Period were equal to or
greater than 15% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP.

“Specified Transaction” shall mean, with respect to any period, any Investment,
any Disposition of assets, incurrence, issuance or Refinancing of Indebtedness,
Dividend, Subsidiary designation, Incremental Increase or other event that by
the terms of this Agreement requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis.”

“Sponsor Development Plan” shall mean the Sponsors’ Plan of Development for Oil
and Gas Properties and related Hydrocarbon Interests as of the Closing Date, and
any subsequent Sponsors’ Plan of Development for Oil and Gas Properties and
related Hydrocarbon Interests delivered to the Administrative Agent from time to
time pursuant to Section 9.14(c)(vi).

“Sponsors” shall mean any of (i) KKR and its Affiliates, (ii) Crestview and its
Affiliates and (iii) NGP and its Affiliates, in each case excluding any
operating portfolio companies of any of the foregoing.

“SPV” shall have the meaning provided in Section 13.6(g).

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries taken as a whole, as of the date hereof after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.

“Stock” shall mean any and all shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

“Stock Purchase Agreement” shall have the meaning provided in the recitals to
this Agreement.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

41



--------------------------------------------------------------------------------

“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Swap Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

“Swingline Commitment” shall mean, the obligation of the Swingline Lender to
make Swingline Loans pursuant to Section 2.1 in an aggregate principal amount at
any one time outstanding not to exceed $50,000,000.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Commitment Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans hereunder.

“Swingline Loan” shall have the meaning provided in Section 2.1(b).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Maturity Date.

“Syndication Agent” shall mean Wells Fargo Bank, N.A., as syndication agent for
the Lenders under this Agreement and the other Credit Documents.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the date on which the Total Commitment shall have terminated.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been delivered to the Administrative Agent.

“Total Assets” shall mean, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

“Total Commitment” shall mean the sum of the Commitments of the Lenders.

 

42



--------------------------------------------------------------------------------

“Total Exposure” shall mean, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Loans of such Lender then outstanding,
(b) such Lender’s Letter of Credit Exposure at such time and (c) such Lender’s
Commitment Percentage of the aggregate principal amount of all outstanding
Swingline Loans at such time.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates (including the
Co-Investors, Samson and its Subsidiaries) in connection with the Transactions,
this Agreement and the other Credit Documents and the transactions contemplated
hereby and thereby.

“Transactions” shall mean, collectively, the Acquisition and the consummation of
the other transactions contemplated by the Stock Purchase Agreement or related
thereto, this Agreement, the Senior Interim Loan Agreement (including the
Take-out Notes Offering (as defined therein)), the Equity Investment, the Debt
Repayment, the payment of Transaction Expenses on the Closing Date and the other
transactions contemplated by this Agreement and the Credit Documents (including
the Closing Date Loans).

“Transferee” shall have the meaning provided in Section 13.6(e).

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the Fair Market Value of the assets allocable thereto.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date; provided that at such time (or
promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary subsequently designated as an Unrestricted Subsidiary by the Borrower
in a written notice to the Administrative Agent; provided that in the case of
(a) and (b), (i) such designation shall be deemed to be an Investment (or
reduction in an outstanding Investment, in the case of a designation of an
Unrestricted Subsidiary as a Restricted Subsidiary) on the date of such
designation in an amount equal to the Fair Market Value of the Borrower’s
investment therein and such designation shall be permitted only to the extent
permitted under Section 10.5 on the date of such designation, (ii) in the case
of clause (b), such designation shall be deemed to be a Disposition of the
assets owned by such Restricted Subsidiary on the date of such designation for
the purposes of Section 10.4(b) and (iii) no Default or Event of Default would
result from such designation after giving Pro Forma Effect thereto and (c) each
Subsidiary of an Unrestricted Subsidiary. No Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of any Permitted Additional Debt or any Permitted
Refinancing Indebtedness in respect of any of the foregoing. The Borrower may,
by written notice to the Administrative Agent, re-designate any Unrestricted
Subsidiary as a Restricted Subsidiary, and thereafter, such Subsidiary shall no
longer constitute an Unrestricted Subsidiary, but only if (A) to the extent such
Subsidiary has outstanding Indebtedness on the date of such designation,
immediately after giving effect to such designation, the Borrower shall be in
compliance, on

 

43



--------------------------------------------------------------------------------

a Pro Forma Basis after giving effect to the incurrence of such Indebtedness,
with the Financial Performance Covenant, as such covenant is recomputed as at
the last day of the most recently ended Test Period as if such re-designation
had occurred on the first day of such Test Period (and, as a condition precedent
to the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating satisfaction of such test) and (B) no Default or
Event of Default would result from such re-designation.

“U.S. Lender” shall have the meaning provided in Section 5.4(h).

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

1.2 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(h) Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

 

44



--------------------------------------------------------------------------------

(i) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(j) The word “will” shall be construed to have the same meaning as the word
“shall”.

(k) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Total
Debt to Consolidated EBITDAX Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

1.4 Rounding. Any financial ratios required to be maintained or complied with by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

1.5 References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York City (daylight or standard, as applicable).

 

45



--------------------------------------------------------------------------------

1.7 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.

1.8 Currency Equivalents Generally.

(a) For purposes of any determination under Section 9, Section 10 (other than
Section 10.11) or Section 11 or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (x) for
purposes of determining compliance with Section 10 with respect to the amount of
any Indebtedness, Investment, Disposition, Dividend or payment under
Section 10.7 in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred or
Disposition, Dividend or payment under Section 10.7 is made, (y) for purposes of
determining compliance with any Dollar-denominated restriction on the incurrence
of Indebtedness, if such Indebtedness is incurred to Refinance other
Indebtedness denominated in a foreign currency, and such Refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such Refinancing,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such Refinanced Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced and (z) for the avoidance
of doubt, the foregoing provisions of this Section 1.8 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition, Dividend or payment under
Section 10.7 may be made at any time under such Sections. For purposes of
Section 10.11, amounts in currencies other than Dollars shall be translated into
Dollars at the applicable exchange rates used in preparing the most recently
delivered financial statements pursuant to Section 9.1(a) or (b).

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Total
Debt to Consolidated EBITDAX Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.

1.9 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., an “Extended Loan”) or
by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR Extended
Loan”).

SECTION 2. Amount and Terms of Credit

2.1 Commitments.

(a) (i) Subject to and upon the terms and conditions herein set forth, each
Lender severally, but not jointly, agrees to make a loan or loans denominated in
Dollars (each an “Initial Loan” and, collectively, the “Initial Loans”) to the
Borrower, which Loans (i) shall be made at any time and from time to time on and
after the Closing Date and prior to the Termination Date, (ii) may, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Loans; provided that all Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise

 

46



--------------------------------------------------------------------------------

specifically provided herein, consist entirely of Loans of the same Type,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not, for any Lender at any time, after giving effect thereto and to
the application of the proceeds thereof, result in such Lender’s Total Exposure
at such time exceeding such Lender’s Commitment Percentage at such time of the
Loan Limit and (v) shall not, after giving effect thereto and to the application
of the proceeds thereof, result in the aggregate amount of all Lenders’ Total
Exposures at such time exceeding the Loan Limit.

(ii) Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (ii) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.10 shall apply).

(b) Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Closing Date and prior to the Swingline Maturity Date, to make a
loan or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
to the Borrower in Dollars, which Swingline Loans (i) shall be ABR Loans,
(ii) shall have the benefit of the provisions of Section 2.1(c), (iii) shall not
exceed at any time outstanding the Swingline Commitment, (iv) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ Total Exposure at such time
exceeding the Total Commitment then in effect and (v) may be repaid and
reborrowed in accordance with the provisions hereof. Each outstanding Swingline
Loan shall be repaid in full on the earlier of (a) 15 Business Days after such
Swingline Loan is initially borrowed and (b) the Swingline Maturity Date. The
Swingline Lender shall not make any Swingline Loan after receiving a written
notice from the Borrower, the Administrative Agent or any Lender stating that an
Event of Default exists and is continuing until such time as the Swingline
Lender shall have received written notice of (i) rescission of all such notices
from the party or parties originally delivering such notice or (ii) the waiver
of such Event of Default in accordance with the provisions of Section 13.1.

(c) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Lender that all then-outstanding Swingline Loans shall be funded
with a Borrowing of Loans, in which case Loans constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by each Lender pro rata based on each Lender’s Commitment
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Lender hereby irrevocably agrees to make such Loans upon one Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Commitment after any such Swingline Loans were made. In the event
that, in the sole judgment of the Swingline Lender, any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including as
a result of the commencement of a proceeding under the Bankruptcy Code in
respect of the Borrower), each Lender hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
Commitment Percentages, provided that all principal and interest payable on such
Swingline Loans shall be for the account of the Swingline Lender until the date
the respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Lender purchasing same from
and after such date of purchase.

 

47



--------------------------------------------------------------------------------

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing shall be in a minimum amount of at
least the Minimum Borrowing Amount for such Type of Loans and in a multiple of
$100,000 in excess thereof and Swingline Loans shall be in a minimum amount of
$100,000 and in a multiple of $10,000 in excess thereof (except that Mandatory
Borrowings shall be made in the amounts required by Section 2.1(c) and Loans to
reimburse the Letter of Credit Issuer with respect to any Unpaid Drawing shall
be made in the amounts required by Sections 3.3 or 3.4, as applicable). More
than one Borrowing may be incurred on any date; provided, that at no time shall
there be outstanding more than ten Borrowings of LIBOR Loans under this
Agreement.

2.3 Notice of Borrowing.

(a) Whenever the Borrower desires to incur Loans (other than Mandatory
Borrowings or borrowings to repay Unpaid Drawings), the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to 1:00
p.m. (New York City time) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Loans if
such Loans are to be initially LIBOR Loans (or prior to 9:00 a.m. (New York City
time) two Business Days’ prior written notice in the case of a Borrowing of
Loans to be made on the Closing Date initially as LIBOR Loans) and (ii) written
notice (or telephonic notice promptly confirmed in writing) prior to 12:00 noon
(New York City time) on the date of each Borrowing of Loans that are to be ABR
Loans. Such notice (together with each notice of a Borrowing of Swingline Loans
pursuant to Section 2.3(b), a “Notice of Borrowing”) shall specify (A) the
aggregate principal amount of the Loans to be made pursuant to such Borrowing,
(B) the date of the Borrowing (which shall be a Business Day), (C) whether the
respective Borrowing shall consist of ABR Loans and/or LIBOR Loans and, if LIBOR
Loans, the Interest Period to be initially applicable thereto (if no Interest
Period is selected, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration) and (D) the amount of the then effective
Borrowing Base, the current aggregate Total Exposures (without regard to the
requested Borrowing) of all Lenders and the pro forma aggregate Total Exposures
(giving effect to the requested Borrowing) of all Lenders. The Administrative
Agent shall promptly give each Lender written notice (or telephonic notice
promptly confirmed in writing) of each proposed Borrowing of Loans, of such
Lender’s Commitment Percentage thereof and of the other matters covered by the
related Notice of Borrowing.

(b) Whenever the Borrower desires to incur Swingline Loans hereunder, it shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Swingline Loans prior to 3:00 p.m.
(New York City time) on the date of such Borrowing. Each such notice shall
specify (i) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing and (ii) the date of Borrowing (which shall be a
Business Day). The Administrative Agent shall promptly give the Swingline Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Swingline Loans and of the other matters covered by the
related Notice of Borrowing.

(c) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(d) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

 

48



--------------------------------------------------------------------------------

(e) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

2.4 Disbursement of Funds.

(a) No later than 1:00 p.m. (New York City time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings), each Lender will make
available its pro rata portion of each Borrowing requested to be made on such
date in the manner provided below; provided that on the Closing Date, such funds
shall be made available by 10:00 a.m. (New York City time) or such earlier time
as may be agreed among the Lenders, the Borrower and the Administrative Agent
for the purpose of consummating the Transactions; provided further that all
Swingline Loans shall be made available in the full amount thereof by the
Swingline Lender no later than 3:30 p.m. (New York City time) on the date
requested.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing in immediately available funds to the Administrative Agent
at the Administrative Agent’s Office in Dollars, and the Administrative Agent
will (except in the case of Mandatory Borrowings and Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing or wiring to an account
as designated by the Borrower in the Borrowing Notice to the Administrative
Agent the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available such amount to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent in Dollars. The Administrative Agent shall also be entitled
to recover from such Lender or the Borrower, as the case may be, interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower agrees to repay to the Administrative Agent, for the benefit of
the applicable Lenders, (i) on the Initial Maturity Date, the then outstanding
Initial Loans, (ii) on the relevant maturity date for any Extension Series of
Extended Commitments, all then outstanding Extended Loans in respect of such
Extension Series and (iii) on the Swingline Maturity Date, the then outstanding
Swingline Loans.

 

49



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office from time to time, including the amounts of principal and interest
payable and paid to such lending office from time to time under this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder (whether such Loan is an Initial Loan, an Extended Loan
or Swingline Loan, as applicable), the Type of each Loan made and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender or the
Swingline Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(d) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

2.6 Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least the Minimum Borrowing Amount (and in multiples of $100,000 in excess
thereof) of the outstanding principal amount of Loans of one Type into a
Borrowing or Borrowings of another Type and (ii) the Borrower shall have the
option on any Business Day to continue the outstanding principal amount of any
LIBOR Loans as LIBOR Loans for an additional Interest Period; provided that
(A) no partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (B) ABR Loans may not be converted into LIBOR Loans if
an Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such conversion, (C) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period if an Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such continuation, and (D) Borrowings resulting
from conversions pursuant to this Section 2.6 shall be limited in number as
provided in Section 2.2. Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent at the Administrative Agent’s
Office prior to 1:00 p.m. (New York City time) at least (1) three Business
Days’, in the case of a continuation of or conversion to LIBOR Loans or (2) the
date of conversion, in the case of a conversion into ABR Loans, prior written
notice (or telephonic notice promptly confirmed in writing) (each, a “Notice of
Conversion or Continuation”) specifying the Loans to be so converted or
continued, the Type of Loans to be converted into or continued and, if such
Loans are to be converted into or continued as LIBOR Loans, the Interest Period
to be initially applicable thereto (if no Interest Period is selected, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration). The Administrative Agent shall give each applicable Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Loans.

 

50



--------------------------------------------------------------------------------

(b) If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Majority
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.

(c) Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Revolving Loans
subject to an interest rate Hedge Agreement as LIBOR Loans for each Interest
Period until the expiration of the term of such applicable Hedge Agreement;
provided that any Notice of Conversion or Continuation delivered pursuant to
this Section 2.6(c) shall include a schedule attaching the relevant interest
rate Hedge Agreement or related trade confirmation.

2.7 Pro Rata Borrowings. Each Borrowing of Initial Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then applicable
Commitment Percentages with respect to the applicable Class. Each Borrowing of
Extended Loans under this Agreement shall be granted by the Lenders of the
relevant Extension Series thereof pro rata on the basis of their then-applicable
Extended Commitments for the applicable Extension Series. It is understood that
(a) no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

2.8 Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the ABR, in each case, in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the relevant LIBOR Rate, in each case, in effect from time to time.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at stated maturity,
by acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum that is (the “Default Rate”) (A) in the case of overdue principal, the
rate that would otherwise be applicable thereto plus 2% or (B) in the case of
any overdue interest, to the extent permitted by applicable Requirements of Law,
the rate described in Section 2.8(a) plus 2% from the date of such non-payment
to the date on which such amount is paid in full (after as well as before
judgment).

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of

 

51



--------------------------------------------------------------------------------

each March, June, September and December, (ii) in respect of each LIBOR Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, (iii) in respect of each
Loan, (A) on any prepayment (on the amount prepaid), (B) at maturity (whether by
acceleration or otherwise) and (C) after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9 Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one, two, three or six or (if available to all the Lenders making
such LIBOR Loans as determined by such Lenders in good faith based on prevailing
market conditions) a 9- or 12-month period or any period shorter than one-month
requested by the Borrower; provided that, notwithstanding the foregoing, the
initial Interest Period beginning on the Closing Date may be for a period less
than one month if agreed upon by the Borrower, the Administrative Agent and each
of the Lenders.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day, but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the Maturity Date.

2.10 Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Majority Lenders
or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

 

52



--------------------------------------------------------------------------------

(i) on any date for determining the LIBOR Rate for any Interest Period that
(A) deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market or (B) by reason of
any changes arising on or after the Closing Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR Rate; or

(ii) that, due to a Change in Law occurring at any time or after the Closing
Date, which Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Credit Document or any LIBOR Loan made by it (other than (i) Taxes indemnifiable
under Section 5.4, or (ii) Excluded Taxes), or (C) impose on any Lender or the
London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Loans made by such Lender, which results in the cost to such
Lender of making, converting into, continuing or maintaining LIBOR Loans or
participating in Letters of Credit (in each case hereunder) increasing by an
amount which such Lender reasonably deems material or the amounts received or
receivable by such Lender hereunder with respect to the foregoing shall be
reduced; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);

then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion given by the Borrower with respect to LIBOR Loans that have not
yet been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, promptly (but no later
than fifteen days) after receipt of written demand therefor such additional
amounts as shall be required to compensate such Lender for such increased costs
or reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by applicable
Requirements of Law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either (i) if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

 

53



--------------------------------------------------------------------------------

(c) If, after the Closing Date, any Change in Law relating to capital adequacy
of any Lender or compliance by any Lender or its parent with any Change in Law
relating to capital adequacy occurring after the Closing Date, has or would have
the effect of reducing the rate of return on such Lender’s or its parent’s
capital or assets as a consequence of such Lender’s commitments or obligations
hereunder to a level below that which such Lender or its parent could have
achieved but for such Change in Law (taking into consideration such Lender’s or
its parent’s policies with respect to capital adequacy), then from time to time,
promptly (but in any event no later than fifteen days) after written demand by
such Lender (with a copy to the Administrative Agent), the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
its parent for such reduction, it being understood and agreed, however, that a
Lender shall not be entitled to such compensation as a result of such Lender’s
compliance with, or pursuant to any request or directive to comply with, any
applicable Requirement of Law as in effect on the Closing Date. Each Lender,
upon determining in good faith that any additional amounts will be payable
pursuant to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) upon
receipt of such notice.

2.11 Compensation. If (a) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent (within fifteen days
after such request) for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan.

2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.

2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

54



--------------------------------------------------------------------------------

2.14 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Closing Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $2,250,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to
Section 2.14(e), (f) and (g).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.14 (a “Scheduled
Redetermination”), and, subject to Section 2.14(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Letter of Credit Issuers and the Lenders on April 1st and October 1st
of each year, commencing October 1, 2012. In addition, the Borrower may at any
time (including prior to the first Scheduled Redetermination date of October 1,
2012), by notifying the Administrative Agent thereof not more than twice during
any period of 12 consecutive calendar months, and the Administrative Agent,
following the first Scheduled Redetermination date of October 1, 2012, may, at
the direction of the Required Lenders, by notifying the Borrower thereof, one
time during any period of 12 consecutive calendar months, in each case elect to
cause the Borrowing Base to be redetermined between Scheduled Redeterminations
(an “Interim Redetermination”) in accordance with this Section 2.14; provided
that the Required Lenders may direct the Administrative Agent to initiate an
Interim Redetermination prior to the first Scheduled Redetermination of
October 1, 2012 in the event that the Hedging Condition is not satisfied (in
which case, such Interim Redetermination shall not count against the first such
Interim Redetermination otherwise permitted to be initiated pursuant to this
Section 2.14(b) by the Administrative Agent). In addition to, and not including
and/or limited by the annual Interim Redetermination allowed above, the Borrower
may, by notifying the Administrative Agent thereof, at any time between
Scheduled Redeterminations, request additional Interim Redeterminations of the
Borrowing Base in the event it acquires Oil and Gas Properties with Proved
Reserves which are to be Borrowing Base Properties having a PV-9 (calculated at
the time of acquisition) in excess of 5% of the Borrowing Base in effect
immediately prior to such acquisition.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the Reserve Report Certificate, and (B) such other reports,
data and supplemental information, including the information provided pursuant
to Section 9.14(c), as may, from time to time, be reasonably requested by the
Required Lenders (the Reserve Report, such Reserve Report Certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall in good faith propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including the status of title information with respect to the
Borrowing Base Properties as described in the Engineering Reports and the
existence of any Hedge Agreements or any other Indebtedness) as the
Administrative Agent deems appropriate in good faith in accordance with its
usual and customary oil and gas lending criteria as it exists at the particular
time.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

 

55



--------------------------------------------------------------------------------

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.14(a) and (c) in a timely manner, then on or
before the March 15th and September 15th of such year following the date of
delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 9.14(a) and (c) in a timely manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.14(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within 15 days after the Administrative Agent has received the required
Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by the Borrowing Base
Required Lenders in each such Lender’s sole discretion and consistent with each
such Lender’s normal and customary oil and gas lending criteria as it exists at
the particular time as provided in this Section 2.14(c)(iii) and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
must be approved or be deemed to have been approved by Lenders constituting at
least the Required Lenders in each such Lender’s sole discretion and consistent
with each such Lender’s normal and customary oil and gas lending criteria as it
exists at the particular time as provided in this Section 2.14(c)(iii). Upon
receipt of the Proposed Borrowing Base Notice, each Lender shall have 15 days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base. If at the end of such 15-day
period, any Lender has not communicated its approval or disapproval in writing
to the Administrative Agent, such silence shall be deemed to be an approval of
the Proposed Borrowing Base. If, at the end of such 15-day period, the Borrowing
Base Required Lenders, in the case of a Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Required Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.14(d). If, however, at the end of such 15-day
period, the Borrowing Base Required Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall promptly thereafter poll the Lenders to ascertain the
highest Borrowing Base then acceptable to the Borrowing Base Required Lenders
(in the case of any increase to the Borrowing Base) or a number of Lenders
sufficient to constitute the Required Lenders (in any other case) and such
amount shall become the new Borrowing Base, effective on the date specified in
Section 2.14(d).

(d) Effectiveness of a Redetermined Borrowing Base. Subject to Section 2.14(h),
after a redetermined Borrowing Base is approved or is deemed to have been
approved by the Borrowing Base Required Lenders or the Required Lenders, as
applicable, pursuant to Section 2.14(c)(iii), the Administrative Agent shall
promptly thereafter notify the Borrower and the Lenders of the amount of the
redetermined Borrowing Base (the “New Borrowing Base Notice”), and such amount
shall become the new Borrowing Base, effective and applicable to the Borrower,
the Administrative Agent, the Letter of Credit Issuers and the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.14(a) and (c) in a timely and complete manner,
on the April 1st or October 1st, as applicable, following such notice, or (B) if
the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Sections 9.14(a) and (c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such New Borrowing Base Notice; and

 

56



--------------------------------------------------------------------------------

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.

Subject to Section 2.14(h), such amount shall then become the Borrowing Base
until the next Scheduled Redetermination Date, the next Interim Redetermination
Date or the next adjustment to the Borrowing Base under Section 2.14(e), (f),
(g) or (h), whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

(e) Reduction of Borrowing Base Upon Incurrence of Permitted Additional Debt.
Upon the issuance or incurrence of any Permitted Additional Debt in accordance
with Section 10.1(o) (other than Permitted Additional Debt constituting
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness, but
only to the extent that the aggregate principal amount of Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness does not result in an
increase in the principal amount thereof above the principal amount originally
incurred or issued up to the original principal amount of the Refinanced Debt),
the Borrowing Base then in effect shall be reduced by an amount equal to the
product of 0.25 multiplied by the stated principal amount of such Permitted
Additional Debt (without regard to any original issue discount), and the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance or incurrence, effective and applicable to the
Borrower, the Administrative Agent, the Letter of Credit Issuers and the Lenders
on such date until the next redetermination or modification thereof hereunder.

(f) Reduction of Borrowing Base Upon Termination of Hedge Positions. If the
Borrower or any Restricted Subsidiary shall terminate or create any off-setting
positions in respect of any commodity hedge positions (whether evidenced by a
floor, put or Hedge Agreement) upon which (i) the Lenders relied in determining
the Borrowing Base and (ii) the Hedge PV (as calculated at the time of any such
termination or creation of off-setting positions) of such terminated and/or
offsetting positions (after taking into account any other Hedge Agreement,
executed contemporaneously with the taking of such actions) exceeds 5% of the
effective Borrowing Base, then the Required Lenders shall have the right to
adjust the Borrowing Base in an amount equal to the Borrowing Base value, if
any, attributable to such terminated or off-setting hedge positions in the
calculation of the then-effective Borrowing Base and (if the Required Lenders in
fact make any such adjustment) the Administrative Agent shall promptly notify
the Borrower in writing of the Borrowing Base value, if any, attributable to
such hedge positions in the calculation of the then-effective Borrowing Base and
upon receipt of such notice, the Borrowing Base shall be simultaneously reduced
by such amount. For the avoidance of doubt, the parties acknowledge that the
Borrowing Base value of a Hedge Agreement may be more or less than the
mark-to-market or termination value of such Hedge Agreement.

(g) Reduction of Borrowing Base Upon Asset Dispositions. If (i) the Borrower or
one of the other Credit Parties Disposes of Oil and Gas Properties or Disposes
of any Stock or Stock Equivalents in any Restricted Subsidiary or Minority
Investment owning Oil and Gas Properties, (ii) such Disposition involves
Borrowing Base Properties included in the most recently delivered Reserve Report
and (iii) the aggregate PV-9 (calculated at the time of such Disposition) of all
such Borrowing Base Properties Disposed of since the later of (A) the last
Scheduled Redetermination Date and (B) the last adjustment of the Borrowing Base
made pursuant to this Section 2.14(g) exceeds 5% of the then-effective Borrowing
Base, then, after the Administrative Agent has received the notice required to
be delivered by the Borrower pursuant to Section 10.4(b), no later than two
Business Days’ after the date of consummation of any such Disposition, the
Required Lenders shall have the right to adjust the Borrowing Base in an amount
equal to the Borrowing Base value, if any, attributable to such Disposed of
Borrowing Base Properties in the calculation of the then-effective Borrowing
Base and, if the Required Lenders in fact make any such adjustment, the
Administrative Agent shall promptly notify the Borrower in writing of the
Borrowing Base value, if any, attributable to such Disposed of Borrowing Base
Properties in the calculation of the then-effective Borrowing Base and upon
receipt of such notice, the Borrowing Base shall be simultaneously reduced by
such amount.

 

57



--------------------------------------------------------------------------------

(h) Borrower’s Right to Elect Reduced Borrowing Base. Within three Business Days
of its receipt of a New Borrowing Base Notice, the Borrower may provide written
notice to the Administrative Agent and the Lenders that specifies for the period
from the effective date of the New Borrowing Base Notice until the next
succeeding Scheduled Redetermination Date, the Borrowing Base will be a lesser
amount than the amount set forth in such New Borrowing Base Notice, whereupon
such specified lesser amount will become the new Borrowing Base. The Borrower’s
notice under this Section 2.14(h) shall be irrevocable, but without prejudice to
its rights to initiate Interim Redeterminations.

(i) Administrative Agent Data. The Administrative Agent hereby agrees to
provide, promptly, and in any event within 3 Business Days, following its
receipt of a request by the Borrower, an updated Bank Price Deck. In addition,
the Administrative Agent and the Lenders agree, upon request, to meet with the
Borrower to discuss their evaluation of the reservoir engineering of the Oil and
Gas Properties included in the Reserve Report and their respective methodologies
for valuing such properties and the other factors considered in calculating the
Borrowing Base.

2.15 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 4.1(a);

(b) The Commitment and Total Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Majority Lenders or the
Required Lenders or Borrowing Base Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 13.1); provided that (i) any waiver, amendment or modification requiring
the consent of all Lenders pursuant to Section 13.1 (other than Section 13.1(x))
or requiring the consent of each affected Lender pursuant to Section 13.1(i) or
(ix), shall require the consent of such Defaulting Lender (which for the
avoidance of doubt would include any change to the Maturity Date applicable to
such Defaulting Lender, decreasing or forgiving any principal or interest due to
such Defaulting Lender, any decrease of any interest rate applicable to Loans
made by such Defaulting Lender (other than the waiving of post-default interest
rates) and any increase in such Defaulting Lender’s Commitment) and (ii) any
redetermination, whether an increase, decrease or affirmation, of the Borrowing
Base shall occur without the participation of a Defaulting Lender, but the
Commitment (i.e., the Commitment Percentage of the Borrowing Base) of a
Defaulting Lender may not be increased without the consent of such Defaulting
Lender;

(c) If any Swingline Exposure or Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender, then (i) all or any part of such Swingline
Exposure and Letter of Credit Exposure of such Defaulting Lender will, subject
to the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitment
Percentages; provided that (A) each Non-Defaulting Lender’s Total Exposure may
not in any event exceed the Commitment Percentage of the Loan Limit of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(B) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Letter of Credit Issuers or any other Lender may
have against such Defaulting Lender or cause such Defaulting Lender to

 

58



--------------------------------------------------------------------------------

be a Non-Defaulting Lender, (ii) to the extent that all or any portion (the
“unreallocated portion”) of the Defaulting Lender’s Swingline Exposure or Letter
of Credit Exposure cannot, or can only partially, be so reallocated to
Non-Defaulting Lenders, whether by reason of the first proviso in
Section 2.15(c)(i) or otherwise, the Borrower shall within two Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, Cash Collateralize for the benefit of the applicable
Letter of Credit Issuer’ only the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above), in accordance with the
procedures set forth in Section 3.8 for so long as such Letter of Credit
Exposure is outstanding, (iii) if the Borrower Cash Collateralizes any portion
of such Defaulting Lender’s Letter of Credit Exposure pursuant to
Section 2.15(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 4.1(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period such Defaulting Lender’s
Letter of Credit Exposure is Cash Collateralized, (iv) if the Letter of Credit
Exposure of the Non-Defaulting Lenders is reallocated pursuant to
Section 2.15(c), then the Letter of Credit Fees payable for the account of the
Lenders pursuant to Section 4.1(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Commitment Percentages and the Borrower shall not be
required to pay any Swingline or Letter of Credit Fees to the Defaulting Lender
pursuant to Section 4.1(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period that such Defaulting Lender’s Letter of Credit
Exposure is reallocated, or (v) if any Defaulting Lender’s Letter of Credit
Exposure is neither Cash Collateralized nor reallocated pursuant to this
Section 2.15(c), then, without prejudice to any rights or remedies of the Letter
of Credit Issuer or any Lender hereunder, all Letter of Credit Fees payable
under Section 4.1(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the Letter of Credit Issuer until such Letter of
Credit Exposure is Cash Collateralized and/or reallocated;

(d) So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Letter of Credit Issuer will be
required to issue any new Letter of Credit or amend any outstanding Letter of
Credit to increase the Stated Amount thereof, alter the drawing terms thereunder
or extend the expiry date thereof, unless the Letter of Credit Issuer is
reasonably satisfied that any exposure that would result from the exposure to
such Defaulting Lender is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with clause (c) above or otherwise in a manner reasonably
satisfactory to the Letter of Credit Issuer, and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.15(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) If the Borrower, the Administrative Agent , the Swingline Lender and each
Letter of Credit Issuer agree in writing in their discretion that a Lender that
is a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender and any applicable Cash Collateral shall be promptly
returned to the Borrower and any Letter of Credit Exposure of such Lender
reallocated pursuant to Section 2.15(c) shall be reallocated back to such
Lender; provided that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

(f) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting

 

59



--------------------------------------------------------------------------------

Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to each Letter of
Credit Issuer and the Swingline Lender hereunder; third, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fifth, to the payment of any amounts owing to the Lenders, the
Letter of Credit Issuers or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, such Letter of Credit
Issuer or the Swingline Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; sixth,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or Unpaid Drawings, such payment shall be applied
solely to pay the relevant Loans of, and Unpaid Drawings owed to, the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied in the manner
set forth in this Section 2.15(f). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to Section 3.8
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

2.16 Increase of Total Commitment.

(a) Subject to the conditions set forth in Section 2.16(b), the Borrower may
increase the Total Commitment then in effect (any such increase an “Incremental
Increase”) by increasing the Commitment of a Lender (an “Increasing Lender”) or
by causing a Person that at such time is not a Lender to become a Lender (an
“Additional Lender”).

(b) Any increase in the Total Commitment shall be subject to the following
additional conditions:

(i) such increase shall not be less than $10,000,000 (and increments of
$1,000,000 above that minimum) unless the Administrative Agent otherwise
consents, and no such increase shall be permitted if after giving effect thereto
the Total Commitment would exceed $4,250,000,000;

(ii) no Event of Default shall have occurred and be continuing after giving
effect to such increase;

(iii) no Lender’s Commitment may be increased without the consent of such
Lender;

(iv) the Administrative Agent, the Swingline Lender and the Letter of Credit
Issuer must consent to the increase in Commitments of an Increasing Lender and
the addition of any Additional Lender, in each case, such consent not to be
unreasonably withheld or delayed;

(v) the maturity date of such increase shall be the same as the Maturity Date;
and

(vi) the increase shall be on the exact same terms and pursuant to the exact
same documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such Incremental Increase) (provided that the Applicable Margin
of the Facility may be increased to be consistent with that for such Incremental
Increases).

 

60



--------------------------------------------------------------------------------

(c) Any increase in the Total Commitment shall be implemented using customary
documentation (any such documentation, an “Incremental Agreement”).

2.17 Extension Offers.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Commitments of any Class, existing at the time of such request
(each, an “Existing Commitment” and any related revolving credit loans under any
such facility, “Existing Loans”; each Existing Commitment and related Existing
Loans together being referred to as an “Existing Class”) be converted to extend
the termination date thereof and the scheduled maturity date(s) of any payment
of principal with respect to all or a portion of any principal amount of
Existing Loans related to such Existing Commitments (any such Existing
Commitments which have been so Extended, “Extended Commitments” and any related
revolving credit loans, “Extended Loans”) and to provide for other terms
consistent with this Section 2.17. Prior to entering into any Extension
Amendment with respect to any Extended Commitments, the Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Class of Existing Commitments and which
such request shall be offered equally to all Lenders) (an “Extension Request”)
setting forth the proposed terms of the Extended Commitments to be established
thereunder, which terms shall be substantially similar to those applicable to
the Existing Commitments from which they are to be Extended (the “Specified
Existing Commitment Class”) except that (w) all or any of the final maturity
dates of such Extended Commitments may be delayed to later dates than the final
maturity dates of the Existing Commitments of the Specified Existing Commitment
Class, (x)(A) the interest rates, interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and premiums with respect to the
Extended Commitments may be different from those for the Existing Commitments of
the Specified Existing Commitment Class and/or (B) additional fees and/or
premiums may be payable to the Lenders providing such Extended Commitments in
addition to or in lieu of any of the items contemplated by the preceding clause
(A), (y)(1) the undrawn revolving credit commitment fee rate with respect to the
Extended Commitments may be different from such rate for Existing Commitments of
the Specified Existing Commitment Class and (2) the Extension Amendment may
provide for other covenants and terms that apply to any period after the Latest
Maturity Date; provided that, notwithstanding anything to the contrary in this
Section 2.17 or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments (which
shall be governed by clause (3) below)) of the Extended Loans under any Extended
Commitments shall be made on a pro rata basis with any borrowings and repayments
of the Existing Loans of the Specified Existing Commitment Class (the mechanics
for which may be implemented through the applicable Extension Amendment and may
include technical changes related to the borrowing and replacement procedures of
the Specified Existing Commitment Class), (2) assignments and participations of
Extended Commitments and Extended Loans shall be governed by the assignment and
participation provisions set forth in Section 13.6 and (3) subject to the
applicable limitations set forth in Section 4.2, permanent repayments of
Extended Loans (and corresponding permanent reduction in the related Extended
Commitments) shall be permitted as may be agreed between the Borrower and the
Lenders thereof. No Lender shall have any obligation to agree to have any of its
Loans or Commitments of any Existing Class converted into Extended Loans or
Extended Commitments pursuant to any Extension Request. Any Extended Commitments
of any Extension Series shall constitute a separate Class of revolving credit
commitments from Existing Commitments of the Specified Existing Commitment Class
and from any other Existing Commitments (together with any other Extended
Commitments so established on such date).

 

61



--------------------------------------------------------------------------------

(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as the Administrative Agent may
determine in its reasonable discretion) prior to the date on which Lenders under
the Existing Class are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably, to accomplish the purpose of this Section 2.15. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its
Commitments (or any earlier Extended Commitments) of an Existing Class subject
to such Extension Request converted into Extended Commitments shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Commitments (and/or any earlier
Extended Commitments) which it has elected to convert into Extended Commitments
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate amount of Commitments (and any earlier
Extended Commitments) subject to Extension Elections exceeds the amount of
Extended Commitments requested pursuant to the Extension Request, Commitments
and (and any earlier Extended Commitments) subject to Extension Elections shall
be converted to Extended Commitments on a pro rata basis based on the amount of
Commitments (and any earlier Extended Commitments) included in each such
Extension Election or as may be otherwise agreed to in the applicable Extension
Amendment. Notwithstanding the conversion of any Existing Commitment into an
Extended Commitment, such Extended Commitment shall be treated identically to
all Existing Commitments of the Specified Existing Commitment Class for purposes
of the obligations of a Lender in respect of Swingline Loans under
Section 2.1(c) and Letters of Credit under Section 3, except that the applicable
Extension Amendment may provide that the Swingline Maturity Date and/or the last
day for issuing Letters of Credit may be extended and the related obligations to
make Swingline Loans and issue Letters of Credit may be continued (pursuant to
mechanics to be specified in the applicable Extension Amendment) so long as the
applicable Swingline Lender and/or the applicable Letter of Credit Issuer, as
applicable, have consented to such extensions (it being understood that no
consent of any other Lender shall be required in connection with any such
extension).

(c) Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, notwithstanding anything to the
contrary set forth in Section 13.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Commitments
established thereby) executed by the Credit Parties, the Administrative Agent
and the Extending Lenders. It is understood and agreed that each Lender
hereunder has consented, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Credit Documents
authorized by this Section 2.17 and the arrangements described above in
connection therewith. No Extension Amendment shall provide for any tranche of
Extended Commitments in an aggregate principal amount that is less than
$200,000,000. Notwithstanding anything to the contrary in this Section 2.17(c)
and without limiting the generality or applicability of Section 13.1 to any
Section 2.17 Additional Amendments (as defined below), any Extension Amendment
may provide for additional terms an/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Section
2.17 Additional Amendment”) to this Agreement and the other Credit Documents;
provided that such Section 2.17 Additional Amendments are within the
requirements of Section 2.17(a) and do not become effective prior to the time
that such Section 2.17 Additional Amendments have been consented to (including,
without limitation, pursuant to consents applicable to holders of any Extended
Loans provided for in any Extension Amendment) by such of the Lenders, Credit
Parties and other parties (if any) as may be required in order for such
Section 2.17 Additional Amendments to become effective in accordance with
Section 13.1.

(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Class of Existing Commitments is converted to extend the
related scheduled maturity date(s) in accordance with paragraph (a) above (an
“Extension Date”), in the case of the Existing Commitments of each Extending
Lender under any Specified Existing Commitment Class, the aggregate

 

62



--------------------------------------------------------------------------------

principal amount of such Existing Commitments shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Commitments so
converted by such Lender on such date, and such Extended Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Commitment Class and from any other Existing Commitments
(together with any other Extended Commitments so established on such date) and
(B) if, on any Extension Date, any Existing Loans of any Extending Lender are
outstanding under the Specified Existing Commitment Class, such Existing Loans
(and any related participations) shall be deemed to be allocated as Extended
Loans (and related participations) in the same proportion as such Extending
Lender’s Specified Existing Commitments to Extended Commitments.

(e) No exchange of Loans or Commitments pursuant to any Extension Amendment in
accordance with this Section 2.17 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

SECTION 3. Letters of Credit

3.1 Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, at any time
and from time to time on and after the Closing Date and prior to the L/C
Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 3, to issue upon the request
of the Borrower and for the direct or indirect benefit of the Borrower and the
Restricted Subsidiaries, a letter of credit or letters of credit (the “Letters
of Credit” and each, a “Letter of Credit”) in such form and with such Issuer
Documents as may be approved by the Letter of Credit Issuer in its reasonable
discretion; provided that the Borrower shall be a co-applicant of, and jointly
and severally liable with respect to, each Letter of Credit issued for the
account of a Restricted Subsidiary.

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letters of Credit Outstanding at such
time, would exceed the Letter of Credit Commitment then in effect, (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of all Lenders’ Total Exposures at such time to exceed the Loan
Limit then in effect, (iii) each Letter of Credit shall have an expiration date
occurring no later than one year after the date of issuance or such longer
period of time as may be agreed by the applicable Issuing Lender, unless
otherwise agreed upon by the Administrative Agent and the Letter of Credit
Issuer or as provided under Section 3.2(b); provided that any Letter of Credit
may provide for automatic renewal thereof for additional periods of up to 12
months or such longer period of time as may be agreed by the applicable Letter
of Credit Issuer, subject to the provisions of Section 3.2(b); provided,
further, that in no event shall such expiration date occur later than the L/C
Maturity Date unless arrangements which are reasonably satisfactory to the
Letter of Credit Issuer to Cash Collateralize (or backstop) such Letter of
Credit have been made, (iv) each Letter of Credit shall be denominated in
Dollars, (v) no Letter of Credit shall be issued if it would be illegal under
any applicable Requirement of Law for the beneficiary of the Letter of Credit to
have a Letter of Credit issued in its favor and (vi) no Letter of Credit shall
be issued by a Letter of Credit Issuer after it has received a written notice
from any Credit Party or the Administrative Agent or the Majority Lenders
stating that a Default or Event of Default has occurred and is continuing until
such time as the Letter of Credit Issuer shall have received a written notice
(A) of rescission of such notice from the party or parties originally delivering
such notice, (B) of the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1 or (C) that such Default or Event of Default
is no longer continuing.

 

63



--------------------------------------------------------------------------------

(c) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Letter of
Credit Issuer (which notice the Administrative Agent shall promptly transmit to
each of the applicable Lenders), the Borrower shall have the right, on any day,
permanently to terminate or reduce the Letter of Credit Commitment in whole or
in part; provided that, after giving effect to such termination or reduction,
the Letters of Credit Outstanding shall not exceed the Letter of Credit
Commitment.

3.2 Letter of Credit Requests.

(a) Whenever the Borrower desires that a Letter of Credit be issued for its
account, the Borrower shall give the Administrative Agent and the Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York
City time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance. Each notice shall be executed by the Borrower and
shall be in the form of Exhibit C or such other form (including by electronic or
fax transmission) as reasonably agreed between the Borrower, the Administrative
Agent and the Letter of Credit Issuer (each a “Letter of Credit Request”). No
Letter of Credit Issuer shall issue any Letters of Credit unless such Letter of
Credit Issuer shall have received notice from the Administrative Agent that the
conditions to such issuance have been met, which notice shall be deemed given
(i) if the Letter of Credit Issuer has not received notice from the
Administrative Agent that the conditions to such issuance have been met within
two Business Days after the date of the applicable Letter of Credit Request or
(ii) if the aggregate amount of Letters of Credit Outstanding issued by such
Letter of Credit Issuer then outstanding does not exceed the amount theretofore
agreed to by the Borrower, the Administrative Agent and such Letter of Credit
Issuer, and the Administrative Agent has not otherwise notified such Letter of
Credit Issuer that it may no longer rely on this clause (i).

(b) If the Borrower so requests in any applicable Letter of Credit Request, the
Letter of Credit Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each 12-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such 12-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Letter of Credit Issuer, the Borrower shall not be required to
make a specific request to the Letter of Credit Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the L/C Maturity Date; provided, however, that the Letter of Credit
Issuer shall not permit any such extension if (i) the Letter of Credit Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (b) of Section 3.1 or
otherwise), or (ii) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (A) from the Administrative Agent that the Majority
Lenders have elected not to permit such extension or (B) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 7 are not then satisfied, and in each such case directing
the Letter of Credit Issuer not to permit such extension.

(c) Each Letter of Credit Issuer (other than the Administrative Agent or any of
its Affiliates) shall, at least once each week, provide the Administrative Agent
with a list of all Letters of Credit issued by it that are outstanding at such
time; provided that, upon written request from the Administrative Agent, such
Letter of Credit Issuer shall thereafter notify the Administrative Agent in
writing on each Business Day of all Letters of Credit issued on the prior
Business Day by such Letter of Credit Issuer; provided further that the
notification requirements of this Section 3.2(c) shall not apply with respect to
any Existing Letter of Credit.

 

64



--------------------------------------------------------------------------------

(d) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

3.3 Letter of Credit Participations.

(a) Immediately upon the issuance by the Letter of Credit Issuer of any Letter
of Credit (and on the Closing Date, with respect to the Existing Letters of
Credit), the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Lender (each such Lender, in its capacity under this
Section 3.3, an “L/C Participant”), and each such L/C Participant shall be
deemed irrevocably and unconditionally to have purchased and received from the
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each an “L/C Participation”), to the extent of such L/C
Participant’s Commitment Percentage, in each Letter of Credit, each substitute
therefor, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto.

(b) In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that (i) any documents required to be
delivered under such Letter of Credit have been delivered, (ii) the Letter of
Credit Issuer has examined the documents with reasonable care and (iii) the
documents appear to comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by the relevant Letter of Credit
Issuer under or in connection with any Letter of Credit issued by it, if taken
or omitted in the absence of gross negligence or willful misconduct, shall not
create for the Letter of Credit Issuer any resulting liability.

(c) In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the respective Letter of Credit Issuer pursuant to Section 3.4(a),
the Letter of Credit Issuer shall promptly notify the Administrative Agent and
each L/C Participant of such failure, and each such L/C Participant shall
promptly and unconditionally pay to the Administrative Agent for the account of
the Letter of Credit Issuer, the amount of such L/C Participant’s Commitment
Percentage of such unreimbursed payment in Dollars and in immediately available
funds; provided, however, that no L/C Participant shall be obligated to pay to
the Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of such unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under any such Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer. Each L/C Participant shall make
available to the Administrative Agent for the account of the Letter of Credit
Issuer such L/C Participant’s Commitment Percentage of the amount of such
payment no later than 1:00 p.m. (New York City time) on the first Business Day
after the date notified by the Letter of Credit Issuer in immediately available
funds. If and to the extent such L/C Participant shall not have so made its
Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of the Letter of Credit Issuer, such L/C
Participant agrees to pay to the Administrative Agent for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at a
rate per annum equal to the Overnight Rate from time to time then in effect,
plus any administrative, processing or similar fees customarily charged by the
Letter of Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Commitment Percentage of any payment under such
Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Commitment Percentage of any such payment.

 

65



--------------------------------------------------------------------------------

(d) Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Commitment Percentage of such
reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the principal amount so paid in
respect of such reimbursement obligation and interest thereon accruing after the
purchase of the respective L/C Participations at the Overnight Rate.

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default;

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of any unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct, bad faith or gross
negligence on the part of the Letter of Credit Issuer.

3.4 Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the Letter of Credit Issuer by
making payment in Dollars to the Administrative Agent for the account of the
Letter of Credit Issuer in immediately available funds, for any payment or
disbursement made by the Letter of Credit Issuer under any Letter of Credit
issued by it (each such amount so paid until reimbursed, an “Unpaid Drawing”)
(i) within one

 

66



--------------------------------------------------------------------------------

Business Day of the date of such payment or disbursement if the Letter of Credit
Issuer provides notice to the Borrower of such payment or disbursement prior to
11:00 a.m. (New York City time) on such next succeeding Business Day (from the
date of such payment or disbursement or (ii) if such notice is received after
such time, on the next Business Day following the date of receipt of such notice
(such required date for reimbursement under clause (i) or (ii), as applicable,
on such Business Day (the “Reimbursement Date”)), with interest on the amount so
paid or disbursed by such Letter of Credit Issuer, from and including the date
of such payment or disbursement to but excluding the Reimbursement Date, at the
per annum rate for each day equal to the rate described in Section 2.8(a);
provided that, notwithstanding anything contained in this Agreement to the
contrary, with respect to any Letter of Credit, (i) unless the Borrower shall
have notified the Administrative Agent and the Letter of Credit Issuer prior to
11:00 a.m. (New York City time) on the Reimbursement Date that the Borrower
intends to reimburse the Letter of Credit Issuer for the amount of such drawing
with funds other than the proceeds of Loans, the Borrower shall be deemed to
have given a Notice of Borrowing requesting that the Lenders make Loans (which
shall be ABR Loans) on the Reimbursement Date in an amount equal to the amount
at such drawing, and (ii) the Administrative Agent shall promptly notify each
Letter of Credit Participant of such drawing and the amount of its Loan to be
made in respect thereof, and each Letter of Credit Participant shall be
irrevocably obligated to make a Loan to the Borrower in the manner deemed to
have been requested in the amount of its Commitment Percentage of the applicable
Unpaid Drawing by 12:00 noon (New York City time) on such Reimbursement Date by
making the amount of such Loan available to the Administrative Agent. Such Loans
made in respect of such Unpaid Drawing on such Reimbursement Date shall be made
without regard to the Minimum Borrowing Amount and without regard to the
satisfaction of the conditions set forth in Section 7. The Administrative Agent
shall use the proceeds of such Loans solely for purpose of reimbursing the
Letter of Credit Issuer for the related Unpaid Drawing. In the event that the
Borrower fails to Cash Collateralize any Letter of Credit that is outstanding on
the Maturity Date, the full amount of the Letters of Credit Outstanding in
respect of such Letter of Credit shall be deemed to be an Unpaid Drawing subject
to the provisions of this Section 3.4 except that the Letter of Credit Issuer
shall hold the proceeds received from the Lenders as contemplated above as cash
collateral for such Letter of Credit to reimburse any Drawing under such Letter
of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Maturity
Date, second, to the extent such Letter of Credit expires or is returned undrawn
while any such cash collateral remains, to the repayment of obligations in
respect of any Loans that have not paid at such time and third, to the Borrower
or as otherwise directed by a court of competent jurisdiction. Nothing in this
Section 3.4(a) shall affect the Borrower’s obligation to repay all outstanding
Loans when due in accordance with the terms of this Agreement.

(b) The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided that the Borrower
shall not be obligated to reimburse the Letter of Credit Issuer for any wrongful
payment made by the Letter of Credit Issuer under the Letter of Credit issued by
it as a result of acts or omissions constituting willful misconduct, bad faith
or gross negligence on the part of the Letter of Credit Issuer.

3.5 Increased Costs. If, after the Closing Date, the adoption of any Change in
Law shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against letters of credit issued by the
Letter of Credit Issuer, or any L/C Participant’s L/C Participation therein, or
(b) impose on the Letter of Credit Issuer or any L/C Participant any other

 

67



--------------------------------------------------------------------------------

conditions, costs or expenses affecting its obligations under this Agreement in
respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such L/C Participant hereunder (other than (i) Taxes
indemnifiable under Section 5.4, or (ii) Excluded Taxes) in respect of Letters
of Credit or L/C Participations therein, then, promptly (and in any event no
later than 15 days) after receipt of written demand to the Borrower by the
Letter of Credit Issuer or such L/C Participant, as the case may be (a copy of
which notice shall be sent by the Letter of Credit Issuer or such L/C
Participant to the Administrative Agent), the Borrower shall pay to the Letter
of Credit Issuer or such L/C Participant such additional amount or amounts as
will compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or an L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such Requirement of Law as in effect on
the Closing Date. A certificate submitted to the Borrower by the relevant Letter
of Credit Issuer or an L/C Participant, as the case may be (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such L/C Participant
to the Administrative Agent), setting forth in reasonable detail the basis for
the determination of such additional amount or amounts necessary to compensate
the Letter of Credit Issuer or such L/C Participant as aforesaid shall be
conclusive and binding on the Borrower absent clearly demonstrable error.

3.6 New or Successor Letter of Credit Issuer.

(a) The Letter of Credit Issuer may resign as a Letter of Credit Issuer upon 30
days’ prior written notice to the Administrative Agent, the Lenders and the
Borrower. The Borrower may replace the Letter of Credit Issuer for any reason
upon written notice to the Letter of Credit Issuer and the Administrative Agent
and may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent. If the Letter of Credit Issuer shall resign or be
replaced, or if the Borrower shall decide to add a new Letter of Credit Issuer
under this Agreement, then the Borrower may appoint from among the Lenders a
successor issuer of Letters of Credit or a new Letter of Credit Issuer, as the
case may be, or, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld) and such new Letter of Credit Issuer, another
successor or new issuer of Letters of Credit, whereupon such successor issuer
shall succeed to the rights, powers and duties of the replaced or resigning
Letter of Credit Issuer under this Agreement and the other Credit Documents, or
such new issuer of Letters of Credit shall be granted the rights, powers and
duties of a Letter of Credit Issuer hereunder, and the term “Letter of Credit
Issuer” shall mean such successor or such new issuer of Letters of Credit
effective upon such appointment. The acceptance of any appointment as a Letter
of Credit Issuer hereunder whether as a successor issuer or new issuer of
Letters of Credit in accordance with this Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer of Letters of Credit, in
a form reasonably satisfactory to the Borrower and the Administrative Agent and,
from and after the effective date of such agreement, such new or successor
issuer of Letters of Credit shall become a “Letter of Credit Issuer” hereunder.
After the resignation or replacement of a Letter of Credit Issuer hereunder, the
resigning or replaced Letter of Credit Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of a Letter of Credit
Issuer under this Agreement and the other Credit Documents with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. In connection with
any resignation or replacement pursuant to this clause (a) (but, in case of any
such resignation, only to the extent that a successor issuer of Letters of
Credit shall have been appointed), either (i) the Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) the Borrower shall cause the
successor issuer of Letters of Credit, if such

 

68



--------------------------------------------------------------------------------

successor issuer is reasonably satisfactory to the replaced or resigning Letter
of Credit Issuer, to issue “back-stop” Letters of Credit naming the resigning or
replaced Letter of Credit Issuer as beneficiary for each outstanding Letter of
Credit issued by the resigning or replaced Letter of Credit Issuer, which new
Letters of Credit shall have a Stated Amount equal to the Letters of Credit
being back-stopped and the sole requirement for drawing on such new Letters of
Credit shall be a drawing on the corresponding back-stopped Letters of Credit.
After any resigning or replaced Letter of Credit Issuer’s resignation or
replacement as Letter of Credit Issuer, the provisions of this Agreement
relating to a Letter of Credit Issuer shall inure to its benefit as to any
actions taken or omitted to be taken by it (A) while it was a Letter of Credit
Issuer under this Agreement or (B) at any time with respect to Letters of Credit
issued by such Letter of Credit Issuer.

(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit (including
any obligations related to the payment of fees or the reimbursement or funding
of amounts drawn), except that the Borrower, the resigning or replaced Letter of
Credit Issuer and the successor issuer of Letters of Credit shall have the
obligations regarding outstanding Letters of Credit described in clause
(a) above.

3.7 Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Letter of Credit Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable to any Lender for (a) any action taken or omitted
in connection herewith at the request or with the approval of the Majority
Lenders, (b) any action taken or omitted in the absence of gross negligence or
willful misconduct or (c) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable or responsible for any of the matters described in
Section 3.3(e); provided that anything in such Section to the contrary
notwithstanding, the Borrower may have a claim against the Letter of Credit
Issuer, and the Letter of Credit Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Letter of Credit Issuer’s willful misconduct or gross negligence
or the Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

69



--------------------------------------------------------------------------------

3.8 Cash Collateral.

(a) Upon the request of the Majority Lenders if, as of the L/C Maturity Date,
there are any Letters of Credit Outstanding, the Borrower shall immediately Cash
Collateralize the then Letters of Credit Outstanding.

(b) If any Event of Default shall occur and be continuing, the Majority Lenders
may require that the L/C Obligations be Cash Collateralized; provided that, upon
the occurrence of an Event of Default referred to in Section 11.5 with respect
to the Borrower, the Borrower shall immediately Cash Collateralize the Letters
of Credit then outstanding and no notice or request by or consent from the
Majority Lenders shall be required.

(c) For purposes of this Agreement, “Cash Collateralize” shall mean to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
Letter of Credit Issuer and the Lenders, as collateral for the L/C Obligations,
cash or deposit account balances in an amount equal to the amount of the Letters
of Credit Outstanding required to be Cash Collateralized pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuer and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such cash Collateral shall be maintained in blocked,
interest bearing deposit accounts established by and in the name of the
Borrower, but under the “control” (as defined in Section 9-104 of the UCC) of
the Administrative Agent.

3.9 Existing Letters of Credit. Subject to the terms and conditions hereof, each
Existing Letter of Credit that is outstanding on the Closing Date, listed on
Schedule 1.1(e) shall, effective as of the Closing Date and without any further
action by the Borrower, be continued as a Letter of Credit hereunder and from
and after the Closing Date shall be deemed a Letter of Credit for all purposes
hereof and shall be subject to and governed by the terms and conditions hereof.

3.10 Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued,
(a) the rules of the ISP shall apply to each standby Letter of Credit and
(b) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

3.11 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

3.12 Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.

 

70



--------------------------------------------------------------------------------

SECTION 4. Fees; Commitments

4.1 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Lender (in each case pro rata according to the respective
Commitment Percentages of the Lenders), a commitment fee (the “Commitment Fee”)
for each day from the Closing Date until but excluding the Termination Date.
Each Commitment Fee shall be payable by the Borrower (i) quarterly in arrears on
the last Business Day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (ii) on the Termination Date (for the period ended on
such date for which no payment has been received pursuant to clause (i) above),
and shall be computed for each day during such period at a rate per annum equal
to the Commitment Fee Rate in effect on such day on the Available Commitment
(assuming for this purpose that there is no reference to “Swingline Exposure” in
the definition of Total Exposure) in effect on such day.

(b) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
until the termination or expiration date of such Letter of Credit computed at
the per annum rate for each day equal to the Applicable Margin for LIBOR Loans
on the average daily Stated Amount of such Letter of Credit. Such Letter of
Credit Fees shall be due and payable (i) quarterly in arrears on the last
Business Day of each March, June, September and December and (ii) on the
Termination Date (for the period for which no payment has been received pursuant
to clause (i) above).

(c) The Borrower agrees to pay to each Letter of Credit Issuer a fee in respect
of each Letter of Credit issued by it (the “Fronting Fee”), for the period from
the date of issuance of such Letter of Credit to the termination or expiration
date of such Letter of Credit, computed at the rate for each day equal to
0.125% per annum (or such other amount a may be agreed in a separate writing
between the Borrower and any Letter of Credit Issuer) on the average daily
Stated Amount of such Letter of Credit (or at such other rate per annum as
agreed in writing between the Borrower and the Letter of Credit Issuer). Such
Fronting Fees shall be due and payable by the Borrower (i) quarterly in arrears
on the last Business Day of each March, June, September and December and (ii) on
the Termination Date (for the period for which no payment has been received
pursuant to clause (i) above).

(d) The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as the Letter of Credit Issuer and the Borrower shall have agreed
upon for issuances of, drawings under or amendments of, letters of credit issued
by it.

(e) The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower.

4.2 Voluntary Reduction of Commitments.

(a) Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, without premium or
penalty, on any day, permanently to terminate or reduce the Commitments of any
Class, as determined by the Borrower, in whole or in part; provided that
(a) with respect to the Commitments, any such termination or reduction shall
apply proportionately and permanently to reduce

 

71



--------------------------------------------------------------------------------

the Commitments of each of the Lenders of such Class, except that,
notwithstanding the foregoing, (1) the Borrower may allocate any termination or
reduction of Commitments among classes of Commitments either (A) ratably among
Classes or (B) first to the Commitments with respect to any Existing Commitments
and second to any Extended Commitments and (2) in connection with the
establishment on any date of any Extended Commitments pursuant to Section 2.17,
the Existing Commitments of any one or more Lenders providing any such Extended
Commitments on such date shall be reduced in an amount equal to the amount of
Specified Existing Commitments so extended on such date (provided that (x) after
giving effect to any such reduction and to the repayment of any Loans made on
such date, the Total Exposure of any such Lender does not exceed the Commitment
thereof (such Total Exposure and Commitment being determined in each case, for
the avoidance of doubt, exclusive of such Lender’s Extended Commitment and any
exposure in respect thereof) and (y) for the avoidance of doubt, any such
repayment of Loans contemplated by the preceding clause shall be made in
compliance with the requirements of Section 5.3(a) with respect to the ratable
allocation of payments hereunder, with such allocation being determined after
giving effect to any conversion pursuant to Section 2.17 of Existing Commitments
and Existing Loans into Extended Commitments and Extended Loans respectively,
and prior to any reduction being made to the Commitment of any other Lender),
(b) any partial reduction pursuant to this Section 4.2 shall be in the amount of
at least $1,000,000 and (c) after giving effect to such termination or reduction
and to any prepayments of Loans or cancellation or Cash Collateralization of
Letters of Credit made on the date thereof in accordance with this Agreement,
the aggregate amount of the Lenders’ Total Exposures shall not exceed the Loan
Limit.

(b) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.15(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Letter of
Credit Issuer, the Swingline Lender or any Lender may have against such
Defaulting Lender.

4.3 Mandatory Termination of Commitments.

(a) The Total Commitment shall terminate at 5:00 p.m. (New York City time) on
the Termination Date.

(b) The Swingline Commitment shall terminate at 5:00 p.m. (New York City time)
on the earlier of (x) the Swingline Maturity Date and (y) the Termination Date.

SECTION 5. Payments

5.1 Voluntary Prepayments. The Borrower shall have the right to prepay Loans and
Swingline Loans, in each case, without premium or penalty, in whole or in part
from time to time on the following terms and conditions:

(a) the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of LIBOR Loans) the specific Borrowing(s) being prepaid, which
notice shall be given by the Borrower no later than 1:00 p.m. (New York City
time) (i) in the case of LIBOR Loans, three Business Days prior to and (ii) in
the case of ABR Loans on the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders;

 

72



--------------------------------------------------------------------------------

(b) each partial prepayment of (i) LIBOR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof, and (ii) any ABR Loans
shall be in a minimum amount of $500,000 and in multiples of $100,000 in excess
thereof; provided that no partial prepayment of LIBOR Loans made pursuant to a
single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the applicable Minimum Borrowing Amount for
such LIBOR Loans; and

(c) any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11.

Each such notice shall specify the date and amount of such prepayment and the
Type of Loans to be prepaid. At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Loans of a Defaulting Lender.

Notwithstanding the foregoing (and as provided in clause (1) of the proviso to
Section 2.17(a)), the Borrower may not prepay Extended Loans of any Extension
Series unless such prepayment is accompanied by a pro rata repayment of Existing
Loans of the Specified Existing Commitment Class of the Existing Class from
which such Extended Loans and Extended Commitments were converted (or such Loans
and Commitments of the Existing Class have otherwise been repaid and terminated
in full).

5.2 Mandatory Prepayments.

(a) Repayment following Optional Reduction of Commitments. If, after giving
effect to any termination or reduction of the Commitments pursuant to
Section 4.2(a), the aggregate Total Exposures of all Lenders exceeds the Loan
Limit (as reduced), then the Borrower shall on the same Business Day (i) prepay
the Swingline Loans and, after all Swingline Loans have been paid in full, the
remaining Loans on the date of such termination or reduction in an aggregate
principal amount equal to such excess and (ii) if any excess remains after
prepaying all of the Loans as a result of any Letter of Credit Exposure, pay to
the Administrative Agent on behalf of the Letter of Credit Issuer and the L/C
Participants an amount in cash equal to such excess to be held as cash
collateral as provided in Section 3.8.

(b) Repayment of Loans Following Redetermination or Adjustment of Borrowing
Base.

(i) Upon any redetermination of the Borrowing Base in accordance with
Section 2.14(b), if the aggregate Total Exposures of all Lenders exceeds the
redetermined Borrowing Base, then the Borrower shall, within 10 Business Days
after its receipt of a New Borrowing Base Notice indicating such Borrowing Base
Deficiency, inform the Administrative Agent of the Borrower’s election to:
(A) within 30 days following such election prepay the Loans in an aggregate
principal amount equal to such excess, (B) prepay the Loans in six equal monthly
installments, commencing on the 30th day following its receipt of such New
Borrowing Base Notice with each payment being equal to 1/6th of the aggregate
principal amount of such excess, (C) within 30 days following such election,
provide additional Collateral in the form of additional Oil and Gas Properties
not evaluated in the most recently delivered Reserve Report or other Collateral
reasonably acceptable to the Administrative Agent having a Borrowing Base value
(as proposed by the Administrative Agent and approved by the Required Lenders)
sufficient, after giving effect to any other actions taken pursuant to this
Section 5.2(b)(i) to eliminate any such excess or (D) undertake a combination of
clauses (A), (B) and (C); provided that if, because of Letter of Credit
Exposure, a Borrowing Base Deficiency remains after prepaying all of the Loans,
the Borrower shall Cash Collateralize such remaining Borrowing Base Deficiency
as provided in Section 3.8; provided further, that all payments required to be
made pursuant to this Section 5.2(b)(i) must be made on or prior to the
Termination Date.

 

73



--------------------------------------------------------------------------------

(ii) Upon any adjustment to the Borrowing Base pursuant to Section 2.14(e),
(f) or (g), if the aggregate Total Exposures of all Lenders exceeds the
Borrowing Base, as adjusted, then the Borrower shall (A) prepay the Loans in an
aggregate principal amount equal to such excess and (B) if any excess remains
after prepaying all of the Loans as a result of any Letter of Credit Exposure,
Cash Collateralize such excess as provided in Section 3.8. The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral no later
than two Business Days following the date it receives written notice from the
Administrative Agent of the adjustment of the Borrowing Base and the resulting
Borrowing Base Deficiency; provided that all payments required to be made
pursuant to this clause must be made on or prior to the Termination Date.

(c) Application to Loans. With respect to each prepayment of Loans elected under
Section 5.1 or required by Section 5.2, the Borrower may designate (i) the Types
of Loans that are to be prepaid and the specific Borrowing(s) being repaid and
(ii) the Loans to be prepaid; provided that (A) each prepayment of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans and
(B) notwithstanding the provisions of the preceding clause (A), no prepayment of
Loans shall be applied to the Loans of any Defaulting Lender unless otherwise
agreed in writing by the Borrower. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.11.

(d) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of
the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the LIBOR Loans to be so prepaid; provided that the Borrower
may at any time direct that such deposit be applied to make the applicable
payment required pursuant to this Section 5.2.

(e) Application of Proceeds. The application of proceeds pursuant to this
Section 5.2 shall not reduce the aggregate amount of Commitments under the
Facility and amounts prepaid may be reborrowed subject to the Available
Commitment.

5.3 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Letter of Credit Issuer or the Swingline
Lender entitled thereto, as the case may be, not later than 2:00 p.m. (New York
City time), in each case, on the date when due and shall be made in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such purpose by notice to the
Borrower; it being understood that written or facsimile notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. All repayments or
prepayments of any Loans (whether of principal, interest or otherwise) hereunder
and all other payments under each Credit Document shall be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day in the sole
discretion of the Administrative Agent) like funds relating to the payment of
principal or interest or fees ratably to the Lenders or the Letter of Credit
Issuer, as applicable, entitled thereto.

 

74



--------------------------------------------------------------------------------

(b) For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day in the sole
discretion of the Administrative Agent. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

5.4 Net Payments.

(a) Any and all payments made by or on behalf of the Borrower or any Guarantor
under this Agreement or any other Credit Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Indemnified
Taxes or Other Taxes; provided that if the Borrower or any Guarantor or the
Administrative Agent shall be required by applicable Requirements of Law to
deduct or withhold any Taxes from such payments, then (i) the Borrower or such
Guarantor or the Administrative Agent shall make such deductions or withholdings
as are reasonably determined by the Borrower, such Guarantor or the
Administrative Agent to be required by any applicable Requirement of Law,
(ii) the Borrower, such Guarantor or the Administrative Agent, as applicable,
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority within the time allowed and in accordance with applicable
Requirements of Law, and (iii) to the extent withholding or deduction is
required to be made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower or such Guarantor shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
or withholdings applicable to additional sums payable under this Section 5.4)
the Administrative Agent, the Collateral Agent, any Letter of Credit Issuer or
any Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions or withholdings been made. Whenever any
Indemnified Taxes or Other Taxes are payable by the Borrower or such Guarantor,
as promptly as possible thereafter, the Borrower or Guarantor shall send to the
Administrative Agent for its own account or for the account of such Letter of
Credit Issuer or Lender, as the case may be, a certified copy of an official
receipt (or other evidence acceptable to such Letter of Credit Issuer or Lender,
acting reasonably) received by the Borrower or such Guarantor showing payment
thereof. After any payment of Taxes by any Credit Party or the Administrative
Agent to a Governmental Authority as provided in this Section 5.4, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

(b) The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent, the Collateral Agent and each Lender with regard to any
Other Taxes (whether or not such Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority).

(c) The Borrower shall indemnify and hold harmless the Administrative Agent, the
Collateral Agent and each Lender within 15 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed on
the Administrative Agent, the Collateral Agent or such Lender, as the case may
be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, the Administrative Agent or the
Collateral Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

 

75



--------------------------------------------------------------------------------

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Credit Party pursuant to any Credit Document or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction. In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(e) Without limiting the generality of the foregoing, each Non-U.S. Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
entitled to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Non-U.S. Lender is due hereunder, two copies of
(A) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN (or any applicable successor form) (together with a certificate
(substantially in the form of Exhibit N hereto) representing that such Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Code, is not a 10%
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower, is not a CFC related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) and the interest payments in question are not
effectively connected with the United States trade or business conducted by such
Lender), (B) Internal Revenue Service Form W-8BEN or Form W-8ECI (or any
applicable successor form), in each case properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
Federal withholding tax on payments by the Borrower under this Agreement,
(C) Internal Revenue Service Form W-8IMY (or any applicable successor form) and
all necessary attachments (including the forms described in clauses (A) and
(B) above, as required) or (D) any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower, and from time to time
thereafter if reasonably requested by the Borrower and the Administrative Agent;

unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender promptly so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.4(e); provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Lender from which the related participation
shall have been purchased.

 

76



--------------------------------------------------------------------------------

(f) If any Lender, the Administrative Agent or the Collateral Agent, as
applicable, determines, in its sole discretion, that it had received and
retained a refund of an Indemnified Tax or Other Tax for which a payment has
been made by the Borrower or any Guarantor pursuant to this Agreement or any
other Credit Document, which refund in the good faith judgment of such Lender,
the Administrative Agent or the Collateral Agent, as the case may be, is
attributable to such payment made by the Borrower or any Guarantor, then the
Lender, the Administrative Agent or the Collateral Agent, as the case may be,
shall reimburse the Borrower or such Guarantor for such amount (net of all
out-of-pocket expenses of such Lender, the Administrative Agent or the
Collateral Agent, as the case may be, and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such refund) as the Lender, Administrative Agent or the Collateral Agent, as
the case may be, determines in its sole discretion to be the proportion of the
refund as will leave it, after such reimbursement, in no better or worse
position (taking into account expenses or any taxes imposed on the refund) than
it would have been in if the payment had not been required; provided that the
Borrower or such Guarantor, upon the request of the Lender, the Administrative
Agent or the Collateral Agent, agrees to repay the amount paid over to the
Borrower or such Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Lender, the
Administrative Agent or the Collateral Agent in the event the Lender, the
Administrative Agent or the Collateral Agent is required to repay such refund to
such Governmental Authority. In such event, such Lender, the Administrative
Agent or the Collateral Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
Governmental Authority (provided that such Lender, the Administrative Agent or
the Collateral Agent may delete any information therein that it deems
confidential). A Lender, the Administrative Agent or the Collateral Agent shall
claim any refund that it determines is available to it, unless it concludes in
its sole discretion that it would be adversely affected by making such a claim.
No Lender nor the Administrative Agent nor the Collateral Agent shall be obliged
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Credit Party in connection with this
clause (f) or any other provision of this Section 5.4.

(g) If the Borrower determines that a reasonable basis exists for contesting a
Tax, each Lender or Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. The Borrower shall indemnify and hold each Lender and
Agent harmless against any out-of-pocket expenses incurred by such Person in
connection with any request made by the Borrower pursuant to this
Section 5.4(g). Nothing in this Section 5.4(g) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.

(h) Each Lender and Agent that is a United States person under
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent two Internal Revenue Service Forms W-9 (or
substitute or successor form), properly completed and duly executed, certifying
that such Lender or Agent is exempt from United States federal backup
withholding (i) on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete or invalid, (iii) after the occurrence of a change
in the Agent’s or Lender’s circumstances requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and (iv) from time to time thereafter if reasonably requested by the Borrower or
the Administrative Agent.

 

77



--------------------------------------------------------------------------------

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Credit Document would be subject to U.S. federal withholding tax imposed
by FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 5.4(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(j) For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes any Letter of Credit Issuer and any Swingline Lender

(k) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

5.5 Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, Interest on LIBOR Loans
and ABR Loans shall be calculated on the basis of a 360-day year for the actual
days elapsed. Interest on ABR Loans in respect of which the rate of interest is
calculated on the basis of the Administrative Agent’s prime rate and interest on
overdue interest shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.

(b) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8.

 

78



--------------------------------------------------------------------------------

(d) Rebate of Excess Interest. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Initial Borrowing.

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed or waived pursuant to
Section 13.1.

6.1 Credit Documents. The Administrative Agent shall have received:

(a) this Agreement, executed and delivered by a duly Authorized Officer of each
of the Borrower, each Agent, each Lender (including the Swingline Lender) and
each Letter of Credit Issuer;

(b) the Guarantee, executed and delivered by a duly Authorized Officer of each
Person that is a Guarantor as of the Closing Date;

(c) the Security Agreement, executed and delivered by a duly Authorized Officer
of the Borrower, the Collateral Agent and each Person that is a Guarantor as of
the Closing Date; and

(d) the Pledge Agreement, executed and delivered by a duly Authorized Officer of
Holdings, the Borrower, the Collateral Agent and each other pledgor party
thereto as of the Closing Date.

6.2 Collateral. Except for any items referred to on Schedule 9.13(b):

(a) All documents and instruments, including Uniform Commercial Code or other
applicable personal property and financing statements, reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document and perfect such Liens to the
extent required by, and with the priority required by, such Security Document
shall have been delivered to the Collateral Agent for filing, registration or
recording and none of the Collateral shall be subject to any other pledges,
security interests or mortgages, except for Liens permitted under Section 10.2.

(b) All Stock of the Borrower and all Stock of each Restricted Subsidiary of the
Borrower directly or indirectly owned by the Borrower or any Subsidiary
Guarantor, in each case as of the Closing Date, shall have been pledged pursuant
to the Pledge Agreement (except that such Credit Parties shall not be required
to pledge any Excluded Stock) and the Collateral Agent shall have received all
certificates, if any, representing such securities pledged under the Pledge
Agreement, accompanied by instruments of transfer and/or undated powers endorsed
in blank.

(c) (i) Except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $10,000,000
(individually) that is owing to the Borrower or any Subsidiary Guarantor shall
be evidenced by a promissory note and shall have been pledged pursuant to the
Pledge Agreement, and the Collateral Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank.

(ii) All Indebtedness of the Borrower and each of its Restricted Subsidiaries
that is owing to any Credit Party shall be evidenced by the Intercompany Note,
which shall be executed and delivered by the Borrower and each of the Restricted
Subsidiaries and shall have been pledged pursuant to the Pledge Agreement, and
the Collateral Agent shall have received such Intercompany Note, together with
undated instruments of transfer with respect thereto endorsed in blank.

 

79



--------------------------------------------------------------------------------

(d) The Guarantee shall be in full force and effect.

6.3 Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (a) Simpson Thacher & Bartlett LLP, counsel to the Borrower,
substantially in the form of Exhibit H, and (b) local counsel to the Borrower in
the jurisdictions listed on Schedule 6.3 in form and substance reasonably
satisfactory to the Administrative Agent. The Borrower, the other Credit Parties
and the Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

6.4 Contemporaneous Debt Repayment. Substantially simultaneously with the
initial Borrowing under the Facility, the Debt Repayment shall have been
consummated.

6.5 Equity Contribution. Equity Investments in an amount not less than the
Minimum Equity Amount shall have been made.

6.6 Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Closing Date, substantially in the
form of Exhibit I, with appropriate insertions, executed by the President or any
Vice President and the Secretary or any Assistant Secretary of each Credit
Party, and attaching the documents referred to in Section 6.7 and such other
closing certificates as it may reasonably request.

6.7 Authorization of Proceedings of Each Credit Party; Organizational Documents.
The Administrative Agent shall have received (a) a copy of the resolutions, in
form and substance reasonably satisfactory to the Administrative Agent, of the
board of directors or managers of each Credit Party (or a duly authorized
committee thereof) authorizing (i) the execution, delivery and performance of
the Credit Documents (and any agreements relating thereto) to which it is a
party and (ii) in the case of the Borrower, the extensions of credit
contemplated hereunder and (b) true and complete copies of each of the
organizational documents of each Person that is a Credit Party as of the Closing
Date.

6.8 Fees. All fees required to be paid on the Closing Date pursuant to any fee
letter previously agreed in writing between the Agents, the Lead Arranger, the
Joint Bookrunners and Holdings or the Borrower and reasonable out-of-pocket
expenses required to be paid on the Closing Date pursuant to any commitment
letter in respect of the Commitments as agreed in writing between the Agents,
the Lead Arranger, the Joint Bookrunners and Holdings or the Borrower, to the
extent invoiced at least three business days prior to the Closing Date (except
as otherwise reasonably agreed by the Borrower), shall, upon the initial
Borrowings hereunder, have been, or will be substantially simultaneously, paid
(which amounts may be offset against the proceeds of the Closing Date Loans).

6.9 Representations. On the Closing Date, the Company Representations and
Specified Representations shall be true and correct in all material respects.

6.10 Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate from the Chief Financial Officer, the Treasurer, the
Vice President-Finance or any other senior financial officer of the Borrower
substantially in the form of Exhibit M.

6.11 Acquisition. The Acquisition shall, substantially concurrently with the
initial borrowing under this Agreement, be consummated in all material respects
in accordance with the terms of the Stock Purchase Agreement, without giving
effect to any modifications, amendments or express waivers thereto that are
materially adverse to the Lenders without the consent of the Lead Arrangers (not
to be

 

80



--------------------------------------------------------------------------------

unreasonably withheld or delayed) (it being understood and agreed that any
reduction in the purchase price shall not be deemed to be materially adverse to
the Lenders but shall be allocated ratably in proportion to the actual
percentages that the amount of the Equity Investment, the Senior Interim Loan
and the Closing Date Loans bear to the pro forma total capitalization of the
Borrower and its Subsidiaries after giving effect to the Transactions).

6.12 Patriot Act. The Administrative Agent and the Joint Bookrunners shall have
received all documentation and other information about the Borrower and the
Guarantors as shall have been reasonably requested in writing by the
Administrative Agent or the Joint Bookrunners at least seven calendar days prior
to the Closing Date and as is mutually agreed to be required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

6.13 Historical Financial Statements. The Lead Arrangers shall have received
true, correct and complete copies of the Historical Financial Statements and the
Segmented Financial Statements.

6.14 Pro Forma Financial Statements. The Lead Arrangers shall have received a
pro forma balance sheet as of September 30, 2011, and pro forma related
statement of income for the last 12 months ended September 30, 2011, in each
case, reflecting the removal of the properties and businesses pursuant to the
Gulf Coast and Offshore Reorganization and Selling Stockholder Transaction and
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such dates (in the case of such balance sheet) or at the
beginning of such periods (in the case of such other income statement).

6.15 Material Adverse Change. Except (i) as set forth in the Disclosure Schedule
to the Stock Purchase Agreement, (ii) for matters related to the assets,
liabilities and operations of Samson’s Offshore Division and Gulf Coast Division
and (iii) for matters related to the assets conveyed to Schusterman (as defined
in the Stock Purchase Agreement) pursuant to the Selling Stockholder
Transaction, since June 30, 2011, no Material Adverse Change has occurred. The
preceding sentence is subject to the qualification that each item in a
particular section of the Disclosure Schedules applies to the corresponding
section of the Stock Purchase Agreement and to any other section of the Stock
Purchase Agreement as to which its relevance is reasonably apparent on the face
of such item.

SECTION 7. Conditions Precedent to All Credit Events

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Loans required to be made by the
Lenders in respect of Unpaid Drawings pursuant to Sections 3.3 and 3.4), and the
obligation of the Letter of Credit Issuer to issue Letters of Credit on any date
(other than any Existing Letter of Credit), is subject to the satisfaction of
the following conditions precedent:

7.1 No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto (other than the initial Credit Event to
occur on the Closing Date) (a) no Default or Event of Default shall have
occurred and be continuing and (b) all representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

 

81



--------------------------------------------------------------------------------

7.2 Notice of Borrowing.

(a) Prior to the making of each Loan (other than any Loan made pursuant to
Section 3.4(a)) and each Swingline Loan, the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3(a).

(b) Prior to the issuance of each Letter of Credit (other than any Existing
Letter of Credit), the Administrative Agent and the Letter of Credit Issuer
shall have received a Letter of Credit Request meeting the requirements of
Section 3.2(a).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

SECTION 8. Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes, on the Closing Date, the Specified Representations and on each
other date as required or otherwise set forth in this Agreement, the following
representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of the Letters of Credit:

8.1 Corporate Status. Each of the Borrower and each Restricted Subsidiary (a) is
a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified would not reasonably be expected to result
in a Material Adverse Effect.

8.2 Corporate Power and Authority; Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).

8.3 No Violation. None of the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party or the compliance with the
terms and provisions thereof will (a) contravene any material applicable
provision of any material Requirement of Law, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Credit Party or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) pursuant to the terms of any indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other instrument to which such
Credit Party or any of the Restricted Subsidiaries is a party or by which it or
any of its property or assets is bound (any such term, covenant, condition or
provision, a “Contractual Requirement”) except to the extent such breach,
default or Lien that would not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws or other organizational documents of such Credit Party or any of the
Restricted Subsidiaries.

 

82



--------------------------------------------------------------------------------

8.4 Litigation. Except as set forth on Schedule 8.4, there are no actions, suits
or proceedings (including Environmental Claims) pending or, to the knowledge of
the Borrower, threatened with respect to the Borrower or any of its Restricted
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect.

8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
or Regulation X of the Board.

8.6 Governmental Approvals. The execution, delivery and performance of each
Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (a) such
as have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (c) such consents, approvals, registrations, filings or actions the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

8.7 Investment Company Act. No Credit Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

8.8 True and Complete Disclosure.

(a) None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Borrower, any
of the Subsidiaries or any of their respective authorized representatives to the
Administrative Agent, any Lead Arranger, any Joint Bookrunner and/or any Lender
on or before the Closing Date (including all such information and data contained
in the Credit Documents) for purposes of or in connection with this Agreement or
any transaction contemplated herein contained any untrue statement of any
material fact or omitted to state any material fact necessary to make such
information and data (taken as a whole) not materially misleading at such time
(after giving effect to all supplements so furnished prior to such time) in
light of the circumstances under which such information or data was furnished;
it being understood and agreed that for purposes of this Section 8.8(a), such
factual information and data shall not include pro forma financial information,
projections or estimates (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.

(b) The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 8.8(a) were based on good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made; it being recognized by the
Agents and the Lenders that such projections are as to future events and are not
to be viewed as facts, the projections are subject to significant uncertainties
and contingencies, many of which are beyond the control of the Borrower and the
Subsidiaries, that no assurance can be given that any particular projections
will be realized and that actual results during the period or periods covered by
any such projections may differ from the projected results and such differences
may be material.

8.9 Financial Condition; Financial Statements.

(a) The Historical Financial Statements present fairly in all material respects
the consolidated financial position of Samson and its consolidated Subsidiaries
at the date of such information and for the period covered thereby and have been
prepared in accordance with GAAP consistently applied except to the extent
provided in the notes thereto, if any, subject, in the case of the unaudited
financial information, to changes resulting from audit, normal year end audit
adjustments and to the absence of footnotes. Since the Closing Date, there has
been no Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

(b) As of the Closing Date, neither the Borrower nor any Restricted Subsidiary
has any material Indebtedness (including Disqualified Stock), any material
guarantee obligations, contingent liabilities, off balance sheet liabilities,
partnership liabilities for taxes or unusual forward or long-term commitments
that, in each case, are not reflected or provided for in the Historical
Financial Statements, except as would not reasonably be expected to result in a
Material Adverse Effect.

8.10 Tax Matters. Except where the failure of which would not be reasonably
expected to have a Material Adverse Effect, (a) each of the Borrower and the
Subsidiaries has filed all federal income tax returns and all other tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
payable by it that have become due, other than those (i) not yet delinquent or
(ii) being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided to the extent required by and in accordance
with GAAP and (b) to the extent then due and payable, the Borrower and each of
the Subsidiaries have paid, or have provided adequate reserves (in the good
faith judgment of management of the Borrower or such Subsidiary) in accordance
with GAAP for the payment of, all federal, state, provincial and foreign taxes
applicable for the current fiscal year to the Closing Date.

8.11 Compliance with ERISA.

(a) Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower
or any ERISA Affiliate; no Plan (other than a Multiemployer Plan) has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on and after the effectiveness of the Pension Act, each Plan that
is subject to Title IV of ERISA has satisfied the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, and there has been no determination that any such Plan
is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code or has been notified in
writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to the Borrower or any ERISA Affiliate; and no lien imposed under
the Code or ERISA on the assets of the Borrower or any ERISA Affiliate exists
(or is reasonably likely to exist) nor has the Borrower or any ERISA Affiliate
been notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreement in this
Section 8.11(a) would not result, individually or in the aggregate, in an amount
of liability that would be reasonably likely to have a Material Adverse Effect.
No Plan (other than a Multiemployer Plan) has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 8.11(a), be reasonably likely to have a Material Adverse Effect.
With respect to Plans that are Multiemployer Plans, the representations and
warranties in this Section 8.11(a), other than any made with respect to
(i) liability under Section 4201 or 4204 of ERISA or (ii) liability for
termination or reorganization of such Plans under ERISA, are made to the best
knowledge of the Borrower.

 

84



--------------------------------------------------------------------------------

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12 Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and the
direct and indirect ownership interest of the Borrower therein), in each case
existing on the Closing Date (after giving effect to the Transactions). Each
Guarantor, Material Subsidiary and Unrestricted Subsidiary as of the Closing
Date has been so designated on Schedule 8.12.

8.13 Intellectual Property. The Borrower and each of the Restricted Subsidiaries
have obtained all intellectual property, free from burdensome restrictions, that
is necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to obtain
any such rights would not reasonably be expected to have a Material Adverse
Effect.

8.14 Environmental Laws.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Oil and Gas
Properties are in compliance with all Environmental Laws; (ii) neither the
Borrower nor any Subsidiary has received written notice of any Environmental
Claim or any other liability under any Environmental Law; (iii) neither the
Borrower nor any Subsidiary is conducting any investigation, removal, remedial
or other corrective action pursuant to any Environmental Law at any location;
and (iv) no underground storage tank or related piping, or any impoundment or
disposal area containing Hazardous Materials has been used by the Borrower or
any of its Subsidiaries or, to the knowledge of the Borrower, is located at, on
or under any Oil and Gas Properties currently owned or leased by the Borrower or
any of its Subsidiaries.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Oil and Gas Properties or facility in a manner that would
reasonably be expected to give rise to liability of the Borrower or any
Subsidiary under Environmental Law.

8.15 Properties.

(a) Each Credit Party has good and defensible title to the Borrowing Base
Properties evaluated in the most recently delivered Reserve Report (other than
those (i) disposed of in compliance with Section 10.4 since delivery of such
Reserve Report, (ii) leases that have expired in accordance with their terms and
(iii) with title defects disclosed in writing to the Administrative Agent), and
good title to all its material personal properties, in each case, free and clear
of all Liens other than Liens permitted by Section 10.2. After giving full
effect to the Liens permitted by Section 10.2, the Borrower or the Restricted
Subsidiary specified as the owner owns the working interests and net revenue
interests attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such properties shall
not in any material respect obligate the Borrower or such Restricted Subsidiary
to bear the costs and expenses relating to the maintenance, development and
operations of each such property in an amount in excess of the working interest
of each property set forth in the most recently delivered Reserve Report that is
not offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such property.

 

85



--------------------------------------------------------------------------------

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, except to the extent that any such failure to be valid or
subsisting would not reasonably be expected to have a Material Adverse Effect.

(c) The rights and properties presently owned, leased or licensed by the Credit
Parties including all easements and rights of way, include all rights and
properties necessary to permit the Credit Parties to conduct their respective
businesses as currently conducted, except to the extent any failure to have any
such rights or properties would not reasonably be expected to have a Material
Adverse Effect.

(d) All of the properties of the Borrower and the Restricted Subsidiaries that
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards, except to the extent any failure to satisfy the foregoing would
reasonably be expected to have a Material Adverse Effect.

8.16 Solvency. On the Closing Date (after giving effect to the consummation of
the Transactions (including the execution and delivery of this Agreement, the
making of the Closing Date Loans and the use of proceeds of such Closing Date
Loans on the Closing Date), the Borrower on a consolidated basis with its
Restricted Subsidiaries will be Solvent.

8.17 Insurance. The properties of the Borrower and the Restricted Subsidiaries
are insured in the manner contemplated by Section 9.3.

8.18 Gas Imbalances, Prepayments. On the Closing Date, except as set forth on
Schedule 8.18, on a net basis, there are no gas imbalances, take or pay or other
prepayments exceeding 2.5 Bcfe of Hydrocarbon volumes (stated on a gas
equivalent basis) in the aggregate, with respect to the Credit Parties’ Oil and
Gas Properties that would require any Credit Party to deliver Hydrocarbons
either generally or produced from their Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor.

8.19 Marketing of Production. On the Closing Date, except as set forth on
Schedule 8.19, no material agreements exist (which are not cancelable on 60
days’ notice or less without penalty or detriment) for the sale of production of
the Credit Parties’ Hydrocarbons at a fixed non-index price (including calls on,
or other rights to purchase, production, whether or not the same are currently
being exercised) that (i) represent in respect of such agreements 2.5% or more
of the Borrower’s average monthly production of Hydrocarbon volumes and
(ii) have a maturity or expiry date of longer than six months from the Closing
Date.

8.20 Hedge Agreements. Schedule 8.20 sets forth, as of the Closing Date, a true
and complete list of all material commodity Hedge Agreements of each Credit
Party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof (as of the last Business Day of the most recent fiscal quarter preceding
the Closing Date and for which a mark to market value is reasonably available),
all credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.

8.21 Patriot Act. On the Closing Date, each Credit Party is in compliance in all
material respects with the material provisions of the Patriot Act, and the
Borrower has provided to the Administrative Agent all information related to the
Credit Parties (including but not limited to names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent and mutually agreed to be required by the Patriot Act to be
obtained by the Administrative Agent or any Lender.

 

86



--------------------------------------------------------------------------------

SECTION 9. Affirmative Covenants

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment) and the Loans, the Swingline Loans and Unpaid Drawings,
together with interest, fees and all other Obligations incurred hereunder (other
than Hedging Obligations under Secured Hedge Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:

9.1 Information Covenants. The Borrower will furnish (or in the case of
Section 9.1(l), use commercially reasonable efforts to prepare and furnish) to
the Administrative Agent (which shall promptly make such information available
to the Lenders in accordance with its customary practice):

(a) Annual Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year (120 days
in the case of the fiscal year ending June 30, 2012)), the audited consolidated
balance sheets of the Borrower and the Subsidiaries and, if different, the
Borrower and the Restricted Subsidiaries, in each case as at the end of such
fiscal year, and the related consolidated statements of operations,
shareholders’ equity and cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal years (or, in lieu of
such audited financial statements of the Borrower and the Restricted
Subsidiaries, a detailed reconciliation, reflecting such financial information
for the Borrower and the Restricted Subsidiaries, on the one hand, and the
Borrower and the Subsidiaries, on the other hand), all in reasonable detail and
prepared in accordance with GAAP, and, except with respect to such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be materially qualified
with a “going concern” or like qualification or exception (other than with
respect to, or resulting from, (x) the occurrence of the Maturity Date within
one year from the date such opinion is delivered or (y) any potential inability
to satisfy the Financial Performance Covenant on a future date or in a future
period), together in any event with a certificate of such accounting firm
stating that in the course of either (i) its regular audit of the business of
the Borrower and its consolidated Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards or (ii) performing certain
other procedures permitted by professional standards, such accounting firm has
obtained no knowledge of any Event of Default relating to the Financial
Performance Covenant that has occurred and is continuing or, if in the opinion
of such accounting firm such an Event of Default has occurred and is continuing,
a statement as to the nature thereof. Notwithstanding the foregoing, the
obligations in this Section 9.1(a) may be satisfied with respect to financial
information of the Borrower and its consolidated Subsidiaries by furnishing
(A) the applicable financial statements of any direct or indirect parent of the
Borrower or (B) the Borrower’s (or any direct or indirect parent thereof), as
applicable, Form 10-K filed with the SEC; provided that, with respect to each of
clauses (A) and (B), (i) to the extent such information relates to a parent of
the Borrower, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such parent and its consolidated Subsidiaries, on the one hand, and the
information relating to the Borrower and its consolidated Subsidiaries and the
Borrower and its consolidated Restricted Subsidiaries on a standalone basis, on
the other hand and (ii) to the extent such information is in lieu of information
required to be provided under the first sentence of this Section 9.1(a), such
materials are accompanied by an opinion of an independent registered public
accounting firm of recognized national standing, which opinion shall not be
materially qualified with a “going concern” or like qualification or exception
(other than with respect to, or resulting from, (x) the occurrence of the
Maturity Date within one year from the date such opinion is delivered or (y) any
potential inability to satisfy the Financial Performance Covenant on a future
date or in a future period).

 

87



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 60 days after the end of each
such quarterly accounting period (or, in the case of the first three quarters of
fiscal year 2012, 75 days)), the consolidated balance sheets of the Borrower and
the Subsidiaries and, if different, the Borrower and the Restricted
Subsidiaries, in each case as at the end of such quarterly period and the
related consolidated statements of operations, shareholders’ equity and cash
flows for such quarterly accounting period and for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year (or, in lieu of such unaudited financial statements of the
Borrower and the Restricted Subsidiaries, a detailed reconciliation reflecting
such financial information for the Borrower and the Restricted Subsidiaries, on
the one hand, and the Borrower and the Subsidiaries, on the other hand), all of
which shall be certified by an Authorized Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows, of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments and the absence of footnotes.
Notwithstanding the foregoing, the obligations in this Section 9.1(b) may be
satisfied with respect to financial information of the Borrower and its
consolidated Subsidiaries by furnishing (A) the applicable financial statements
of any direct or indirect parent of the Borrower or (B) the Borrower’s (or any
direct or indirect parent thereof’s), as applicable, Form 10 Q filed with the
SEC; provided that, with respect to each of clauses (A) and (B), to the extent
such information relates to a parent of the Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such parent and its consolidated
Subsidiaries, on the one hand, and the information relating to the Borrower and
its consolidated Subsidiaries and the Borrower and its consolidated Restricted
Subsidiaries on a standalone basis, on the other hand.

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) beginning with
the fiscal quarter ending March 31, 2012, the calculations required to establish
whether the Borrower and its Restricted Subsidiaries were in compliance with the
Financial Performance Covenant as at the end of such fiscal year or period, as
the case may be, (ii) a specification of any change in the identity of the
Restricted Subsidiaries, Material Subsidiaries, Guarantors and Unrestricted
Subsidiaries as at the end of such fiscal year or period, as the case may be,
from the Restricted Subsidiaries, Material Subsidiaries, Guarantors and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may be and (iii) the
amount of any Pro Forma Adjustment not previously set forth in a Pro Forma
Adjustment Certificate or any change in the amount of a Pro Forma Adjustment set
forth in any Pro Forma Adjustment Certificate previously provided and, in either
case, in reasonable detail, the calculations and basis therefor. At the time of
the delivery of the financial statements provided for in Section 9.1(a), a
certificate of an Authorized Officer of the Borrower setting forth in reasonable
detail the Applicable Equity Amount as at the end of the fiscal year to which
such financial statements are applicable.

 

88



--------------------------------------------------------------------------------

(d) Notice of Default; Litigation. Promptly after an Authorized Officer of the
Borrower or any of the Restricted Subsidiaries obtains actual knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto and
(ii) any litigation or governmental proceeding pending against the Borrower or
any of the Subsidiaries that would reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect.

(e) Environmental Matters. Promptly after obtaining actual knowledge of any one
or more of the following environmental matters, unless such environmental
matters would not, individually, or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect, notice of:

(i) any pending or threatened Environmental Claim against any Credit Party or
any Oil and Gas Properties;

(ii) any condition or occurrence on any Oil and Gas Properties that (A) would
reasonably be expected to result in noncompliance by any Credit Party with any
applicable Environmental Law or (B) would reasonably be anticipated to form the
basis of an Environmental Claim against any Credit Party or any Oil and Gas
Properties;

(iii) any condition or occurrence on any Oil and Gas Properties that would
reasonably be anticipated to cause such Oil and Gas Properties to be subject to
any restrictions on the ownership, occupancy, use or transferability of such Oil
and Gas Properties under any Environmental Law; and

(iv) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Oil and
Gas Properties.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.

(f) Other Information. (i) Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8), (ii) copies of all financial statements, proxy statements, notices
and reports that the Borrower or any of the Subsidiaries shall send to the
holders of any publicly issued debt of the Borrower and/or any of the
Subsidiaries, in each case in their capacity as such holders, lenders or agents
(in each case to the extent not theretofore delivered to the Administrative
Agent pursuant to this Agreement) and, (iii) with reasonable promptness, but
subject to the limitations set forth in the last sentences of Section 9.2(a) and
Section 13.6, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time.

(g) Certificate of Authorized Officer – Hedge Agreements. Concurrently with any
delivery of each Reserve Report, a certificate of an Authorized Officer of the
Borrower, setting forth as of the last Business Day of the most recently ended
fiscal year or period, as applicable, a true and complete list of all material
commodity Hedge Agreements of the Borrower and each Credit Party, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark-to-market value thereof (as of the
last Business Day of such fiscal year or period, as applicable and for which a
mark to-market value is reasonably available), any new credit support agreements
relating thereto not listed on Schedule 8.20 or on any previously delivered
certificate delivered pursuant to this clause (g), any margin required or
supplied under any credit support document and the counterparty to each such
agreement.

 

89



--------------------------------------------------------------------------------

(h) Certificate of Authorized Officer – Gas Imbalances. Concurrently with any
delivery of each Reserve Report, a certificate of an Authorized Officer of the
Borrower, certifying that as of the last Business Day of the most recently ended
fiscal year or period, as applicable, except as specified in such certificate,
on a net basis, there are no gas imbalances, take or pay or other prepayments
exceeding 2.5 Bcfe of Hydrocarbon volumes (stated on a gas equivalent basis) in
the aggregate, with respect to the Credit Parties’ Oil and Gas Properties that
would require any Credit Party to deliver Hydrocarbons either generally or
produced from their Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.

(i) Certificate of Authorized Officer – Production Report and Lease Operating
Statement. Concurrently with any delivery of each Reserve Report in connection
with a Scheduled Redetermination, a certificate of an Authorized Officer of the
Borrower, setting forth, for each calendar month during the then current fiscal
year to date, the volume of production of Hydrocarbons and sales attributable to
production of Hydrocarbons (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the
Borrowing Base Properties, and setting forth the related ad valorem, severance
and production taxes and lease operating expenses attributable thereto for each
such calendar month.

(j) Lists of Purchasers. At the time of the delivery of the financial statements
provided for in Section 9.1(a), a certificate of an Authorized Officer of the
Borrower setting forth a list of Persons purchasing Hydrocarbons from the
Borrower or any other Credit Party who collectively account for at least 85% of
the revenues resulting from the sale of all Hydrocarbons from the Borrower and
such other Credit Parties during the fiscal year for which such financial
statements relate.

(k) Pro Forma Adjustment Certificate. Not later than any date on which financial
statements are delivered with respect to any Test Period in which a Pro Forma
Adjustment is made, a certificate of an Authorized Officer of the Borrower
setting forth the amount of such Pro Forma Adjustment and, in reasonable detail,
the calculations and basis therefor.

(l) Projections. Within 90 days after the end of each fiscal year (beginning
with (and 120 days in the case of) the fiscal year ending on or about June 30,
2012) of the Borrower or, if not delivered by the Borrower and requested in
writing by the Administrative Agent and any Lender, as soon thereafter as is
commercially reasonable, a reasonably detailed consolidated budget for the
following fiscal year as customarily prepared by management of the Borrower for
its internal use (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections.

(m) Certificate of Authorized Officer – Marketing Agreements. Concurrently with
any delivery of each Reserve Report, a certificate of an Authorized Officer of
the Borrower, setting forth as of the last Business Day of the most recently
ended fiscal year or period, as applicable, a true and complete list of all
material marketing agreements (which are not cancellable on 60 days’ notice or
less without penalty or detriment) for the sale of production of the Credit
Parties’ Hydrocarbons at a fixed non-index

 

90



--------------------------------------------------------------------------------

price (including calls on, or other parties rights to purchase, production,
whether or not the same are currently being exercised) that (i) represent in
respect of such agreements 2.5% or more of the Borrower’s average monthly
production of Hydrocarbon volumes and (ii) have a maturity or expiry date of
longer than six months from the last day of such fiscal year or period, as
applicable

Documents required to be delivered pursuant to Sections 9.1(a) and (b) and
Section 9.1(f) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 13.2 or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent; provided that:
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificates required by
Section 9.1(c) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

9.2 Books, Records and Inspections.

(a) The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Majority Lenders (as accompanied by the Administrative Agent) to visit and
inspect any of the properties or assets of the Borrower or such Subsidiary in
whomsoever’s possession to the extent that it is within such party’s control to
permit such inspection (and shall use commercially reasonable efforts to cause
such inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, upon reasonable advance
notice to the Borrower, all at such reasonable times and intervals during normal
business hours and to such reasonable extent as the Administrative Agent or the
Majority Lenders may desire (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default (i) only the
Administrative Agent on behalf of the Majority Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, and (ii) only
one such visit shall be at the Borrower’s expense; provided, further, that when
an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) or any representative of the
Majority Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Majority Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in
Section 9.1(f)(iii) or this Section 9.2, neither the Borrower nor any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.

 

91



--------------------------------------------------------------------------------

(b) The Borrower will, and will cause each of the Restricted Subsidiaries to,
maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be.

9.3 Maintenance of Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business; and will furnish to the Administrative Agent, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried. The Secured Parties shall be the additional insureds
on any such liability insurance as their interests may appear and, if casualty
insurance is obtained, the Collateral Agent shall be the additional loss payee
under any such casualty insurance; provided that, so long as no Event of Default
has occurred and is then continuing, the Secured Parties will provide any
proceeds of such casualty insurance to the Borrower to the extent that the
Borrower undertakes to apply such proceeds to the reconstruction, replacement or
repair of the property insured thereby. The Borrower shall deliver to the
Administrative Agent within 45 Business Days following the Closing Date (or such
later date as the Administrative Agent may reasonably agree), copies of
insurance certificates evidencing the insurance required to be maintained by the
Borrower and the Subsidiaries pursuant to this Section 9.3.

9.4 Payment of Taxes. The Borrower will pay and discharge, and will cause each
of the Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which material
penalties attach thereto, and all lawful material claims in respect of any Taxes
imposed, assessed or levied that, if unpaid, would reasonably be expected to
become a material Lien upon any properties of the Borrower or any of the
Restricted Subsidiaries; provided that neither the Borrower nor any of the
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings if it has maintained adequate reserves (in the good faith judgment
of management of the Borrower) with respect thereto to the extent required by,
and in accordance with, GAAP or the failure to pay or discharge would not
reasonably be expected to result in a Material Adverse Effect.

9.5 Consolidated Corporate Franchises. The Borrower will do, and will cause each
Restricted Subsidiary to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, corporate rights and
authority, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect; provided, however, that the
Borrower and its Restricted Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.

9.6 Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Restricted Subsidiary to, comply with all Requirements of Law
applicable to it or its property, including all governmental approvals or
authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, in each case
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

9.7 ERISA.

 

92



--------------------------------------------------------------------------------

(a) Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified the Borrower or any ERISA Affiliate of its intention
to appoint a trustee to administer any Plan; that the Borrower or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any liability (including any contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

(b) Promptly following any request therefor, on and after the effectiveness of
the Pension Act, the Borrower will deliver to the Administrative Agent copies of
(i) any documents described in Section 101(k) of ERISA that the Borrower and any
of its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that the Borrower and any of its Subsidiaries or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided that if the Borrower, any of
its Subsidiaries or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
the Borrower, the applicable Subsidiary(ies) or the ERISA Affiliate(s) shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.

9.8 Maintenance of Properties. The Borrower will, and will cause each of the
Restricted Subsidiaries to, except in each case, where the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect:

(a) operate its Oil and Gas Properties and other material properties or cause
such Oil and Gas Properties and other material properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable Contractual Requirements and all
applicable Requirements of Law, including applicable proration requirements and
Environmental Laws, and all applicable Requirements of Law of every other
Governmental Authority from time to time constituted to regulate the development
and operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom;

 

93



--------------------------------------------------------------------------------

(b) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
properties, including all equipment, machinery and facilities; and

(c) to the extent a Credit Party is not the operator of any property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 9.8.

9.9 Transactions with Affiliates. The Borrower will conduct, and cause each of
the Restricted Subsidiaries to conduct, all transactions involving aggregate
payments or consideration in excess of $10,000,000 with any of its Affiliates
(other than the Borrower and the Restricted Subsidiaries or any entity that
becomes a Restricted Subsidiary as a result of such transaction) on terms that
are substantially as favorable to the Borrower or such Restricted Subsidiary as
it would obtain at the time in a comparable arm’s-length transaction with a
Person that is not an Affiliate, as determined by the board of directors or
managers of the Borrower or such Restricted Subsidiary in good faith; provided
that the foregoing restrictions shall not apply to:

(a) the payment of Transaction Expenses,

(b) the issuance of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) to the Co-Investors or the management of the Borrower
(or any direct or indirect parent thereof) or any of its Subsidiaries in
connection with the Transactions or pursuant to arrangements described in
clauses (f) and (k) below,

(c) equity issuances, repurchases, retirements, redemptions or other
acquisitions or retirements of Stock or Stock Equivalents by the Borrower (or
any direct or indirect parent thereof) permitted under Section 10.6,

(d) the payment of indemnities and reasonable expenses incurred by the
Co-Investors and their Affiliates in connection with management or monitoring or
the provision of other services rendered to the Borrower (or any parent entity
thereof) or any of its Subsidiaries,

(e) loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Stock or Stock Equivalents in
such joint venture or such Subsidiary) to the extent permitted under Section 10,

(f) employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any direct or indirect
parent thereof) and the Subsidiaries and their respective directors, officers,
employees or consultants (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Stock or Stock Equivalents pursuant to put/call rights or similar
rights with current or former employees, officers, directors or consultants and
equity option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the board of directors
or managers of the Borrower (or any direct or indirect parent thereof),

(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or any direct or indirect parent thereof), the
Co-Investors and the Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of, or in connection with any
services provided to, the Borrower and the Subsidiaries,

 

94



--------------------------------------------------------------------------------

(h) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 9.9 or any amendment thereto to the extent such an amendment
is not adverse, taken as a whole, to the Lenders in any material respect,

(i) Dividends, redemptions, repurchases and other actions permitted under
Section 10.6 and Section 10.7,

(j) customary payments (including reimbursement of fees and expenses) by the
Borrower and any Subsidiaries to the Co-Investors made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities (including in connection with acquisitions or
divestitures, whether or not consummated), which payments are approved by the
majority of the members of the board of directors or managers or a majority of
the disinterested members of the board of directors or managers of the Borrower
(or any direct or indirect parent thereof), in good faith,

(k) any issuance of Stock or Stock Equivalents or other payments, awards or
grants in cash, securities, Stock, Stock Equivalents or otherwise pursuant to,
or the funding of, employment arrangements, equity options and equity ownership
plans approved by the board of directors or board of managers of the Borrower
(or any direct or indirect parent thereof),

(l) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries,

(m) payments by the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries pursuant to tax sharing agreements among the Borrower (and any such
parent) and the Subsidiaries on customary terms; provided that payments by
Borrower and the Subsidiaries under any such tax sharing agreements shall not
exceed the excess (if any) of the amount they would have paid on a standalone
basis over the amount they actually pay directly to Governmental Authorities,

(n) sales or conveyances of net profits interests for cash at Fair Market Value
allowed under Section 10.4 and

(o) customary agreements and arrangements with oil and gas royalty trusts and
master limited partnership agreements that comply with the affiliate transaction
provisions of such royalty trust or master limited partnership agreement.

9.10 End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause each of its, and each of its Restricted Subsidiaries’,
fiscal years and fiscal quarters to end on dates consistent with past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

9.11 Additional Guarantors, Grantors and Collateral.

(a) Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, the Borrower will cause (i) any direct or indirect Domestic
Subsidiary (other than any Excluded Subsidiary) formed or otherwise purchased or
acquired after the Closing Date (including pursuant to a Permitted Acquisition)
and (ii) any Subsidiary of the Borrower that ceases to be an Excluded
Subsidiary, in each case within 30 days from the date of such formation,
acquisition or

 

95



--------------------------------------------------------------------------------

cessation, as applicable (or such longer period as the Administrative Agent may
agree in its reasonable discretion) to execute (A) a supplement to each of the
Guarantee, the Security Agreement and the Pledge Agreement, substantially in the
form of Annex A, Exhibit 1 or Annex A, as applicable, to the respective
agreement in order to become a Guarantor under the Guarantee, a grantor under
the Security Agreement, a pledgor under the Pledge Agreement and (B) a joinder
to the Intercompany Note, substantially in the form of Annex I thereto.

(b) Subject to any applicable limitations set forth in the Pledge Agreement, the
Borrower will pledge, and, if applicable, will cause each other Subsidiary
Guarantor (or Person required to become a Subsidiary Guarantor pursuant to
Section 9.11(a)) to pledge, to the Collateral Agent, for the benefit of the
Secured Parties, (i) all of the Stock (other than any Excluded Stock) of each
Subsidiary owned by the Borrower or any Subsidiary Guarantor (or Person required
to become a Guarantor pursuant to Section 9.11(a)), in each case, formed or
otherwise purchased or acquired after the Closing Date, pursuant to a supplement
to the Pledge Agreement substantially in the form of Annex A thereto and,
(ii) except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $10,000,000
(individually) that is owing to the Borrower or any Guarantor (or Person
required to become a Guarantor pursuant to Section 9.11(a)) (which shall be
evidenced by a promissory note), in each case pursuant to a supplement to the
Pledge Agreement substantially in the form of Annex A thereto.

(c) The Borrower agrees that all Indebtedness of the Borrower and each of its
Restricted Subsidiaries that is owing to any Credit Party (or a Person required
to become a Subsidiary Guarantor pursuant to Section 9.11(a)) shall be evidenced
by the Intercompany Note, which promissory note shall be required to be pledged
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Pledge Agreement.

(d) In connection with each redetermination (but not any adjustment) of the
Borrowing Base, the Borrower shall review the applicable Reserve Report, if any,
and the list of current Mortgaged Properties (as described in Section 9.14(c)),
to ascertain whether the PV-9 of the Collateral (calculated at the time of
redetermination) meets the Collateral Coverage Minimum after giving effect to
exploration and production activities, acquisitions, Dispositions and
production. In the event that the PV-9 of the Mortgaged Properties (calculated
at the time of redetermination) does not meet the Collateral Coverage Minimum,
then the Borrower shall, and shall cause its Credit Parties to, grant, within 60
days of delivery of the certificate required under Section 9.14(c) (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), to the Collateral Agent as security for the Obligations a
first-priority Lien interest (subject to Liens permitted by Section 10.2) on
additional Oil and Gas Properties not already subject to a Lien of the Security
Documents such that, after giving effect thereto, the PV-9 of the Collateral
(calculated at the time of redetermination) meets the Collateral Coverage
Minimum. All such Liens will be created and perfected by and in accordance with
the provisions of the Security Documents, including, if applicable, any
additional Mortgages. In order to comply with the foregoing, if any Restricted
Subsidiary places a Lien on its property and such Subsidiary is not a Guarantor,
then it shall become a Guarantor and comply with the provisions of Sections
9.11(a), (b) and (c).

9.12 Use of Proceeds.

(a) The Borrower will use the proceeds of the Closing Date Loans, together with
the net proceeds of the Senior Interim Loans and the net proceeds of the Equity
Investments, on the Closing Date to consummate the Acquisition, to effect the
Debt Repayments and to pay Transaction Expenses. Following the Closing Date, the
Borrower will use the proceeds of Loans for the acquisition, development and
exploration of Oil and Gas Properties and for working capital and other general
corporate purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions).

 

96



--------------------------------------------------------------------------------

(b) The Borrower will use Swingline Loans and Letters of Credit for general
corporate purposes and to support deposits required under purchase agreements
pursuant to which the Borrower or its Subsidiaries may acquire Oil and Gas
Properties and other assets.

9.13 Further Assurances.

(a) Subject to the applicable limitations set forth in the Security Documents,
the Borrower will, and will cause each other Credit Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture, filings, assignments of as-extracted collateral, mortgages,
deeds of trust and other documents) that may be required under any applicable
Requirements of Law, or that the Collateral Agent or the Majority Lenders may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Restricted Subsidiaries.

(b) The Borrower agrees that it will, or will cause its relevant Subsidiaries
to, complete each of the actions described on Schedule 9.13(b) as soon as
commercially reasonable and by no later than the date set forth in Schedule
9.13(b) with respect to such action or such later date as the Administrative
Agent may reasonably agree.

(c) Notwithstanding anything herein to the contrary, if the Collateral Agent and
the Borrower reasonably determine in writing that the cost of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents.

9.14 Reserve Reports.

(a) On or before March 1st and September 1st of each year, commencing
September 1, 2012, the Borrower shall furnish to the Administrative Agent a
Reserve Report evaluating, as of the immediately preceding December 31st and
June 30th, the Proved Reserves of the Borrower and the Credit Parties located
within the geographic boundaries of the United States of America (or the Outer
Continental Shelf adjacent to the United States of America) that the Borrower
desires to have included in any calculation of the Borrowing Base. Each Reserve
Report as of December 31 and June 30 shall be prepared, at the election of the
Borrower (x) by one or more Approved Petroleum Engineers or (y) by or under the
supervision of the chief engineer of the Borrower or by the Borrower; provided
that Reserve Reports as of June 30 of each year that are prepared by or under
the supervision of the chief engineer of the Borrower or by the Borrower shall
in each case be audited by one or more Approved Petroleum Engineers.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent a Reserve Report prepared by one or more Approved
Petroleum Engineers or by or under the supervision of the chief engineer of the
Borrower or by the Borrower. For any Interim Redetermination pursuant to
Section 2.14(b), the Borrower shall provide such Reserve Report with an “as of”
date as required by the Administrative Agent, as soon as possible, but in any
event no later than 30 days, in the case of any Interim Redetermination
requested by the Borrower or 45 days, in the case of any Interim Redetermination
requested by the Administrative Agent or the Lenders, following the receipt of
such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent a Reserve Report Certificate from an Authorized Officer of
the Borrower certifying that in all material respects:

 

97



--------------------------------------------------------------------------------

(i) in the case of Reserve Reports prepared by or under the supervision of the
chief engineer of the Borrower or by the Borrower (other than June 30 Reserve
Reports), such Reserve Report has been prepared, except as otherwise specified
therein, in accordance with the procedures used in the immediately preceding
June 30 Reserve Report or the Initial Reserve Report, if no June 30 Reserve
Report has been delivered;

(ii) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct in all material respects;

(iii) except as set forth in an exhibit to such certificate, the Borrower or
another Credit Party has good and defensible title to the Borrowing Base
Properties evaluated in such Reserve Report (other than those (x) Disposed of in
compliance with Section 10.4 since delivery of such Reserve Report, (y) leases
that have expired in accordance with their terms and (z) with title defects
disclosed in writing to the Administrative Agent) and such Borrowing Base
Properties are free of all Liens except for Liens permitted by Section 10.2;

(iv) except as set forth on an exhibit to such certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 8.18 with respect to the Credit Parties’ Oil and Gas
Property evaluated in such Reserve Report that would require the Borrower or any
other Credit Party to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor;

(v) none of the Borrowing Base Properties have been Disposed since the date of
the last Borrowing Base determination except those Borrowing Base Properties
listed on such certificate as having been Disposed; and

(vi) the certificate shall also attach, as schedules thereto, (A) a list of
(1) all material marketing agreements (which are not cancellable on 60 days’
notice or less without penalty or detriment) entered into subsequent to the
later of the Closing Date and the most recently delivered Reserve Report for the
sale of production of the Credit Parties’ Hydrocarbons (including calls on, or
other parties rights to purchase, production, whether or not the same are
currently being exercised) that have a maturity date or expiry date of longer
than six months from the last day of such fiscal year or period, as applicable
and (2) all Borrowing Base Properties evaluated by such Reserve Report that are
Collateral and demonstrating that the PV-9 of the Collateral (calculated at the
time of delivery of such Reserve Report) meets the Collateral Coverage Minimum
and (B) during the period commencing on the Closing Date through and including
April 1, 2014, the Sponsor Development Plan then in effect.

9.15 Title Information. On or before the date of delivery to the Administrative
Agent of each Reserve Report required by Section 9.14(a), the Borrower will use
commercially reasonable efforts to deliver, if requested by the Administrative
Agent, title information consistent with usual and customary standards for the
geographic regions in which the Borrowing Base Properties are located, taking
into account the size, scope and number of leases and wells of the Borrower and
its Restricted Subsidiaries.

9.16 Change in Business. The Borrower and its Restricted Subsidiaries, taken as
a whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business of Industry Investments by the
Borrower and its Restricted Subsidiaries and other business activities
incidental or reasonably related to any of the foregoing.

 

98



--------------------------------------------------------------------------------

SECTION 10. Negative Covenants.

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment) and the Loans, the Swingline Loans and Unpaid Drawings,
together with interest, fees and all other Obligations incurred hereunder (other
than Hedging Obligations under Secured Hedge Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:

10.1 Limitation on Indebtedness. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following:

(a) Indebtedness arising under the Credit Documents (including pursuant to
Sections 2.16 and 2.17 and any Permitted Refinancing Debt incurred to Refinance
such Indebtedness);

(b) Indebtedness (including Guarantee Obligations thereunder) in respect of the
Senior Interim Loans, the Senior Notes and any fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with the foregoing
and any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

(c) Indebtedness of (i) the Borrower or any Guarantor owing to the Borrower or
any Subsidiary; provided that any such Indebtedness owing by a Credit Party to a
Subsidiary that is not a Guarantor shall (x) be evidenced by the Intercompany
Note or (y) otherwise be outstanding on the Closing Date so long as such
Indebtedness is evidenced by an intercompany note substantially in the form of
Exhibit L or otherwise subject to subordination terms substantially identical to
the subordination terms set forth in Exhibit L, in each case, to the extent
permitted by Requirements of Law and not giving rise to material adverse tax
consequences, (ii) any Subsidiary that is not a Guarantor owing to any other
Subsidiary that is not a Guarantor and (iii) to the extent permitted by
Section 10.5, any Subsidiary that is not a Guarantor owing to the Borrower or
any Guarantor;

(d) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

(e) subject to compliance with Section 10.5, Guarantee Obligations incurred by
(i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement
(except that a Restricted Subsidiary that is not a Credit Party may not, by
virtue of this Section 10.1(e) guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 10.1) and (ii) the
Borrower in respect of Indebtedness of Restricted Subsidiaries that is permitted
to be incurred under this Agreement; provided that (A) if the Indebtedness being
guaranteed under this Section 10.1(e) is subordinated to the Obligations, such
Guarantee Obligations shall be subordinated to the Guarantee of the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness and (B) no guarantee by any Restricted
Subsidiary of any Permitted Additional Debt (or Indebtedness under clause
(b) above) shall be permitted unless such Restricted Subsidiary shall have also
provided a guarantee of the Obligations substantially on the terms set forth in
the Guarantee;

 

99



--------------------------------------------------------------------------------

(f) Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees or (ii) otherwise constituting Investments permitted
by Sections 10.5(d), (g), (h), (i), (q), (r) and (s);

(g) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of the acquisition, construction, lease, repair,
replacement, expansion or improvement of fixed or capital assets to finance the
acquisition, construction, lease, repair, replacement expansion, or improvement
of such fixed or capital assets; (ii) Indebtedness arising under Capital Leases,
other than (A) Capital Leases in effect on the Closing Date and (B) Capital
Leases entered into pursuant to subclause (i) above (provided that, in the case
of each of the foregoing subclauses (i) and (ii), the Borrower shall be in
compliance on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness with the Financial Performance Covenant, as such covenant is
recomputed as at the last day of the most recently ended Test Period as if such
incurrence had occurred on the first day of such Test Period); and (iii) any
Permitted Refinancing Indebtedness issued or incurred to Refinance any such
Indebtedness;

(h) Indebtedness outstanding on the date hereof listed on Schedule 10.1 and any
Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

(i) Indebtedness in respect of Hedge Agreements, subject to the limitations set
forth in Section 10.10;

(j) (i) Indebtedness of a Person or Indebtedness attaching to the assets of a
Person that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to the assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition; provided that:

(A) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,

(B) such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person or any of its
Subsidiaries),

(C) (1) the Stock of such Person is pledged to the Collateral Agent to the
extent required under Section 9.11(b) and (2) such Person executes a supplement
to each of the Guarantee, the Security Agreement and the Pledge Agreement and a
joinder to the Intercompany Note, in each case to the extent required under
Section 9.11; provided that the assets covered by such pledges and security
interests may, to the extent permitted by Section 10.2, equally and ratably
secure such Indebtedness assumed with the Secured Parties subject to
intercreditor arrangements in form and substance reasonably satisfactory to the
Administrative Agent; provided, further, that the requirements of this clause
(C) shall not apply to any Indebtedness of the type that could have been
incurred under Section 10.1(g), and

(D) after giving effect to the assumption of any such Indebtedness, to such
acquisition and to any related Pro Forma Adjustment, the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Performance Covenant, as such
covenant is recomputed as at the last day of the most recently ended Test Period
as if such assumption and acquisition had occurred on the first day of such Test
Period;

 

100



--------------------------------------------------------------------------------

(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(k) (i) Indebtedness incurred to finance a Permitted Acquisition; provided that:

(A) (1) the Stock of such Person is pledged to the Collateral Agent to the
extent required under Section 9.11(b) and (2) such Person executes a supplement
to each of the Guarantee, the Security Agreement and the Pledge Agreement and a
joinder to the Intercompany Note, in each case to the extent required under
Section 9.11;

(B) after giving effect to the incurrence of any such Indebtedness, to such
acquisition and to any related Pro Forma Adjustment, the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Performance Covenant, as such
covenant is recomputed as at the last day of the most recently ended Test Period
as if such incurrence and acquisition had occurred on the first day of such Test
Period;

(C) the maturity of such Indebtedness is not earlier than, and no mandatory
repayment or redemption (other than customary change of control or asset sale
offers or upon any event of default) is required prior to, 91 days after the
Latest Maturity Date of any Facility hereunder (determined at the time of
issuance or incurrence); and

(D) such Indebtedness is not guaranteed in any respect by the Borrower or any
Subsidiary Guarantor except to the extent (1) permitted under Section 10.5 and
(2) that after giving effect to the incurrence of any such Indebtedness, to such
acquisition and to any related Pro Forma Adjustment, the Borrower shall be in
compliance on a Pro Forma Basis with the Adjusted Financial Performance
Covenant, as such covenant is recomputed as at the last day of the most recently
ended Test Period as if such incurrence and acquisition had occurred on the
first day of such Test Period;

(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(l) Indebtedness consisting of secured financings by a Foreign Subsidiary in
which no Credit Party’s assets are used to secure such Indebtedness;

(m) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice;

(n) (i) other additional Indebtedness and (ii) any Permitted Refinancing
Indebtedness issued as incurred to Refinance such Indebtedness; provided that
the aggregate principal amount of Indebtedness outstanding at any time pursuant
to this clause (n) shall not at the time of incurrence thereof and after giving
Pro Forma Effect thereto and the use of proceeds thereof, exceed the greater of
$500,000,000 and 4.5% of Consolidated Total Assets (measured as of the date such
Indebtedness is incurred based upon the financial statements most recently
available prior to such date);

(o) Indebtedness in respect of Permitted Additional Debt and any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness;
provided that (i) after giving effect to the incurrence or issuance thereof, the
Borrower shall be in compliance on a Pro Forma Basis with the Financial
Performance Covenant as such covenant is recomputed as of the last day of the
most recently ended Test Period as if such incurrence or issuance had occurred
on the first day of such Test Period and (ii) the Borrowing Base shall be
adjusted as set forth in Section 2.14(e);

 

101



--------------------------------------------------------------------------------

(p) Cash Management Obligations, Cash Management Services and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business;

(q) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

(r) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Stock permitted hereunder;

(s) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) obligations contained in firm
transportation or supply agreements or other take or pay contracts, in each case
arising in the ordinary course of business;

(t) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) and the
Restricted Subsidiaries incurred in the ordinary course of business;

(u) Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) permitted by Section 10.6;

(v) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions, Permitted Acquisitions or
any other Investment permitted hereunder;

(w) Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
operation of Oil and Gas Properties in the ordinary course of business;

(x) Indebtedness consisting of the undischarged balance of any Production
Payment, subject to adjustment of the Borrowing Base as set forth in
Section 2.14(g) to the extent required under Section 10.4(b);

(y) Indebtedness of the Borrower or any Restricted Subsidiary to any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the Cash
Management Services (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Restricted Subsidiaries; and

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (y) above.

 

102



--------------------------------------------------------------------------------

10.2 Limitation on Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under the Credit Documents to secure the Obligations
(including Liens contemplated by Section 3.8) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(b) Permitted Liens;

(c) (x) Liens (including liens arising under Capital Leases to secure Capital
Lease Obligations) securing Indebtedness permitted pursuant to Section 10.1(g);
provided that such Liens attach concurrently with or within 270 days after the
acquisition, lease, repair, replacement, construction, expansion or improvement
(as applicable) being financed with such Indebtedness, (ii) other than the
property financed by such Indebtedness, such Liens do not at any time encumber
any property, except for replacements thereof and accessions and additions to
such property and the proceeds and the products thereof and customary security
deposits and (iii) with respect to Capital Leases, such Liens do not at any time
extend to or cover any assets (except for accessions and additions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capital Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender, and (y) Liens on the
assets of a Restricted Subsidiary that is not a Credit Party securing
Indebtedness permitted pursuant to Section 10.1(n);

(d) Liens existing on the date hereof; provided that any Lien securing
Indebtedness in excess of (i) $5,000,000 individually or (ii) $10,000,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (d) that are not listed on Schedule 10.2)
shall only be permitted to the extent such Lien is listed on Schedule 10.2;

(e) (i) the modification, replacement, extension or renewal of any Lien
permitted by clauses (a), (b), (c), (d), (f) and (s) of this Section 10.2 upon
or in the same assets theretofore subject to such Lien or upon or in
after-acquired property that is (A) affixed or incorporated into the property
covered by such Lien, (B) in the case of Liens permitted by clauses (f) and (s),
subject to a Lien securing Indebtedness permitted under Section 10.1, the terms
of which Indebtedness require or include a pledge of after-acquired property (it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (C) the proceeds and products thereof or (ii) Liens securing
Indebtedness incurred in replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder) of secured Indebtedness, to the extent the
replacement, extension or renewal of the Indebtedness secured thereby is
permitted by Section 10.1;

(f) Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired, pursuant to a Permitted Acquisition to the extent
the Liens on such assets secure Indebtedness permitted by Section 10.1(j);
provided that such Liens attach at all times only to the same assets that such
Liens (or upon or in after-acquired property that is (i) affixed or incorporated
into the property covered by such Lien, (ii) after-acquired property subject to
a Lien securing Indebtedness permitted under Section 10.1(j), the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(iii) the proceeds and products thereof) attached to, and secure only, the same
Indebtedness or obligations (or any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness permitted by Section 10.1) that such Liens
secured, immediately prior to such Permitted Acquisition;

 

103



--------------------------------------------------------------------------------

(g) Liens placed upon the Stock and Stock Equivalents of any Person that becomes
a Restricted Subsidiary pursuant to a Permitted Acquisition, or the assets of
such a Restricted Subsidiary, in each case, to secure Indebtedness incurred
pursuant to Section 10.1(k); provided that such Liens attach at all times only
to the Stock and Stock Equivalents or assets so acquired;

(h) Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Credit Party and (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party;

(i) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);

(j) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under
Section 10.4, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts incurred in the ordinary
course of business and not for speculative purposes;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;

(o) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) Liens in respect of Production Payments, subject to adjustment of the
Borrowing Base as set forth in Section 2.14(g) to the extent required under
Section 10.4(b);

 

104



--------------------------------------------------------------------------------

(r) the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(s) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;

(t) Liens on Stock in a joint venture securing obligations of such joint venture
so long as the assets of such joint venture do not constitute Collateral;

(u) Liens securing any Indebtedness permitted by Section 10.1(l);

(v) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or other
Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, and (ii) relates to a
liability of the Borrower or any Restricted Subsidiary that is reasonably likely
to exceed $5,000,000; and

(w) additional Liens on property not constituting Borrowing Base Properties so
long as the aggregate principal amount of the obligations secured thereby at the
time of the incurrence thereof and after giving Pro Forma Effect thereto and the
use of proceeds thereof, does not exceed the greater of $150,000,000 and 1.50%
of Consolidated Total Assets (measured as of the date such Lien or the
Indebtedness secured is incurred based upon the financial statements most
recently available prior to such date).

10.3 Limitation on Fundamental Changes. Except as permitted by Sections 10.4 or
10.5, the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all its business units, assets
or other properties, except that:

(a) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (i) the
Borrower shall be the continuing or surviving Person or, in the case of a
merger, amalgamation or consolidation with or into the Borrower, the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than the Borrower) shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof (the Borrower or such Person, as the case may be, being herein referred
to as the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing at the date of such merger, amalgamation or consolidation or would
result from such consummation of such merger, amalgamation or consolidation, and
(iv) if such merger, amalgamation or consolidation involves the Borrower and a
Person that, prior to the consummation of such merger, amalgamation or
consolidation, is not a Subsidiary of the Borrower (A) the Successor Borrower
shall be in compliance, on a Pro Forma Basis after giving effect to such merger,
amalgamation or consolidation, with the Financial Performance Covenant, as such
covenant is recomputed as at the last day of the most recently ended Test Period
under such Section as if such merger, amalgamation or consolidation had occurred
on the first day of such Test Period, (B) each Guarantor, unless it is the other
party to such merger, amalgamation or consolidation or unless the Successor
Borrower is the Borrower, shall have by a supplement to the Guarantee confirmed
that its Guarantee shall apply to the Successor Borrower’s obligations under
this Agreement, (C) each Subsidiary grantor and each Subsidiary pledgor, unless
it is

 

105



--------------------------------------------------------------------------------

the other party to such merger, amalgamation or consolidation or unless the
Successor Borrower is the Borrower, shall have by a supplement to the Credit
Documents confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, (D) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation or unless
the Successor Borrower is the Borrower, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(E) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any
supplements to the Credit Documents preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the Security Documents,
(F) if reasonably requested by the Administrative Agent, an opinion of counsel
shall be required to be provided to the effect that such merger, amalgamation or
consolidation does not violate this Agreement or any other Credit Document;
provided, further, that if the foregoing are satisfied, the Successor Borrower
(if other than the Borrower) will succeed to, and be substituted for, the
Borrower under this Agreement and (G) such merger, amalgamation or consolidation
shall comply with all the conditions set forth in the definition of the term
“Permitted Acquisition” or is otherwise permitted under Section 10.5;

(b) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into any one or more Subsidiaries of the
Borrower; provided that (i) in the case of any merger, amalgamation or
consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving Person or (B) the Borrower shall
take all steps necessary to cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Restricted Subsidiary) to
become a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Guarantor) shall execute
a supplement to the Guarantee, the Security Agreement, the Pledge Agreement and
any applicable Mortgage, and a joinder to the Intercompany Note, each in form
and substance reasonably satisfactory to the Collateral Agent in order for the
surviving Person to become a Guarantor and pledgor, mortgagor and grantor of
Collateral for the benefit of the Secured Parties and to acknowledge and agree
to the terms of the Intercompany Note, (iii) no Borrowing Base Deficiency,
Default or Event of Default has occurred and is continuing on the date of such
merger, amalgamation or consolidation or would result from the consummation of
such merger, amalgamation or consolidation and (iv) if such merger, amalgamation
or consolidation involves a Subsidiary and a Person that, prior to the
consummation of such merger, amalgamation or consolidation, is not a Restricted
Subsidiary of the Borrower, (A) the Borrower shall be in compliance, on a Pro
Forma Basis after giving effect to such merger, amalgamation or consolidation,
with the Financial Performance Covenant, as such covenant is recomputed as at
the last day of the most recently ended Test Period under such Section as if
such merger, amalgamation or consolidation had occurred on the first day of such
Test Period, (B) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate stating that such merger, amalgamation or consolidation
and such supplements to any Credit Document preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Security
Agreement and (C) such merger, amalgamation or consolidation shall comply with
all the conditions set forth in the definition of the term “Permitted
Acquisition” or is otherwise permitted under Section 10.5;

(c) any Restricted Subsidiary that is not a Guarantor may (i) merge, amalgamate
or consolidate with or into any other Restricted Subsidiary and (ii) Dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower, a Guarantor or any other Restricted Subsidiary of the Borrower;

 

106



--------------------------------------------------------------------------------

(d) any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor, (ii) merge, amalgamate or consolidate with
or into any other Subsidiary which is not a Guarantor or Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Subsidiary
that is not a Guarantor; provided that if such Subsidiary Guarantor is not the
surviving entity, such merger, amalgamation or consolidation shall be deemed to
be, and any such Disposition shall be, an “Investment” and subject to the
limitations set forth in Section 10.5 and (iii) Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Guarantor;

(e) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution;

(f) the Borrower and its Restricted Subsidiaries may consummate the
Transactions; and

(g) to the extent that no Borrowing Base Deficiency, Default or Event of Default
would result from the consummation of such Disposition, the Borrower and the
Restricted Subsidiaries may consummate a merger, dissolution, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 10.4.

10.4 Limitation on Sale of Assets. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, (x) convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose (each of the
foregoing a “Disposition”) of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired or
(y) sell to any Person (other than the Borrower or a Guarantor) any shares owned
by it of any Restricted Subsidiary’s Stock and Stock Equivalents, except that:

(a) the Borrower and the Restricted Subsidiaries may Dispose of (i) inventory
and other goods held for sale, including Hydrocarbons, obsolete, worn out, used
or surplus equipment, vehicles and other assets (other than accounts receivable)
in the ordinary course of business (including equipment that is no longer
necessary for the business of the Borrower or its Restricted Subsidiaries or is
replaced by equipment of at least comparable value and use), (ii) Permitted
Investments, and (iii) assets for the purposes of charitable contributions or
similar gifts to the extent such assets are not material to the ability of the
Borrower and its Restricted Subsidiaries, taken as a whole, to conduct its
business in the ordinary course;

(b) the Borrower and the Restricted Subsidiaries may Dispose of any Oil and Gas
Properties or any interest therein or the Stock or Stock Equivalents of any
Restricted Subsidiary or of any Minority Investment owning Oil and Gas
Properties (and including, but without limitation, Dispositions in respect of
Production Payments and in connection with net profits interests, operating
agreements, farm-ins, joint exploration and development agreements and other
agreements customary in the oil and gas industry for the purpose of developing
such Oil and Gas Properties); provided that such Disposition is for Fair Market
Value; provided, further, that if such Disposition of Oil and Gas Properties or
of any Stock or Stock Equivalents of any Restricted Subsidiary or Minority
Investment owning Oil and Gas Properties involves Borrowing Base Properties
included in the most recently delivered Reserve Report and the aggregate PV-9
(calculated at the time of such Disposition) of all such Borrowing Base
Properties Disposed of since the later of (i) the last Scheduled Redetermination
Date and (ii) the last adjustment of the Borrowing Base made pursuant to
Section 2.14(g) exceeds 5% of the then-effective Borrowing Base, then no later
than two Business Days’ after the date of consummation of any such Disposition,
the Borrower shall provide notice to the Administrative Agent of such
Disposition and the Borrowing Base Properties so Disposed

 

107



--------------------------------------------------------------------------------

and the Borrowing Base shall be adjusted in accordance with the provisions of
Section 2.14(g); provided, further, that to the extent that the Borrower is
notified by the Administrative Agent that a Borrowing Base Deficiency could
result from an adjustment to the Borrowing Base resulting from such Disposition,
after the consummation of such Disposition(s), the Borrower shall have received
net cash proceeds, or shall have cash on hand, sufficient to eliminate any such
potential Borrowing Base Deficiency;

(c) the Borrower and the Restricted Subsidiaries may Dispose of property or
assets to the Borrower or to a Restricted Subsidiary; provided that if the
transferor of such property is a Credit Party (i) the transferee thereof must
either be a Credit Party or (ii) such transaction is permitted under
Section 10.5;

(d) the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Section 10.3, 10.5 or 10.6;

(e) the Borrower and the Restricted Subsidiaries may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the ordinary course of business;

(f) Dispositions (including like-kind exchanges) of property (other than
Borrowing Base Properties) to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are applied to the purchase price of such
replacement property, in each case under Section 1031 of the Code or otherwise;

(g) Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributable and farm-outs of undeveloped acreage to which no Proved Reserves
are attributable and assignments in connection with such farm-outs;

(h) Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements to the extent the same would be
permitted under Section 10.5(i);

(i) Dispositions listed on Schedule 10.4 (“Scheduled Dispositions”);

(j) transfers of property subject to a (i) Casualty Event or in connection with
any condemnation proceeding with respect to Collateral upon receipt of the net
cash proceeds of such Casualty Event or condemnation proceeding or (ii) in
connection with any Casualty Event or any condemnation proceeding, in each case
with respect to property that does not constitute Collateral;

(k) Dispositions of accounts receivable (i) in connection with the collection or
compromise thereof or (ii) to the extent the proceeds thereof are used to prepay
any Loans then outstanding;

(l) the unwinding of any Hedge Agreement (subject to the terms of
Section 2.14(f));

(m) Dispositions of Oil and Gas Properties and other assets not included in the
Borrowing Base; and

(n) Disposition of any asset between or among the Borrower and/or its Restricted
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (a) through
(m) above.

 

108



--------------------------------------------------------------------------------

10.5 Limitation on Investments. The Borrower will not, and will not permit any
of the Restricted Subsidiaries, to make any Investment except:

(a) extensions of trade credit and purchases of assets and services (including
purchases of inventory, supplies and materials) in the ordinary course of
business;

(b) Investments in assets that constituted Permitted Investments at the time
such Investments were made;

(c) loans and advances to officers, directors, employees and consultants of the
Borrower (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Stock or Stock Equivalents of the Borrower (or any direct or indirect parent
thereof; provided that, to the extent such loans and advances are made in cash,
the amount of such loans and advances used to acquire such Stock or Stock
Equivalents shall be contributed to the Borrower in cash) and (iii) for purposes
not described in the foregoing subclauses (i) and (ii); provided that the
aggregate principal amount outstanding pursuant to subclause (iii) shall not
exceed $20,000,000;

(d) (i) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date as set forth on Schedule 10.5,
(ii) Investments existing on the Closing Date of the Borrower or any Subsidiary
in any other Subsidiary and (iii) any extensions, renewals or reinvestments
thereof, so long as the amount of any Investment made pursuant to this clause
(d) is not increased at any time above the amount of such Investment set forth
on Schedule 10.5;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(f) Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents (other than Disqualified Stock not otherwise
permitted by Section 10.1) of the Borrower (or any direct or indirect parent
thereof);

(g) Investments (i) by the Borrower in any Guarantor or by any Guarantor in the
Borrower, (ii) by any Restricted Subsidiary that is not a Guarantor in the
Borrower or any other Restricted Subsidiary, and (iii) by the Borrower or any
Guarantor in any Restricted Subsidiary that is not a Guarantor, valued at the
Fair Market Value (determined by the Borrower in good faith) of such Investment
at the time each such Investment is made, in an aggregate amount pursuant to
this Section 10.5(g)(iii) that, at the time such Investement is made, would not
exceed the sum of (A) the greater of $125,000,000 and 1.25% of Consolidated
Total Assets (measured as of the date such Investment is made based upon the
financial statements most recently available prior to such date), (B) the
Applicable Equity Amount at such time and (C) to the extent not otherwise
included in the determination of the Applicable Equity Amount, an amount equal
to any repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount shall not exceed the amount of such Investment valued at the Fair Market
Value of such Investment at the time such Investment was made) (it being
understood that to the extent any Investment made pursuant to this
Section 10.5(g)(iii) was made by using the Applicable Equity Amount, then the
amounts referred to in clause (C) shall, to the extent of the original usage of
the Applicable Equity Amount, be deemed to reconstitute such amounts).

 

109



--------------------------------------------------------------------------------

(h) Investments constituting Permitted Acquisitions; provided that the aggregate
amount of Permitted Acquisition Consideration of such Permitted Acquisitions
made or provided by the Borrower or any Subsidiary Guarantor to acquire any
Restricted Subsidiary that does not become a Subsidiary Guarantor or merge,
consolidate or amalgamate into the Borrower or a Subsidiary Guarantor or any
assets that shall not, immediately after giving effect to such Permitted
Acquisition, be owned by the Borrower or a Subsidiary Guarantor, shall not
exceed the sum of (i) the greater of $250,000,000 and 2.50% of Consolidated
Total Assets after giving effect to such Permitted Acquisitions, (ii) the
Applicable Equity Amount at such time and (iii) to the extent not otherwise
included in the determination of the Applicable Equity Amount, an amount equal
to any repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount shall not exceed the amount of such Investment valued at the Fair Market
Value of such Investment at the time such Investment was made) (it being
understood that to the extent any Investment made pursuant to this
Section 10.5(h) was made by using the Applicable Equity Amount, then the amounts
referred to in this clause (iii) shall, to the extent of the original usage of
the Applicable Equity Amount, be deemed to reconstitute such amounts);

(i) Investments (including but not limited to (i) Minority Investments and
Investments in Unrestricted Subsidiaries, (ii) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries, (iii) Investments in Subsidiaries that are
not Credit Parties, (iv) Permitted Acquisitions and (v) Investments in respect
of royalty trusts and master limited partnerships), in each case valued at the
Fair Market Value (determined by the Borrower acting in good faith) of such
Investment at the time each such Investment is made, in an aggregate amount
pursuant to this Section 10.5(i) that, at the time each such Investment is made,
would not exceed the sum of (A) the greater of (1) $125,000,000 and (2) 1.25% of
Consolidated Total Assets (measured as of the date such Investment is made based
upon the financial statements most recently available prior to such date) plus
(B) the Applicable Equity Amount at such time plus (C) to the extent not
otherwise included in the determination of the Applicable Equity Amount, an
amount equal to any repayments, interest, returns, profits, distributions,
income and similar amounts actually received in cash in respect of any such
Investment (which amount shall not exceed the amount of such Investment valued
at the Fair Market Value of such Investment at the time such Investment was
made) (it being understood that to the extent any Investment made pursuant to
this Section 10.5(i) was made by using the Applicable Equity Amount, then the
amounts referred to in the clause (C) shall, to the extent of the original usage
of the Applicable Equity Amount, be deemed to reconstitute such amounts);
provided that the foregoing limits shall not apply during the period in which,
and Investments may be made pursuant to this Section 10.5(i) without limit at
any such time during which, after giving Pro Forma Effect to the making of any
such Investment, (1) no Event of Default shall have occurred and be continuing
and (2) Liquidity is not less than 10% of the then effective Borrowing Base (on
a Pro Forma Basis after giving effect to such Investment); provided, further,
that intercompany current liabilities incurred in the ordinary course of
business and consistent with past practices, in connection with the cash
management operations of the Borrower and the Subsidiaries shall not be included
in calculating any limitations in this paragraph at any time;

(j) Investments constituting non-cash proceeds of Dispositions of assets to the
extent permitted by Section 10.4;

(k) Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by the Co-Investors or
its Affiliates or any employee or any stock ownership plan or key employee stock
ownership plan of the Borrower (or any direct or indirect parent thereof);

(l) Investments consisting of Dividends permitted under Section 10.6;

 

110



--------------------------------------------------------------------------------

(m) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, Dividends to the extent permitted to be
made to such parent in accordance with Section 10.6;

(n) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(o) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(p) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(q) guarantee obligations of the Borrower or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(r) Investments held by a Person acquired (including by way of merger or
consolidation) after the Closing Date otherwise in accordance with this
Section 10.5 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(s) Investments in Industry Investments and in interests in additional Oil and
Gas Properties and gas gathering systems related thereto or Investments related
to farm-out, farm-in, joint operating, joint venture, joint development or other
area of mutual interest agreements, other similar industry investments,
gathering systems, pipelines or other similar oil and gas exploration and
production business arrangements whether through direct ownership or ownership
through a joint venture or similar arrangement;

(t) To the extent constituting Investments, the Transactions;

(u) Investments in Hedge Agreements permitted by Section 10.1 and Section 10.10;

(v) Investments consisting of Indebtedness, fundamental changes, Dispositions
and Dividends permitted under Sections 10.1, 10.3, 10.4 and 10.6 (other than
10.6(c)); and

(w) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business.

10.6 Limitation on Dividends. The Borrower will not pay any dividends (other
than Dividends payable solely in its Stock that is not Disqualified Stock) or
return any capital to its equity holders or make any other distribution, payment
or delivery of property or cash to its equity holders as such, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for
consideration, any shares of any class of its Stock or Stock Equivalents or the
Stock or Stock Equivalents of any direct or indirect parent now or hereafter
outstanding, or set aside any funds for any of the foregoing purposes, or permit
any of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an Investment permitted by
Section 10.5) any Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof), now or hereafter outstanding (all of the foregoing,
“Dividends”); except that:

 

111



--------------------------------------------------------------------------------

(a) the Borrower may (or may pay Dividends to permit any direct or indirect
parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents in exchange for another class of its (or such parent’s) Stock or
Stock Equivalents or with proceeds from substantially concurrent equity
contributions or issuances of new Stock or Stock Equivalents; provided that such
new Stock or Stock Equivalents contain terms and provisions at least as
advantageous to the Lenders in all material respects to their interests as those
contained in the Stock or Stock Equivalents redeemed thereby, and the Borrower
may pay Dividends payable solely in the Stock and Stock Equivalents (other than
Disqualified Stock not otherwise permitted by Section 10.1) of the Borrower;

(b) the Borrower may (i) (or may pay dividends to permit any direct or indirect
parent thereof to) redeem, acquire, retire or repurchase shares of its (or such
parent’s) Stock or Stock Equivalents held by any present or former officer,
manager, consultant, director or employee (or their respective Affiliates,
estates, spouses, former spouses, successors, executors, administrators, heirs,
legatees, distributees or immediate family members) of the Borrower and its
Subsidiaries or any parent thereof, upon the death, disability, retirement or
termination of employment of any such Person or otherwise in accordance with any
equity option or equity appreciation rights plan, any management, director
and/or employee equity ownership, benefit or incentive plan or agreement, equity
subscription plan, employment termination agreement or any other employment
agreements or equity holders’ agreement; provided that, non-discretionary
repurchases, acquisitions, retirements or redemptions pursuant to the terms of
any equity option or equity appreciation rights plan, any management, director
and/or employee equity ownership, benefit or incentive plan or agreement, equity
subscription plan, employment termination agreement or any other employment
agreements or equity holders’ agreement, the aggregate amount of all cash paid
in respect of all such shares of Stock or Stock Equivalents so redeemed,
acquired, retired or repurchased in any calendar year does not exceed the sum of
(A) $50,000,000 (which shall increase to $100,000,000 subsequent to the
consummation of Qualifying IPO) (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $75,000,000 in
any calendar year (which shall increase to $150,000,000 subsequent to the
consummation of a Qualifying IPO) plus (B) all net cash proceeds obtained by the
Borrower during such calendar year from the sale of such Stock or Stock
Equivalents to other present or former officers, consultants, employees,
directors and managers in connection with any permitted compensation and
incentive arrangements plus (C) all net cash proceeds obtained from any key-man
life insurance policies received during such calendar year; notwithstanding the
foregoing, 100% of the unused amount of payments in respect of
Section 10.6(b)(i) (before giving effect to any carry forward) may be carried
forward to the two immediately succeeding fiscal years (but not any other) and
utilized to make payments pursuant to this Section 10.6(b)(i) (any amount so
carried forward shall be deemed to be used last in the subsequent fiscal year);
and (ii) pay Dividends in an amount equal to withholding or similar Taxes
payable or expected to be payable by any present or former employee, director,
manager or consultant (or their respective Affiliates, estates or immediate
family members) and any repurchases of Stock or Stock Equivalents in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options so long as the amount of such payments does not
exceed $25,000,000 in the aggregate;

(c) to the extent constituting Dividends, the Borrower may make Investments
permitted by Section 10.5;

(d) to the extent constituting Dividends, the Borrower may enter into and
consummate transactions expressly permitted by any provision of Section 10.3;

 

112



--------------------------------------------------------------------------------

(e) the Borrower may repurchase Stock or Stock Equivalents of the Borrower (or
any direct or indirect parent thereof) upon exercise of stock options or
warrants if such Stock or Stock Equivalents represents all or a portion of the
exercise price of such options or warrants;

(f) the Borrower may make and pay Dividends to Holdings or any other direct or
indirect parent entity of the Borrower:

(i) the proceeds of which will be used to pay (or to make Dividends to allow
Holdings or any other direct or indirect parent of the Borrower to pay):
(A) franchise and excise taxes, and other fees and expenses, required to
maintain its organizational existence, and (B) Taxes of a consolidated,
combined, affiliated or unitary group that includes any of the Borrower or its
Subsidiaries, to the extent such Taxes are attributable to the Borrower or its
Restricted Subsidiaries or, to the extent attributable to its Unrestricted
Subsidiaries, to the extent of the amount actually received from its
Unrestricted Subsidiaries, provided that in each case, the amount of such
payments in any fiscal year does not exceed the amount that the Borrower, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) would have been required to pay in respect of such foreign,
federal, state or local taxes for such fiscal year had the Borrower, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) been a stand-alone taxpayer (separate from Holdings or any
other direct or indirect parent company of the Borrower) for all fiscal years
ending after the Closing Date;

(ii) the proceeds of which shall be used to allow any direct or indirect parent
of the Borrower to pay its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, in an aggregate amount not to exceed $25,000,000 in any fiscal year
plus any actual, reasonable and customary indemnification claims made by
directors or officers of the Borrower (or any parent thereof);

(iii) the proceeds of which shall be used by such parents to pay Dividends
contemplated by Section 10.6(b);

(iv) the proceeds of which shall be used to make Dividends to allow any direct
or indirect parent thereof to pay fees and expenses (other than to Affiliates)
related to any unsuccessful equity issuance or offering or debt issuance,
incurrence or offering, Disposition or acquisition or investment transaction
permitted by this Agreement;

(v) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers, employees and consultants of any direct or
indirect parent thereof, to the extent such salaries, bonuses and other benefits
are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries; and

(vi) in the form of Stock or Stock Equivalents of the Borrower (other than
Disqualified Stock not otherwise permitted by Section 10.1);

(g) the Borrower or any of the Restricted Subsidiaries may (i) pay cash in lieu
of fractional shares in connection with any dividend, split or combination
thereof or any Permitted Acquisition and (ii) so long as, after giving Pro Forma
Effect thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) no Borrowing Base Deficiency exists, honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

 

113



--------------------------------------------------------------------------------

(h) the Borrower may pay any Dividend within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(i) so long as, after giving Pro Forma Effect thereto, together with any
concurrent Dividends being paid under Sections 10.6(i) and (j), (i) no Event of
Default shall have occurred and be continuing, and (ii) Liquidity is not less
than 10% of the then effective Borrowing Base (on a Pro Forma Basis after giving
effect to such Dividend), the Borrower may declare and pay additional Dividends
without limit in cash or other otherwise to the holders of its Stock and Stock
Equivalents; provided, that, in the case of any Dividend in the form of assets
other than cash, no such Dividend shall be made if a Borrowing Base Deficiency
would result from an adjustment to the Borrowing Base resulting from such
Dividend (unless the Borrower shall have cash on hand sufficient to eliminate
any such potential Borrowing Base Deficiency);

(j) in addition to the foregoing Dividends and so long as no Event of Default
shall have occurred and be continuing or would result therefrom and after giving
effect to the making of any such Dividend, together with any concurrent
Dividends being paid under Sections 10.6(i) and (j), the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Performance Covenant as such
covenant is re-computed as of the last day of the most recently ended Test
Period as if (i) such Dividend had been paid on the first day of such Test
Period and (ii) the amount of any Cure Amount made during such Test Period were
not made to the extent (A) the amount of the Applicable Equity Amount after
making the proposed Dividend is less than or equal to the amount of such Cure
Amount and (B) such Cure Amount was necessary for the Borrower to be in
compliance on a Pro Forma Basis with the Financial Performance Covenant, the
Borrower may declare and pay Dividends in an aggregate amount not to exceed the
Applicable Equity Amount at the time such Dividend is paid; and

(k) the Borrower may make payments described in Sections 9.9(a), (f), (g), (h),
(j) and (l) (subject to the conditions set out therein).

10.7 Limitations on Debt Payments and Amendments.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
prepay, repurchase or redeem or otherwise defease the Senior Interim Loans, the
Senior Notes or any Permitted Additional Debt comprised of senior subordinated
or subordinated Indebtedness (it being understood that payments of regularly
scheduled cash interest in respect of the Senior Interim Loans, the Senior Notes
or such Permitted Additional Debt shall be permitted); provided, however, that
the Borrower or any Subsidiary may prepay, repurchase, redeem or defease the
Senior Interim Loans, the Senior Notes or any such Permitted Additional Debt
(A) with the proceeds of any Permitted Refinancing Indebtedness (including, in
the case of the Senior Interim Loans, with the proceeds of any Senior Notes),
(B) by converting or exchanging the Senior Interim Loans, the Senior Notes or
any such Permitted Additional Debt to Stock (other than Disqualified Stock) of
the Borrower or any of its direct or indirect parent or (C) so long as, after
giving Pro Forma Effect thereto, (1) no Event of Default has occurred and is
continuing and (2) Liquidity is not less than 10% of the then effective
Borrowing Base (on a Pro Forma Basis after giving effect to such prepayment,
repurchase, redemption or defeasance);

(b) The Borrower will not amend or modify the Senior Interim Loan Agreement, the
Senior Notes Indenture or the documentation governing any senior subordinated or
subordinated Permitted Additional Debt or the terms applicable thereto to the
extent that any such amendment or modification, taken as a whole, would be
adverse to the Lenders in any material respect; and

 

114



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing and for the avoidance of doubt, nothing in
this Section 10.7 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Borrower and/or the Restricted
Subsidiaries, in either case unless an Event of Default has occurred and is
continuing and the Borrower has received a notice from the Collateral Agent
instructing it not to make or permit the Borrower and/or the Restricted
Subsidiaries to make any such repayment or prepayment, (ii) substantially
concurrent transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 10.1 after
giving effect to such transfer or (iii) the prepayment, repurchase, redemption
or other defeasance of the Senior Interim Loans, the Senior Notes or any
Permitted Additional Debt comprised of senior subordinated or subordinated
Indebtedness with an aggregate amount not to exceed the Applicable Equity Amount
(with the Applicable Equity Amount being re-computed as of the last day of the
most recently ended Test Period as if (i) such prepayment, repurchase,
redemption or other defeasance had occurred on the first day of such Test Period
and (ii) the amount of any Cure Amount made during such Test Period were not
made to the extent (A) the amount of the Applicable Equity Amount after making
the proposed prepayment, repurchase, redemption or other defeasance is less than
or equal to the amount of such Cure Amount and (B) such Cure Amount was
necessary for the Borrower to be in compliance on a Pro Forma Basis with the
Financial Performance Covenant) at the time of such prepayment, repurchase,
redemption or defeasance.

10.8 Negative Pledge Agreements. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into or permit to exist any Contractual
Requirement (other than this Agreement or any other Credit Document or any
documentation in respect of secured Indebtedness otherwise permitted hereunder)
that limits the ability of the Borrower or any Guarantor to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Obligations or under the Credit
Documents; provided that the foregoing shall not apply to Contractual
Requirements that (i)(x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 10.8) are listed on Schedule 10.8 and (y) to
the extent Contractual Requirements permitted by clause (x) are set forth in an
agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness or obligation so long as such Permitted Refinancing
Indebtedness does not expand the scope of such Contractual Requirement, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of the Borrower, so long as such Contractual
Requirements were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower, (iii) represent Indebtedness
of a Restricted Subsidiary of the Borrower that is not a Guarantor to the extent
such Indebtedness is permitted by Section 10.1 so long as such Contractual
Requirement applies only to such Subsidiary, (iv) arise pursuant to agreements
entered into with respect to any sale, transfer, lease or other Disposition
permitted by Section 10.4 and applicable solely to assets under such sale,
transfer, lease or other Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted by Section 10.5 and applicable solely to such joint venture or
otherwise arise in agreements which restrict the Disposition or distribution of
assets or property in oil and gas leases, joint operating agreements, joint
exploration and/or development agreements, participation agreements and other
similar agreements entered into in the ordinary course of the oil and gas
exploration and development business, (vi) are negative pledges and restrictions
on Liens in favor of any holder of Indebtedness permitted under Section 10.1,
but solely to the extent any negative pledge relates to the property financed by
or the subject of such Indebtedness, (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 10.1 to the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (ix) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Borrower or any Subsidiary, (x) are customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(xi) restrict the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business, (xii) are imposed by
Applicable Law, (xiii) exist under any documentation governing any Permitted
Refinancing Indebtedness incurred to Refinance any

 

115



--------------------------------------------------------------------------------

Indebtedness but only to the extent such Contractual Requirement was contained
in the document evidencing the Indebtedness being refinanced, (xiv) customary
net worth provisions contained in real property leases entered into by
Subsidiaries of the Borrower, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Borrower and its Subsidiaries to meet their ongoing
obligation and (xv) any restrictions regarding licenses or sublicenses by the
Borrower and its Restricted Subsidiaries of Intellectual Property in the
ordinary course of business (in which case such restriction shall relate only to
such Intellectual Property).

10.9 Limitation on Subsidiary Distributions. The Borrower will not, and will not
permit any of its Restricted Subsidiaries that are not Guarantors to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to pay dividends or make any other distributions to the
Borrower or any Restricted Subsidiary on its Stock or with respect to any other
interest or participation in, or measured by, its profits or transfer any
property to the Borrower or any Restricted Subsidiary except (in each case) for
such encumbrances or restrictions existing under or by reason of:

(a) contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the Credit Documents and any Hedging Obligations;

(b) the Senior Interim Loan Agreement, the Senior Interim Loans, the Senior
Notes Indenture, the Senior Notes and related guarantees;

(c) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on transferring
the property so acquired;

(d) Requirement of Law or any applicable rule, regulation or order;

(e) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;

(f) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Stock or assets of such Subsidiary;

(g) secured Indebtedness otherwise permitted to be incurred pursuant to Sections
10.1 and 10.2 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

(h) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(i) other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
Section 10.1 and either (A) the provisions relating to such encumbrance or
restriction contained in such Indebtedness are no less favorable to the
Borrower, taken as a whole, as determined by the board of directors of the
Borrower in good faith, than the provisions contained in this Agreement as in
effect on the Closing Date or (B) any such encumbrance or restriction contained
in such Indebtedness does not prohibit (except upon a default or an event of
default thereunder) the payment of dividends in an amount sufficient, as
determined by the board of directors of the Borrower in good faith, to make
scheduled payments of cash interest on the notes when due;

 

116



--------------------------------------------------------------------------------

(j) customary provisions in joint venture agreements or agreements governing
property held with a common owner and other similar agreements or arrangements
relating solely to such joint venture or property;

(k) customary provisions contained in leases, sub-leases, licenses, sub-licenses
or similar agreements, in each case, entered into in the ordinary course of
business; and

(l) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (k) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s board of
directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

10.10 Hedge Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedge Agreements with any Person other
than:

(a) Subject to Section 10.10(b), Hedge Agreements in respect of commodities
entered into not for speculative purposes the net notional volumes for which
(when aggregated with other commodity Hedge Agreements then in effect, other
than puts, floors and basis differential swaps on volumes already hedged
pursuant to other Hedge Agreements) do not exceed, as of the date the latest
hedging transaction is entered into under a Hedge Agreement, 85% of (i) during
the period commencing on the Closing Date through and including April 1, 2014,
reasonably projected Hydrocarbon production volumes (as forecast in
(A) initially, the Sponsor Development Plan delivered on the Closing Date, and
(B) at any time after the Sponsor Development Plan is required to be delivered
pursuant to Section 9.14(c)(vi), the most recent Sponsor Development Plan
delivered pursuant thereto) and (ii) at any time thereafter, the reasonably
anticipated Hydrocarbon production from the Credit Parties’ total Proved
Reserves (as forecast based upon the most recent Reserve Report delivered
pursuant to Section 9.14(a)), in the case of each of clauses (i) and (ii) above,
for the 66 month period from the date such hedging arrangement is created (the
“Ongoing Hedges”). In addition to the Ongoing Hedges, in connection with a
proposed Permitted Acquisition (a “Proposed Acquisition”), the Credit Parties
may also enter into incremental hedging contracts with respect to the Credit
Parties’ reasonably anticipated projected production from the total Proved
Reserves of the Credit Parties as forecast based upon the most recent Reserve
Report having notional volumes not in excess of 15% of the Credit Parties’
existing projected production prior to the consummation of such Proposed
Acquisition for a period not exceeding 36 months from the date such hedging
arrangement is created during the period between (i) the date on which such
Credit Party signs a definitive acquisition agreement in connection with a
Proposed Acquisition and (ii) the earliest of (A) the date such Proposed
Acquisition is consummated, (B) the date such acquisition is terminated and
(C) 90 days after such definitive acquisition agreement was executed (or such
longer period as to which the Administrative Agent may agree). However, all such
incremental hedging contracts entered into with respect to a Proposed
Acquisition must be terminated or unwound within 90 days following the date such
acquisition is terminated. It is understood that commodity Hedge Agreements
which may, from time to time, “hedge” the same volumes, but different elements
of commodity risk thereof, shall not be aggregated together when calculating the
foregoing limitations on notional volumes.

 

117



--------------------------------------------------------------------------------

(b) If, after the end of any calendar month, the Borrower determines that the
aggregate volume of all commodity hedging transactions for which settlement
payments were calculated in such calendar month exceeded 100% of actual
production of Hydrocarbons in such calendar month, then the Borrower shall
terminate, create off-setting positions, allocate volumes to other production
for which the Borrower or any Restricted Subsidiaries is marketing, or otherwise
unwind existing Hedge Agreements such that, at such time, future hedging volumes
will not exceed 100% of reasonably anticipated projected production for the
then-current and any succeeding calendar months.

(c) Other Hedge Agreements (other than any Hedge Agreements in respect of equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions) entered into not for speculative purposes.

(d) It is understood that for purposes of this Section 10.10, the following
Hedge Agreements shall not be deemed speculative or entered into for speculative
purposes: (i) any commodity Hedging Agreement intended, at inception of
execution, to hedge or manage any of the risks related to existing and or
forecasted Hydrocarbon production of the Borrower or its Restricted Subsidiaries
(whether or not contracted) and (ii) any Hedge Agreement intended, at inception
of execution, (A) to hedge or manage the interest rate exposure associated with
any debt securities, debt facilities or leases (existing or forecasted) of the
Borrower or its Restricted Subsidiaries, (B) for foreign exchange or currency
exchange management, (C) to manage commodity portfolio exposure associated with
changes in interest rates or (D) to hedge any exposure that the Borrower or its
Restricted Subsidiaries may have to counterparties under other Hedge Agreements
such that the combination of such Hedge Agreements is not speculative taken as a
whole.

(e) For purposes of entering into or maintaining Ongoing Hedges under
Section 10.10(a) and Section 10.10(b), respectively, forecasts of reasonably
projected Hydrocarbon production volumes (as forecast in the Sponsor Development
Plan) and reasonably anticipated Hydrocarbon production from the Credit Parties’
total Proved Reserves based upon the most recent Reserve Report delivered
pursuant to Section 9.14(a), shall be revised to account for any increase or
decrease therein anticipated because of information obtained by Borrower or any
other Credit Party subsequent to the publication of such Reserve Report
including the Borrower’s or any other Credit Party’s internal forecasts of
production decline rates for existing wells and additions to or deletions from
anticipated future production from new wells and acquisitions coming on stream
or failing to come on stream.

10.11 Consolidated Total Debt to Consolidated EBITDAX Ratio. The Borrower will
not permit the Consolidated Total Debt to Consolidated EBITDAX Ratio for any
Test Period ending on each date set forth below to be greater than the ratio set
forth below opposite such date:

 

Test Period Ending

   Ratio  

March 31, 2012

     5.00 to 1.00   

June 30, 2012

     5.00 to 1.00   

September 30, 2012

     5.00 to 1.00   

December 31, 2012

     5.00 to 1.00   

March 31, 2013

     4.75 to 1.00   

June 30, 2013

     4.75 to 1.00   

September 30, 2013

     4.75 to 1.00   

 

118



--------------------------------------------------------------------------------

December 31, 2013

  4.75 to 1.00   

March 31, 2014

  4.50 to 1.00   

June 30, 2014

  4.50 to 1.00   

September 30, 2014

  4.50 to 1.00   

December 31, 2014

  4.50 to 1.00   

March 31, 2015

  4.50 to 1.00   

June 30, 2015

  4.50 to 1.00   

September 30, 2015

  4.50 to 1.00   

December 31, 2015

  4.50 to 1.00   

March 31, 2016

  4.50 to 1.00   

June 30, 2016

  4.50 to 1.00   

September 30, 2016

  4.50 to 1.00   

Maturity Date

  4.50 to 1.00   

SECTION 11. Events of Default

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1 Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Loans or any Unpaid
Drawings, fees or of any other amounts owing hereunder or under any other Credit
Document (other than any amount referred to in clause (a) above).

11.2 Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.

11.3 Covenants. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(d)(i), 9.5 (solely with respect to the
Borrower) or Section 10; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any Security Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice thereof by the Borrower from the Administrative Agent.

 

119



--------------------------------------------------------------------------------

11.4 Default Under Other Agreements.

(a) The Borrower or any of the Restricted Subsidiaries shall (i) default in any
payment with respect to any Indebtedness (other than Indebtedness described in
Section 11.1) in excess of $125,000,000, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than, (1) with respect to Indebtedness
consisting of any Hedge Agreements, termination events or equivalent events
pursuant to the terms of such Hedge Agreements and (2) secured Indebtedness that
becomes due as a result of a Disposition (including as a result of Casualty
Event) of the property or assets securing such Indebtedness permitted under this
Agreement), the effect of which default or other event or condition is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause, any such Indebtedness to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; or

(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment or as a mandatory prepayment (and,
(i) with respect to Indebtedness consisting of any Hedge Agreements, other than
due to a termination event or equivalent event pursuant to the terms of such
Hedge Agreements and (ii) other than secured Indebtedness that becomes due as a
result of a Disposition (including as a result of Casualty Event) of the
property or assets securing such Indebtedness permitted under this Agreement),
prior to the stated maturity thereof.

11.5 Bankruptcy, Etc. The Borrower or any Specified Subsidiary shall commence a
voluntary case, proceeding or action concerning itself under (a) Title 11 of the
United States Code entitled “Bankruptcy”; or (b) in the case of any Foreign
Subsidiary that is a Specified Subsidiary, any domestic or foreign law relating
to bankruptcy, judicial management, insolvency, reorganization, administration
or relief of debtors in effect in its jurisdiction of incorporation, in each
case as now or hereafter in effect, or any successor thereto (collectively, the
“Bankruptcy Code”); or an involuntary case, proceeding or action is commenced
against the Borrower or any Specified Subsidiary and the petition is not
dismissed within 60 days after commencement of the case, proceeding or action
or, in connection with any such voluntary proceeding or action, the Borrower or
any Specified Subsidiary commences any other proceeding or action under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any Specified Subsidiary; or a
custodian (as defined in the Bankruptcy Code), receiver, receiver manager,
trustee or similar person is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any Specified Subsidiary;
or there is commenced against the Borrower or any Specified Subsidiary any such
proceeding or action that remains undismissed for a period of 60 days; or any
order of relief or other order approving any such case or proceeding or action
is entered; or the Borrower or any Specified Subsidiary suffers any appointment
of any custodian, receiver, receiver manager, trustee or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or the Borrower or any Specified Subsidiary makes a general
assignment for the benefit of creditors.

11.6 ERISA.

(a) Any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code; any Plan
is or shall have been terminated or is the subject of termination

 

120



--------------------------------------------------------------------------------

proceedings under ERISA (including the giving of written notice thereof); an
event shall have occurred or a condition shall exist in either case entitling
the PBGC to terminate any Plan or to appoint a trustee to administer any Plan
(including the giving of written notice thereof); any Plan shall have an
accumulated funding deficiency (whether or not waived); the Borrower or any
ERISA Affiliate has incurred or is likely to incur a liability to or on account
of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code (including the giving of
written notice thereof);

(b) there could result from any event or events set forth in clause (a) of this
Section 11.6 the imposition of a lien, the granting of a security interest, or a
liability, or the reasonable likelihood of incurring a lien, security interest
or liability; and

(c) such lien, security interest or liability will or would be reasonably likely
to have a Material Adverse Effect.

11.7 Guarantee. The Guarantee or any material provision thereof shall cease to
be in full force or effect (other than pursuant to the terms hereof and thereof)
or any Guarantor or any other Credit Party shall deny or disaffirm in writing
any such Guarantor’s obligations under the Guarantee.

11.8 Security Documents. The Security Agreement, Mortgage or any other Security
Document pursuant to which the assets of the Borrower or any Subsidiary are
pledged as Collateral or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof) or any
grantor thereunder or any other Credit Party shall deny or disaffirm in writing
any grantor’s obligations under the Security Agreement, the Mortgage or any
other Security Document.

11.9 Judgments. One or more monetary judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of $125,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days after the entry thereof.

11.10 Change of Control. A Change of Control shall occur.

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Majority Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 11.5 shall
occur with respect to the Borrower, the result that would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (a),
(b) and (d) below shall occur automatically without the giving of any such
notice): (a) declare the Total Commitment and Swingline Commitment terminated,
whereupon the Commitment of each Lender and the Swingline Lender, as the case
may be, shall forthwith terminate immediately and any fees theretofore accrued
shall forthwith become due and payable without any other notice of any kind;
(b) declare the principal of and any accrued interest and fees in respect of any
or all Loans and any or all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; (c) terminate any Letter of Credit that may be terminated in
accordance with its terms; and/or (d) direct the Borrower to pay (and the
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 11.5 with respect to the Borrower, it will
pay) to the Administrative

 

121



--------------------------------------------------------------------------------

Agent at the Administrative Agent’s Office such additional amounts of cash, to
be held as security for the Borrower’s respective reimbursement obligations for
Drawings that may subsequently occur thereunder, equal to the aggregate Stated
Amount of all Letters of Credit issued and then outstanding. In addition, after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.

Any amount received by the Administrative Agent or the Collateral Agent from any
Credit Party (or from proceeds of any Collateral) following any acceleration of
the Obligations under this Agreement or any Event of Default with respect to the
Borrower under Section 11.5 shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
and/or Collateral Agent in each Person’s capacity as such;

(ii) second, to the Secured Parties, an amount equal to all Obligations due and
owing to them on the date of distribution and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amount
thereof; and

(iii) third, pro rata to any other Obligations then due and owing; and

(iv) fourth, any surplus then remaining, after all of the Obligations then due
shall have been indefeasibly paid in full in cash, shall be paid to the Borrower
or its successors or assigns or to whomever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may award.

11.11 Equity Cure. (a) Notwithstanding anything to the contrary contained in
this Article 11, in the event that the Borrower fails to comply with the
Financial Performance Covenant, then until the expiration of the tenth Business
Day subsequent to the date the compliance certificate for calculating such
Financial Performance Covenant is required to be delivered pursuant to
Section 9.1(c) (the “Cure Deadline”), the Borrower shall have the right to cure
such failure (the “Cure Right”) by causing cash net equity proceeds derived from
an issuance of Stock or Stock Equivalents (other than Disqualified Stock) to be
contributed as common equity to the Borrower, and upon receipt by the Borrower
of such cash proceeds (such cash amount being referred to as the “Cure Amount”)
pursuant to the exercise of such Cure Right, the Financial Performance Covenant
shall be recalculated giving effect to the following pro forma adjustments:

(i) Consolidated EBITDAX shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
Financial Performance Covenant with respect to any Test Period that includes the
fiscal quarter for which the Cure Right was exercised and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount;

(ii) Consolidated Total Debt for such Test Period shall be decreased solely to
the extent proceeds of the Cure Amount are actually applied to prepay any
Indebtedness (provided that any such Indebtedness so prepaid shall be a
permanent repayment of such Indebtedness and termination of commitments
thereunder) included in the calculation of Consolidated Total Debt; and

(iii) if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the Financial Performance
Covenant, the Borrower shall be deemed to have satisfied the requirements of the
Financial Performance Covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall

 

122



--------------------------------------------------------------------------------

be deemed cured for the purposes of this Agreement; provided that (i) in each
period of four consecutive fiscal quarters there shall be at least two fiscal
quarters in which no Cure Right is made, (ii) there shall be a maximum of five
Cure Rights made during the term of this Agreement, (iii) each Cure Amount shall
be no greater than the amount required to cause the Borrower to be in compliance
with the Financial Performance Covenant (such amount, the “Necessary Cure
Amount”); provided that if the Cure Right is exercised prior to the date
financial statements are required to be delivered for such fiscal quarter then
the Cure Amount shall be equal to the amount reasonably determined by the
Borrower in good faith that is required for purposes of complying with the
Financial Performance Covenant for such fiscal quarter (such amount, the
“Expected Cure Amount”), (iv) all Cure Amounts shall be disregarded for the
purposes of any financial ratio determination under the Credit Documents other
than for determining compliance with the Financial Performance Covenant and
(v) no Lender or Letter of Credit Issuer shall be required to make any extension
of credit hereunder during the 10 Business Day period referred to above, unless
the Borrower shall have received the Cure Amount.

(b) Expected Cure Amount. Notwithstanding anything herein to the contrary, to
the extent that the Expected Cure Amount is (i) greater than the Necessary Cure
Amount, then such difference may be used for the purposes of determining the
Applicable Equity Amount and (ii) less than the Necessary Cure Amount, then not
later than the applicable Cure Deadline, the Borrower must receive cash proceeds
from issuance of Stock or Stock Equivalents (other than Disqualified Stock) or a
cash capital contribution, which cash proceeds received by Borrower shall be
equal to the shortfall between such Expected Cure Amount and such Necessary Cure
Amount.

SECTION 12. The Agents

12.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(c) with respect to the Lead Arrangers, the Joint Bookrunners, the
Syndication Agent and the Documentation Agent and Section 12.9 with respect to
the Borrower) are solely for the benefit of the Agents and the Lenders, and the
Borrower shall not have rights as third party beneficiary of any such provision.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent.

(b) The Administrative Agent, the Swingline Lender, each Lender and each Letter
of Credit Issuer hereby irrevocably designate and appoint the Collateral Agent
as the agent with respect to the Collateral, and each of the Administrative
Agent, the Swingline Lender, each Lender and the Letter of Credit Issuer
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Credit Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
of the Administrative Agent, the Swingline Lender, the Lenders or the Letter of
Credit Issuers, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Credit
Document or otherwise exist against the Collateral Agent.

 

123



--------------------------------------------------------------------------------

(c) Each of the Syndication Agent, the Documentation Agent, the Lead Arrangers
and the Joint Bookrunners, each in its capacity as such, shall not have any
obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Section 12.

12.2 Delegation of Duties. The Administrative Agent and the Collateral Agent may
each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

12.3 Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final judgment of a court of competent jurisdiction, in connection with its
duties expressly set forth herein) or (b) responsible in any manner to any of
the Lenders or any participant for any recitals, statements, representations or
warranties made by any of the Borrower, any other Credit Party or any officer
thereof contained in this Agreement or any other Credit Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any
other Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents, or for any failure of the Borrower
or any other Credit Party to perform its obligations hereunder or thereunder. No
Agent shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party or any Affiliate thereof. The
Collateral Agent shall not be under any obligation to the Administrative Agent,
any Lender, the Swingline Lender or any Letter of Credit Issuer to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Credit Document, or
to inspect the properties, books or records of any Credit Party.

12.4 Reliance by Agents. The Administrative Agent and the Collateral Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or instruction believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent or the Collateral Agent. The Administrative Agent may
deem and treat the Lender specified in the Register with respect to any amount
owing hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent and the Collateral Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent and the Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Credit Documents in

 

124



--------------------------------------------------------------------------------

accordance with a request of the Majority Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent and Collateral Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable Requirements of Law. For purposes
of determining compliance with the conditions specified in Section 6 and 7 on
the Closing Date, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

12.5 Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent, as applicable, has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

12.6 Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor the
Collateral Agent nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent or Collateral Agent
hereinafter taken, including any review of the affairs of the Borrower or any
other Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent or Collateral Agent to any Lender, the Swingline
Lender or any Letter of Credit Issuer. Each Lender, the Swingline Lender and
each Letter of Credit Issuer represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Borrower and each other Credit Party
and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent, Collateral Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Credit Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and any other Credit Party. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower or any other Credit Party that may come into the possession of the
Administrative Agent or Collateral Agent any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

125



--------------------------------------------------------------------------------

12.7 Indemnification. The Lenders agree to indemnify the Administrative Agent
and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective portions of the
Commitments or Loans, as applicable, outstanding in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Exposure in effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
occur (including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent or the Collateral Agent
in any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Collateral Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable to the Administrative Agent or the Collateral Agent for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Administrative Agent’s or the Collateral Agent’s, as applicable, gross
negligence, bad faith or willful misconduct as determined by a final judgment of
a court of competent jurisdiction; provided, further, that no action taken in
accordance with the directions of the Majority Lenders (or such other number or
percentage of the Lenders as shall be required by the Credit Documents) shall be
deemed to constitute gross negligence, bad faith or willful misconduct for
purposes of this Section 12.7. In the case of any investigation, litigation or
proceeding giving rise to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time occur (including at any time following the
payment of the Loans), this Section 12.7 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent and the Collateral Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorneys’ fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrower; provided that
such reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence, bad faith or willful
misconduct. The agreements in this Section 12.7 shall survive the payment of the
Loans and all other amounts payable hereunder.

12.8 Agents in Its Individual Capacities. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower and any other Credit Party as though such Agent were not an Agent
hereunder and under the other Credit Documents. With respect to the Loans made
by it, each Agent shall have the same rights and powers under this Agreement and
the other Credit Documents as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender” and “Lenders” shall include each Agent
in its individual capacity.

 

126



--------------------------------------------------------------------------------

12.9 Successor Agents. Each of the Administrative Agent and Collateral Agent may
at any time give notice of its resignation to the Lenders, the Swingline Lender,
the Letter of Credit Issuer and the Borrower. If the Administrative Agent,
Swingline Lender and/or Collateral Agent becomes a Defaulting Lender, then such
Administrative Agent, Swingline Lender or Collateral Agent, may be removed as
the Administrative Agent, Swingline Lender or Collateral Agent, as the case may
be, at the reasonable request of the Borrower and the Required Lenders. Upon
receipt of any such notice of resignation or removal, as the case may be, the
Majority Lenders shall have the right, subject to the consent of the Borrower
(not to be unreasonably withheld or delayed) so long as no Default under
Section 11.1 or 11.5 is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If, in the case of a resignation of a retiring
Agent, no such successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, the Swingline Lender and the Letter of Credit Issuer, appoint a
successor Agent meeting the qualifications set forth above. Upon the acceptance
of a successor’s appointment as the Administrative Agent or Collateral Agent, as
the case may be, hereunder, and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Majority Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Security Documents, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Credit Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower (following the effectiveness of such appointment) to
such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 12 (including Section 12.7) and Section 13.5 shall
continue in effect for the benefit of such retiring Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as an Agent.

Any resignation of any Person as Administrative Agent pursuant to this Section
shall also constitute its resignation as Letter of Credit Issuer and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Letter of Credit Issuer,
(b) the retiring Letter of Credit Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.

12.10 Withholding Tax. To the extent required by any applicable Requirement of
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by any applicable
Credit Party and without limiting the obligation of any applicable Credit Party
to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to Tax
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Credit Document
against any amount due to the Administrative Agent under this Section 12.10. For
the avoidance of doubt, for purposes of this Section 12.10, the term “Lender”
includes any Letter of Credit Issuer and any Swingline Lender.

 

127



--------------------------------------------------------------------------------

12.11 Security Documents and Collateral Agent under Security Documents and
Guarantee. Each Secured Party hereby further authorizes the Administrative Agent
or Collateral Agent, as applicable, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent or Collateral Agent, as applicable, may (a) execute any
documents or instruments necessary in connection with a Disposition of assets
permitted by this Agreement, (b) release any Lien encumbering any item of
Collateral that is the subject of such Disposition of assets or with respect to
which Majority Lenders (or such other Lenders as may be required to give such
consent under Section 13.1) have otherwise consented or (c) release any
Guarantor from the Guarantee with respect to which Majority Lenders (or such
other Lenders as may be required to give such consent under Section 13.1) have
otherwise consented.

12.12 Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Credit Documents to the contrary notwithstanding, the Borrower,
the Agents and each Secured Party hereby agree that (a) no Secured Party shall
have any right individually to realize upon any of the Collateral or to enforce
the Guarantee; it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent, and (b) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless Majority Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition.

12.13 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding, constituting
an Event of Default under Section 11.5, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, to the extent due under Section 13.5) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

128



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

SECTION 13. Miscellaneous

13.1 Amendments, Waivers and Releases. Except as expressly set forth in this
Agreement, neither this Agreement nor any other Credit Document, nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of this Section 13.1. The Majority Lenders may, or, with the
written consent of the Majority Lenders, the Administrative Agent and/or the
Collateral Agent shall, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Majority
Lenders or the Administrative Agent and/or Collateral Agent, as the case may be,
may specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that no such waiver and no
such amendment, supplement or modification shall (i) forgive or reduce any
portion of any Loan or reduce the stated rate (it being understood that only the
consent of the Majority Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the Default Rate or amend Section 2.8(e)), or
forgive any portion, or extend the date for the payment, of any interest or fee
payable hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or extend the final expiration date of
any Lender’s Commitment (provided that any Lender, upon the request of the
Borrower, may extend the final expiration date of its Commitment without the
consent of any other Lender, including the Majority Lenders) or extend the final
expiration date of any Letter of Credit beyond the L/C Maturity Date, or
increase the amount of the Commitment of any Lender (provided that, any Lender,
upon the request of the Borrower, may increase the amount of its Commitment
without the consent of any other Lender, including the Majority Lenders), or
make any Loan, interest, fee or other amount payable in any currency other than
Dollars, in each case without the written consent of each Lender directly and
adversely affected thereby, or (ii) amend, modify or waive any provision of this
Section 13.1, or amend or modify any of the provisions of Section 13.8(a) to the
extent it would alter the ratable allocation of payments thereunder, or reduce
the percentages specified in the definitions of the terms “Majority Lenders”,
“Required Lenders” or “Borrowing Base Required Lenders”, consent to the
assignment or transfer by the Borrower of its rights and obligations under any
Credit Document to which it is a party (except as permitted pursuant to
Section 10.3) or alter the order of application set forth in the final paragraph
of Section 11 or modify any definition used in such final paragraph if the
effect thereof would be to alter the order of payment specified therein, in each
case without the written consent of each Lender directly and adversely affected
thereby, or (iii) amend, modify or waive any provision of Section 12 without the
written consent of the then-current Administrative Agent and Collateral Agent,
as applicable, or any other former or current Agent to whom Section 12 then
applies in a manner that directly and adversely affects such Person, or
(iv) amend, modify or waive any provision of Section 3

 

129



--------------------------------------------------------------------------------

with respect to any Letter of Credit without the written consent of each Letter
of Credit Issuer to whom Section 3 then applies in a manner that directly and
adversely affects such Person, or (v) amend, modify or waive any provisions
hereof relating to Swingline Loans without the written consent of the Swingline
Lender, or (vi) release all or substantially all of the Guarantors under the
Guarantee (except as expressly permitted by the Guarantee or this Agreement)
without the prior written consent of each Lender, or (vii) release all or
substantially all of the Collateral under the Security Documents (except as
expressly permitted by the Security Documents or this Agreement) without the
prior written consent of each Lender, or (viii) amend Section 2.9 so as to
permit Interest Period intervals greater than six months without regard to
availability to Lenders, without the written consent of each Lender directly and
adversely affected thereby, or (ix) increase the Borrowing Base without the
written consent of the Borrowing Base Required Lenders (other than Defaulting
Lenders), decrease or maintain the Borrowing Base without the written consent of
the Required Lenders or otherwise modify Section 2.14(b), (c), (d), (e), (f) or
(g) without the written consent of Borrowing Base Required Lenders (other than
Defaulting Lenders); provided that a Scheduled Redetermination may be postponed
by the Majority Lenders, or (x) affect the rights or duties of, or any fees or
other amounts payable to, any Agent under this Agreement or any other Credit
Document without the prior written consent of such Agent; provided, further,
that any provision of this Agreement or any other Credit Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency so long as, in
each case, the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Majority Lenders stating that the Majority Lenders object to
such amendment. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the affected Lenders and shall be
binding upon the Borrower, such Lenders, the Administrative Agent and all future
holders of the affected Loans. In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder and under the other Credit Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

13.2 Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile transmission). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(a) if to the Borrower, the Administrative Agent, the Collateral Agent, the
Swingline Lender or the Letter of Credit Issuer, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 13.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Collateral Agent, the Swingline Lender and the Letter
of Credit Issuer.

 

130



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Requirements of Law.

13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Agents for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the preparation and execution and
delivery of, and any amendment, waiver, supplement or modification to, this
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP and Vinson &
Elkins LLP, in their capacity as counsel to the Lead Arrangers and the Joint
Bookrunners, and one counsel in each appropriate local jurisdiction (other than
any allocated costs of in-house counsel), (b) to pay or reimburse each Agent for
all its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of one counsel to the
Administrative Agent, Collateral Agent and the other Agents (unless there is an
actual or perceived conflict of interest in which case each such Person may
retain its own counsel), (c) to pay, indemnify, and hold harmless each Lender,
Letter of Credit Issuer and Agent from, any and all recording and filing fees
and (d) to pay, indemnify, and hold harmless each Lender, Letter of Credit
Issuer and Agent and their respective Related Parties from and against any and
all other liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, whether or not such proceedings are brought by the Borrower,
any of its Related Parties or any other third Person, including reasonable and
documented fees, disbursements and other charges of one primary counsel for all
such Persons, taken as a whole, and, if necessary, by a single firm of local
counsel in each appropriate jurisdiction for all such Persons, taken as a whole
(unless there is an actual or perceived conflict of interest in which case each
such Person may, with the consent of the Borrower (not to be unreasonably
withheld or delayed) retain its own counsel), with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Credit Documents and any such other documents, including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law (other than by such indemnified
person or any of its Related Parties (other than any trustee or advisor)) or to
any actual or alleged presence, release or threatened release of Hazardous
Materials involving or attributable to the operations of the Borrower, any of
its Subsidiaries or any of the Oil and Gas Properties (all the foregoing

 

131



--------------------------------------------------------------------------------

in this clause (d), collectively, the “Indemnified Liabilities”); provided that
the Borrower shall have no obligation hereunder to any Agent or any Lender or
any of their respective Related Parties with respect to Indemnified Liabilities
to the extent it has been determined by a final non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the gross negligence,
bad faith or willful misconduct of the party to be indemnified or any of its
Related Parties, (ii) any material breach (or, in the case of a proceeding
brought by the Borrower, any breach) of any Credit Document by the party to be
indemnified or (iii) disputes, claims, demands, actions, judgments or suits not
arising from any act or omission by the Borrower or its Affiliates, brought by
an indemnified Person against any other indemnified Person (other than disputes,
claims, demands, actions, judgments or suits involving claims against any Agent
in its capacity as such). No Person entitled to indemnification under clause
(d) of this Section 13.5 shall be liable for any damages arising from the use by
others of any information or other materials obtained through internet,
electronic, telecommunications or other information transmission systems
(including IntraLinks or SyndTrak Online) in connection with this Agreement,
except to the extent that such damages have resulted from the willful
misconduct, bad faith or gross negligence of the party to be indemnified or any
of its Related Parties (as determined by a court of competent jurisdiction in a
final and non-appealable decision), nor shall any such Person, the Borrower or
any of its Subsidiaries have any liability for any special, punitive, indirect
or consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) relating to this Agreement or any other Credit
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). All amounts payable under this
Section 13.5 shall be paid within 10 Business Days of receipt by the Borrower of
an invoice relating thereto setting forth such expense in reasonable detail. The
agreements in this Section 13.5 shall survive repayment of the Loans and all
other amounts payable hereunder. This Section 13.5 shall not apply with respect
to any claims for Taxes which shall be governed exclusively by Section 5.4 and,
to the extent set forth therein, Sections 2.10 and 3.5.

13.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 13.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section 13.6) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer and the
Lenders and each other Person entitled to indemnification under Section 13.5)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees (other than Holdings, the
Borrower, its Subsidiaries or any natural person) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including participations in L/C Obligations or
Swingline Loans) at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed; it being understood that the
Borrower shall have the right to withhold or delay its consent to any assignment
solely if, in order for such assignment to comply with applicable Requirements
of Law, the Borrower would be required to obtain the consent of, or make any
filing or registration with, any Governmental Authority) of:

 

132



--------------------------------------------------------------------------------

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing; and

(B) the Administrative Agent, the Swingline Lender and each Letter of Credit
Issuer (in each case, not to be unreasonably withheld or delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 and increments of
$1,000,000 in excess thereof, unless each of the Borrower, each Letter of Credit
Issuer and the Administrative Agent otherwise consents (which consents shall not
be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing; provided, further, that
contemporaneous assignments to a single assignee made by Affiliates of Lenders
and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest amounts) of the Loans and L/C Obligations and any
payment made by the Letter of Credit Issuer under any Letter of Credit owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Further, the Register shall contain the name and address of the Administrative
Agent and the lending office through which each such Person acts under this
Agreement.

 

133



--------------------------------------------------------------------------------

The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Collateral Agent, the Letter of Credit Issuer,
the Swingline Lender and, solely with respect to itself, each other Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 13.6, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Swingline Lender or any Letter of Credit Issuer, sell participations
to one or more banks or other entities other than the Borrower or any Subsidiary
of the Borrower (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Letter of
Credit Issuer and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement or any other Credit Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) or (ii) of the proviso to Section 13.1 that affects
such Participant, provided that the Participant shall have no right to consent
to any modification to the percentages specified in the definitions of the terms
“Majority Lenders”, “Required Lenders” or “Borrowing Base Required Lenders”.
Subject to clause (c)(ii) of this Section 13.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11, 3.5 and
5.4 to the same extent as if it were a Lender (subject to the limitations and
requirements of those Sections as though it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 13.6, including
the requirements of clause (e) of Section 5.4). To the extent permitted by
Requirements of Law, each Participant also shall be entitled to the benefits of
Section 13.8(b) as though it were a Lender; provided such Participant agrees to
be subject to Section 13.8(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld); provided that the Participant shall be subject to the provisions in
Section 2.12 as if it were an assignee under clauses (a) and (b) of this
Section 13.6. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or

 

134



--------------------------------------------------------------------------------

any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section 13.6 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. In order to facilitate such pledge or assignment
or for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after the Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of Exhibit
K-1 or K-2, as the case may be, evidencing the Loans and Swingline Loans,
respectively, owing to such Lender.

(e) Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (A) with

 

135



--------------------------------------------------------------------------------

notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV. This Section 13.6(g) may not be amended
without the written consent of the SPV. Notwithstanding anything to the contrary
in this Agreement, subject to the following sentence, each SPV shall be entitled
to the benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the same extent as if it
were a Lender (subject to the limitations and requirements of Sections 2.10,
2.11, 3.5 and 5.4 as though it were a Lender and has acquired its interest by
assignment pursuant to clause (b) of this Section 13.6, including the
requirements of clause (e) of Section 5.4). Notwithstanding the prior sentence,
an SPV shall not be entitled to receive any greater payment under Section 2.10,
2.11, 3.5 or 5.4 than its Granting Lender would have been entitled to receive
absent the grant to such SPV, unless such grant to such SPV is made with the
Borrowers’ prior written consent (which consent shall not be unreasonably
withheld).

13.7 Replacements of Lenders under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4, (ii) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken or
(iii) becomes a Defaulting Lender, with a replacement bank, lending institution
or other financial institution; provided that (A) such replacement does not
conflict with any Requirement of Law, (B) no Event of Default under Section 11.1
or 11.5 shall have occurred and be continuing at the time of such replacement,
(C) the replacement bank or institution shall purchase, at par, all Loans and
the Borrower shall pay all other amounts (other than any disputed amounts),
pursuant to Section 2.10, 3.5 or 5.4, as the case may be) owing to such replaced
Lender prior to the date of replacement, (D) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(E) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 13.6(b) (provided that the Borrower
shall be obligated to pay the registration and processing fee referred to
therein) and (F) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 13.1 requires the consent of all of the Lenders affected or the
Required Lenders and with respect to which the Majority Lenders shall have
granted their consent, then provided no Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent; provided that:
(i) all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced (other than principal and interest) shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6.

 

136



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.

13.8 Adjustments; Set-off.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
in respect of any principal of or interest on all or part of the Loans made by
it, or the participations in Letter of Credit Obligations held by it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefited Lender shall (i) notify the
Administrative Agent of such fact, and (ii) purchase for cash at face value from
the other Lenders a participating interest in such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably in accordance with the aggregate principal of and accrued
interest on their respective Loans and other amounts owing them; provided,
however, that, (A) if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest and (B) the provisions of this paragraph shall
not be construed to apply to (1) any payment made by the Borrower or any other
Credit Party pursuant to and in accordance with the express terms of this
Agreement and the other Credit Documents, (2) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, Commitments or participations in Drawings to any assignee or participant
or (3) any disproportionate payment obtained by a Lender as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments or any increase in the Applicable Margin in respect of
Loans or Commitments of Lenders that have consented to any such extension. Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Requirements of
Law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Requirements of Law, upon any amount becoming due and payable by the
Borrower hereunder or under any Credit Document (whether at the stated maturity,
by acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower (and the Credit Parties, if applicable)
and the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

13.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission, i.e. a “pdf” or a “tif”), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

 

137



--------------------------------------------------------------------------------

13.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11 Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Guarantors, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Borrower, the Guarantors, any Agent nor any Lender relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

13.14 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

 

138



--------------------------------------------------------------------------------

(b) (i) the credit facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the Administrative Agent, the Lenders and
the other Agents on the other hand, and the Borrower and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, other Agents and the
Lenders, is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for any of the Borrower, any other Credit Parties or
any of their respective Affiliates, equity holders, creditors or employees or
any other Person; (iii) neither the Administrative Agent, any other Agent, any
Joint Bookrunner, any Lead Arranger, nor any Lender has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of the Borrower or any
other Credit Party with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or any other Agent, any Joint Bookrunner, any
Lead Arranger or any Lender has advised or is currently advising any of the
Borrower, the other Credit Parties or their respective Affiliates on other
matters) and none of the Administrative Agent, any Agent, any Joint Bookrunner,
any Lead Arranger or any Lender has any obligation to any of the Borrower, the
other Credit Parties or their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; (iv) the Administrative Agent and its
Affiliates, each other Agent and each of its Affiliates and each Lender and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its respective Affiliates,
and none of the Administrative Agent, any other Agent or any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) none of the Administrative Agent, any Agent
or any Lender has provided and none will provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Credit Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and each Agent with
respect to any breach or alleged breach of agency or fiduciary duty; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

13.15 WAIVERS OF JURY TRIAL. THE BORROWER, EACH AGENT, EACH LETTER OF CREDIT
ISSUER AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16 Confidentiality. The Administrative Agent, each other Agent, any Letter of
Credit Issuer, the Swingline Lender and each other Lender shall hold all
non-public information furnished by or on behalf of the Borrower or any of its
Subsidiaries in connection with such Lender’s evaluation of whether to become a
Lender hereunder or obtained by such Lender, the Swingline Lender, the
Administrative Agent, any Letter of Credit Issuer or such other Agent pursuant
to the requirements of this Agreement (“Confidential Information”), confidential
in accordance with its customary procedure for handling confidential information
of this nature and in any event may make disclosure (a) as required or requested

 

139



--------------------------------------------------------------------------------

by any Governmental Authority, self-regulatory agency or representative thereof
or pursuant to legal process or applicable Requirements of Law, (b) to such
Lender’s or the Administrative Agent’s, any Letter of Credit Issuer’s or such
other Agent’s attorneys, professional advisors, independent auditors, trustees
or Affiliates, in each case who need to know such information in connection with
the administration of the Credit Documents and are informed of the confidential
nature of such information, (c) to an investor or prospective investor in a
securitization that agrees its access to information regarding the Credit
Parties, the Loans and the Credit Documents is solely for purposes of evaluating
an investment in a securitization and who agrees to treat such information as
confidential, (d) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in connection with the administration, servicing and
reporting on the assets serving as collateral for a securitization and who
agrees to treat such information as confidential, and (e) to a nationally
recognized ratings agency that requires access to information regarding the
Credit Parties, the Loans and Credit Documents in connection with ratings issued
with respect to a securitization; provided that unless specifically prohibited
by applicable Requirements of Law, each Lender, the Administrative Agent, the
Swingline Lender, any Letter of Credit Issuer and each other Agent shall
endeavor to notify the Borrower (without any liability for a failure to so
notify the Borrower) of any request made to such Lender, the Administrative
Agent, any Letter of Credit Issuer or such other Agent, as applicable, by any
governmental, regulatory or self-regulatory agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) for disclosure of any such
non-public information prior to disclosure of such information; provided further
that in no event shall any Lender, the Administrative Agent, any Letter of
Credit Issuer or any other Agent be obligated or required to return any
materials furnished by the Borrower or any Subsidiary. In addition, each Lender,
the Administrative Agent and each other Agent may provide Confidential
Information to prospective Transferees or to any pledgee referred to in
Section 13.6 or to prospective direct or indirect contractual counterparties in
Hedge Agreements to be entered into in connection with Loans made hereunder as
long as such Person is advised of and agrees to be bound by the provisions of
this Section 13.16 or confidentiality provisions at least as restrictive as
those set forth in the Section 13.16.

13.17 Release of Collateral and Guarantee Obligations.

(a) The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, as set forth in clause (b) below, (ii) upon the
Disposition of such Collateral (including as part of or in connection with any
other Disposition permitted hereunder) to any Person other than another Credit
Party (other than Holdings), to the extent such Disposition is made in
compliance with the terms of this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Majority Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee (in accordance with the second succeeding sentence and
Section 5.14(b) of the Guarantee) and (vi) as required by the Collateral Agent
to effect any Disposition of Collateral in connection with any exercise of
remedies of the Collateral Agent pursuant to the Security Documents. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those being released) upon (or obligations (other than
those being released) of the Credit Parties in respect of) all interests
retained by the Credit Parties, including the proceeds of any Disposition, all
of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Credit
Documents. Additionally, the Lenders hereby irrevocably agree that the
Guarantors shall be released from the Guarantees upon consummation of any
transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary or

 

140



--------------------------------------------------------------------------------

otherwise becoming an Excluded Subsidiary. The Lenders hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender. Any representation, warranty or covenant contained in any
Credit Document relating to any such Collateral or Guarantor shall no longer be
deemed to be repeated.

(b) Notwithstanding anything to the contrary contained herein or any other
Credit Document, when all Obligations (other than (i) Hedging Obligations in
respect of any Secured Hedge Agreements, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent or
indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized or back-stopped, upon request of the
Borrower, the Administrative Agent and/or Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all obligations under any Credit Document, whether or not on the date of
such release there may be any (i) Hedging Obligations in respect of any Secured
Hedge Agreements, (ii) Cash Management Obligations in respect of any Secured
Cash Management Agreements and (iii) any contingent or indemnification
obligations not then due. Any such release of Obligations shall be deemed
subject to the provision that such Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

13.18 USA PATRIOT Act. The Agents and each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Credit Party,
which information includes the name and address of each Credit Party and other
information that will allow such Agent and such Lender to identify each Credit
Party in accordance with the Patriot Act.

13.19 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

13.20 Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

141



--------------------------------------------------------------------------------

13.21 Disposition of Proceeds. The Security Documents contain an assignment by
the Borrower and/or the Guarantors unto and in favor of the Collateral Agent for
the benefit of the Lenders of all of the Borrower’s or each Guarantor’s interest
in and to their as-extracted collateral in the form of production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Documents further provide in general for the
application of such proceeds to the satisfaction of the Obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Documents, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.

13.22 Collateral Matters; Hedge Agreements. The benefit of the Security
Documents and of the provisions of this Agreement relating to any Collateral
securing the Obligations shall also extend to and be available on a pro rata
basis to any Person (a) under any Secured Hedge Agreement, in each case, after
giving effect to all netting arrangements relating to such Hedge Agreements or
(b) under any Secured Cash Management Agreement. No Person shall have any voting
rights under any Credit Document solely as a result of the existence of
obligations owed to it under any such Secured Hedge Agreement or Secured Cash
Management Agreement.

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

SAMSON INVESTMENT COMPANY,

    as the Borrower

By:

/s/ Michael G. Daniel

Name: Michael G. Daniel Title: Authorized Signatory

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent, Collateral Agent,

    Letter of Credit Issuer, Swingline Lender and

    Lender

By:

/s/ Ronald Dierker

Name: Ronald Dierker Title: Managing Director

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

    as Lender

By:

/s/ Jason M. Hicks

Name: Jason M. Hicks Title: Managing Director

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as Lender

By:

/s/ Christopher Renyi

Name: Christopher Renyi Title: Vice President

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC.,

    as Lender

By:

/s/ James V. Ducote

Name: James V. Ducote Title: Director

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL,

    as Letter of Credit Issuer

By:

/s/ Joseph A. Bliss

Name: Joseph A. Bliss Title: Managing Director

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

    as Lender

By:

/s/ Ann E. Sutton

Name: Ann E. Sutton Title: Director

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

Citibank, N.A.,

    as Lender

By:

/s/ Phil Ballard

Name: Phil Ballard Title: Vice President

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch,

    as Lender

By:

/s/ Bill O’Daly

Name: BILL O’DALY Title: DIRECTOR By:

/s/ Kevin Buddhdew

Name: KEVIN BUDDHDEW

Title: ASSOCIATE

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.,

    as Lender

By:

/s/ William Getz

Name: William Getz Title: Deputy General Manager

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

    as Lender

By:

/s/ Mark Lumpkin, Jr.

Name: Mark Lumpkin, Jr. Title: Authorized Signatory

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

    as Lender

By: /s/ Mary E. Evans Name: Mary E. Evans Title: Associate Director By: /s/
Joselin Fernandes Name: Joselin Fernandes Title; Associate Director

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK,

    as Lender and Letter of Credit Issuer

By: /s/ Dorothy Marchand Name: Dorothy Marchand Title: Senior Vice President

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK,

    as Lender

By: /s/ John S. Lesikar Name: John S. Lesikar Title: Assistant Vice President

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC,

    as Lender

By: /s/ Vicki Ferguson Name: Vicki Ferguson Title: Authorized Signatory

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

Capital One, National Association,

    as Lender

By: /s/ Michael Higgins Michael Higgins Vice President

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,

    as Lender

By: /s/ Masakazu Hasegawa Name: Masakazu Hasegawa Title: Managing Director

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

Branch Banking and Trust Company,

    as Lender

By: /s/ Parul June Name: Parul June Title: Assistant Vice President

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

ING Capital LLC,

    as Lender

By: /s/ Juli Bieser Name: Juli Bieser Title: Director

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

    as Lender

By: /s/ Bruce E. Hernandez Name: Bruce E. Hernandez Title: Vice President

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

Goldman Sachs Bank USA,

    as Lender

By: /s/ Mark Walton Name: Mark Walton Title: Authorized Signatory

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

    as Lender

By: /s/ Michael King Name: Michael King Title: Authorized Signatory

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

UMB Bank N.A.,

    as Lender

By: /s/ R. Brad Scrivner Name: R. Brad Scrivner Title: President - Tulsa

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC,

    as Lender

By: /s/ E. Joseph Hess Name: E. Joseph Hess Title: Managing Director

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 213,812,500.00   

Wells Fargo Bank, N.A.

   $ 167,887,500.00   

Bank of America, N.A.

   $ 167,887,500.00   

Bank of Montreal

   $ 135,025,000.00   

Barclays Bank PLC

   $ 135,025,000.00   

Citibank, N.A.

   $ 135,025,000.00   

Credit Suisse AG

   $ 135,025,000.00   

Mizuho Corporate Bank, Ltd.

   $ 135,025,000.00   

Royal Bank of Canada

   $ 135,025,000.00   

UBS Loan Finance LLC

   $ 100,000,000.00   

Union Bank, N.A.

   $ 100,000,000.00   

Compass Bank

   $ 100,000,000.00   

Comerica Bank

   $ 100,000,000.00   

Toronto Dominion (New York) LLC

   $ 100,000,000.00   

Capital One, National Association

   $ 100,000,000.00   

Sumitomo Mitsui Banking Corporation

   $ 50,000,000.00   

BB&T Capital Markets

   $ 50,000,000.00   

ING Capital LLC

   $ 50,000,000.00   

U.S. Bank National Association

   $ 50,000,000.00   

Goldman Sachs Bank USA

   $ 25,000,000.00   

Morgan Stanley Bank, N.A.

   $ 25,000,000.00   

UMB Bank, N.A.

   $ 25,000,000.00   

Jefferies Finance LLC

   $ 15,262,500.00      

 

 

 

TOTAL

$ 2,250,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1(b)

Debt Repayment

Credit Agreement, dated as of May 21, 2009, as amended, among Samson Investment
Company, certain financial institutions and other lenders from time to time
party thereto, and Bank of Montreal, as administrative agent.



--------------------------------------------------------------------------------

Schedule 1.1(c)

Excluded Stock

None.



--------------------------------------------------------------------------------

Schedule 1.1(d)

Excluded Subsidiaries

 

    

Excluded Subsidiaries

1.            Ace Company 2.    Ace II Company 3.    Ace III Company 4.    Ace
IV Company 5.    Ace V Company 6.    Arch Ventures Corporation 7.    Berry Gas
Company 8.    Cimarron Oil Field Supply LLC 9.    Circle L Drilling Company 10.
   Compression, Inc. 11.    Dyco Petroleum Corporation 12.    Eason Drilling &
Services Company 13.    Geodyne Depositary Company 14.    Geodyne Institutional
Depositary Company 15.    Geodyne Nominee Corporation 16.    Ohio River
Exploration LLC 17.    OSN Production Ltd. 18.    PYR Cumberland LLC 19.    PYR
Energy Corporation 20.    PYR Exploration LLC



--------------------------------------------------------------------------------

    

Excluded Subsidiaries

21.    PYR Mallard LLC 22.    PYR Pintail LLC 23.    S Industrial Inc. 24.   
SGH Enterprises, Inc. 25.    SPI Resources, Inc. (formerly known as Samson
Properties Incorporated) 26.    Samson Canada Holdings, ULC 27.    Samson
Concorde Gas Marketing, Inc. 28.    Samson Euro-Asia Ltd. 29.    Samson
Financing Limited Partnership 30.    Samson-International (Australia) PTY Ltd.
31.    Samson Kelley Operating Company, Ltd. 32.    Samson North Sea Limited 33.
   Samson Oil & Gas Development, Inc. 34.    Samson Petrofunds, Inc. 35.   
Samson R&C Company LLC 36.    Sherwood Group, LP 37.    Snyder Exploration
Company



--------------------------------------------------------------------------------

Schedule 1.1(e)

Existing Letters of Credit

 

Issuer

   Beneficiary    L/C Number    Issue Date    Amount      Expiration

Bank of Montreal

   Wy. Dept. of Environ    BMCH587750S    11/07/03    $ 238,546       11/06/12

Bank of Montreal

   El Paso    BMCH1181140S    01/03/06    $ 205,000       12/31/11

Bank of Montreal

   Gulf States Trans    BMCH1177710S    12/28/05    $ 25,000       12/31/11

Bank of Montreal

   Florida Power Corp    BMCH163398OS    05/03/11    $ 100,000       01/31/12

Bank of Montreal

   ANR Pipeline    BMCH172954OS    04/25/07    $ 75,000       04/25/12

Bank of Montreal

   Zurich American Ins. Co.    BMCH295450OS    05/25/10    $ 130,000      
05/24/12

Bank of Montreal

   Travelers Indemnity    BMCH163910S    11/19/97    $ 467,527       07/31/12

Bank of Montreal

   Trunkline Gas Company    BMCH354668OS    12/15/11    $ 50,000       12/15/12

Compass Bank

   Columbia Gas/Gulf    S30643T    11/20/09    $ 55,035       11/30/12

Compass Bank

   TX Eastern Transmission    S30607T    10/20/09    $ 30,000       10/31/12



--------------------------------------------------------------------------------

Schedule 1.1(f)

Closing Date Guarantors

 

    

Closing Date Guarantors

1.    Geodyne Resources, Inc. 2.            Samson Contour Energy Co. 3.   
Samson Contour Energy E & P, LLC 4.    Samson Holdings, Inc. 5.    Samson LS,
LLC 6.    Samson Resources Company 7.    Samson-International, Ltd.



--------------------------------------------------------------------------------

Schedule 1.1(g)

Closing Date Hedge Banks

 

    

Closing Date Hedge Banks

1.            BNP Paribas 2.    Macquarie Bank Limited 3.    The Bank of Nova
Scotia



--------------------------------------------------------------------------------

Schedule 1.1(h)

Closing Date Mortgaged Properties

The following properties, identified by State, and by County or Parish, have
been mortgaged by the Borrower. Those subsidiaries of the Borrower owning
interests in the mortgaged properties are identified below.

Oklahoma

  – Washita

  – Caddo

  – Roger Mills

  – Pittsburg

  – Canadian

  – Custer

  – Beckham

  – Grady

  – Ellis

  – Latimer

  – Beaver

  – Texas

  – Major

(Samson Resources Company and Geodyne Resources, Inc. own interests in, and
Samson Resources Company operates, mortgaged properties in the State of
Oklahoma.)

Texas

  – Nacogdoches

  – Hemphill(1)(2)(3)

  – Harrison

  – Wheeler(1)(3)

  – Panola

  – Rusk(1)(3)

  – Shelby

  – Lipscomb

  – Gregg

(Samson LS, LLC owns interests in, and operates, mortgaged properties in the
State of Texas. Geodyne Resources, Inc. also owns interests in mortgaged
properties located in the counties designated by (1), Samson Contour Energy E&P,
LLC owns interests in mortgaged properties located in the county designated by
(2), and Samson Resources Company owns interests in mortgaged properties located
in counties designated by (3).)



--------------------------------------------------------------------------------

Louisiana

  – DeSoto

  – Bossier

  – Red River

  – Webster

  – Natchitoches

(Samson Contour Energy E&P, LLC owns interests in, and operates, mortgaged
property in the State of Louisiana.)

Wyoming

  – Converse

  – Sweetwater(1)

  – Carbon(1)

(Samson Resources Company owns interests in, and operates, mortgaged properties
in the State of Wyoming. Geodyne Resources, Inc. also owns interests in
mortgaged properties located in the counties designated by (1).)

North Dakota

  – Divide

  – Williams(1)

(Samson Resources Company owns interests in, and operates, mortgaged properties
in the State of North Dakota. Geodyne Resources, Inc. also owns interests in
mortgaged properties located in the county designated by (1).)

Colorado

  – La Plata

(Samson Resources Company owns interests in, and operates, mortgaged properties
in the State of Colorado.)



--------------------------------------------------------------------------------

Schedule 6.3

Local Counsels

 

Counsel

  

Jurisdiction

Conner & Winters    Oklahoma Woodburn and Wedge    Nevada



--------------------------------------------------------------------------------

Schedule 8.4

Litigation

None.



--------------------------------------------------------------------------------

Schedule 8.12

Subsidiaries

 

   

Subsidiary

 

Direct / Indirect Ownership
Interest of the Borrower

 

Indicate Whether Subsidiary is a
Guarantor, Material Subsidiary
and/or Unrestricted Subsidiary

1.           Ace Company   Indirect – 62% ownership   2.   Ace II Company  
Indirect – 24.18% ownership   3.   Ace III Company   Indirect – 77.02% ownership
  4.   Ace IV Company   Indirect – 70.77% ownership   5.   Ace V Company  
Indirect – 67% ownership   6.   Arch Ventures Corporation   Direct – 100%
ownership   7.   Berry Gas Company   Indirect – 100% ownership   8.   Cimarron
Oil Field Supply LLC   Direct – 100% ownership   9.   Circle L Drilling Company
  Direct – 100% ownership   10.   Compression, Inc.   Direct – 100% ownership  
11.   Dyco Petroleum Corporation   Direct – 100% ownership   12.   Eason
Drilling & Services Company   Direct – 100% ownership   13.   Geodyne Depositary
Company   Indirect – 100% ownership   14.   Geodyne Institutional Depositary
Company   Indirect – 100% ownership   15.   Geodyne Nominee Corporation  
Indirect – 100% ownership   16.   Geodyne Resources, Inc.   Direct – 100%
ownership   Guarantor; Material Subsidiary 17.   Ohio River Exploration LLC  
Indirect – 100% ownership   18.   OSN Production Ltd.   Direct – 100% ownership
  19.   PYR Cumberland LLC   Indirect – 100% ownership   20.           PYR
Energy Corporation   Direct – 100% ownership  



--------------------------------------------------------------------------------

   

Subsidiary

 

Direct / Indirect Ownership
Interest of the Borrower

 

Indicate Whether Subsidiary is a
Guarantor, Material Subsidiary
and/or Unrestricted Subsidiary

21.           PYR Exploration LLC   Indirect – 100% ownership   22.   PYR
Mallard LLC   Indirect – 100% ownership   23.   PYR Pintail LLC   Indirect –
100% ownership   24.   S Industrial Inc.   Direct – 100% ownership   25.  
Samson Canada Holdings, ULC   Indirect – 100% ownership   26.   Samson Concorde
Gas Marketing, Inc.   Indirect – 100% ownership   27.   Samson Contour Energy
Co.   Indirect – 100% ownership   Guarantor; Material Subsidiary 28.   Samson
Contour Energy E & P, LLC   Indirect – 100% ownership   Guarantor; Material
Subsidiary 29.   Samson Euro-Asia Ltd.   Indirect – 100% ownership   30.  
Samson Financing Limited Partnership   Indirect – 100% LP interest; GP is
PennWest   31.   Samson Holdings, Inc.   Indirect – 100% ownership   Guarantor;
Material Subsidiary 32.   Samson Kelley Operating Company, Ltd.   Indirect –
100% ownership   33.   Samson LS, LLC   Indirect – 100% ownership   Guarantor;
Material Subsidiary 34.   Samson North Sea Limited   Indirect – 100% ownership  
35.   Samson Oil & Gas Development, Inc.   Indirect – 100% ownership   36.  
Samson Petrofunds, Inc.   Indirect – 100% ownership   37.   Samson R&C Company
LLC   Indirect – 100% ownership   38.   Samson Resources Company   Direct – 100%
ownership   Guarantor; Material Subsidiary 39.   Samson-International
(Australia) PTY Ltd.   Indirect – 100% ownership   40.   Samson-International,
Ltd.   Direct – 100% ownership   Guarantor; Material Subsidiary 41.   SGH
Enterprises, Inc.   Direct – 100% ownership   42.   Sherwood Group, LP  
Indirect – 100% ownership   43.   Snyder Exploration Company   Indirect – 100%
ownership   44.   SPI Resources, Inc. (formerly known as Samson Properties
Incorporated)   Direct – 100% ownership  



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

[See Attached.]



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

013116

A CROSS RANCH #4-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201108   5,549   

013266

A CROSS RANCH #6-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201108   1,238   

046000

ABERCROMBIE #1-15H DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA DEWEY
15-16N-14W 201108   (39 ) 

001005

ABRAHAM UNIT #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
22-14N-26W 201109   88,932   

042961

A-CROSS RANCH #10-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201108   2,400   

041740

A-CROSS RANCH #9-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201108   4,345   

003283

ADAMS C #1-33 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA LATIMER
33-6N-19E 201010   42,033   

003801

ADAMS C #2-33 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LATIMER
33-6N-19E 201108   66   

004104

ADAMS UNIT CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA HARPER 29-28N-24W
201108   (514 ) 

005662

AGAN #1-23 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 23-12N-16W
201108   568   

036314

AIMERITO #1 UPPER BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 27-5N-16E 201108   (52,792 ) 

006541

AITKENHEAD #1-259 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 259, BLK C
G&M MB&A SURVEY 201109   7,972   

006540

AITKENHEAD #2-20 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 20, BLK Z-1
BS&F SURVEY S/2 201109   452   

004688

ALBERT #4-3 (CHASE) KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA BEAVER
3-5N-26ECM 201108   (288 ) 

003720

ALDRIDGE #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 6-7N-20E
201109   1,140   

001026

ALEXANDER SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 3 B&B SURVEY
201109   3,484   

005755

ALEXANDER #1-7 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS HEMPHILL 7 BLK
A-1 H&GN SURVEY 201108   1,896   

008763

ALEXANDER #2 WAGNER OIL COMPANY SHUT DOWN OR T&A TEXAS CHEROKEE S. JARBOE A-468
201010   20,242   

021029

ALEXANDER 1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
11-8N-20W 201109   9,781   

040077

ALEXANDER 17 #1-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
17-18N-08W 201108   718   

005373

ALEXANDER GAS UNIT #1 WAGNER OIL COMPANY PRODUCING WELL TEXAS CHEROKEE S. JARBOE
A-468, J.BLANTON A-9 201108   (23,301 ) 

035245

ALFORD 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 34
18N 9W SW SW NE 201109   6,009   

032255

ALFORD E B GU #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK E C YOUNG SVY,
A-879 201109   2,328   

032360

ALFORD E B GU #2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK E C YOUNG SVY,
A-879 201109   (12,222 ) 

005175

ALLEE #1-4 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 4-13N-21W
201108   (51,908 ) 

035020

ALLEN #3-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-13N-22W 201109   276   

036661

ALLEN #4-20 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
20-13N-21W 201108   797   

039202

ALLEN #5-20 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
20-13N-21W 201108   821   

031019

ALLEN RANCH #1-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 11-6N-9W
201108   500   

031194

ALLEN RANCH #1-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 2-6N-9W 201108
  3,614   

034488

ALLEN RANCH #2-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 2-6N-9W 201108
  513   

021043

ALLGOOD UNIT 1-1 APACHE CORPORATION PRODUCING WELL TEXAS UPSHUR 201108   2,503
  

001053

ALLIANCE TRUST #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
2-7N-20E 201109   526   

038333

ALLISON #1-21 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER MILLS
21-12N-25W 201108   (763 ) 

005443

AMANT #1-32 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA CUSTER 32-15N-19W
201108   1,537   

036342

AMOS 1-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM 29-10N-24W
201108   (17,975 ) 

030658

ANDERSON #1-13 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA STEPHENS 13-2N-5W
201108   202   

005688

ANDERSON #1-32 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 32-6N-8W
201108   1,101   

031106

ANDREWS #1 MEWBOURNE OIL PRODUCING WELL OKLAHOMA BEAVER 19-4N-25ECM 201108  
11,949   

003902

ANN #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODWARD 34-20N-21W
201109   (42,944 ) 

008259

ARCHER A #1 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL TEXAS HUTCHINSON SECT
31, MCLAUGHLIN SVY 201108   7,196   

037576

ARLINE #1-25 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
25-19N-12W 201108   535   

006361

ARMSTRONG #1-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
29-12N-23W 201109   48,903   

006732

ARMSTRONG 2-14 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER MILLS
14-12N-24W 201108   1,111   

033637

ARMSTRONG A #1-30 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
30-11N-22W 201108   (10,053 ) 

034264

ARRINGTON #10-64 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS HEMPHILL
SEC 64 BLK A-2 H&GN SVY 201105   —     

034673

ARRINGTON #11-64 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS HEMPHILL
SEC 64, BLK A-2, H&GN RR CO 201108   (14,280 ) 

001086

ARRINGTON #4-54 APACHE CORPORATION SHUT DOWN OR T&A TEXAS HEMPHILL SEC 54 BLOCK
A-2 H&GN SURVEY 201006   —     

007986

ARRINGTON RANCH #2-53 DEVON ENERGY PRODUCTION, CO LP ABANDONED WELL TEXAS
HEMPHILL SEC 53 BLK A-2 H&GN RR CO SUR 201001   (329 ) 

001084

ARRINGTON, FRENCH #1&2 APACHE CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 54
BLOCK A-2 H&GN RR SURV 201108   (2,839 ) 

006337

ARRINGTON, FRENCH #7-54 APACHE CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 54
BLK A-2 H&GN SVY 201108   (7,925 ) 

011036

ARTHUR 2-6 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 6-38N-90W
201108   (18,848 ) 

026571

ASHBY, EVA #10-29 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 29-13N-14W
201108   (1,651 ) 

026640

ASHBY, EVA #12-29 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 29-13N-14W
201108   1,124   

026607

ASHBY, EVA #13-29 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 29-13N-14W
201108   8,917   

026556

ASHBY, EVA #8-29 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 29-13N-14W
201108   1,367   

026557

ASHBY, EVA #9-29 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 29-13N-14W
201108   1,045   

036104

ATHERTON #4-69 CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS WHEELER SECTION
69, BLK A-7, H&GN SVY 201108   751   

044764

ATTEBERRY #2-15H XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 15-04N-14E
201108   (5,284 ) 

012502

AUSTIN #1-33 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 33-39N-90W
201108   (15,393 ) 

012711

AUSTIN #2-33 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 33-39N-90W
201108   3,024   

034564

AWG #1-36 SEECO, INC PRODUCING WELL ARKANSAS FRANKLIN 36-10N-27W 201108   420   

030975

BAIRD #1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 11-9N-18W
201109   5,758   

034492

BAKER #1-22 ST-1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 22-4N-7W
201109   (222,724 ) 

006118

BAKER UNIT 1-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 34-11N-11W ALL
201108   (55,701 ) 

007143

BAKER-FLENNER #1-20 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
20-12N-23W 201109   11,019   

040215

BAKKE WIATT 1-A OSBORN HEIRS COMPANY PRODUCING WELL KANSAS KEARNY 09-24S-38W
201107   831   

033103

BALDY BUTTE #1-8 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING CARBON
8-17N-92W 201108   (173 ) 

043408

BALDY BUTTE 11-8-17-92 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
CARBON 08-17N-92W 201108   (376 ) 

042038

BALDY BUTTE 3A-8-17-92 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
CARBON 08-17N-92W 201108   (850 ) 

036669

BALDY BUTTE 8-8-17-92 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
CARBON 08-17N-92W 201108   (194 ) 

043406

BALDY BUTTE 9-8-17-92 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
CARBON 08-17N-92W 201108   (773 ) 

039316

BALM #1H-14 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
14-02N-11E 201108   149   

011053

BALZER 1-26 CORY, KENNETH W. PRODUCING WELL OKLAHOMA TEXAS 26-4N-17E 201108  
(15,184 ) 

036626

BANDY #4-13 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 13-12N-21W
201108   8,346   

033418

BANJO #1-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 31-13N-16W
201108   7   

036415

BANK OF MINDEN #2-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 03-17N-09W 201109   105   

035642

BANK OF MINDEN TRUST 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 3-17N-9W 201109   495   

011054

BANKS 1-20 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 20-14N-20W
201108   190   

006001

BARBARA #1-16 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 16-15N-21W
201108   46   

003443

BARKER, GLEN CHESAPEAKE OPERATING, INC. PRODUCING WELL ARKANSAS FRANKLIN
30-7N-28W 201108   410   

011057

BARKER, ROY #1 HB QUANTUM RESOURCES MANAGEMENT SHUT DOWN OR T&A OKLAHOMA ROGER
MILLS 2-13N-26W 201012   (5,858 ) 

008930

BARROW #1-31 LINN OPERATING INC PRODUCING WELL OKLAHOMA CADDO 31-10N-11W 201108
  (470 ) 

008498

BARROW #1-8 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 8-9N-19W 201108
  98   

034622

BARROW #2-31 LINN OPERATING INC PRODUCING WELL OKLAHOMA CADDO NW/SE SEC
31-10N-11W 201108   (1,622 ) 

007025

BARTON JOE #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 974 BLK 43
H&TC RR CO SUR 201109   387   

037038

BASEY #1 [MV] SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
05-33N-9W 201109   (16,180 ) 

037039

BASEY 1A [MV] SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
05-33N-9W 201109   (31,670 ) 

006244

BASSETT #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 24-8N-6W
CNE 201109   14,915   

032257

BASSETT WILLIAM P GU #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK
JAMES W BRANC SVY, A-116H 201106   15,618   

032258

BASSETT WILLIAM P GU #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK
MCWILLIAMS M SVY, A-565 201108   (255 ) 

032259

BASSETT WILLIAM P GU #3 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK
LANE ROBERT L SVY, A-504 201108   3,561   

032288

BASSETT WILLIAM P GU #4 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK
FLETCHER GEORGE SVY, A-295 201108   3,535   

034214

BASSETT WILLIAM P GU #6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK R LANE
SVY, A-504 201104   24,224   

035085

BATES 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 22 18N
8W N2 SW NE 201109   3,360   

007892

BATTIEST #1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS
11-1N-5W 201109   (2,218 ) 

004292

BATTLES #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 21-4N-14E
201109   3,694   

025596

BAUGHN #1-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA STEPHENS
18-2N-7W 201108   (44 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

025852

BAUGHN #2-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA STEPHENS
18-02N-07W 201108   (66 ) 

039823

BEACHY #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 04-14N-14W
(SW/4) 201109   2,165   

021165

BEACHY 1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 4-14N-14W
201109   414   

021166

BEACHY 2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 4-14N-14W
201109   13,669   

030329

BEALS 1-26 MERIT ENERGY COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 26-16N-23W
201108   (6,176 ) 

012689

BEARD #7-2 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 2-38N-90W
201108   (3,964 ) 

037041

BEASTON #2 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA 32-34N-9W
201109   1,946   

037042

BEASTON #2A SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA 32-34N-9W
201109   9,299   

035587

BEATTY #2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 34 18N
9W NW SE SW 201109   754   

035297

BEATTY ET AL 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
34 18N 9W SW SW SW 201109   323   

003786

BEATY #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LE FLORE 33-10N-27E
201108   922   

031193

BECK #1-19 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 19-12N-20W 201108  
336   

032874

BECK, J.D. #1-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA CUSTER
18-12N-20W 201108   (5,728 ) 

039525

BECKI #1-36 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
36-14N-25W 201109   1,695   

039788

BEGERT #38-1 GRANITE OPERATING CO APO ONLY TEXAS HEMPHILL SEC 38 BLK A-1 H&GN RR
CO SVY 201107   (313 ) 

008860

BELCHER KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA CADDO 25, 26, 35,
36-5N-11W 201108   1,100   

021177

BELCHER UNIT A O #1 FOREST OIL CORPORATION PRODUCING WELL OKLAHOMA CADDO
23-5N-11W 201108   2,104   

006544

BELL UNIT #1 CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL 18 BLK M-1 H&GN
SURVEY 201108   629   

035270

BENNETT A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 21 18N 8W SW
SE NE 201108   121   

034216

BENNIE #1-17 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
17-12N-21W 201108   844   

011076

BENNIGHT 2-28 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
28-8N-17E 201108   913   

001158

BERENDS SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 33-6N-28ECM
201109   6,312   

006007

BERGMAN #1-26 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA CUSTER
26-12N-15W 200211   26,356   

001162

BERGMAN #2-30 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA CUSTER
30-13N-14W 201108   8,486   

001167

BERRY #1-7 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA ROGER MILLS
7-13N-24W 201108   (6,589 ) 

001168

BERRY #1-8 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA ROGER MILLS
8-13N-24W 201108   284,796   

042953

BERRY #2R-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-25W 201108   (13,505 ) 

007868

BERRY, BRYAN 1-6 LEASE CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 6-13N-24W 201108   (252 ) 

004972

BERRYMAN #1-19 (SWIFT) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS
19-19N-23W 201109   2,625   

004971

BERRYMAN #1-30 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ELLIS
30-19N-23W 201108   2,663   

005215

BERRYMAN #2-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 19-19N-23W
201109   42,597   

021190

BERRYMAN 1-4 CISCO OPERATING LLC PRODUCING WELL OKLAHOMA ELLIS 4-18N-23W 201108
  2,349   

004968

BERRYMAN A #1-20 KAISER-FRANCIS OIL COMPANY SHUT DOWN OR T&A OKLAHOMA ELLIS
20-19N-23W 200901   12,472   

007054

BERRYMAN, JAMES E. #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS
13-17N-23W 201108   777   

007060

BERRYMAN, JAMES F #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS
16-17N-23W 201108   12,281   

034854

BETTY ANNE #1-11 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BEAVER
11-1N-27ECM 201108   4,799   

004698

BETTY JOE #1-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODS
32-24N-13W 201103   (2 ) 

042588

BETTY LOU #1-28 LINN OPERATING INC PRODUCING WELL OKLAHOMA KINGFISHER W/2 SEC
27&E/2 SEC 28-16N-09W 201108   2   

004829

BEUTLER #1-13 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
13-12N-21W 201109   5,458   

037285

BEUTLER #5-13 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 13-12N-21W
201108   4,503   

031169

BEVERLY ANN #11-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
2-14N-22W 201108   (1,583 ) 

037045

BIG JOHN 33-7-10 #3 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-7W E/2 201109   (9 ) 

038612

BIG JOHN 33-7-10 #4 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-07W E/2 201109   716   

030097

BIGGER #1-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
6-3N-14E 201108   2,634   

004295

BIGGERS A #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 8-3N-14E
201109   17,526   

003333

BIGGERSTAFF #1-27 OGP OPERATING, INC. PRODUCING WELL ARKANSAS CRAWFORD 27-9N-31W
201108   (860 ) 

040438

BINGHAM #1-12 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
12-24N-18W 201108   6,960   

001187

BINZ #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS LOGAN 20-8N-26W 201109
  838   

045670

BLACK #49-3H LINN OPERATING INC PRODUCING WELL TEXAS WHEELER SEC 49 BLK A3 H&GN
SVY 201108   (5,181 ) 

046011

BLACK #50-3H NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC 31
BLK A3 H&GN SVY (SHL) 201108   106,472   

012856

BLACK WOLF #4-28 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 28-14N-20W
201108   4,354   

006691

BLACK WOLF 1-28 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 28-14N-20W
201108   (3,324 ) 

011090

BLACK WOLF 2-28 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 28-14N-20W
201108   5,237   

006809

BLANC 1-1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CANADIAN 1-11N-8W
201109   2,119   

033353

BLANTON #7-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 9-9N-19W
201108   753   

043293

BLANTON 7-4 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 04-09N-19W
201108   6,465   

035098

BLOXOM, T C ET AL 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 5 17N 9W NE SW NE 201109   41,430   

035618

BLOXOM, T C ET AL 2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 5 17N 9W SW NW SE 201109   1,620   

004296

BLUE CREEK #1-7 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
7-2N-14E 201108   807   

004160

BLUE CREEK #1-8 (HUNTON) DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA
PITTSBURG 8-2N-14E 201108   43,626   

043182

BLUE CREEK #1H-7 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
07-02N-14E 201109   6,691   

004046

BLUE CREEK #2-7 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
7-2N-14E 201109   13,598   

001204

BOARDWALK #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 7-4N-15E
201109   3,336   

013559

BOATMAN #2-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 23-23N-24W
201109   23,004   

043792

BOATSMAN 2-4H PENN VIRGINIA MC ENERGY LLC PRODUCING WELL OKLAHOMA WASHITA
04-11N-16W 201107   6,170   

001205

BOBO UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
16-5N-17E 201109   3,952   

035053

BODCAW 1 ALT SAMSON CONTOUR ENERGY E&P, LLC SHUT DOWN OR T&A LOUISIANA WEBSTER
35 18N 9W SE NW SW 201105   (3,307 ) 

036756

BODCAW LUMBER CO #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 35-18N-09W 201109   3,846   

005692

BOEHS #2-4 COMANCHE PRODUCTION, INC. PRODUCING WELL OKLAHOMA MAJOR 4-20N-15W
201108   (328 ) 

006330

BOGGES #2-29 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
29-13N-22W 201108   5,717   

033083

BOGGES #3-29 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
29-13N-22W 201108   167   

035980

BOGGES #4-29 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
29-13N-22W 201108   (42 ) 

011098

BOGGES 1-21 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
21-13N-22W 201109   1,307   

011099

BOGGES 2-21 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
21-13N-22W 200801   13,698   

004909

BOGGS #1-X APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 3-12N-23W
201108   (26,333 ) 

034657

BOGGS #2-3 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 3-12N-23W
201108   1,199   

021231

BOLLINGER A-1 NADEL & GUSSMAN OPERATING PRODUCING WELL OKLAHOMA CANADIAN
26-11N-8W 201108   (7,258 ) 

003360

BOLLINGER TR#1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS FRANKLIN
19-7N-28W 201109   131,197   

037046

BONDAD 33-10 #9 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
01-33N-10W 201109   24,017   

037047

BONDAD 33-10 #9A (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
01-33N-10W 201109   1,995   

037048

BONDAD 33-9 #20 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
05-33N-9W 201109   13,893   

026744

BONICELLI #1-35H BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA HUGHES
35-04N-11E 201108   2,018   

021238

BOOTH 2-22 APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS 22-2N-8W 201108  
(37,948 ) 

042881

BOTTOMS 2-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
23-14N-23W 201109   (368 ) 

021248

BOWIE 3-9 (ANSON’S) CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
9-8N-20W 201108   (30,025 ) 

034164

BOWMAN #7 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
20-5N-17E 201108   4,646   

004248

BOWMAN, PAULINE #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 20-5N-17E 201104   447   

004392

BOWMAN, PAULINE #3 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 20-5N-17E 201108   13,445   

005980

BOWMAN, PAULINE #5 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 20-5N-17E 201108   21,885   

030003

BOX #3-13 #1C & #1T SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR
3-16S-16W 201109   96,935   

032828

BOX 3-13 #2 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR W/2 SEC
3-16S-16W 201109   (17,176 ) 

007507

BOYD AE 2 SHERIDAN PRODUCTION CO LLC PRODUCING WELL OKLAHOMA HARPER 19-26N-24W
201108   849   

035182

BOYET 1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24 18N 9W SW
SE SE 201108   319   

035320

BOYET 2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24 18N 9W SW
NE SE 201108   (1,458 ) 

036347

BRACKIN 4 #1-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
04-17N-09W 201108   144   

001243

BRADFORD #1A SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 686 BLK 43
H&TC RY CO 201109   1,682   

003798

BRADFORD B #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS LIPSCOMB 687,
BLK 43, H&TC SVY 201108   57   

011104

BRADFORD, E.L. 19-15 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR
19-16S-15W 201109   26,263   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

008723

BRADFORD, R.C. #2-A SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 686
BLK 43 H&TC SURVEY 201109   23,624   

008274

BRADFORD, R.C. #3-A SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 686
BLK 43 H&TC RR SVY 201109   12,894   

004890

BRADLEY #2-6 RANGE HOLDCO INC. PRODUCING WELL OKLAHOMA WOODWARD 6-24N-18W 201108
  24   

007866

BRADSHAW, M.G. #1-27 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 27-14N-24W 201109   359   

037388

BRASWELL #8-5 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
08-17N-09W 201109   78,261   

035644

BRASWELL 8 #1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 8-17N-9W 201109   37,266   

036111

BRASWELL 8 #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 8-17N-9W 201109   1,600   

036508

BRASWELL 8 #3 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 08-17N-09W 201109   6,703   

036678

BRASWELL 8 #4 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 08-17N-09W 201109   9,144   

035313

BRASWELL ET AL 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
5 17N 9W SE SE NW 201109   283   

030100

BRAZIL #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
24-4N-15E 201109   2,210   

036039

BRAZIL #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
24-4N-15E 201109   (6 ) 

036367

BRAZIL #3-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
24-04N-15E 201109   2,808   

036194

BRAZZEL 16 #1 & 16 #1D ALT EL PASO E&P COMPANY LP SHUT DOWN OR T&A LOUISIANA
DESOTO 16-14N-13W 200912   1,604   

039901

BRIANNA #1-33 (ATOKA) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
33-11N-12W 201109   542   

006363

BRITT #1-29 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER SEC 29 BLK RE
ROBERTS & EDDLEM 201109   3,768   

044657

BRITT E 8SL-11 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC 8
BLK 2 B&B SVY 201108   —     

044658

BRITT E 8SL-12 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC 8
BLK 2 B&B SVY 201108   —     

040436

BRITT RANCH E 8 #8 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER
SEC 8 BLK 2 B&B SVY 201108   —     

033447

BROADIE #1-36 LOBO EXPLORATION CO. PRODUCING WELL OKLAHOMA BEAVER 36-6N-27ECM
201108   684   

033388

BROADIE #2-36 LOBO EXPLORATION CO. PRODUCING WELL OKLAHOMA BEAVER 36-6N-27ECM
201108   (551 ) 

044859

BRONSON 31X-14 XTO ENERGY INC. PRODUCING WELL NORTH DAKOTA WILLIAMS SEC 14 &
23-159N-96W 201108   1,036   

004303

BROOME #1-29 MONTGOMERY EXPLORATION COMPANY PRODUCING WELL OKLAHOMA LE FLORE
29-8N-24E 201108   3,866   

004596

BROOME #2-29 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LE FLORE 29-8N-24E
201108   (3,576 ) 

037527

BROWN #1-10 LINN OPERATING INC PRODUCING WELL OKLAHOMA CADDO 10-09N-11W 201108  
1,652   

007154

BROWN #1-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 14-10N-23W
201109   6,052   

012658

BROWN #2-11 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-14N-23W 201108   (2,170 ) 

036106

BROWN #2-14 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA BECKHAM
14-10N-23W 201109   12,554   

012690

BROWN #3-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-14N-23W 201109   3,082   

012724

BROWN #5-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-14N-23W 201109   5,718   

006959

BROWN FOUNDATION #1-14 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA
14-11N-15W 201108   146   

006960

BROWN FOUNDATION #2-14 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA
14-11N-15W 201108   (24,888 ) 

036133

BROWN FOUNDATION #5-14 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA
14-11N-15W 201108   4,734   

032260

BROWN KATHLEEN LEE GU #1 NFR ENERGY LLC PRODUCING WELL TEXAS RUSK E.R. JONES &
P. CHISM SVYS 201106   1,318   

032807

BROWN KATHLEEN LEE GU #3 NFR ENERGY LLC PRODUCING WELL TEXAS RUSK E.R. JONES
SVY, A-466 201106   989   

044434

BROWN SW MINERALS 26H-1 SWEPI LP PRODUCING WELL LOUISIANA RED RIVER 26-14N-10W
201108   692   

008572

BROWNEN #1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 5-9N-9W
201109   7,477   

007011

BROYLES M W #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 978 BLK
43, H&TC RR CO SUR 201103   —     

007183

BROYLES M W #2-978 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 978
BLK 43, H&TC RR CO SUR 201103   —     

032962

BRYANT #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ELLIS 3-19N-21W
201108   54   

001278

BRYANT #1-21 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
21-14N-26W 201109   41,358   

025196

BRYANT #2-44 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 44, BLK A-7,
H&GN SVY 201108   1,690   

025345

BRYANT #3-44 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 44, BLK A-7,
H&GN SVY 201108   851   

025845

BRYANT #5-44 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 44 BLK A-7
H&GN SVY 201108   17,107   

021306

BRYANT 1-22 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER SEC 22 BLK A-7
H&GN SURVEY 201109   14,426   

021307

BRYANT, F D #1 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER SEC 44 BLK A-47 H&GN
SURVEY 201108   1,036   

040161

BUCK 1- 2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 15-23S-38W 201105  
33,046   

036981

BUCK DRAW #17-1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL WYOMING SWEETWATER
17-21N-92W 201108   (828 ) 

004305

BUELA MAE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-3N-14E 201109   5,759   

034442

BUFFALO CREEK #1-17 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
17-10N-25W 201108   231   

006156

BULLARD #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 33-17N-20W ALL
201109   898   

001282

BULLARD UNIT #1 WILLIFORD ENERGY CO. PRODUCING WELL OKLAHOMA LATIMER 9-5N-19E
201108   (1,275 ) 

045707

BULLITT #1-25H SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
25-11N-18W 201109   (5,800 ) 

035141

BURKHALTER 1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 33-18N-9W
201108   872   

011644

BURL #1-7 (MDU-CODY A) CONOCOPHILLIPS COMPANY

FACILITY - NON

FEE; NON ALLOC

WYOMING FREMONT 7-38N-90W 200905   56,128   

040162

BURNETT 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 13-23S-37W 201108  
30,687   

006172

BURNS-ESTES #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
10-13N-26W ALL 201109   819   

040261

BURRIS 1-19 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA HASKELL
19-09N-23E 201108   (392 ) 

001298

BURROWS #1 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA LE FLORE 34-9N-24E
201010   6,270   

035529

BURSON 3 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24 18N 9W NE SE
SW 201108   1,324   

035181

BURSON, CLAUDE 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 34 18N 9W SW NE NE 201109   (4,017 ) 

036251

BURSON, ET AL 27 #2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
27-18N-9W 201108   9,387   

038058

BURSON, ET AL 27 #3-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
27-18N-09W 201108   3,868   

041703

BURSON-COOKE #1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
27-18N-09W 201108   6,741   

035136

BURSON-MEARS 1 EL PASO E&P COMPANY LP SHUT DOWN OR T&A LOUISIANA WEBSTER 27 18N
9W SE NW SW 200905   7,613   

035268

BURSON-MEARS A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
26-18N-9W 201108   (1,632 ) 

035326

BURSON-MEARS A-2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
26-18N-9W 201108   1,791   

035317

BURSON-MEARS B-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
33-18N-9W 201108   1,618   

030168

BURTON #1 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL LOUISIANA BOSSIER SEC
34,T22N-R12W 201108   9,455   

036676

BURTON #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
34-18N-09W 201109   3,825   

035246

BURTON ET AL 1-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 34 18N 9W NE NW SW 201109   3,373   

005431

BUSE #1-8 XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 8-5N-13E 201108  
(216 ) 

030005

BUSH #14-15 SOUTHERN BAY OPERATING LLC PRODUCING WELL ALABAMA PICKENS 14-18S-14W
201108   (3,540 ) 

001301

BUSH UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 5-7N-22E
201109   (1,249 ) 

030006

BUSH, DAVID #14-14 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA PICKENS
14-18S-14W 201109   20,806   

001315

BYRD UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA SEQUOYAH
22-10N-25E 201109   (215 ) 

012766

BYRUM #2 APACHE CORPORATION PRODUCING WELL TEXAS ROBERTS SEC 11,BLK M-2, H&GN
SVY 201108   3,939   

035153

CAB HUGHES 2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
4-6N-17E NW NW 201108   903   

008944

CABLE #1-13 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
13-4N-14E 201108   14,575   

001319

CABLE #1-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-4N-15E 201108   (9,096 ) 

005035

CABLE #3-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-4N-15E 201108   9,775   

030790

CABLE #4A-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-4N-15E 201108   7,646   

033889

CABLE #5-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-4N-15E 201108   639   

034270

CABS #1-28 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM 28-12N-21W
201108   1,201   

001323

CAHOON #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS SEBASTIAN 30-6N-31W
201109   50   

041293

CAHOON #2-30 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS SEBASTIAN
30-06N-31W 201109   150   

036580

CAITLIN-ABRAHAM #1-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13
BLK 1 I&GN SVY 201109   2,023   

036665

CAITLIN-ABRAHAM #2-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13
BLK 1 I&GN SVY 201109   398   

004465

CALEDONIA #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 14-7N-19E
201109   7,689   

033438

CALVERT #2-30 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 30-13N-22W
201108   90   

034800

CALVERT #3-30 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 30-13N-22W
201108   1,216   

037822

CALVERT #4-30 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 30-13N-22W
201108   (2 ) 

006754

CALVERT 1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
30-13N-22W 201109   14,781   

003423

CALVERY #1-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MAJOR 14-23N-16W
201109   4,430   

036928

CAMERON #7-9 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 09-13N-24W
201108   1,070   

040163

CAMPBELL 1 A-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 31-25S-35W 201108  
23,935   

040164

CAMPBELL 2-2 NOBLE ENERGY INC SHUT DOWN OR T&A KANSAS KEARNY 07-25S-35W 201012  
13,437   

040165

CAMPBELL 3 A-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 19-25S-35W 201108  
4,832   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

040166

CAMPBELL 4-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 06-25S-35W 201108  
11,664   

040167

CAMPBELL 5-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 19-24S-35W 201108  
6,057   

040168

CAMPBELL 6-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 17-25S-35W 201108  
7,861   

040169

CAMPBELL 8-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 24-25S-36W 201108  
19,132   

040170

CAMPBELL 9-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 29-25S-35W 201108  
15,518   

001325

CAMPBELL #1A KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WOODWARD
10-21N-21W 201108   (1,419 ) 

032887

CAMPBELL #5-2 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 2, B&B SVY
201108   (2 ) 

040173

CAMPBELL 14-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 20-25S-35W 201108  
(3,195 ) 

040154

CAMPBELL 15 XTO ENERGY INC. PRODUCING WELL KANSAS KEARNY 31-25S-35W 201108   65
  

040174

CAMPBELL 15-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 31-25S-35W 201108  
10,920   

036581

CAMPBELL RANCH #1-11 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 I&GN SVY 201109   414   

036176

CAMPBELL RANCH #1-35 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 35,
BLK 1, I&GN SVY 201109   2,071   

036767

CAMPBELL RANCH #3-11 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 I&GN SVY 201109   1,786   

036206

CAMPBELL RANCH #3-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13,
BLK 1 I&GN SVY SW/4 201109   107   

038143

CAMPBELL RANCH #3-36 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201109   807   

036877

CAMPBELL RANCH #4-11 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 I&GN SVY 201109   881   

036297

CAMPBELL RANCH #4-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13
BLK 1 I&GN SVY NE/4 201109   3,166   

038361

CAMPBELL RANCH #4-36 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201109   1,157   

037946

CAMPBELL RANCH #5-11 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 I&GN SVY 201109   1,141   

038487

CAMPBELL RANCH #5-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13
BLK 1 I&GN SVY 201109   7,727   

036296

CAMPBELL RANCH #5-36 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201109   360   

036536

CAMPBELL RANCH #6-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13
BLK 1 I&GN SVY SE/4 201109   359   

006176

CAMPBELL UNIT #1-11 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 I&GN SURVEY 201109   43,950   

006291

CAMPBELL WEBB #1-28 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS WHEELER SEC 28
BLK RE, ROBERTS & EDDLE 201101   57,028   

031042

CAMPBELL WEBB #2-28 CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS WHEELER SEC
28,BLK RE,ROB & EDEL SVY 201108   (782 ) 

021354

CANADIAN #1 SAMSON LONE STAR, LLC ABANDONED WELL TEXAS HEMPHILL SEC 126, BLK 42,
H&TC SVY 201102   (17,488 ) 

003739

CANTWELL, C.S. #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE
10-8N-27E 201109   3,321   

036419

CARLEIGH-COFFEE #1-12 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL SEC
12 BLK 1 I&GN SVY 201109   1,130   

007408

CARLISLE #1-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
10-3N-28ECM 201109   23,935   

007426

CARLISLE #12-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
10-3N-28ECM 201109   690   

007420

CARLISLE #6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 21-3N-28ECM
201109   4,362   

041398

CARNEY #2-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
28-04N-15E 201109   1,591   

006536

CAROL #1-28 LAREDO PETROLEUM INC PRODUCING WELL OKLAHOMA CADDO 28-5N-9W 201108  
84   

033554

CAROLYN #2-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 2-6N-9W 201108  
222   

041645

CAROLYN #5-4 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 04-09N-19W
201108   26,426   

011154

CARR #1-36 JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA ROGER MILLS
36-12N-24W 201108   54   

001336

CARR UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
12-7N-18E 201109   19,234   

013068

CARREL #2-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-14N-23W 201109   1,928   

011155

CARREL 1-11 BG1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-14N-23W 201109   15   

004679

CARSON #1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 30-10N-23E
201109   20,217   

044247

CARTER #1-6H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
06-15N-19W 201108   (918 ) 

033782

CARTER ESTATE 1 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS PANOLA ARCH B.
DAVIS SVY, A-177 200310   13,474   

004071

CASEY #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODS 34-26N-17W
201109   25,219   

007904

CATES J O #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 26-2N-24ECM
201109   41,838   

004882

CATESBY # 3-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 11-23N-25W
201108   (325 ) 

004883

CATESBY # 4-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 10-23N-25W
201108   3,692   

033433

CATESBY 2 #6-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 11-23N-25W
201108   384   

037984

CATESBY 2 #7-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 11-23N-25W
201108   (85 ) 

005457

CATESBY OPERATING UNIT #5-1 BP AMERICA PRODUCTION COMPANY ABANDONED WELL
OKLAHOMA HARPER 21-25N-24W 199608   (2,826 ) 

005459

CATESBY OPERATING UNIT #5-6 APACHE CORPORATION PRODUCING WELL OKLAHOMA HARPER
22-25N-24W 201108   (16,327 ) 

030668

CATESBY OPERATING UNIT 2 #5 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS
11-23N-25W 201108   (339 ) 

038882

CATTLE COMPANY #1-12 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
12-24N-18W 201108   (11,791 ) 

006256

CATTLE, KC #1-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 34-12N-22W
E/2 201108   (18,524 ) 

006251

CATTLE, KC #2-3 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 3-11N-22W 300
201108   (2,742 ) 

006252

CATTLE, KC #3-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 2-11N-22W CS/
201108   41,522   

006738

CATTLE,KC 4-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 2-11N-22W
201108   (1,899 ) 

037980

CAVINS-JARVIS #3 LAREDO PETROLEUM INC SHUT DOWN OR T&A TEXAS ROBERTS SEC 15 BLK
44 EC HOOPER SVY 201102   782   

036505

CECIL #2-19 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LATIMER
19-06N-20E 201108   1,747   

001350

CECIL UNIT #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LATIMER
19-6N-20E 201108   (6,665 ) 

044584

CEDAR CHEST UNIT #7-5 WESCO OPERATING INC. PRODUCING WELL WYOMING SWEETWATER
05-13N-94W 201108   (2,548 ) 

040428

CEDAR CHEST UNIT #9-33 WESCO OPERATING INC. PRODUCING WELL WYOMING SWEETWATER
33-14N-94W 201108   (26,057 ) 

011157

CEDAR GAP 1-10 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING NATRONA
10-38N-89W 200911   (2,590 ) 

021386

CELSOR 1-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-08N-20W
201109   18,982   

021387

CELSOR 2-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-8N-20W
201109   26,165   

040088

CEPO LEWIS #23-17 WESCO OPERATING INC. PRODUCING WELL WYOMING SWEETWATER SW/4
SEC 17-14N-95W 201108   15,807   

041809

CEPO LEWIS 22-18D WESCO OPERATING INC. PRODUCING WELL WYOMING SWEETWATER
18-14N-95W 201108   40,408   

011158

CEVIN #1-6 NR CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 6-38N-89W
200811   9,310   

025895

CHAMPLIN 222 E-6 BP AMERICA PRODUCTION COMPANY PRODUCING WELL WYOMING CARBON
21-19N-93W 201108   565   

037525

CHAMPLIN 242 A-6 BP AMERICA PRODUCTION COMPANY PRODUCING WELL WYOMING CARBON
01-19N-93W 201108   272   

037584

CHAMPLIN 242 C-7 BP AMERICA PRODUCTION COMPANY PRODUCING WELL WYOMING CARBON
03-19N-93W 201108   1,293   

025898

CHAMPLIN 261 B-12 BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A WYOMING CARBON
35-19N-93W 201108   (1,201 ) 

006386

CHANDLER UNIT #1-3 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS WHEELER SEC 1,
BLK RE R&E SVY 201007   4,013   

038477

CHANNING #1-21 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER MILLS
SEC 21-12N-24W 201108   404   

030323

CHAPMAN #2-15 & #3-15 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA
ROGER MILLS 15-13N-22W 201108   13,508   

036006

CHAPMAN #2-7 LINN OPERATING INC PRODUCING WELL OKLAHOMA ROGER MILLS 7-15N-22W
201108   (147 ) 

045619

CHARLENE 23 #3H EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ELLIS 23-19N-25W
201108   (1,996 ) 

012917

CHARLES #1-36 JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA ROGER MILLS
36-12N-24W 201105   (504 ) 

001355

CHARTER A #1 YALE OIL ASSOCIATION INC PRODUCING WELL OKLAHOMA WASHITA 11-11N-18W
201108   (11,543 ) 

021425

CHENOWETH QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA WOODWARD 32-22N-21W 201108
  1,010   

011647

CHEVRON #1-1 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 1-38N-91W
201108   96,372   

012505

CHEVRON #2-1 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 1-38N-91W
201108   88,525   

030007

CHISM #4-9 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR 4-16S-16W
201109   81   

011168

CHRISTIE FED 4-4 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT
4-38N-90W 201108   (8,919 ) 

042990

CIRCLE F RANCH #1-25 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
LATIMER 25-06N-20E 201108   (1,225 ) 

001376

CLARENCE #1-19 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 19-11N-14W
201108   16,092   

011174

CLARK 1-12 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-21W 201108   1,882   

006178

CLARK 1-33 LINN OPERATING INC PRODUCING WELL OKLAHOMA BECKHAM 33-12N-21W ALL
201108   (8,766 ) 

001370

CLARK UNIT SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA DEWEY 15-17N-17W
200702   53,067   

012589

CLARK, RAY #2-12 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-21W 201108   (72 ) 

007338

CLAY #1-30 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 30-14N-25W
201108   (29,814 ) 

006377

CLAY #1-A UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 14-10N-12W 201108
  276   

007852

CLAY 1-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 25-14N-26W
201108   19,304   

039624

CLAYTON #11-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 09-09N-19W
201108   (5,790 ) 

006227

CLAYTON #1-23 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 23-14N-14W CNW
201108   (1,042 ) 

006080

CLAYTON #1-8 (FORMERLY DEW #1) MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA
WASHITA 8-9N-19W 201108   (6,254 ) 

034670

CLAYTON #2-8 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 8-9N-19W
201108   89   

037626

CLAYTON #4-8 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 08-09N-19W
201108   377   

033996

CLAYTON-YEAGER #1-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
8-9N-19W 201109   189,353   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

006404

CLEAR-FERGUSON #1-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
25-10N-12W 201109   5,199   

037308

CLELLA #1-19 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BECKHAM SEC
19,20,29,30-10N-24W 201011   (532 ) 

011176

CLEMENTS 1-11 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-13N-21W 201108   472   

007540

CLEO-SPGS TOWNSITE (MANN) CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA
MAJOR 1-22N-12W 201108   2,751   

008011

CLYBORN #3-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 16-26N-25W
201109   154   

007909

CLYBORN GAS UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER
16-26N-25W 201109   (8 ) 

007910

CLYBORN GAS UNIT #2C SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER
16-26N-25W 201109   116   

032981

CLYMA #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL S/2 27, N/2
34-9N-22E 201109   6,813   

003311

COBLENTZ #1-4 SABRE OPERATING PRODUCING WELL OKLAHOMA LATIMER 04-06N-19E 201108
  2,404   

030755

COBLENTZ #1-4 SANDRIDGE EXPLORATION & PRODUC PRODUCING WELL OKLAHOMA LATIMER
1-6N-18E 201108   (504 ) 

008834

COBLENTZ #3 (JMC) BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
1-6N-18E 201108   (100 ) 

004289

COBLENTZ, AHERN CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
10-7N-18E 201108   (21 ) 

004418

COBLENTZ, L.M. B #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
LATIMER 1-6N-18E 201108   (2,702 ) 

001406

CODY, A.R. #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL 1-1N-9E
201109   (7,959 ) 

040004

COFFEE #12-1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 12 BLK 1
I&GN RR CO SVY 201109   17,685   

035273

COLE 24-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24 18N 9W NW
SW SW 201108   1,038   

007847

COLLEY UNIT CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 10-20N-10W
201108   27,026   

030501

COLLINS #3-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
31-4N-16E 201108   2,268   

021472

COLLINS OSCAR 1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
7-13N-16W 201108   (970 ) 

037059

COLORADO 32-7 #10 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
23-32N-7W 201109   (537 ) 

037066

COLORADO 32-7 #2 [MV] ENERVEST OPERATING LLC PRODUCING WELL COLORADO LA PLATA
10-32N-7W 201108   (14,691 ) 

025197

COLTHARP #2-51 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 51, BLK
A-7, H&GN SVY 201108   (350 ) 

004841

CONCHO #1-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
16-13N-22W 201109   1,504   

040175

CONKLIN 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 07-23S-36W 201108  
17,782   

042012

CONNELL A #4-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
26-18N-09W 201108   4,404   

035186

CONNELL A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 26 18N
9W NW SE SW 201108   (17,894 ) 

035292

CONNELL A-2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 26 18N
9W NE NE SW 201108   6,363   

035542

CONNELL A-3 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 26 18N 9W SW
NW SE 201108   7,559   

038002

CONNELL M L #2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
26-18N-09W 201108   413   

038610

CONNELL, L. #1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
25-18N-09W 201108   106   

021486

CONNER 1-16 HAZLEWOOD OIL & GAS PRODUCING WELL OKLAHOMA CANADIAN 16-11N-7W
201108   18,281   

021487

CONNER 3-16 APO HAZLEWOOD OIL & GAS PRODUCING WELL OKLAHOMA CANADIAN 16-11N-7W
201108   3,376   

036435

CONNIE #4-29 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 29-10N-20W
201108   104   

037619

CONRAD #3-192 QEP ENERGY COMPANY PRODUCING WELL TEXAS ROBERTS SEC 192 BLK 42
H&TC SVY 201108   2,860   

008283

CONRAD 1-A CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 7,
8-13N-26W 201108   (2,005 ) 

033577

COOK TRUST 1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODWARD
34-20N-21W 201109   2,476   

003805

COOK, JOHN #1 KAISER-FRANCIS OIL COMPANY ABANDONED WELL OKLAHOMA WOODWARD
34-20N-21W 200810   (1,655 ) 

030835

COOKE #1-16 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA HARPER 16-28N-25W 201108
  265   

021496

COOPER 1-16 APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS 16-2N-8W 201108
  (5,002 ) 

034404

COOPER ADAM #1 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 15-16N-104W
201004   (33,788 ) 

007041

COOPRIDER H F #1 SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA ELLIS
35-17N-23W 200908   26,199   

006964

COPELAND #1 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 20-10N-26W 201108
  2,609   

006128

CORDELL #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS FRANKLIN 1-9N-28W
ALL 201109   10,872   

005877

CORDUM B #1-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 2-14N-22W
201108   (8,374 ) 

040571

CORNELL #1-12 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
12-24N-18W 201108   9,102   

007629

COSBY #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 12-28N-25W
201109   (15 ) 

043674

COSGROVE 2H-27 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
27-02N-11E 201108   (1,147 ) 

043675

COSGROVE 3H-27 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
27-02N-11E 201108   (1,069 ) 

003874

COSTILOW #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 14-5N-18E
201109   5,589   

005967

COSTILOW #5 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA LATIMER 14-5N-18E
200903   51,488   

008685

COSTILOW #6-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
14-5N-18E 201109   23,741   

033315

COSTILOW #8-14 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
14-5N-18E 201108   (141 ) 

039448

COUGAR #1-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 25-08N-06W
201109   4,003   

037071

COVEY 33-7-10 #1 SAMSON RESOURCES COMPANY ABANDONED WELL COLORADO LA PLATA
10-33N-07W E/2 200608   (15,481 ) 

038007

COVEY 33-7-10 #1R SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-07W 201109   31,803   

037748

COVEY 33-7-10 #5 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-07W E/2 201109   59,751   

006435

COWAN #1-18 LINN OPERATING INC PRODUCING WELL OKLAHOMA CADDO 18-9N-11W 201108  
(1,748 ) 

006339

COY #1-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 25-10N-21W
201109   45,866   

030102

CRABTREE A #1-27 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
27-4N-14E 201109   (19,080 ) 

030103

CRABTREE B #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
22-4N-14E 201109   36,227   

012149

CRABTREE C #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
23-4N-14E 201109   (76,901 ) 

006152

CRAIG, HAZEL #1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY
5-16N-20W 201109   910   

021525

CRALL R A #1 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CUSTER
33-13N-14W 201108   440   

012721

CRANE #3-3 FOREST OIL CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 3, BLK 43,
H&TC RR CO SVY 201108   (609 ) 

012852

CRANE #4-3 FOREST OIL CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 3, BLK 43,
H&TC RR CO SVY 201108   (149 ) 

012118

CRANE, D.F. #3-1 FOREST OIL CORPORATION SHUT DOWN OR T&A TEXAS HEMPHILL SEC 3,
BLK 43 H&TC RR SVY 200912   (550 ) 

011192

CRANE, DOROTHY 3-2 FOREST OIL CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 3,
BLK 43, H&TC RR SVY 201108   (10,593 ) 

006413

CRAWFORD #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
24-6N-13E 201101   —     

013289

CRAWFORD #2-25 (ATOKA) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 25-14N-25W 201109   23,926   

011193

CRAWFORD 1-25 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
25-14N-25W 201108   (508 ) 

021528

CRAWLEY A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA BIENVILLE 31-17N-5W
201108   8,343   

044671

CRENSHAW #19H-1 FOREST OIL CORPORATION PRODUCING WELL LOUISIANA RED RIVER
19-14N-09W 201108   —     

038444

CRESTON NOSE 12-18-18-92 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
CARBON NE/4 SEC 18-18N-92W 201108   41   

036643

CRESTON NOSE 8-18-18-92 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
CARBON 18-18N-92W 201108   206   

035612

CRICHTON #3 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
34 18N 9W SE SW SE 201109   1,348   

035939

CRICHTON #4 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
34-18N-9W 201109   7   

035308

CRICHTON 2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 34
18N 9W SW NE SE 201109   215   

035054

CRICHTON 34-1 & 34-1D SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 34 18N 9W NW SW SE 201109   111   

037394

CRICHTON 35 #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 35-18N-09W 201109   822   

035204

CRICHTON 35 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 35
18N 9W NW NE NE 201109   1,087   

037986

CRICHTON 35 3-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 35-18N-09W 201109   1,098   

035062

CRICHTON A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 36 18N 9W
SE NW NW 201108   (5,106 ) 

035100

CRICHTON A-2 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 36 18N 9W
NW NW NW 201108   (3,832 ) 

035063

CRICHTON B-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25-18N-9W
SE NW SW 201108   (110 ) 

037072

CRIGLER MVRD UNIT #1 [MV] ELM RIDGE EXPLORATION CO LLC PRODUCING WELL COLORADO
LA PLATA 21-33N-8W 201108   (16,418 ) 

006008

CRISSMAN #27-A UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 27-11N-13W
201108   493   

004987

CRONIN #1A-20 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
20-13N-22W 201108   (107,077 ) 

011198

CROSS 1-9 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 9-38N-89W
201011   4,704   

006757

CROSS TIMBERS 1-15 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA BECKHAM
15-10N-21W 201108   (5,172 ) 

033311

CROSSWHITE #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 24-8N-6W
201105   (1 ) 

006787

CROSSWHITE 1-24 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA GRADY
24-8N-6W 200909   1,176   

039016

CROW #1-8 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 08-09N-19W 201108
  2,628   

033757

CROWL #3-27 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 27-4N-15E
201109   (7,141 ) 

003372

CRT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 22-13N-15W 201109
  6,008   

035189

CRUMP ESTATE 1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N
9W NE SW NW 201108   89   

035325

CRUMP ESTATE 2 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N 9W
NE SW NW 201108   2,091   

038495

CRUSH #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
28-12N-24W 201109   11,831   

031195

CRUTCHFIELD #2-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
6-3N-14E 201108   347   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

030011

CUNNINGHAM #16-7 (CARTER) SOUTHERN BAY OPERATING LLC PRODUCING WELL ALABAMA
PICKENS 16-18S-14W 201108   (79,896 ) 

042624

CUNNINGHAM #2H-21 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
21-02N-11E 201108   10   

042625

CUNNINGHAM #3H-21 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
21-02N-11E 201108   21   

042626

CUNNINGHAM #4H-21 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
21-02N-11E 201108   15   

042575

CUNNINGHAM #5H-21 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
21-02N-11E 201108   18   

033089

CUNNINGHAM A #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK F S MENCHACA SVY
A-527 201109   78,731   

033090

CUNNINGHAM A #2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK A-527, F S
MENCHACA SVY 201109   42,710   

033091

CUNNINGHAM A #3 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK A-280, WM FRISBY
SVY 201109   (3,472 ) 

033092

CUNNINGHAM A #4 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK A-527, F S
MENCHACA SVY 201109   154,818   

033339

CUNNINGHAM A #8 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK FRAN S MENCHACA
SVY, A-527 201109   (116,477 ) 

033702

CUNNINGHAM A #9 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK FRAN S MENCHACA
SVY, A-527 201109   (138,834 ) 

030012

CUNNINGHAM, C.C. #24-10 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR
24-16S-16W 201109   444   

006966

CUPP 3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM 27-10N-26W
201108   3,358   

006967

CUPP A1-34 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM 34-10N-26W
201108   2,657   

030497

CUPP B #5-21 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 21-10N-26W 201108
  38   

005969

CUPP C #1-22 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
22-10N-26W 201108   7,224   

006971

CUPP D3-26 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BECKHAM
26-10N-26W 200912   (3,125 ) 

038059

D & M #1-19 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 19-12N-20W 201108
  (2,022 ) 

011213

DABBS 2-2 SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE 18-16S-8E
201109   4,483   

011209

DABBS R T #1 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
18-16S-8E 201109   63   

011217

DABBS-RICHARDSON 6-2 SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
18-16S-8E 201109   2,709   

025429

DABERRY #7-1 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 1, BBB&C RR
CO SVY 201108   444   

026075

DABERRY #8-1 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 1 BBB&C SVY
201108   1,721   

021558

DABERRY, J F #1 (HUNTON) CHEVRON USA INC PRODUCING WELL TEXAS WHEELER SEC 1, BBB
SVY 201108   (3,525 ) 

025243

DABERRY, J F #5-1 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 1,
BBB&C SVY 201108   109   

036662

DACUS #2-8 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 08-09N-19W
201108   (15 ) 

040864

DACUS #3-8 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 08-09N-19W
201108   (18,205 ) 

044973

DALIN #1-4H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
04 & 09-160N-96W 201108   2   

006345

DAMRON #1-10 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA BECKHAM 10-10N-22W
201010   18,693   

021561

DANIEL 1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GARVIN 5-3N-3W
201109   855   

033221

DANIELS GU A #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HARRISON WM WATSON
SVY, A-748 201109   4,895   

040064

DARYL #1-7 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 07-06N-11W 201108  
(712 ) 

006290

DAUGHERTY #1-11 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA BECKHAM 11-10N-22W
CSW 201010   24,036   

006430

DAUGHERTY #2-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 11-10N-22W
201108   15,705   

006975

DAVID #1-13 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 13-11N-15W 201108
  12,246   

006976

DAVID #2-13 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 13-11N-15W 201108
  (146 ) 

006977

DAVID #3-13 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 13-11N-15W 201108
  450   

025611

DAVID #4-13 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 13-11N-15W 201108
  (246 ) 

025541

DAVIDSON #3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 6-5N-8W
201108   317   

021565

DAVIDSON 1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 6-5N-8W
201108   (4,816 ) 

031105

DAVIS #1 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL LOUISIANA BOSSIER
34-22N-12W 201108   733   

005582

DAVIS #1-18 (SRC) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY
18-3N-7W 201109   3,785   

006444

DAVIS #3-64 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER 64 BLK A-7 H&GN
SURVEY 201109   4,502   

031385

DAVIS 1-7 EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA GRADY 7-3N-7W 201108  
1,472   

035598

DAVIS 22 2-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 22 18N 8W
SE SW NW 201108   643   

042695

DAVIS BROS #1-1 INDIGO MINERALS LLC PRODUCING WELL LOUISIANA JACKSON 01-15N-04W
201108   3,121   

007118

DAVIS G C #1-61 PETRO-HUNT, L.L.C. PRODUCING WELL TEXAS WHEELER SEC 61 BLK A-7
H&GN RR SURVEY 201108   13,097   

037012

DAVIS GLADYS #1 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON R W SMITH
SVY A-626 201108   4,879   

040045

DAVIS GLADYS #10 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON R W SMITH
SVY, A-626 201108   (6,800 ) 

040046

DAVIS GLADYS #11 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON R W SMITH
SVY, A-626 201108   (4,903 ) 

037407

DAVIS GLADYS #2 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON L WATKINS
SVY A-626 201108   3,490   

038284

DAVIS GLADYS #3 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON HENRY
VARDEMAN SVY, A-726 201108   882   

038478

DAVIS GLADYS #4 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON HENRY
VARDEMAN SVY, A-726 201108   4,900   

038564

DAVIS GLADYS #5 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON HENRY
VARDEMAN SVY, A-726 201108   3,648   

039025

DAVIS GLADYS #6 FOREST OIL CORPORATION SHUT DOWN OR T&A TEXAS HARRISON R W SMITH
SVY, A-626 201108   3,954   

038822

DAVIS GLADYS #7 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON R W SMITH
SVY, A-626 201108   2,491   

039417

DAVIS GLADYS #8 FOREST OIL CORPORATION SHUT DOWN OR T&A TEXAS HARRISON R W SMITH
SVY, A-626 201108   2,084   

004311

DAVIS Q #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 32-4N-14E
201109   3,645   

021573

DAVIS, E T #1 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER SEC 38, BLK A-7, H&GN
SVY 201108   656   

042938

DAVIS, GLADYS #9H FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON R.W.
SMITH SVY, A-626 201108   (13,884 ) 

032993

DAY 16-1 SAMSON RESOURCES COMPANY ABANDONED WELL LAMAR ALABAMA 16-16S-16W (N/2)
201011   7,019   

011242

DAY BROS 1-25 PRUET PRODUCTION COMPANY PRODUCING WELL MISSISSIPPI MONROE
25-15S-18W 201108   (3,887 ) 

004153

DEGNAN #1 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA LATIMER 28-6N-19E
201001   6,915   

003892

DELILAH #1 (LOFTIS REDRILL) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 23-5N-12E 201103   —     

004016

DENMAN #1 XTO ENERGY INC. PRODUCING WELL ARKANSAS CRAWFORD 12,13-9N-30W 201108  
(1,368 ) 

037467

DENMAN #3-13 XTO ENERGY INC. PRODUCING WELL ARKANSAS CRAWFORD S/2 SEC 12&ALL SEC
13-09N-30W 201108   9,601   

041050

DENMAN #4-13 XTO ENERGY INC. PRODUCING WELL ARKANSAS CRAWFORD S/2 SEC 12&ALL SEC
13-09N-30W 201108   15,914   

021594

DENNEY 1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 5-14N-14W
201109   (16,962 ) 

006100

DENVER #1-4 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 4-13N-17W
201108   (306 ) 

040312

DEPOT 1 (AMMO) CHAPARRAL ENERGY LLC PRODUCING WELL OKLAHOMA PITTSBURG 02-04N-12E
201108   (1,235 ) 

001524

DEPUTY #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 21-12N-16W
201108   74,359   

031203

DEPUTY #2-21 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
21-12N-16W 201108   1,256   

006010

DERBY #1-13 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 13-12N-19W
201108   (56 ) 

039451

DESKINS #2-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 19-08N-05W
201109   27,254   

006765

DESKINS 1-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 19-8N-5W
201109   127,813   

031181

DESSIE #1-11 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-15N-23W 201108   (13 ) 

034265

DEW #1-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 8-9N-19W
201109   1,644   

034626

DEW #2-8 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 8-9N-19W
201108   357   

035087

DHU DOWLING 30-1 WILDHORSE RESOURCES LLC PRODUCING WELL LOUISIANA LINCOLN 30 19N
4W NW SE NE 201108   (161 ) 

035089

DHU DOWLING 30-2 WILDHORSE RESOURCES LLC PRODUCING WELL LOUISIANA LINCOLN 30 19N
4W NW SE NE 201108   75   

003559

DIAL #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 21-3N-15E
201109   2,905   

004661

DIETZ 1-4 SAMSON RESOURCES COMPANY ABANDONED WELL WOODS OKLAHOMA 4-23N-13W
200801   (2,815 ) 

006011

DIPPEL #1-13 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
13-12N-19W 201108   1,311   

003669

DITTMAN, J.F. #2-21 EL PASO E&P COMPANY LP PRODUCING WELL OKLAHOMA HASKELL
21-8N-21E 201108   81,203   

007129

DIXIE #1 EMPIRE OPERATING, INC. PRODUCING WELL TEXAS HEMPHILL SEC 43 D.P. FEARIS
SVY & SEC 201108   5,122   

001535

DOBBS #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 19-3N-14E
201109   3,297   

040060

DOBSON #1 RE-ENTRY CORDILLERA ENERGY PARTNERS III PRODUCING WELL TEXAS WHEELER
SECTION 1, BLK 2, B&B SVY 201108   4,731   

043180

DOBSON #3-1 CORDILLERA ENERGY PARTNERS III PRODUCING WELL TEXAS WHEELER SEC 1
BLK 2 B&B SVY 201108   15,642   

041385

DOBSON RANCH #1-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
06-12N-26W 201108   426   

030670

DODSON #1-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 9-6N-9W 201108  
(216 ) 

001537

DODSON #2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS OCHILTREE SEC 834 BLK 43
H&TC SURVEY 201101   14   

001541

DODSON #3 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS OCHILTREE SE/4 SEC 834 BLK
43 H&TC SVY 201101   (21 ) 

031222

DODSON #3-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 2-12N-22W
201108   (1,354 ) 

006680

DODSON 1-36 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
36-12N-26W 201109   52,116   

001538

DODSON A BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A TEXAS OCHILTREE SEC 839
BLK 43 H&TC SURVEY 200805   1,998   

012512

DOLIS #2-35 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 35-39N-91W
201108   2,768   

003392

DONALD #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CARTER 14-3S-1E
201109   1,438   

040265

DONNA KENNEDY 1-31 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA HASKELL
31-09N-22E 201108   (1,111 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

003458

DONNAJO SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 23-7N-19E
201109   64,961   

004182

DOOLEY #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 23-13N-15W
201109   105,674   

008765

DORSEY, C.B. GAS UNIT 2 WELL 4 TANOS EXPLORATION LLC PRODUCING WELL TEXAS RUSK
E. MELTON,T. BROWN, F. AZERINE 201108   (804 ) 

005475

DOSS#1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS 25-2N-6W 201109
  2   

001545

DOUTHIT, NORA #2 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS JOHNSON
18-9N-24W 201109   299,116   

007022

DRAPER #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 1041 BLK 43
H&TC RR CO SUR 201109   4,773   

007111

DRAPER L M #2-1041 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 1041
BLK 43 H&TC RR CO SUR 201109   2,253   

021617

DRIES A NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CANADIAN 33-11N-7W
201107   546   

021618

DRIES A #2 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CANADIAN
33-11N-7W 201108   (45,754 ) 

030326

DRINNON 1-4 BPO APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 4-13N-21W
201108   (6,525 ) 

034905

DUDECK HEIRS GAS UNIT 1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS
HARRISON L B BLANKENSHIP SVY, A-71 201108   5,329   

038635

DUDECK HEIRS GU #4 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS HARRISON
SEC 55, B.F.YOUNG SVY, A-817 201108   536   

043725

DUDECK HEIRS GU #5H BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS HARRISON
SEC 55, B.F.YOUNG SVY, A-817 201108   4   

036917

DUFF #2-25 LINN OPERATING INC PRODUCING WELL OKLAHOMA ROGER MILLS 25-12N-24W
201108   2,478   

038640

DUFF #3-25 LINN OPERATING INC PRODUCING WELL OKLAHOMA ROGER MILLS 25-12N-24W
201108   1,059   

045337

DUKES, JOE 4 #2H DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS HEMPHILL
SEC 4 BLK Z-1 ACH&B SVY 201108   (5,034 ) 

021628

DUNCAN QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA CUSTER 21-14N-15W 201108  
1,074   

024710

DUNCAN #2-21 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA CUSTER 21-14N-15W 201108
  (228 ) 

033378

DUNN #2-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 22-28N-26W
201109   6,690   

001561

DUNN GAS UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 22-28N-26W
201109   1,184   

046217

DUPONT 1-1H NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC 1 BLK
4 B&B SVY 201108   82   

032991

EAGLE #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 22-13N-15W
201109   2,197   

001577

EAKLE #1 JACO ENERGY COMPANY INC PRODUCING WELL OKLAHOMA HASKELL 12-8N-18E
201103   354   

011270

EAKLE 1-7 NP ABRAXAS PETROLEUM CORP PRODUCING WELL OKLAHOMA HASKELL 7-8N-18E
201108   (517 ) 

012549

EAKLE A-2X QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 1-8N-17E 201108
  19,369   

001589

ECHELLE #1-9 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
9-3N-14E 201108   268   

036349

ECHO SPRINGS #14-2 MARATHON OIL COMPANY PRODUCING WELL WYOMING CARBON 02-19N-93W
201108   (11,123 ) 

033111

ECHO SPRINGS #6-2 BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A WYOMING
SWEETWATER 20-20N-92W 200910   3,028   

036655

ECHO SPRINGS FED #6-10 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING CARBON
SE/NE SEC 10-19N-93W 201109   (28 ) 

036653

ECHO SPRINGS FED #6-22N SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING CARBON
SE/NE SEC 22-19N-93W 201109   (13,354 ) 

037700

ECHO SPRINGS FEDERAL #7-10 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
CARBON 10-19N-93W 201109   41,782   

037896

ECHO SPRINGS FEDERAL #7-22D SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
CARBON 22-19N-93W 201109   —     

037897

ECHO SPRINGS FEDERAL #8-14D SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
CARBON 14-19N-93W 201109   16,883   

037898

ECHO SPRINGS FEDERAL #8-22D SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
CARBON 22-19N-93W 201109   (16,247 ) 

037899

ECHO SPRINGS FEDERAL #9-10D SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
CARBON 10-19N-93W 201109   (22,437 ) 

043535

ECHO SPRINGS FEDERAL 44-28D KERR-MCGEE CORP. PRODUCING WELL WYOMING SWEETWATER
28-20N-93W 201108   16,306   

042023

ECHO SPRINGS STATE #10-16 ANADARKO PETROLEUM CORP. PRODUCING WELL WYOMING CARBON
16-19N-93W W/2 SW/4 SW/4 201108   (11,917 ) 

036094

ECHO SPRINGS STATE #6-36 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 36-20N-93W 201109   4,622   

036095

ECHO SPRINGS STATE #7-36 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 36-20N-93W 201109   24,461   

038053

ECHO SPRINGS STATE #9-36 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 36-20N-93W 201109   (1 ) 

034549

EDITH #1-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
18-11N-19W 201108   (120 ) 

041683

EDNA #1-25 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 25-22N-14W
201108   2,987   

041974

EDWARD #1-19 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 19-07N-12W 201108  
66   

031252

EDWARDS #4-12 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-12N-22W 201108   (2,144 ) 

042680

EDWARDS USA #1-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR
03-21N-14W 201108   3,751   

005135

EHRLICH #1-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 11-23N-25W 201108
  46,061   

008459

EHRNSTEIN #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 22-4N-7W
201109   85,242   

005284

EISER #1-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA STEPHENS 31-2N-5W
201108   1,174   

023996

ELEM #35-1 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA WOODWARD
35-20N-21W 201109   (689 ) 

045483

ELLA #1-5H CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CANADIAN 05-13N-08W 201108
  1,118   

006292

ELLIOTT #1-16 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 16-12N-20W CNW
201108   (125 ) 

004837

ELLIOTT #1-19 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 19-12N-20W
201108   (578 ) 

031207

ELLIOTT #4-16 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA CUSTER 16-12N-20W
200805   (133 ) 

036062

ELLIOTT #8-3 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 3-11N-20W 201108
  130   

035355

ELLIOTT, DAILEY B 1-24 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO
24 11N 12W C NE 201108   193,031   

006979

ELLIS #2-33 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA BECKHAM
33-10N-26W 201108   (29,948 ) 

006980

ELLIS #3-33 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA BECKHAM
33-10N-26W 201108   2,917   

006671

ELLIS UT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
35-18N-25W 201109   (2,789 ) 

006737

ELY 1-15 NEWFIELD EXPLORATION MID CONT ORRI/RY OKLAHOMA ROGER MILLS 15-12N-24W
201105   —     

037322

ERIC #1-1 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 01-08N-17E 201108
  (1,606 ) 

004313

ETCHISON UNIT #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
4-7N-18E 201108   (210 ) 

033047

EUGENE #1-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 2-6N-9W 201108  
3,554   

003275

EUNICE A #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 24-3N-14E
201109   94   

006182

EVANS #1 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 30-13N-22W ALL
201108   23,626   

021674

EVANS BF 2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 18-18N-14W
201109   11   

007572

EWING #1-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MAJOR 16-20N-11W
201109   7,759   

021686

FABIAN #1 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER SEC 45, BLK A-7, H&GN SVY
201108   (2,437 ) 

025156

FABIAN #2-45 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC. 45, BLK
A-7, H&GN SVY 201108   350   

026525

FABIAN #6-45 CREST RESOURCES, INC. APO ONLY TEXAS WHEELER SEC 45 BLK A-7 H&GN
SVY 201108   (5,056 ) 

025322

FABIAN S #3-45 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 45, BLK
A-7, H&GN SVY 201108   2,124   

025471

FABIAN S #5-45 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 45, BLK
A-7, H&GN SVY 201108   382   

012913

FAMILY TRUST #1-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
01-03S-01E NE/4 201108   83   

003770

FARMLANDS INC #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS LOGAN
27-8N-26W 201109   1,545   

004753

FARMS #1-28 (ATOKA) SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA BECKHAM
28-12N-21W 200407   (3,443 ) 

005173

FARRIS #2-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 5-16N-18W
201101   (3 ) 

005128

FARRIS #3-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 8-16N-18W
201101   (4 ) 

006678

FARRIS 1-3 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 3-11N-22W 201108  
(39,354 ) 

001640

FARRIS C #2-18 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER SEC 18 BLOCK
A-4 H&GN SURVEY 201109   25,096   

033084

FARRIS RANCH 1-5 (TONK/COTT G) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
DEWEY 5-16N-18W 201109   19,119   

045219

FARVER #1-29H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
29 & 32-160N-96W 201108   (2 ) 

011289

FEATHERSTON C 1-15NP ABRAXAS PETROLEUM CORP PRODUCING WELL OKLAHOMA PITTSBURG
15-7N-17E 201108   352   

006592

FEDERAL #1-34 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA BLAINE 34-13N-12W 201108
  (2,355 ) 

012500

FEDERAL ENERGY #1-35 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT
35-39N-90W 201108   106,776   

021725

FEE #2 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA BIENVILLE 13-16N-6W
201108   (1,638 ) 

030460

FELL #1-22 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 22-5N-5W
201108   (522 ) 

035611

FELTS #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 9
17N 9W NW SW NE 201109   11,977   

035249

FELTS ET AL 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 9 17N 9W NW NW NE 201109   43,464   

037390

FELTS, MASON #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 09-17N-09W 201109   768   

035591

FELTS, MASON 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 9
17N 9W NW SW SE 201109   (7,946 ) 

012730

FEO #3-35 CONOCOPHILLIPS COMPANY INVALID LEASE NUMBER WYOMING FREMONT 35-39N-90W
200603   (2,258 ) 

006431

FERGUSON #1-2 BEREXCO LLC PRODUCING WELL OKLAHOMA CADDO 2-9N-12W 201108   (5,981
) 

007124

FILE #2-956 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 956 BLK 43
H&TC RR CO SUR 201109   (4,537 ) 

005379

FILES #1-9 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 9-18N-25W
201109   597   

006405

FILLINGIM #1-89 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 89, BLK M-1
H&GN SURVEY 200610   3,819   

006355

FILLINGIM #2-20 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 20 BLK
M-1 H&GN SURVEY 201101   (4 ) 

039272

FILLINGIM #4021P NOBLE ENERGY INC PRODUCING WELL TEXAS HEMPHILL SEC 40 BLK M-1
H&GN SVY 201108   1,229   

005749

FILLINGIM-TEAS #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 87, BLK
M-1 201109   3,328   

036607

FILLINGIM-TEAS #12-87 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 87
BLK M-1 H&GN SVY 201109   2,492   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

034997

FILLINGIM-TEAS #2-87 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 87,
BLK M-1, H&GN SVY 201109   1,119   

036317

FILLINGIM-TEAS #6-87 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 87
BLK M-1 H&GN SVY 201109   374   

036338

FILLINGIM-TEAS #7-87 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 87
BLK M-1 H&GN SVY 201109   736   

036550

FILLINGIM-TEAS #8-87 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 87
BLK M-1 H&GN SVY 201109   692   

036549

FILLINGIM-TEAS #9-87 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 87
BLK M-1 H&GN SVY 201109   265   

008869

FINIS-CLARK DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA GRADY
16-8N-8W 201108   (159,794 ) 

008654

FINIS-CLARK #2-16 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA GRADY
16-8N-8W 201108   22,485   

006231

FINNELL 2-34A CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 34-10N-20W
CNE 201108   4,982   

038098

FISHER #1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-13N-22W 201109   248   

043657

FISHER #13-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201108   6,065   

039530

FISHER #2-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-13N-22W 201109   3,308   

008020

FISHER KENNETH E #1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MAJOR
11-20N-10W 201109   1,677   

008016

FISHER KENNETH E #2-11 HUNTON SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA
MAJOR 11-20N-10W 201109   29,332   

003993

FITE #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LE FLORE 28-10N-27E
201108   207   

033138

FIVE MILE GULCH #9 BP AMERICA PRODUCTION COMPANY PRODUCING WELL WYOMING
SWEETWATER 5-21N-93W 201108   2,427   

035257

FIZER 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 3 17N 9W
NW NE SE 201109   2,077   

006981

FLAMING #1-20 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 20-11N-14W
201108   694   

036365

FLAMING #3-20 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 20-11N-14W
201108   (191 ) 

011326

FLATT #1-28 TP MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT 28-39N-91W
201108   1,728   

007633

FLENNER #2-20 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
20-12N-23W 201109   35,180   

011327

FLICK 1-19 BG0 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
19-14N-20W 201108   33,169   

011329

FLICK 3-19 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 19-14N-20W
201108   20,644   

012627

FLORENCE #9-3 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W
201108   31,162   

007094

FLOWERS #1-1 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 1 B&B SURVEY
201108   (2,744 ) 

001691

FLOWERS #2 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS LOGAN 27-9N-23W
201109   667   

001686

FLOWERS #2-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL ABSTRACT
40, DP FEARIS SURVEY 201108   (6,769 ) 

004094

FLOWERS #3-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40,
D.P. FEARIS SURVEY 201108   36   

006946

FLOWERS #5-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40 D.
P. FEARIS SURVEY 201108   1,971   

008792

FLOWERS #6-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40
D.P. FEARIS SURVEY 201108   2,476   

008793

FLOWERS #7-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40
D.P. FEARIS SURVEY 201108   1,767   

003970

FLOWERS #8 NOBLE ENERGY INC PRODUCING WELL TEXAS HEMPHILL SEC 226 BLK C 201108  
(6,604 ) 

008812

FLOWERS #8-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40
D.P. FEARIS SURVEY 201108   218   

008938

FLOWERS #9 NOBLE ENERGY INC APO ONLY TEXAS HEMPHILL SEC 224 BLK C G&MMB&A SURVEY
201106   28   

008957

FLOWERS #9-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40
D.P. FEARIS SURVEY 201108   2,699   

033586

FLOWERS 40 #10 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40,
D P FEARIS SVY 201108   41   

007990

FLOWERS B #1-47 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 47
BLK 1 I&GN RR CO SUR 201108   (8,597 ) 

007993

FLOWERS B #4-47 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 47
BLK 1 I&GN RR CO SUR 201108   2,716   

007994

FLOWERS B #5-47 CENTURION RESOURCES, L.L.C. SHUT DOWN OR T&A TEXAS HEMPHILL SEC
47 BLK 1 I&GN RR CO SUR 200909   (360 ) 

007995

FLOWERS B #6-47 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 47
BLK 1 I&GN SURVEY 201108   (12,622 ) 

005515

FLOWERS B #7-47 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 47
BLK 1 I&GN SURVEY 201108   (272 ) 

033167

FLOWERS B #8-47 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 47
BLK 1 I&GN SVY 201108   2,264   

007996

FLOWERS C #1-48 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 48
BLK 1 I&GN RR CO SURVEY 201108   569   

007865

FLOWERS C #4-48 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 48
BLK 1 I&GN RR CO SUR 201108   (181 ) 

001764

FLOWERS, GILMAN #2-LT KAISER-FRANCIS OIL COMPANY SHUT DOWN OR T&A TEXAS HEMPHILL
SEC 3 GH&H SURVEY 200612   (3,097 ) 

002199

FLOWERS, LOIS #2-LT KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL
JAMES KINNEY SURVEY 201108   21,889   

003995

FLOWERS, LOIS #4 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL JAMES
KINNEY SURVEY 201109   (10,394 ) 

033570

FLOWERS, LOIS #6 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL JAMES
KINNEY SVY 201108   606   

011191

FLOY COX 1-21 BG2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
21-10N-12W 201109   49,566   

001689

FLOYD #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 22-7N-19E
201109   (824 ) 

021810

FLOYD 1-26 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GARVIN 26-1N-3W
201108   (582 ) 

041311

FLYING J #10-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA
10-09N-19W 201108   9,445   

004359

FLYING J #1-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-9N-19W
201108   792   

040452

FLYING J #12-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 09-09N-19W
201108   (349 ) 

030624

FLYING J #3-11 CARBON ECONOMY, LLC PRODUCING WELL OKLAHOMA WASHITA 11-9N-19W
201108   (104 ) 

034692

FLYING J #8-10 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A OKLAHOMA WASHITA
10-9N-19W 201108   5,094   

006622

FLYNT #1-28 CIMAREX ENERGY CO. SHUT DOWN OR T&A OKLAHOMA CUSTER 28-14N-20W
200610   (801 ) 

035201

FOGLE A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 9 17N 9W
SW NE NE 201108   (1,559 ) 

035248

FOGLE ET AL 2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 10
17N 9W 201109   68,291   

035305

FOGLE ET AL A 2 ALT EL PASO E&P COMPANY LP SHUT DOWN OR T&A LOUISIANA WEBSTER 4
17N 9W NW SE SW 201101   1,366   

032113

FORD #2-25 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A OKLAHOMA CUSTER
25-13N-17W 201102   17,227   

032915

FORD #3-25 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA CUSTER
25-13N-17W 201108   7,099   

033319

FORD #4-25 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA CUSTER
25-13N-17W 201108   26,618   

001647

FORT CHAFFE FEDERAL #1-20 XTO ENERGY INC. PRODUCING WELL ARKANSAS SEBASTIAN PART
SEC. 19 & 20-7N-31W 201108   (70 ) 

030915

FORT CHAFFE FEDERAL #2-19 XTO ENERGY INC. PRODUCING WELL ARKANSAS SEBASTIAN PART
SEC. 19 & 20-7N-31W 201108   (1,465 ) 

021816

FORT SILL UNIT 4-2 SEC 30 FOREST OIL CORPORATION PRODUCING WELL OKLAHOMA CADDO
30-5N-10W 201108   125,082   

033223

FOSTER #1 TORCH E & P PROCESSING PRODUCING WELL TEXAS RUSK F.C. BOOKER SVY,
A-148 201108   (1,449 ) 

003286

FOSTER #1-15 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 15-6N-20E
201109   514   

037826

FOSTER #1-22 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 22-22N-14W
201108   3,445   

032970

FOSTER #1-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
31-13N-16W 201108   802   

033224

FOSTER #2 TORCH E & P PROCESSING PRODUCING WELL TEXAS RUSK F.C. BOOKER SVY,
A-148 201108   (5,719 ) 

037454

FOSTER #2-15 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 15-06N-20E
201109   4,653   

008926

FOWLER #1-19 (SIDETRACK) SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA
BECKHAM 19-12N-21W 201109   40,577   

008774

FOWLER #2-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 19-12N-21W
201109   21,817   

031132

FOWLER #3-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 19-12N-21W
201109   85,858   

038942

FOWLER-THORNTON #6-19 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM
19-12N-21W 201108   783   

001707

FOX #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BLAINE 10-18N-10W 201109
  35   

006624

FOX #2-10 RED HAWK RESOURCES, INC. INACTIVE ORRI/RY OKLAHOMA ELLIS 10-18N-26W
200805   (30,070 ) 

007659

FOX, HENRY 1-31 LEASE QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA BLAINE
31-19N-10W 201108   38,322   

025194

FRANCES #1 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER E/2 SEC 19 & W/2 SEC
20,JMLS 201104   2,379   

042767

FRANCES #1-12H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
12-03S-01E 201108   5   

043114

FRANCES #2-12H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
12-03S-01E 201108   388   

034273

FRANCIS #10-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-1, H&GN SVY 201109   (919 ) 

005929

FRANCIS #2-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58 BLK M-1
H&GN 201109   85   

033262

FRANCIS #3-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58 BLK M-1
H&GN RR SVY 201109   (3,074 ) 

033435

FRANCIS #4-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-1, H&GN SVY 201109   (2,031 ) 

033623

FRANCIS #5-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-1, H&GN SVY 201109   (6,061 ) 

033635

FRANCIS #6-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-1, H&GN SVY 201109   (7,166 ) 

034160

FRANCIS #7-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-1, H&GN SVY 201109   (9,912 ) 

034161

FRANCIS #8-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-1, H&GN SVY 201109   (2,648 ) 

034272

FRANCIS #9-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-1, H&GN SVY 201109   (25,873 ) 

006659

FRANK-MORGAN #1-34 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA WASHITA
34-11N-19W 200805   (19,673 ) 

035354

FRANZ 1 9 SWEETWATER EXPLORATION SHUT DOWN OR T&A OKLAHOMA BEAVER 9-5N-21ECM
200503   14,003   

006218

FRASS #1-105 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB 105 BLK 10 HT&B
SURVEY 201109   1,886   

035280

FRAZIER, KENNON A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
24 18N 9W SE SE S2 201108   1,948   

025718

FREDA #1-11 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA GRADY 11-4N-5W
201108   1,930   

006116

FREDERICK A #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 27,
34-9N-22E 201109   5,686   

044187

FREEMAN #1-33 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 33-07N-11W 201108
  (1,659 ) 

036143

FRESCA #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
24-12N-24W 201109   40,450   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

037329

FRESCA #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
24-12N-24W 201109   (4 ) 

038589

FRESCA #3-24 (CHEROKEE) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 24-12N-24W 201109   91   

038860

FRIDDLE JESSE #1-3 HANNA OIL & GAS CO. PRODUCING WELL ARKANSAS LOGAN S/2 SEC
34-07N-27W & 201108   190   

004805

FROST #1-17 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 17-11N-13W
201108   70,309   

005448

FRY #1-19 SPESS OIL COMPANY PRODUCING WELL OKLAHOMA BEAVER 19-3N-24ECM 201108  
(7,977 ) 

007122

FRY-WHEATLEY #2-1042 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC
1042 BLK 43 H&TC RR CO SUR 201109   (1,293 ) 

037806

FUCHS #2-7 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
07-11N-24W 201109   1,622   

035265

FULLER 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 9
17N 9W W2 SW NW 201109   1,146   

035316

FULLER 2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 9 17N
9W SE SE NW 201109   9,218   

006442

FULTON #1-33 LAREDO PETROLEUM INC PRODUCING WELL OKLAHOMA CADDO 33-5N-9W 201108
  18,043   

033799

FURRH, EUNICE A 1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS PANOLA WILLIAM
ENGLISH SVY, A-194 201109   2,128   

001734

FURROW #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 22-7N-21E
201109   (2,021 ) 

033076

G.C. #1-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS 2-19N-21W
201108   (410 ) 

001735

GADEN #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WOODWARD 26-20N-17W
201108   (1,571 ) 

030315

GALLION 1 & 3 SEC.5 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
05-06N-17E 201108   1,126   

035154

GALLION 2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG 5 6N 17E
N2 S2 NW 201108   (3,654 ) 

035278

GALLION 5 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG 5 6N 17E
S2 N2 NE 201108   (15 ) 

030019

GARDNER #4-15 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A ALABAMA LAMAR 4-16S-16W
201011   925   

004888

GARLAND #2-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
32-10N-23E 201109   3,086   

005709

GARRETT #B1-6 NOBLE ENERGY INC ABANDONED WELL OKLAHOMA GRADY 6-8N-8W 199912  
10,164   

030107

GARRETT & CO. ‘C’ UNIT XTO ENERGY INC. PRODUCING WELL OKLAHOMA LATIMER 33-4N-18E
201108   237   

041213

GARRETT AND COMPANY #1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 02-03N-14E 201109   8,689   

030675

GATES #7-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 2-14N-22W
201108   (4,945 ) 

006670

GATZ #1-5 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA CANADIAN 5-11N-7W
200901   3,629   

042272

GENE #1-25 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 25-22N-14W
201108   12,871   

044336

GENEVA #1-21H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
21-11N-16W 201108   1,682   

006548

GEORGE #2-11 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK M-1 H&GN SURVEY 201108   25   

026000

GEORGE #6-20 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 20-10N-20W
201108   40   

006547

GEORGE (ARDELL) #1-1 CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL 17, BLK
M-1 H&GN SURVEY 201108   (10,431 ) 

001751

GEREN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 5-10N-27E
201109   (7,091 ) 

004989

GIBBS UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 19-21N-25W
201109   853   

040862

GIBSON #2-3H XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 03-03N-12E 201108
  6,424   

042931

GILMER #1-15 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 15-20N-11W
201108   (10,397 ) 

003437

GLADYS ROSE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
5-2N-14E 201109   (4,476 ) 

042102

GLADYS ROSE #1H-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
05-02N-14E 201109   474   

044803

GLASOE #3-19H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
18 & 19-161N-95W 201108   882   

035601

GLASS D #2-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N 9W
NW NE NW 201108   4,257   

035088

GLASS ESTATE 1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25 18N 9W
SW NE NE 201108   (60 ) 

035512

GLASS ESTATE 3 #2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 3 17N 9W SE SE SW 201109   4,776   

035941

GLASS ESTATE 3 #3 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 3-17N-9W 201109   255   

035306

GLASS ESTATE 3-1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
3 17N 9W NW SW SW 201109   16,040   

038056

GLASS ESTATE A #5 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
25-18N-09W 201108   2,352   

041981

GLASS ESTATE A #7-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
25-18N-09W 201108   2,015   

035120

GLASS ESTATE A-1-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25
18N 9W SE NW NE 201108   (3,990 ) 

035217

GLASS ESTATE A-2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25
18N 9W NW SE NW 201108   (2,192 ) 

035299

GLASS ESTATE A-3 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25 18N
9W SE SE NW 201108   5,005   

035527

GLASS ESTATE A-4 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25 18N
9W NW NW SE 201108   1,279   

035256

GLASS ESTATE C-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 33 18N
9W NE SE SW 201108   (181 ) 

035242

GLASS ESTATE D-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N
9W NE NE NW 201108   2,069   

034303

GLENN A #1 CREST RESOURCES, INC. PRODUCING WELL OKLAHOMA LATIMER 1-6N-18E 201108
  4,595   

006436

GLISAN AMOCO #1-12 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS HEMPHILL
12, BLK M-1 H&GN SURVEY 201108   (37,558 ) 

006250

GLISAN-STEEN #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 13, BLK M-1
H&GN SURVEY 201109   12,015   

021879

GOBER #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS ROBERTS SEC 140 BLK 42 H&TC
SURVEY 201109   1,441   

005668

GODDARD, CARL #4-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
2-3N-15E 201109   762   

004901

GODDARD, CARL UNIT #2-2 CHEVRON USA INC PRODUCING WELL OKLAHOMA PITTSBURG
2-3N-15E 201108   1,784   

005391

GODDARD,CARL #3-2 CHEVRON USA INC PRODUCING WELL OKLAHOMA PITTSBURG 2-3N-15E
201108   (7,846 ) 

011378

GODFREY 2-21 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BRYAN 21-6S-7E
201109   493   

001776

GOERING UNIT #2 J BREX COMPANY PRODUCING WELL OKLAHOMA HARPER 22-26N-24W 201108
  (4,038 ) 

040380

GOLDEN GAS UNIT #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK
THOMAS OBAR SVY A-26 201108   2,975   

040381

GOLDEN GAS UNIT #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK
THOMAS O’BAR SVY A-26 201108   4,220   

011380

GOLDIE 1-19 BG0 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
19-12N-15W 201108   14,609   

011382

GOLDIE 2-19 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 19-12N-15W
201108   3,181   

007110

GOOCH #2-984 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 984 BLK 43
H&TC RR CO SUR 201109   347   

033539

GOOD #1-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 25-8N-6W
201109   789   

033263

GOOD #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 24-8N-6W
201103   —     

006768

GOOD 1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 24-8N-6W 201103
  —     

001782

GOODIN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 32-3N-14E
201109   2,485   

036471

GOODWILL 3 #1-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 03-17N-09W 201109   (146 ) 

036507

GOODWILL 3 #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 03-17N-09W 201109   391   

004205

GORE #1-4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 4-16N-18W
201109   133,650   

011388

GORE HEIRS 1-12 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
12-16S-7E 201109   (3 ) 

008249

GOULD-FEDERAL #2-21 XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 21-22N-14W
201108   (28,643 ) 

040176

GRABER, J 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 07-24S-37W 201108  
10,134   

040150

GRABER, J 1-A NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 07-24S-37W 201108  
36,254   

040177

GRABER, M 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 18-24S-37W 201108  
4,884   

030021

GRACE #35-2 (CASING) LAND & NATURAL RESOURCES DEV ABANDONED WELL ALABAMA PICKENS
35-18S-15W 201011   —     

030022

GRACE #35-2T (LEWIS) GERMANY OIL COMPANY ABANDONED WELL ALABAMA PICKENS
35-18S-15W 200104   (865 ) 

021926

GRAY 1-22 APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS 22-2N-8W 201108  
2,162   

024008

GRAY 2-22 (BEGGS/BRISCOE) APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS
22-2N-8W 201108   9,837   

021927

GRAY 2-22 (HOXBAR) APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS 22-2N-8W
201108   (259 ) 

035324

GRAY ET AL 2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 3
17N 9W NE SE NW 201109   2,837   

035267

GRAY ET AL1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
3 17N 9W NW NW SW 201109   314   

031285

GRAY RA SUO-CA ANTRIUM-D2 XTO ENERGY INC. PRODUCING WELL LOUISIANA BOSSIER
35-22N-11W 201107   (3,460 ) 

006387

GRAY, DONALD #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
28-10N-12W 201109   7,092   

035074

GRAY, IRENE 1-D SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
9 17N 9W SE NE NW 201109   26,772   

033587

GREEN #4-1A APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 1-11N-20W 201108
  (124 ) 

008937

GREEN EST #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 29-10N-26W
201109   284   

006984

GREEN EST. 2 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 29-10N-26W 201108
  77,096   

039136

GREG #1-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
31-26N-17W 201108   (686 ) 

006179

GREGORY #1-29 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 29-12N-21W ALL
201108   551   

032267

GREGORY A G GU #1 EXXON-MOBIL OIL CORPORATION PRODUCING WELL TEXAS RUSK WM
FRISBY SVY, A-280 201108   3,183   

032268

GREGORY A G GU #2 EXXON-MOBIL OIL CORPORATION PRODUCING WELL TEXAS RUSK WM
FRISBY SVY, A-280 201108   (360 ) 

032343

GREGORY A G GU #3 EXXON-MOBIL OIL CORPORATION PRODUCING WELL TEXAS RUSK WM
FRISBY SVY, A-280 201108   (241 ) 

032342

GREGORY A G GU #4 EXXON-MOBIL OIL CORPORATION PRODUCING WELL TEXAS RUSK WM
FRISBY SVY, A-280 201108   (540 ) 

031462

GREGSTON, CARL 1 EXXON-MOBIL OIL CORPORATION PRODUCING WELL TEXAS GREGG S. L.
DAVIS SVY A-61 201108   2,446   

006675

GRIFFITTS-TURNBULL #1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
2-6N-10W 200704   7,386   

021938

GROFF 1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MARSHALL 2-8S-4E 201109
  16,721   

001814

GUENZEL #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
15-14N-26W 201108   (256,708 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

035219

GUICE A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 18 18N 8W SW
NE SE 201108   11   

007386

GULF MESA SAPPINGTON #2 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL G W
ARRINGTON 201108   5,546   

007387

GULF MESA SAPPINGTON #3 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL G W
ARRINGTON 201108   28,102   

007388

GULF MESA SAPPINGTON #4 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL G W
ARRINGTON 201108   (39,632 ) 

034570

GUTHRIE #2-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 34-11N-19W
201108   (169 ) 

037598

GUTHRIE #3-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 34-11N-19W
201108   (54 ) 

005768

GWARTNEY #23-4 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
23-14N-20W 201108   6,619   

011417

GWYN 1 MG SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LOGAN 22-15N-4W
201109   3,250   

012351

HAAS #2-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 35-10N-12W
201109   9,679   

044957

HAGER #1-16H APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 16-11N-20W
201108   901   

006833

HAGGARD #2-11 WYNN-CROSBY OPERATING LTD PRODUCING WELL OKLAHOMA CUSTER
11-13N-17W 201108   2,846   

006666

HAGGARD #4-20 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A OKLAHOMA WASHITA
20-10N-20W 200905   —     

038432

HAGGARD #7-20 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 20-10N-20W
201108   1,907   

006665

HAGGARD 3-20 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 20-10N-20W
201108   (117 ) 

021977

HAGGARD 5 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 20-10N-20W
201108   1,388   

025463

HALEY #2-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
31-11N-22W 201108   (766 ) 

025544

HALEY #3-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
31-11N-22W 201108   2,860   

026455

HALEY #4-31 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BECKHAM
31-11N-22W 201108   529   

008632

HALEY 1-31 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BECKHAM
31-11N-22W 201108   (43,839 ) 

030108

HALL #1-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-3N-13E 201108   301   

044558

HALL #1-19H XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 19-03N-13E 201108
  1,506   

001841

HALL D #1 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA PITTSBURG 19-3N-13E 201108
  8,963   

004710

HALL, KENNER #2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 19-12N-20W
201108   31,792   

006215

HAMAR #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 2-14N-14W
201108   279   

006560

HAMILTON #1-17 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA CADDO
17-10N-12W 201108   (238 ) 

032914

HAMILTON #2-17 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA CADDO
17-10N-12W 201108   72   

033320

HAMILTON #4-28 CRAWLEY PETROLEUM CORP. PRODUCING WELL OKLAHOMA WOODWARD
28-20N-21W 201108   1,844   

001850

HAMMOND #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 4-7N-23E
201109   130   

008265

HAMMOND #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 4-7N-23E
201109   5,202   

041706

HAMMOND #6-4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE
04-07N-23E 201109   6,558   

005536

HARDY #15-3 UNIT PETROLEUM COMPANY APO ONLY OKLAHOMA ELLIS 15-23N-25W 201108  
(1,977 ) 

007907

HARDY 1-15 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA ELLIS 15-23N-25W
201108   4,355   

005519

HARMS #2-25 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 25-12N-15W 201108  
(310 ) 

006262

HARRELL #1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 2-11N-20W
CSE 201109   44,103   

006440

HARRELL-MERZ #1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
11-11N-20W 201109   35   

004317

HARRINGTON #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
32-4N-14E 201109   5,360   

006684

HARRINGTON 1-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
35-12N-23W 201109   (43 ) 

030683

HARRIS #2 APACHE CORPORATION SHUT DOWN OR T&A TEXAS WHEELER SEC. 13, BLK OS2
201010   (11,478 ) 

031243

HARRIS #2-13 XTO ENERGY INC. PRODUCING WELL ARKANSAS JOHNSON 13-9N-25W 201108  
2,855   

001864

HARRIS I #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 24-4N-14E
201109   179,499   

030764

HARRIS I #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 24-4N-14E
201104   17,589   

006135

HARRIS UNIT #1 APACHE CORPORATION SHUT DOWN OR T&A TEXAS WHEELER 20 BLK A-7 H&GN
SURVEY 199905   (7,174 ) 

036434

HARRIS, MAMIE L #5-1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 05-17N-09W 201109   10,593   

003303

HARRISON #1-22 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
22-6N-19E 201108   (4,165 ) 

006414

HARRISON #2-16 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA WASHITA 16-10N-20W
201108   (9,066 ) 

005332

HARRISON #2-22 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
22-6N-19E 201108   (353 ) 

004921

HARRISON #2-30 KAISER-FRANCIS OIL COMPANY SHUT DOWN OR T&A OKLAHOMA MCCLAIN
30-5N-3W 201103   (3,884 ) 

038452

HARRISON #2-6 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
06-13N-24W 201108   9   

006685

HARRISON 1-13 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL 13 BLK Z-1
ACH&B&H&W SURVEY 201002   (3,280 ) 

030970

HART #1-30 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BECKHAM
30-11N-22W 200902   9,480   

025597

HART #1-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM 31-11N-22W
201108   133   

004924

HART #1-36 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 36-11N-13W
201108   (3,286 ) 

004925

HART #1-6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 06-10N-12W
201109   79,203   

031345

HART 4 (SANDY HOOK GU 21) MILAGRO EXPLORATION LLC PRODUCING WELL MISSISSIPPI
MARION 21-1N-14E 201108   (6,973 ) 

031346

HART, J W 2 MILAGRO EXPLORATION LLC SHUT DOWN OR T&A MISSISSIPPI MARION
28-1N-14E 200601   13,931   

011431

HARVEY 13-1 LINN OPERATING INC PRODUCING WELL OKLAHOMA ELLIS 13-23N-24W 201108  
86   

042011

HARVEY, ET AL 21 #1-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
21-18N-08W 201108   (838 ) 

006807

HATCHER 2-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 30-15N-17W
201109   37,654   

005170

HATTER FARMS #20-4 LINN ENERGY HOLDINGS LLC PRODUCING WELL OKLAHOMA LE FLORE
20-8N-24E 201108   (33,312 ) 

004462

HATTER FARMS #2-20 LINN ENERGY HOLDINGS LLC PRODUCING WELL OKLAHOMA LE FLORE
20-8N-24E 201108   (67,905 ) 

040288

HATTER FARMS #3-20 (BRAZIL) LINN ENERGY HOLDINGS LLC PRODUCING WELL OKLAHOMA LE
FLORE 20-08N-24E 201108   (119,614 ) 

044123

HATTER FARMS #3-20 (RED OAK) LINN ENERGY HOLDINGS LLC PRODUCING WELL OKLAHOMA LE
FLORE 20-08N-24E 201108   16,327   

007630

HAWK UNIT #1 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA HARPER
17-28N-24W 201104   12,120   

035304

HAYES A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 18 18N 8W SE
SW SW 201108   (31 ) 

011436

HAYS, TENNIE B. #1-5 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR
1-16S-16W 201105   5,124   

032269

HEARNE D M GU 1 #2 EXXON-MOBIL OIL CORPORATION PRODUCING WELL TEXAS RUSK JACOB
TAYLOR SVY, A-775 201108   3,733   

022079

HEARON 1-4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GARVIN 4-3N-3W
201109   22   

036604

HEATHER #1-5 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA BECKHAM
05-10N-25W 201108   (2 ) 

024041

HEDGECOCK # 3-12 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 12-12N-12W C
SE/4 201108   (345 ) 

025769

HEDGECOCK #4-12 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 12-12N-12W 201108
  134   

022080

HEDGECOCK 1 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 12-12N-12W 201108  
(866 ) 

040823

HEFLEY #10-37 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SEC 37
BLK M-1 H&GN SVY 201108   478   

040653

HEFLEY #12-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER
SECTION 36 BLK M-1 H&GN SVY 201108   254   

022086

HEFLEY #1-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SEC 36,
BLK M-1, H&GN SVY 201108   (5,600 ) 

022087

HEFLEY #1-37 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SEC 37,
BLK M-1, H&GN SVY 201108   11,181   

022088

HEFLEY #1-47 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER SEC 47 BLK M-1
H&GN SURVEY 201109   1,454   

026446

HEFLEY #2-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SEC 36
BLK M-1 H&GN SVY 201108   140   

025081

HEFLEY #2-37 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS WHEELER SEC.
37, BLK M-1, H&GN SVY 201108   7,281   

022090

HEFLEY #2-48A SAMSON LONE STAR, LLC ABANDONED WELL TEXAS WHEELER SEC 48 BLK M-1
H&GN SURVEY 200912   44   

006307

HEFLEY #3-32 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 32 BLK M-1
H&GN SURVEY 201109   12,027   

040659

HEFLEY #3-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SECTION
36, BLK M-1, H&GN SVY 201108   59   

040661

HEFLEY #4-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SECTION
36 BLK M-1 H&GN SVY 201108   70   

040665

HEFLEY #8-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SECTION
36 BLK M-1 H&GN SVY 201108   109   

032783

HEITNER #3-13 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
13-5N-19E 201108   5,210   

034502

HEITNER #4-13 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
13-05N-19E 201108   2,309   

034888

HENDERSON 1-9 EAGLE ROCK MID-CONTINENT OPERA PRODUCING WELL ARKANSAS LOGAN
9-8N-23W C E2 201108   (3,535 ) 

001907

HENDRICKS #1-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER 1-3S-1E
201108   (41 ) 

030728

HENDRICKS #1-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 10-6N-9W 201108
  339   

030913

HENDRICKS #1-15 (TAYLOR #15B) APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO
15-6N-9W 201108   1,315   

031130

HENDRICKS #2-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 10-6N-9W 201108
  2,254   

044929

HENDRY #1H PENN VIRGINIA OIL & GAS LP PRODUCING WELL TEXAS HARRISON WILLIAM
SMITH SVY, A-21 201108   (11,804 ) 

012506

HENDRY #2-8 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 8-38N-90W
201108   (259,835 ) 

038083

HENRICKS #3-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 10-06N-09W
201108   (751 ) 

003907

HENRY #1-32 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS SEBASTIAN
29,32-8N-32W 201109   181   

031245

HENSLEY #2-10 XTO ENERGY INC. PRODUCING WELL OKLAHOMA WOODWARD 10-23N-18W 201108
  (1,893 ) 

030337

HENSLEY 3-10 XTO ENERGY INC. PRODUCING WELL OKLAHOMA WOODWARD 10-23N-18W 201108
  4   

007195

HERIFORD #1-17 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 17-15N-20W
201108   73,074   

041296

HESTER #1-3 - CHESAPEAKE CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA
BECKHAM 03-10N-23W 201108   349   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

005182

HIGHLEY-DODSON #1-14 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER
MILLS 14-13N-22W 201108   1,839   

004019

HIGHTOWER #1-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
25-8N-21E 201109   79,038   

004567

HINKLE #1-28 LINN OPERATING INC PRODUCING WELL OKLAHOMA WASHITA 28-10N-20W
201108   4,478   

038003

HINKLE #3-28 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA
28-10N-20W 201108   1,342   

001935

HINKLE, WALTER CHEVRON USA INC PRODUCING WELL OKLAHOMA BLAINE 23-16N-11W 201108
  (43,416 ) 

003854

HINKLE, WALTER #2 CHEVRON USA INC SHUT DOWN OR T&A OKLAHOMA BLAINE 23-16N-11W
201108   (6,992 ) 

004242

HINKLE, WALTER #3 (IRA #1-23) CHEVRON USA INC PRODUCING WELL OKLAHOMA BLAINE
23-16N-11W 201108   34,030   

004318

HODGENS #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 16-3N-14E
201109   (39,146 ) 

005477

HODGES #1-4 MARLIN OIL CORPORATION PRODUCING WELL OKLAHOMA BEAVER 4-5N-24ECM
201108   (90 ) 

030922

HOFFMAN #1-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 34-11N-19W
201108   (2,317 ) 

033636

HOFFMAN #2-35 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 35-11N-19W
201108   150   

006425

HOGAN #3-17 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 17-12N-17W
201108   875   

001943

HOLLAND #3-1 HANNA OIL & GAS CO. PRODUCING WELL ARKANSAS LOGAN 3-6N-27W 201108  
(1,756 ) 

042041

HOLLEY A #3-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
26-18N-09W 201108   2,250   

035236

HOLLEY A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
26-18N-09W SE SW NE 201108   3,958   

035328

HOLLEY A-2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 26 18N 9W
NW NW NE 201108   3,752   

035331

HOLLEY B-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25 18N 9W NW
SW NW 201108   791   

039787

HOLT 19 #2 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS WHEELER SEC 19 BLK RE
R&E SVY 201105   3,313   

035258

HOLT ET AL 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 9
17N 9W NW NE SE 201109   1,112   

045485

HOLTE #1-32H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA WILLIAMS
05-159N-95W & 32-160N-95W 201108   (161 ) 

004156

HOLTON #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LE FLORE 32-8N-26E
201108   2,163   

035101

HOOD 24-1 WILDHORSE RESOURCES LLC SHUT DOWN OR T&A LOUISIANA LINCOLN 24 19N 5W
SE NW NE 200505   (2,122 ) 

011463

HOOPER 1-17 BG0 APACHE CORPORATION PRODUCING WELL OKLAHOMA COMANCHE 17-4N-10W
201108   60,342   

001952

HOPPER SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 21-3N-14E
201109   31,373   

001953

HOPPER #1-25 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
25-3N-14E 201108   (6,233 ) 

037484

HOPPER #2-21 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
21-03N-14E 201109   557   

003851

HOPPER #2-25 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
25-3N-14E 201108   (4,769 ) 

037993

HOPPER #3-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
25-03N-14E 201103   —     

004184

HORTON #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 28-13N-14W
201109   685   

004171

HORTON #2 (SPIRO) CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA HASKELL
5-7N-22E 201108   (2,893 ) 

012172

HOUSER 1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 11-7N-14E
201109   38,948   

007906

HOWARD GLEN #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
34-2N-26ECM 201109   (327 ) 

006847

HOWE #1 CRAWLEY PETROLEUM CORP. SHUT DOWN OR T&A TEXAS HEMPHILL SEC 1 BLK 1 G&M
SURVEY 201105   25   

007372

HOWELL #4-72 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL 72 BLK A-2
H&GN RR SURVEY 200812   1,149   

039640

HOWLING FISH #1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-13N-22W 201109   2,707   

033287

HOYT A UNIT #4 APACHE CORPORATION PRODUCING WELL OKLAHOMA DEWEY 27-18N-17W
201108   1,408   

006434

HUBBARD #1-A SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 13-10N-21W
201109   (29,127 ) 

039143

HUBBARD #2-13 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA BECKHAM
13-10N-21W 201109   17,397   

005764

HUBBART #1-19 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA CUSTER
19-14N-19W 201108   7   

022181

HUDSON #1-3 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SEC 3
BLK C SR COOPER SVY 201108   8,466   

004720

HUDSON UNIT WILDHORSE RESOURCES LLC PRODUCING WELL TEXAS PANOLA CARTHAGE FIELD
201108   (16,105 ) 

006550

HUFF #1 CIMAREX ENERGY CO. ORRI/RY TEXAS HEMPHILL 16 BLK M-1 H&GN SURVEY 201108
  1,225   

037468

HUFF #3-16 CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL SEC 16 BLK M-1 H&GN
RR SVY 201108   1,121   

037327

HUFF #4-16 CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL SEC 16 BLK M-1 H&GN
SVY 201108   1,082   

044534

HUFF 16 #5H CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL SEC 16 BLK M-1 H&GN
RR CO SVY 201108   920   

013587

HUFF RANCH 48-5 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC
48 BLK A-3 H&GN SVY 201108   255   

013588

HUFF RANCH 48-6 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC
48 BLK A-3 H&GN SVY 201108   241   

013589

HUFF RANCH 48-7 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC
48 BLK A-3 H&GN SVY 201108   220   

030990

HUGHES #1-28 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 28-14N-20W 201108
  (347 ) 

033744

HUGHES #2-28 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 28-14N-20W 201108
  683   

012814

HUGHES #5-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
29-14N-20W 201108   909   

012892

HUGHES #6-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
29-14N-20W 201108   905   

011478

HUGHES 2-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 29-14N-20W
201108   (16,133 ) 

040300

HUGHES FUEL 1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
35-07N-17E 201108   (1,379 ) 

011480

HUGUS 1-21 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
21-13N-22W 201109   3,653   

026742

HULS #4-24H MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 24-11N-19W
201108   5,182   

006551

HUMPHREYS #3 CREDO PETROLEUM CORP PRODUCING WELL TEXAS HEMPHILL 163, BLK 41 H&TC
SURVEY 201108   (1,499 ) 

025567

HUNNICUTT #20-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
20-13N-18W 201108   106   

006380

HUNT #1-22 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 22-12N-18W
201102   2,028   

045622

HUNTER 30-2H NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC 30
BLK A-3 H&GN SVY 201108   (72 ) 

007091

HUNTER R G #1 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 9, BLK A-4,
H&GN SVY 201108   69   

030548

HUNTER UNIT #3 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 10-22N-25W
201108   7,481   

006277

HUNTER-RYAN #1 APACHE CORPORATION APO ONLY OKLAHOMA BECKHAM 4-10N-22W 201104  
29,454   

011484

HUSSEY TW 1-10 HG&G SPRAGINS, ED S. PRODUCING WELL OKLAHOMA STEPHENS 10-2N-5W
201108   172   

035037

HUSTON #1-25 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
25-19N-12W 201108   (122 ) 

004005

IBISON #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 10-8N-27E
201109   4,087   

007669

IDEAL 1-23 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA BLAINE 23-19N-12W 201108  
(6 ) 

037097

IGNACIO 32-7 #16-1 [FC] SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 16-32N-7W 201109   30,563   

038915

IGNACIO 32-7 #16-2 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
16-32N-07W 201109   4,747   

037098

IGNACIO 32-7 #16-3 (FC) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 16-32N-7W 201109   4,510   

037100

IGNACIO 32-7 #21-1 [FC] SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 21-32N-7W 201109   875   

037102

IGNACIO 32-7 #22-1 [FC] SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 22-32N-7W 201109   13,029   

037103

IGNACIO 32-7 #23-1 (FC) ST SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 23-32N-7W 201109   6,058   

038916

IGNACIO 32-7 16-4 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
16-32N-07W NESE 201109   15,261   

037104

IGNACIO 32-7-21 #2 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
21-32N-7W 201109   27,811   

039817

IGNACIO 32-7-21 #3 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
21-32N-07W SWNE 201109   (1,269 ) 

039420

IGNACIO 32-7-22 #2 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
22-32N-07W SENW 201109   6,281   

037105

IGNACIO 32-7-22 #3 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
22-32N-7W 201109   7,536   

038997

IGNACIO 32-7-22 #4 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
22-32N-07W W/2 & W/2 E/2 201109   7,772   

037106

IGNACIO 32-7-23 #2 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
23-32N-7W 201109   10,477   

045027

IGNACIO 32-7-23 #4 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
23-32N-07W 201109   7,731   

040443

IGNACIO 32-7-23 #5 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
23-32N-07W 201109   11,295   

037109

IGNACIO 33-7 #29-2 [FC] SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 29-33N-7W 201109   33,804   

037110

IGNACIO 33-7 #29-3 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
29-33N-7W 201109   65,981   

039048

IGNACIO 33-7-29 #4 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
29-33N-07W 201109   2,452   

041054

IGNACIO 33-7-29 #5R SAMSON RESOURCES COMPANY SHUT DOWN OR T&A COLORADO LA PLATA
29-33N-07W SWNW 200810   10,267   

037117

IGNACIO 33-8 #21 [MV] SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
23-33N-8W 201109   25,050   

037118

IGNACIO 33-8 #7 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
23-33N-8W 201109   17,935   

034647

IMA SHAW #1-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS 2-19N-21W
201108   (811 ) 

006720

INA #1 LINN OPERATING INC PRODUCING WELL OKLAHOMA ROGER MILLS 25-12N-25W 201108
  (811 ) 

004061

INDIAN NATIONS #1-19 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA
PITTSBURG 19-3N-15E 201108   78,194   

001984

INDIAN NATIONS #1-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
29-3N-15E 201109   (41,743 ) 

004062

INDIAN NATIONS #1-30 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA
PITTSBURG 30-3N-15E 201108   29,255   

038147

INDIAN NATIONS #2-19 (SUB-WAP) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 19-03N-15E 201109   2   

037690

INDIAN NATIONS #2-19 (WAP) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 19-03N-15E 201109   140   

037871

INDIAN NATIONS #2-30 (EUNICE) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 30-03N-15E 201101   4   

041596

INDIAN NATIONS #2-30 (WOOD) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 30-03N-15E 201109   2   

005957

INEZ #2-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 9-9N-19W 201108
  (162 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

005099

INGLE #1-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 10-23N-25W 201108  
191,223   

032708

INGLE #2-10 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA ELLIS 10-23N-25W 201107
  (2,168 ) 

031229

INGLE #3-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 10-23N-25W 201108  
(10,369 ) 

025602

INLOW #2-11 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 11-12N-12W 201108  
(343 ) 

025815

INLOW #3-11 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 11-12N-12W 201108  
(301 ) 

025848

INLOW #4-11 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 11-12N-12W 201108  
884   

007874

INSELMAN 1-3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 3-16N-24W
201109   59,809   

008039

INSELMAN 1-4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 4-16N-24W
201109   118   

004441

INVESTORS ROYALTY #2-29 XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG
29-3N-12E 201108   (963 ) 

023890

IRA #4-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 9-9N-19W 201108
  (104 ) 

033345

IRENE #1-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 2-6N-9W 201108   200
  

001994

ISAACS #1-210 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 210 BLOCK C
G&MMBA SURVEY 201108   (6,339 ) 

001989

ISAACS #2-209 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 209 W43.93 ACR
SEC 210, 230 201108   39,829   

007098

ISAACS #2-210 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 210 BLK G&MMB&A
SURVEY 201108   1,826   

001996

ISAACS #2-214 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 214 BLOCK C
G&MMBA SURVEY 201108   10,531   

007207

ISAACS #3-208 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 208 BLK G&MMB&A
SURVEY 201108   7,497   

001993

ISAACS #3-209 (GRANITE WASH) CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC
209 BLOCK C G&M MB&A SVY 201108   58   

007146

ISAACS #3-210 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 210 BLK G&MMB&A
SURVEY 201108   6,098   

008398

ISAACS #3-211 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 211 BLK G&MMB&A
SURVEY 201108   430   

001990

ISAACS #4-209 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 209 W43.39 ACRES
201108   6,658   

007212

ISAACS #4-210 CHEVRON USA INC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 210 BLK
G&MMB&A SURVEY 200909   1,842   

032835

ISAACS #4-211 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 211, BLK C
201107   29,365   

007172

ISAACS #5-210 CHEVRON USA INC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 210 BLK
G&MMB&A SURVEY 200912   9,081   

003822

ISAACS #6-210 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 210, BLK C,G&MMB
& A SVY 201108   688   

036023

ISAACS #7-208 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 208 BLK C
G&M&MB&A SVY 201108   29,037   

003895

ISAACS #7-209 CHEVRON USA INC SHUT DOWN OR T&A TEXAS HEMPHILL BLOCK C G&MMBA
SURVEY 201010   2,705   

032758

ISAACS 208 #4 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 208, BLK C
201108   12,295   

034621

ISAACS 208 #6 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 208 BLK C G&M &
MB&A SVY 201108   (22,956 ) 

001997

ISAACS SIMPSON #1-208 CHEVRON USA INC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 208
BLOCK C G&MMBA SURVEY 201108   200   

001998

ISAACS SIMPSON #1-214 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 214
BLOCK C G&MMBA SURVEY 201108   (20,573 ) 

002001

ISAACS, J.C. #2-208 CHEVRON USA INC SHUT DOWN OR T&A TEXAS HEMPHILL BLOCK C
G&MMBA SURVEY 201010   3,600   

007141

ISAACS-SIMPSON #3-214 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 214 BLK
G&MMB&A SURVEY 201108   13,894   

003347

IVERSON #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 20-3N-15E
201109   31,031   

006462

IVESTER #1-57 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER 57, BLK A-7
H&GN SURVEY 201109   700   

024004

IVIE #1-23 APACHE CORPORATION ORRI/RY OKLAHOMA GRADY 23-7N-7W 201108   (39 ) 

030651

JACK #3-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 14-9N-21W
201109   16,877   

030693

JACK #4-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 14-9N-21W
201109   (2,275 ) 

036539

JACK #7-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 14-09N-21W
201109   (3,730 ) 

030910

JACKSON #1-14 LATIGO OIL & GAS INC SHUT DOWN OR T&A OKLAHOMA DEWEY 14-17N-14W
200707   (4,623 ) 

030909

JACKSON #2-14 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA DEWEY 14-17N-14W
201106   82,398   

031209

JACKSON-HENDRICKS #1-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO
10-6N-9W 201108   (414 ) 

004585

JACOB #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 34-17N-20W
201109   123,108   

025381

JANET FEDERAL #10-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
34-20N-93W 201109   368   

023979

JANET FEDERAL #32-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
34-20N-93W 201109   350   

025382

JANET FEDERAL #40-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
34-20N-93W 201109   3,461   

025704

JANET FEDERAL #5-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
34-20N-93W 201109   537   

025705

JANET FEDERAL #6-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
34-20N-93W 201109   2,497   

037904

JANET FEDERAL #7-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
34-20N-93W 201109   11,065   

025818

JANET FEDERAL #8-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
NWSW SEC 34-20N-93W 201109   (802 ) 

004137

JANICE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 8-6N-21E
201109   2,620   

032109

JANWAY #1-ALT (DAVIS SANDS) SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL
LOUISIANA LINCOLN W/2 SEC 5 & E/2 SEC 6-18N-2W 201109   6,786   

007078

JARVIS #1 SUNDOWN ENERGY, INC. APO ONLY TEXAS HEMPHILL SEC 203 BLK G&MMB&A
SURVEY 201102   4,605   

006326

JARVIS #1-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 10-10N-23W
201109   8,911   

033975

JARVIS #2-217 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 217, BLK
C, G&MMB&A SVY 201101   1   

007096

JARVIS #3-213 CHEVRON USA INC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 213 BLK
G&MMB&A SURVEY 201002   32,450   

007099

JARVIS UNIT B #1-136 SUNDOWN ENERGY, INC. PRODUCING WELL TEXAS HEMPHILL SEC 136
J CALK SURVEY 201108   (88,405 ) 

011502

JASON 1-21 BG0 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
21-13N-22W 201109   11,040   

044145

JAVORSKY 1-33H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
33-11N-16W 201108   1   

030079

JENELL #1-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 2-14N-22W
201108   (679 ) 

006953

JENNINGS #1-20 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 20-10N-12W
201109   2,134   

006459

JENNINGS #2-20 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 20-10N-12W
201109   50,195   

022268

JENSEN 1-9 NORTHPORT PRODUCTION CO. PRODUCING WELL OKLAHOMA GARVIN 9-3N-3W
201005   29,442   

030795

JERNIGAN #10 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS PANOLA A.T.
NICHOLSON SVY, A-518 201108   16,010   

030796

JERNIGAN #11 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS PANOLA J.M.
HILL SVY, A-295 201005   4,858   

033035

JERNIGAN #14 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS PANOLA A.T.
NICHOLSON SVY, A-518 201108   (13 ) 

005685

JERNIGAN #7 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS PANOLA JAMES
STOUT SURVEY A-604 201108   1,188   

005911

JERNIGAN #8 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS PANOLA JAMES
STOUT SURVEY A-604 201108   2,829   

008791

JERNIGAN #9 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS PANOLA JAMES
STOUT SURVEY A-604 201005   (45 ) 

033155

JERNIGAN M #12 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS PANOLA
JAMES STOUT SVY, A-604 201008   (1,150 ) 

004723

JERNIGAN, M. #4 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS PANOLA JAMES
STOUT SVY, A604 201108   —     

005226

JERNIGAN, M. #5 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS PANOLA J.
STOUT SVY A-604 201005   4,285   

044719

JEROL #1-27H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA WILLIAMS
SEC 27 & 34-159N-95W 201108   77   

037282

JERRAD #1-1 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 01-08N-17E
201108   2,080   

004267

JEWRELL #1 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA CUSTER
30-13N-14W 201108   50,296   

036591

JOANNE #1-4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
04-13N-24W 201109   8   

041333

JOHN ROSS GU 1 #5 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS NACOGDOCHES M DE
LOS SANTOS COY SVY A-21 201103   —     

006358

JOHNSON #1-14 SM ENERGY COMPANY SOLD OR LOST LEASE OKLAHOMA WASHITA 14-9N-19W
200006   (854 ) 

005712

JOHNSON #1-15A KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA
15-9N-19W 201108   (837 ) 

042759

JOHNSON #12-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-09N-19W
201108   2,505   

036606

JOHNSON #3-15 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA
15-09N-19W 201108   30   

040454

JOHNSON #9-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-09N-19W
201108   (110 ) 

030324

JOHNSON 1-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201108   26,335   

043724

JOHNSON 12-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201108   357   

006740

JOHNSON 1-22 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 22-12N-20W 201108
  1,412   

005713

JOHNSON, IRA #1-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA
10-9N-19W 201108   (1,977 ) 

004933

JOLLIFFE RANCH #1 CHAPARRAL ENERGY LLC SHUT DOWN OR T&A OKLAHOMA TEXAS
1-2N-18ECM 201105   253   

034625

JONES #1-26A UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 26-11N-13W
201108   2,021   

005426

JONES #1-28 TE-RAY ENERGY INC. PRODUCING WELL OKLAHOMA BLAINE 28-16N-13W 201108
  1,124   

034756

JONES #1-29 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
29-13N-22W 200708   983   

038687

JONES #14-2 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS HEMPHILL SEC 14
BLK Z-1 HOOPER&WADE SVY 201108   227   

031254

JONES #4-4 FOREST OIL CORPORATION SHUT DOWN OR T&A TEXAS HEMPHILL SEC 4, BLK 43,
H&TC RR SVY 200612   (11,517 ) 

030374

JONES 11 UNIT CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS HEMPHILL SEC
11-BLK Z-1 201108   (75,583 ) 

006733

JONES 3-35 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 35-12N-22W 201108
  999   

005750

JONES ESTATE #1-11 APACHE CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 11 BLK 1
G&M SURVEY 201108   (11,883 ) 

035244

JONES ET AL 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
BIENVILLE 22 18N 8W NE NE NE 201109   13,144   

004321

JONES MILLER #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
20-8N-19E 201109   5,530   

011508

JONES W UNIT#1-93 HB BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS LIPSCOMB
SEC 93 BLK 43 H&PS SVY 201108   (6,277 ) 

006554

JONES, LL #1-16 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 16, BLK Z-1
ACH&B/J.POINTVENT 201109   59,896   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

042059

JONES, W H ET AL 22 #1-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA
WEBSTER 22-18N-08W 201108   31   

006756

JONES-ALLISON 2-16 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC
16 BLK Z-1 J. POITEVANT 201108   (4,982 ) 

041290

JONI #7-5 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 05-13N-24W
201108   1,291   

036608

JOST #1-2 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA BEAVER 02-02N-21ECM 201108
  155   

012510

JOYCE #1-2 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W
201108   (13,578 ) 

004671

JOYCE #1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 5-10N-12W
201109   (6,719 ) 

031150

JUD LITTLE #1-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
1-3S-1E 201108   (26 ) 

012691

JUD LITTLE #2-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
1-3S-1E 201108   12   

012686

JUD LITTLE #2-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
6-3S-2E 201108   400   

012727

JUD LITTLE #3-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
6-3S-2E 201108   121   

012854

JUD LITTLE #4-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
6-3S-2E 201108   281   

011511

JUD LITTLE 1-6 (SYCAMORE) CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA
CARTER 6-3S-2E 201108   (75 ) 

011512

JUD LITTLE 1-6 (VIOLA) CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
6-3S-2E 201108   (456 ) 

013510

JUDITH #1-14 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD S/2 SEC
14-23N-17W 201108   620   

013575

JUDY #1-15H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
15-11N-18W 201108   1,106   

007449

JUDY B 1-5 SHERIDAN PRODUCTION CO LLC PRODUCING WELL OKLAHOMA BEAVER 5-5N-25ECM
201108   929   

005158

JUDYANN #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 28-8N-19E
201109   9,585   

004700

K. K. #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 11-13N-22W
201109   (12,899 ) 

004712

KAMAS #1-15 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 15-5N-25ECM
201109   4,264   

044100

KAMMIE 1-34 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 34-09N-18W
201108   33,731   

034681

KARDOKUS #10-3 WESTERN OIL & GAS DEV. CORP. PRODUCING WELL OKLAHOMA CADDO
10-10N-13W 201108   317   

036118

KARDOKUS #4-10 WESTERN OIL & GAS DEV. CORP. PRODUCING WELL OKLAHOMA CADDO
10-10N-13W 201108   646   

036577

KARDOKUS #5-10 WESTERN OIL & GAS DEV. CORP. PRODUCING WELL OKLAHOMA CADDO
10-10N-13W 201108   247   

034559

KARDOKUS A1-10 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO
10-10N-13W 201108   (160 ) 

037941

KASS #1A-5 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 05-13N-24W
201108   673   

002063

KATHRYN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 10-3N-14E
201109   8,917   

006988

KATIE #1-11 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 11-11N-15W 201108
  70,055   

006989

KATIE #1A-11 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 11-11N-15W
201108   1,275   

036586

KATIE #4-11 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 11-11N-15W 201108
  (68 ) 

037129

KATIE EILEEN 34-7-35 #2 [FC] MARALEX RESOURCES, INC. PRODUCING WELL COLORADO LA
PLATA 35-34N-7W 201108   12,620   

037130

KATIE EILEEN 34-7-35 #2A MARALEX RESOURCES, INC. PRODUCING WELL COLORADO LA
PLATA 35-34N-7W 201108   38,463   

038101

KATIE EILEEN 34-7-35 #3 MARALEX RESOURCES, INC. PRODUCING WELL COLORADO LA PLATA
35-34N-07W 201108   (20,908 ) 

039022

KATIE EILEEN 34-7-35 #4 MARALEX RESOURCES, INC. PRODUCING WELL COLORADO LA PLATA
35-34N-07W NESW 201108   16,220   

033343

KEATHLEY #1-5 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA BECKHAM
5-10N-25W 201108   (292 ) 

022326

KELL 1-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA GRADY 1-6N-7W 201108  
(36,077 ) 

022328

KELL 2-1     ORRI APACHE CORPORATION PRODUCING WELL OKLAHOMA GRADY 1-6N-7W
201108   427   

030025

KELLY #15-16 SOUTHERN BAY OPERATING LLC PRODUCING WELL ALABAMA PICKENS
15-18S-14W 201108   29,019   

036546

KENNER #1-25 LINN OPERATING INC PRODUCING WELL OKLAHOMA ROGER MILLS 25-12N-24W
201108   537   

030906

KENNER #19-3 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 19-12N-20W 201108
  (9 ) 

033348

KENNER #2-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
30-12N-23W 201109   39,005   

034669

KENNER #3H-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
30-12N-23W 201109   1,217   

032897

KENNER #4-19 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 19-12N-20W 201108
  (14 ) 

037393

KENNER 8 #1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
08-17N-09W 201109   1,379   

037396

KENNER 8 #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
08-17N-09W 201109   10,144   

037639

KENNER 8 #3 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
08-17N-09W 201109   18,780   

037908

KENNER 8 #4 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
08-17N-09W 201109   289   

036770

KENNER-HALL #1-19 SIDETRACK APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER
19-12N-20W 201108   (2,950 ) 

035272

KENNON A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24 18N 9W
NE SE NW 201108   789   

002079

KENT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 15-5N-17E
201109   9   

005204

KENT, ARLOS #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
28-12N-21W 201109   3,423   

008759

KENT, ARLOS #2-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
28-12N-21W 201109   916   

004788

KEPHART #1-18 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 18-12N-20W
201108   (15,438 ) 

006315

KEPHART #1-20 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA CUSTER
20-12N-20W 201108   23,458   

033026

KEPHART #5-20 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA CUSTER
20-12N-20W 201108   5,459   

038939

KEPHART #7-20 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 20-12N-20W
201108   (167 ) 

006785

KEPHART 1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 11-11N-20W
201109   250   

006723

KEPHART 2-20 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA CUSTER
20-12N-20W 201108   (616 ) 

006890

KERN A-1 OXY USA, INC. PRODUCING WELL OKLAHOMA TEXAS 15-6N-12ECM 201108   32,761
  

002081

KERNS #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 36-2N-20ECM
201109   1,981   

006399

KERR #1-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 19-12N-14W
201109   20,978   

006537

KERR #2-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 19-12N-14W
201109   36,897   

044383

KIEFER BIA 1-4 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA CADDO 04-06N-11W
201108   1,256   

006406

KIKER-AMOCO #1-6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 6, BLK M-1,
H&GN SURVEY 201109   2,780   

006926

KIKER-AMOCO #2-6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 6 BLK M-1
H&GN SURVEY 201109   (2,000 ) 

033729

KILHOFFER #1-34 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA WASHITA 34-11N-19W
201108   98   

003282

KILPATRICK #1-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
29-6N-19E 201109   58,798   

005091

KILPATRICK #2-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
29-6N-19E 201109   908   

011523

KINCAID #1 BG0 WARD PETROLEUM CORP SHUT DOWN OR T&A OKLAHOMA CUSTER 22-15N-17W
201006   5,655   

006173

KING #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 9-13N-26W
ALL 201109   (412 ) 

030641

KING, J. PAUL #1 HANNA OIL & GAS CO. PRODUCING WELL ARKANSAS FRANKLIN 20-8N-28W
201108   (3,551 ) 

034399

KINNEY UNIT #2 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 18-13N-99W
201108   30,175   

034400

KINNEY UNIT #5 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 12-13N-100W
201108   60,924   

034395

KINNEY UNIT 3 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 19-13N-99W
200208   8,624   

034421

KINNEY-PIONEER UNIT #3 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER
18-13N-99W 201108   55,678   

034422

KINNEY-PIONEER UNIT #4 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER
12-13N-100W 201108   36,546   

006445

KINNEY-WARREN #3-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM
10-10N-22W 201108   (66,845 ) 

002097

KINNIKIN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 26-3N-14E
201109   13,967   

003896

KINSEY, ODIS UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE
27-8N-24E 201109   (6,042 ) 

030375

KIRK GAS UNIT # 2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HUTCHINSON SEC 75
BLK R, GB &CN G RR 201109   3,615   

031372

KIRTLEY 1 CHAPARRAL ENERGY LLC SHUT DOWN OR T&A OKLAHOMA BECKHAM 19-10N-24W
200503   (494 ) 

031065

KJEER #1-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER 1-3S-1E
201108   412   

034282

KLOPFENSTEIN 26 #1 EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
26-12N-24W 201108   (1,988 ) 

033648

KNIGHT #2-19 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
19-11N-22W 201108   (82 ) 

032380

KNIGHT-STRONG #2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS PANOLA GEORGE
GILLASPY SVY, A-222 201109   3,281   

002122

KRAFT #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 93, BLK 10 H&TB
SURVEY 201109   1,897   

003990

KRAFT #2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 93, BLK 10 H&TB
SVY 201109   78   

040178

KRIETE 1-2 NOBLE ENERGY INC SHUT DOWN OR T&A KANSAS KEARNY 35-24S-35W 201001  
30,152   

006181

KRITTENBRINK #1 JEC OPERATING, LLC APO ONLY OKLAHOMA CANADIAN 30-14N-9W ALL
201011   3,338   

040181

KROPP 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 08-24S-37W 201108  
9,154   

022388

KUSCH GU 1 (P.L.) SAMSON LONE STAR, LLC PRODUCING WELL TEXAS GRAYSON HIRAM W
BAILEY A-107 201109   9,660   

036429

LA METHODIST ORPHANAGE #3-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL
LOUISIANA WEBSTER 02-17N-09W 201109   (2,165 ) 

043560

LA MINERALS 1-1 INDIGO MINERALS LLC PRODUCING WELL LOUISIANA JACKSON 01-15N-04W
201108   3,294   

011546

LACKEY #3 HB SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HANSFORD SEC 143, BLK
45, H&TC SUR 201109   1,523   

002148

LAKE EUFALA B #1 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA HASKELL
10-9N-18E 201108   (12,678 ) 

007976

LAMB #1-10 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LATIMER 10-4N-20E
201108   (3,463 ) 

038695

LAMB #12-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 02-14N-22W
201108   4,080   

030805

LAMBERT #2-18 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 18-10N-20W
201108   5,505   

006663

LAMBERT 1-18 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 18-10N-20W
201108   (275 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

007097

LANCASTER #1-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER SEC 58 BLK
A-4 H&GN SURVEY 201108   31,618   

037811

LANCASTER #2-27 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER
MILLS 27-12N-25W 201108   747   

034889

LANCASTER 1-10 EAGLE ROCK MID-CONTINENT OPERA PRODUCING WELL ARKANSAS LOGAN
10-8N-23W C NW 201108   (84,831 ) 

006368

LARRY #1-33 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 33-12N-14W 201108
  3,300   

002157

LAUGHBAUM #1 LINN OPERATING INC PRODUCING WELL OKLAHOMA MAJOR 16-22N-14W 201108
  (948 ) 

006392

LAURENCE #1-5 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 5-13N-21W
201108   (893 ) 

030285

LAVERTY #1-12 BTA OIL PRODUCERS PRODUCING WELL OKLAHOMA CADDO SEC 12-6N-9W
201108   (187 ) 

007652

LAVERTY ALBERT #2 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA BEAVER
29-4N-28ECM 201108   (468 ) 

007435

LAVERTY ALBERT UNIT 1 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA BEAVER
29-4N-28ECM 201108   (150 ) 

013002

LAWLES #1-21 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO 21-11N-13W
201108   (2,010 ) 

004648

LAWLESS #1 XTO ENERGY INC. SHUT DOWN OR T&A TEXAS PANOLA MATTHEWS & MYRICK SVY
201105   (14,887 ) 

004649

LAWLESS #5 XTO ENERGY INC. PRODUCING WELL TEXAS PANOLA MATTHEWS & MYRICK SVY
201108   27,727   

033005

LAWLESS GU #12 XTO ENERGY INC. PRODUCING WELL TEXAS PANOLA J.E. MYRICK SVY,
A-444 201108   1,560   

033264

LAWLESS GU #13 XTO ENERGY INC. PRODUCING WELL TEXAS PANOLA P.M. MAY SVY, A-478
201108   1,252   

033551

LAWLESS GU #14 XTO ENERGY INC. PRODUCING WELL TEXAS PANOLA J.E. MYRICK SVY,
A-444 201108   2,171   

040143

LAYMAN 4-2 NOBLE ENERGY INC PRODUCING WELL KANSAS FINNEY 36-24S-34W 201108  
15,712   

013171

LEACH #4-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
22-14N-23W 201109   18,180   

011560

LEACH 1-22 BG1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
22-14N-23W 201109   27,857   

011561

LEACH 2-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
22-14N-23W 201109   2   

011562

LEACH 3-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
22-14N-23W 201109   26   

042894

LECK #1-17H DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA CANADIAN
17-13N-09W 201108   (1,076 ) 

025408

LEDBETTER, RUTH #2 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER SEC 21, BLK L,
JM LINDSAY SVY 201108   1,425   

040182

LEE 7-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 33-25S-36W 201108   38,740
  

037497

LEE #4-5 CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS HEMPHILL SEC 5 BLK M-1
H&GN SVY 201108   12,810   

038825

LEE #5-5 CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS HEMPHILL SEC 5 BLK M-1
H&GN SVY 201108   7,598   

040183

LEE 12-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 10-26S-36W 201108  
30,542   

040184

LEE 24-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 09-26S-36W 201108  
15,669   

040185

LEE 26-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 04-26S-36W 201108  
94,949   

030171

LEE ENGLISH #1 SAMSON CONTOUR ENERGY E&P, LLC SHUT DOWN OR T&A LOUISIANA BOSSIER
SEC 33, T22N-R12W 201008   847   

033502

LEE, C.W. #1 LONG TRUSTS PRODUCING WELL TEXAS RUSK HENRY WELLS SVY, A-953 201108
  7,442   

003444

LEFLORE #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LE FLORE
28-10N-27E 201108   2,861   

035276

LEGLER 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA BIENVILLE 24
18N 8W SE SE NW 201109   (4,977 ) 

011564

LELAND 1-35 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
35-14N-25W & 2-13N-25W 201108   (155 ) 

031202

LEMASTERS #1-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 9-9N-19W
201108   (7,771 ) 

022512

LEO #1 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA BLAINE 12-18N-11W 201108  
(4,485 ) 

030726

LEONARD #3-23 (RECOMPLETION) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
CUSTER 23-13N-15W 201109   36,454   

030777

LEONARD #4-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 23-13N-15W
201109   40,933   

002175

LEONARD UNIT #2-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER
23-13N-15W 201109   94,103   

003850

LERBLANCE, W.P. #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
36-5N-17E 201108   172,702   

002176

LESTER #1 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 9-13N-24W
201108   (5,662 ) 

012725

LESTER #5-32 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 32-39N-90W
201108   2,585   

002177

LESTER A #2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
3-13N-24W 201108   (1,954 ) 

008146

LESTER B #1-9 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 9-13N-24W
201108   26,541   

004456

LESTER C #1-9 CIMAREX ENERGY CO. SHUT DOWN OR T&A OKLAHOMA ROGER MILLS 9-13N-24W
201104   (9,517 ) 

038720

LESTER FAMILY #1-9 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS
09-13N-24W 201108   69   

036064

LEUCITE HILLS UNIT #4 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER
28-22N-103W 201108   410   

034402

LEUCITE UNIT #1 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 29-22N-103W
201108   (17,689 ) 

034403

LEUCITE UNIT #2 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 28-22N-103W
200911   (2,858 ) 

022514

LEVERTON 1-13 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 13-10N-19W
201108   (34,121 ) 

008818

LEWIS #4 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER 4-6N-22E
201108   (6,148 ) 

008835

LEWIS #5 (FORMERLY MAXEY #1) BP AMERICA PRODUCTION COMPANY PRODUCING WELL
OKLAHOMA LATIMER 4-6N-22E 201108   506   

030611

LEWIS #6 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER 4-6N-22E
201108   2,355   

002182

LEWIS GAS UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER
15-28N-26W 201101   —     

042924

LEWIS UNIT #10 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
04-06N-22E 201108   (594 ) 

032925

LEWIS UNIT #7 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
4-6N-22E 201108   (1,908 ) 

030802

LIBBY #17-4 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA CUSTER 17-12N-20W
201004   (18,196 ) 

008284

LIBBY #3-28 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA ROGER MILLS
28-14N-26W 201108   888   

004874

LIBBY-HOOVER #1-17 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 17-12N-20W
201108   (378 ) 

007085

LINDLEY J B #2 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL 000
ABS1166 JC STUDER SURVEY 201108   (3,385 ) 

011646

LINE #1-7 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 7-38N-89W
200901   (177 ) 

008313

LINVILLE #2-32 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 32-13N-21W
201108   57   

036438

LINVILLE #3-32 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
32-13N-21W 201108   2,820   

002189

LIPPENCOTT, PAULINE #1-A SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 4-13N-24W 201109   (15,163 ) 

022532

LISTER #1 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER BLK 2 BBB&C SVY 201108  
1,716   

036920

LITE BROWN #1-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
14-14N-23W 201109   173   

006192

LITTAUER #1 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 17-10N-26W ALL
201104   381   

003350

LITTLE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 33-3N-14E
201109   752   

022542

LOCKHART CURTIS 9-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
9-13N-17W 201108   (643 ) 

023877

LOCKHART, CURTIS # 9-4 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
9-13N-17W 201108   290   

002197

LOFTIS #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 23-5N-12E
201109   805   

030958

LOFTISS-BROACH #3 SM ENERGY COMPANY SHUT DOWN OR T&A OKLAHOMA WASHITA 4-9N-19W
201108   (4 ) 

041874

LOHBERGER #25-7 LINN OPERATING INC PRODUCING WELL TEXAS WHEELER SEC 25 BLK M1
H&GN SVY 201108   (938 ) 

033346

LOIS #4-30 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 30-13N-22W
201108   (136 ) 

011572

LONG BUTTE #1 MONTEX DRILLING COMPANY SHUT DOWN OR T&A WYOMING FREMONT
32-39N-91W 201108   (15,438 ) 

011573

LONG BUTTE #10 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-91W
201108   7,889   

011575

LONG BUTTE #3 MONTEX DRILLING COMPANY SHUT DOWN OR T&A WYOMING FREMONT
33-39N-91W 201108   12,631   

011576

LONG BUTTE #5 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT 36-39N-92W
201108   (5,006 ) 

011577

LONG BUTTE #7 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-91W
201108   (756 ) 

011581

LONG BUTTE 30-1X MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT
30-39N-91W 201108   957   

011582

LONG BUTTE 31-3 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT
31-39N-91W 201108   4,872   

011578

LONG BUTTE UNIT #4 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT
3-38N-91W 201108   18,308   

011579

LONG BUTTE UNIT 31-2 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT
31-39N-91W 201108   9,274   

011580

LONG BUTTE UNIT 6-2 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT
6-38N-91W 201108   146   

007165

LONG EVERITT GAS UNIT #1 PRINCESS THREE CORP PRODUCING WELL OKLAHOMA BECKHAM
5-10N-22W 201108   (10,442 ) 

030860

LONG, EVERITT #5-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
5-10N-22W 201109   13,582   

012938

LORENA #7-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 9-14N-23W
201108   508   

013288

LORENA #8-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
09-14N-23W 201108   3,354   

011585

LORENA 1-9 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
9-14N-23W 200504   8,913   

022552

LORENZ 1-7 DUNCAN OIL PROPERTIES, INC. PRODUCING WELL OKLAHOMA WASHITA 7-9N-19W
201105   30,740   

006067

LORETTA #1-17 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA CANADIAN 17-13N-9W
201108   182   

035052

LOUISIANA METH ORPH 1-D SAMSON CONTOUR ENERGY E&P, LLC SHUT DOWN OR T&A
LOUISIANA WEBSTER 02-17N-09W 201104   5,447   

034439

LOULA #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 28-11N-11W
201109   5,283   

034204

LOULA UNIT #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 28-11N-11W
201109   1,146   

025748

LULU #1-22 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA STEPHENS NW/4 SEC
22-2N-8W 201108   2,499   

004048

LUNDY #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-9N-21W
201104   —     

012590

LUNDY #3-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-9N-21W
201109   167   

008148

LUNDY 1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-9N-21W
201104   —     

006717

LUTHER, J. 1-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
14-12N-23W 201109   891   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

011593

LYBYER 2-8 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 8-38N-89W
201108   1,109   

033023

LYNN #1-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 11-6N-9W 201108  
187   

005422

LYNN MARIE #1-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS
31-2N-5W 201109   4,809   

039465

LYNX #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 24-08N-06W
201103   (1 ) 

039612

LYNX #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 24-08N-06W
201109   (74 ) 

002235

M & R RANCH SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL 2-1N-9E 201109
  760   

034841

M & R RANCH #2-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL SE/4
2-1N-9E 201103   —     

007102

M S C #1 RAMSEY PROPERTY MANAGEMENT,INC PRODUCING WELL TEXAS ROBERTS SEC 188 BLK
42 H&TC RR CO SUR 201108   764   

003446

MACKEY #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 34-3N-14E
201109   36,218   

006023

MACKEY #1-9 WHITING OIL & GAS CORPORATION PRODUCING WELL OKLAHOMA WOODWARD
9-22N-21W 201104   43,956   

036010

MADDEN #2-36 XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 36-7N-13E 201108
  25   

043720

MADDEN #6-36H XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 36-07N-13E
201108   22,859   

039179

MADDEN 12 #1 NADEL & GUSSMAN-JETTA OPER CO PRODUCING WELL LOUISIANA LINCOLN
12-17N-04W 201108   4,135   

038562

MAHOTA 26 #1 EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ROGER MILLS 26-12N-24W
201004   —     

005701

MAINON #1-23 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
23-12N-16W 201108   1,014   

002252

MAJOR ROYALTY #1-26 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA LATIMER
26-6N-22E 201108   (1,962 ) 

044733

MAJORS #1-1H CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CANADIAN 01-11N-10W
201108   651   

034765

MALLISON, DIXIE #1-9 CHAPARRAL ENERGY LLC PRODUCING WELL OKLAHOMA CUSTER
9-12N-15W 201108   3,543   

034201

MALSON #5-4 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 5-12N-20W
201108   1,675   

039987

MAN O WAR #1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
30-14N-23W 201109   385   

011600

MANARY A-1 ST SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA TEXAS 31-6N-10ECM
201101   —     

007432

MAPHET,DOLORES UNIT 1 JEBITO FARM LLC PRODUCING WELL OKLAHOMA BEAVER 20-5N-27ECM
201108   (284 ) 

011602

MARGARET 1-6 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 6-38N-90W
200811   (5,534 ) 

042768

MARIE #1-25 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 25-22N-14W
201108   (3,688 ) 

034555

MARIK #1-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 34-11N-19W 201108
  (13 ) 

005199

MARSHALL #1-18 LINN OPERATING INC PRODUCING WELL OKLAHOMA ROGER MILLS 18-12N-21W
201108   3   

006778

MARSHALL LAKE 1-31A JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA ROGER
MILLS 31-12N-23W 201108   (1,921 ) 

030740

MARTENS #2-18 (CHESTER) XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 18-21N-13W
201108   (551 ) 

030647

MARTENS #2-18 (INOLA/MAN/MISS) XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR
18-21N-13W 201108   311   

007872

MARTENS UNIT XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 18-21N-13W 201108  
55   

022582

MARTIN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BLAINE 12-18N-11W
201109   (69 ) 

008009

MARTIN #1-34 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA MAJOR 34-20N-11W 201108
  3,966   

006153

MARTIN #1-9 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 9-16N-20W
201109   1,564   

006371

MARTIN #2-9 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 9-16N-20W
201109   27,894   

008705

MARTIN, J.B. #4-809 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS LIPSCOMB
SEC 809 BLK 43 H&TC SURVEY 201108   1,558   

041042

MARY #4-4 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 04-09N-19W
201108   7,305   

011623

MARY-FEDERAL 5-3 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W
201108   (49,553 ) 

005993

MASON #3A ENERVEST OPERATING LLC PRODUCING WELL OKLAHOMA HASKELL 18-7N-20E E/2
SE/4 201108   (1,420 ) 

032967

MASON 6-18 MEADE ENERGY CORPORATION PRODUCING WELL OKLAHOMA HASKELL 18-7N-20E
201108   (781 ) 

035488

MASON, DON B-2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA BIENVILLE
24 18N 8W SW SW NW 201109   8,241   

040186

MASONIC HOME 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 01-26S-36W 201108
  9,921   

040187

MASONIC HOME 2-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 06-26S-35W 201108
  1,837   

040188

MASONIC HOME 5-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 34-25S-36W 201108
  12,759   

040189

MASONIC HOME 6-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 02-26S-36W 201108
  6,499   

040190

MASONIC HOME 9-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 06-26S-35W 201108
  12,483   

002265

MATHERS #1-27 MALOUF SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 27-15N-26W 201109   110,929   

039932

MATHEWS #2-17 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA HASKELL
17-07N-20E 201108   (83 ) 

004721

MATTIE-JERNIGAN G. U. #2 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS
PANOLA JAMES STOUT SVY, A604 201108   (21,843 ) 

038686

MATUSZAK #1-23 SOUTHWESTERN ENERGY PROD CO. PRODUCING WELL OKLAHOMA LATIMER
23-06N-18E 201108   4,718   

045747

MAX 27 #3H EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ELLIS 27-19N-25W 201108  
79   

004540

MAXWELL #1-23 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER SEC 23 BLK M-1
H&GN SVY 201109   24,314   

038310

MAYCOCK M 34-34-5075WA WILLIAMS PRODUCTION RMT COMPAN PRODUCING WELL WYOMING
CAMPBELL SW/4 SE/4 SEC 34-50N-75W 201108   (1,050 ) 

042043

MAYCOCK M 41-28-5075GW WILLIAMS PRODUCTION RMT COMPAN PRODUCING WELL WYOMING
CAMPBELL 28-50N-75W (RESVY LOTS 1&2) 201108   (2,024 ) 

030026

MAYERS, F. #29-5 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR
29-16S-15W (N/2) 201109   89,716   

003922

MAYFIELD, J.W. #1 (ALG) DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL LOUISIANA
LINCOLN 31-19N-2W 201108   24   

005368

MCALESTER #1-12 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
12-6N-13E 201109   5,007   

040285

MCBEE 2-30 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LE FLORE 30-08N-24E
201108   (21,793 ) 

004324

MCBEE JESSIE #1-29 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LE FLORE
29-8N-24E 201108   (1,333 ) 

005203

MCCLAIN #1-23 NOBLE ENERGY INC ABANDONED WELL OKLAHOMA CADDO 23-10N-12W 200105  
(453 ) 

002302

MCCLAIN UNIT #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA LE FLORE
17-9N-26E 201108   (2,491 ) 

003987

MCCLELLAN #21-2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 21-15N-23W 201108   16,704   

005620

MCCLELLAN #21-3 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 21-15N-23W 201108   5,779   

008715

MCCLELLAN #21-4 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 21-15N-23W 201108   10,924   

008441

MCCLELLAN 11-2 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
11-15N-23W 200609   409   

033065

MCCLUNG #2-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
10-3N-12E 201109   1,779   

033338

MCCLUNG #3-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
10-3N-12E 201109   4,974   

043738

MCCLUNG #4H-10 SEDNA ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 10-03N-12E
201108   16,605   

002282

MCCLUNG A SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 10-3N-12E
201109   22,517   

008882

MCCLURE #1-7 CIMAREX ENERGY CO. SHUT DOWN OR T&A OKLAHOMA GRADY 7-8N-8W 201011  
(12,163 ) 

002285

MCCOLGIN #1 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
21-13N-24W 200702   14,765   

037881

MCCOLGIN #1A-21 (ST) SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER
MILLS 21-13N-24W 201012   31   

006303

MCCOY #2-17 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
17-14N-26W 201109   498   

043102

MCCOY 27-6 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC 27
CAMP CTY SCHOOL LD SVY 201108   (54 ) 

012864

MCCOY C #2-34 CORDILLERA ENERGY PARTNERS III PRODUCING WELL TEXAS ROBERTS SW/4
SEC 34, BLK M-2, H&GN SVY 201108   1,559   

004819

MCCRARY #32-A CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
32-16N-13W 201107   29,222   

040191

MCDOWELL 1-2X NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 16-24S-36W 201108  
19,847   

003335

MCENTIRE A #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
6-2N-14E 201109   (9,614 ) 

004041

MCENTIRE B #1 (CROMWELL) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 6-2N-14E 201109   695   

003891

MCENTIRE B #1 (WAPANUCKA) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 6-2N-14E 201109   18,500   

033522

MCGHEE #7-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-9N-19W
201108   (254 ) 

022647

MCGLOTHLIN 1-8 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
8-13N-25W 201108   25,788   

038553

MCKEE #5-1 XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 01-20N-14W 201108   (18
) 

007871

MCKEE 1-1 XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 1-20N-14W 201108   1,974
  

040192

MCKEY 1-2 NOBLE ENERGY INC SHUT DOWN OR T&A KANSAS KEARNY 34-24S-35W 201101  
15,845   

033643

MCKINNEY #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL 1-1N-9E 201103
  —     

002299

MCKINNEY UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL 1-1N-9E
201105   —     

035622

MCKINNEY, W.E. 5 #1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 5-17N-9W 201109   (910 ) 

036112

MCKINNEY, W.E. 5 #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 5-17N-9W 201109   1,666   

037330

MCKINNEY, W.E. 5 #3 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 05-17N-09W 201109   8,899   

004422

MCMONIGLE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 22-8N-21E
201109   47,811   

006542

MCMORDIE #1-8 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 8, B&B SURVEY
201109   (30 ) 

006543

MCMORDIE #2-8 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 8 B&B
SURVEY 201007   65,417   

011641

MCNALLY #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 15-8N-15E
201109   11,065   

012786

MCNALLY #3-15 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
15-8N-15E 201109   13,653   

011642

MCNALLY 2-15 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
15-8N-15E 201109   198   

008143

MCNEIL 13-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 13-14N-14W
201108   (5,921 ) 

022664

MCNEIL 13-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 13-14N-14W
201108   (5,205 ) 

022666

MCNEILL 2-14 SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA CUSTER 14-14N-14W
200306   (9,906 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

022667

MCNEILL 4-14 SAMSON RESOURCES COMPANY ABANDONED WELL CUSTER OKLAHOMA 14-14N-14W
200705   (640 ) 

002309

MCQUIDDY SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 4 BLOCK 1 G&M
SURVEY 201109   (158,648 ) 

031183

MCQUIDDY #2-4 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 4, BLK 1,
G&M SVY 201109   (15,272 ) 

033056

MCQUIDDY #4-4 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 4, BLK 1,
G&M SVY 201109   (13,413 ) 

038362

MCVEY #1-1 LAREDO PETROLEUM INC PRODUCING WELL OKLAHOMA CADDO 01-07N-09W 201108
  5,947   

039274

MCVEY #1-36 LAREDO PETROLEUM INC PRODUCING WELL OKLAHOMA CADDO 36-08N-09W 201108
  5,787   

004674

MCVEY UNIT #2 XTO ENERGY INC. PRODUCING WELL ARKANSAS CRAWFORD 12-9N-30W 201108
  208   

042379

MCWILLIAMS #4H-23 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA
PITTSBURG 23-05N-12E 201108   896   

042475

MCWILLIAMS #5H-23 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA
PITTSBURG 23-05N-12E 201108   1,016   

012488

MDU #1 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 2-38N-90W 201108
  73,392   

012495

MDU #10 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 11-38N-90W 201108
  27,648   

012936

MDU #101 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201108
  2,036   

013142

MDU #10-27 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 SW/4 SEC
27-39N-90W 201108   640   

013198

MDU #10-35C CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SE/4 NE/4 SEC
35-39N-90W 201108   900   

013079

MDU #10-5 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 SE/4 SEC
05-38N-89W 201108   2,920   

012973

MDU #105D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201108
  877   

013115

MDU #107D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 03-38N-90W
201108   1,169   

012358

MDU #11 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 12-38N-90W 201108
  10,875   

012975

MDU #111 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201108
  720   

012986

MDU #114D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201108
  2,823   

012988

MDU #116 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201108
  1,331   

013019

MDU #120 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 32-39N-90W 201108
  2,568   

013077

MDU #124D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 NW/4 SEC
02-38N-90W 201108   (820 ) 

013083

MDU #125 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 SW/4 SEC
02-38N-90W 201108   610   

012496

MDU #13 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201108  
24,158   

013254

MDU #134D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NW/4 SW/4 SEC
01-38N-90W 201108   2,301   

012497

MDU #14 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201108  
6,431   

012498

MDU #15 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201108  
3,763   

013245

MDU #151D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 03-38N-90W
201108   2,376   

013328

MDU #152D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 NE/4 SEC
03-38N-90W 201108   1,870   

013255

MDU #153D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 NE/4 SEC
04-38N-90W 201108   4,919   

013247

MDU #154D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 03-38N-90W
201108   2,493   

013359

MDU #155D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 SE/4 SEC
02-38N-90W 201108   7,668   

013309

MDU #157D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SE/4 SW/4 SEC
04-38N-90W 201108   589   

012499

MDU #16 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-90W 201108  
(4,342 ) 

013516

MDU #161D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 SE/4 SEC
03-38N-90W 201108   9,107   

013256

MDU #162D-R CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SE/4 SE/4 SEC
02-38N-90W 201108   (4,906 ) 

013257

MDU #163D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 NE/4 SEC
10-38N-90W 201108   2,574   

012698

MDU #17 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201108  
(1,419 ) 

013446

MDU #170D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 NW/4 SEC
03-38N-90W 201108   2,792   

013298

MDU #174D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 SE/4 SEC
04-38N-90W 201108   2,041   

012679

MDU #18 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201108  
(9,648 ) 

013330

MDU #180D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NW/4 SW/4 SEC
04-38N-90W 201108   2,616   

012513

MDU #19 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201108  
48,092   

013447

MDU #193D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 SE/4 SEC
02-38N-90W 201108   3,161   

013365

MDU #194D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 NW/4 SEC
02-38N-90W 201108   822   

013362

MDU #199D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NW/4 NW/4 SEC
03-38N-90W 201108   2,601   

012489

MDU #2 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201108  
(61,840 ) 

012514

MDU #20 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 33-39N-90W 201108
  36,316   

012515

MDU #21 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201108  
(15,487 ) 

012516

MDU #22 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201108  
(37,198 ) 

013449

MDU #222D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NW/4 NW/4 SEC
12-38N-90W 201108   1,293   

012775

MDU #2-27 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT SE/4 NW/4 SEC
27-39N-90W 201108   (1,132 ) 

012776

MDU #2-29 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 SW/4 SEC
29-39N-90W 201108   (589 ) 

012619

MDU #23 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201108  
606   

012620

MDU #24 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 34-39N-90W 201108
  (10,988 ) 

012621

MDU #25 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 33-39N-90W
201108   1,284   

012897

MDU #2-5 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-89W 201108
  5,939   

012631

MDU #26 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201108  
(5,310 ) 

012640

MDU #27 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201108  
6,327   

012641

MDU #28 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201108  
(95 ) 

012642

MDU #29 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 33-39N-90W 201108
  (3,960 ) 

012490

MDU #3 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 35-39N-90W 201108  
(13,160 ) 

012643

MDU #30 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201108  
(1,999 ) 

012674

MDU #31 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201108  
(10,319 ) 

012697

MDU #32 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 11-38N-90W 201108
  (8,191 ) 

012700

MDU #33 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 10-38N-90W
201108   (6,255 ) 

012705

MDU #34 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-90W 201108  
1,990   

012713

MDU #35 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201108  
15,352   

012710

MDU #36 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201108  
7,836   

012963

MDU #3-7 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE NE SEC
7-38N-89W 201108   2,620   

012735

MDU #38 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 4-38N-90W 201108
  2,389   

012491

MDU #4 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201108  
(108,231 ) 

012741

MDU #40 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 1-38N-90W 201108  
(3,327 ) 

012731

MDU #42 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 1-38N-90W 201108  
(8,951 ) 

012736

MDU #43 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201108  
(125 ) 

012752

MDU #44 CONOCOPHILLIPS COMPANY INVALID LEASE NUMBER WYOMING FREMONT 1-38N-90W
201108   (1,012 ) 

012922

MDU #4-5 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-89W 201108
  568   

012767

MDU #46 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 33-39N-90W 201108
  1,162   

012734

MDU #47 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201108  
(2,839 ) 

012737

MDU #48 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 35-39N-90W 201108
  (1,569 ) 

012797

MDU #49 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 12-38N-90W 201108
  1,546   

013279

MDU #4-9 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 SW/4 SEC
09-38N-89W 201108   1,004   

012750

MDU #50 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 34-39N-90W 201108
  (387 ) 

012751

MDU #52 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 1-38N-90W 201108  
(11,247 ) 

012921

MDU #5-28 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 28-39N-90W
201108   (1,683 ) 

013027

MDU #5-36C CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SE/4 SE/4
36-39N-90W 201108   861   

012925

MDU #5-5 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-89W 201108
  1,041   

012756

MDU #56 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 12-38N-90W
201108   (2,895 ) 

012755

MDU #57 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201108  
2,781   

012774

MDU #58 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-90W 201108  
(1,117 ) 

012758

MDU #59 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201108  
4,504   

012492

MDU #6 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 1-38N-90W 201108  
14,604   

012768

MDU #60 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 32-39N-90W 201108
  (11,773 ) 

012900

MDU #6-11 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SEC 11 &
14-38N-90W 201108   2,634   

013139

MDU #6-26C CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT NE/4 SE/4 SEC
26-39N-90W 201108   (22 ) 

012899

MDU #6-32 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 32-39N-90W
201108   (1,856 ) 

012783

MDU #65 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 10-38N-90W 201108
  (12,244 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

012784

MDU #66 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 10-38N-90W 201108
  3,316   

013168

MDU #6-6 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 06-38N-90W 201108
  1,129   

012785

MDU #67 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2 & 11-38N-90W
201108   8,210   

012798

MDU #68 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 11-38N-90W 201108
  (1,501 ) 

012822

MDU #70 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT LOT 3 SEC
12-38N-90W 201108   (2,362 ) 

012820

MDU #71 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 11-38N-90W
201108   4,283   

013163

MDU #7-31C CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SE/4 SE/4 SEC
31-39N-90W 201108   819   

012942

MDU #7-32 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 32-39N-90W
201108   (1,495 ) 

012830

MDU #75 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 9-38N-90W 201108  
(2,830 ) 

013241

MDU #7-6 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 NW/4 SEC
06-38N-90W 201108   1,252   

012493

MDU #8 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201108  
25,051   

012878

MDU #82 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 10-38N-90W 201108
  (3,220 ) 

012898

MDU #8-23 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 23-39N-91W
201108   798   

012879

MDU #84 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 12-38N-90W 201108
  (6,220 ) 

012880

MDU #86 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201108  
(1,240 ) 

012876

MDU #87 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-89W 201108  
1,306   

012494

MDU #9 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 32-39N-90W 201108  
(795 ) 

012904

MDU #90 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 1-38N-90W 201108  
(652 ) 

012905

MDU #91 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 1-38N-90W 201108  
984   

012903

MDU #92 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 10-38N-90W 201108
  (3,104 ) 

013242

MDU #9-31CA CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 SE/4 SEC
31-39N-90W 201108   938   

013199

MDU #9-34 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NW/4 NE/4 SEC
34-39N-90W 201108   4,800   

012907

MDU #94 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201108  
(1,564 ) 

012909

MDU #96 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-90W 201108  
(1,878 ) 

012911

MDU #98 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201108  
2,723   

012504

MDU DEEP #1-3 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W
201108   79,183   

022675

MEADOW #1-1 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SEC 1,
CAMP CSL SVY 201108   225,453   

002311

MEADOWS SAMSON LONE STAR, LLC PRODUCING WELL HEMPHILL OKLAHOMA 31,BLK M- H&GN
SURVEY 200703   1,083   

035259

MEARS 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 35 18N
9W 201109   1,299   

030859

MECHEK #4-2 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 2-11N-20W 201108
  967   

006761

MECHEK 1-3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 3-11N-20W
201109   2,664   

030446

MEDDERS #4-1 (FORMERLY TOELLE) APACHE CORPORATION PRODUCING WELL OKLAHOMA
WASHITA 1-11N-20W 201108   (4,542 ) 

011653

MEDIAN 1-21 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 21-39N-90W
200904   2,009   

033008

MEEK #5-24 JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA CUSTER
24-15N-20W 201108   (272 ) 

006312

MEEK B #1-24 MARATHON OIL COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 24-15N-20W
200904   1,838   

006437

MEEK F #1-24 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA CUSTER 24-15N-20W
201108   24,513   

006672

MEEK F #2-24 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA CUSTER 24-15N-20W
201108   6,709   

011654

MEGG 1-5 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 05-38N-90W 201108
  (222,588 ) 

011655

MELBA 1-10 BG1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
10-14N-23W 201109   13,583   

011656

MELBA 2-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
10-14N-23W 201109   1,011   

043786

MELTON #1-3 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 03-06N-11W 201108  
420   

022680

MELVIN #1 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 28-10N-20W
201108   (36,275 ) 

039556

MENDOTA RANCH #11-6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 I&GN SVY 201109   1,967   

039721

MENDOTA RANCH #11-7 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 I&GN RR CO SVY 201109   450   

039097

MENDOTA RANCH #13-8 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13
BLK 1 I&GN SVY NW/4 201109   1,621   

038906

MENDOTA RANCH #36-6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201109   896   

039098

MENDOTA RANCH #36-7 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201109   268   

039099

MENDOTA RANCH #36-8 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201109   35   

039555

MENDOTA RANCH #51A-6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 51
BLK 1 I&GN SVY 201109   366   

039750

MENDOTA RANCH 34 #3 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SECTION
34, BLK 1, I&GN SVY 201109   33,515   

041593

MENDOTA RANCH 34 #6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SECTION
34, BLK 1, I&GN SVY 201109   17,284   

041843

MENDOTA RANCH 34 #9 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SECTION
34 BLK 1 I&GN SVY 201109   193   

036177

MENDOTA RANCH 36D #2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36,
BLK 1, I&GN SVY 201109   4,929   

039100

MENDOTA RANCH 36D #9 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201109   824   

036730

MENDOTA RANCH 51C #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 51
BLK 1 I&GN SVY 201109   162   

012824

MENNONITE #4-31 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 31-14N-20W
201108   3,527   

012946

MENNONITE #5-31 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 31-14N-20W
201108   166   

022685

MERCER 1-16 APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS 16-2N-8W 201108
  187   

006268

MERRICK #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
22-12N-22W 198 201109   (193 ) 

008748

MERRICK #1-23 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
23-14N-22W 201108   (29,350 ) 

006353

MERRICK #1-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 25-12N-22W
201108   46   

006257

MERRICK #1-28 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 28-12N-22W
201108   14,586   

030333

MERRICK #1-34 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
SEC 34-14N-22W 201108   53,740   

006213

MERRICK #3-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 1-12N-22W
ALL 201108   (69 ) 

034463

MERRICK #3-34 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
34-14N-22W 201108   1,440   

040783

MERRICK #6-34 (ATOKA) DEVON ENERGY PRODUCTION, CO LP ABANDONED WELL OKLAHOMA
ROGER MILLS 34-14N-22W 200804   (1,250 ) 

042344

MERRICK #6-34 (RED FORK) DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA
ROGER MILLS 34-14N-22W 201108   13,691   

008750

MERRICK #7-A CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
7-12N-21W 201108   (7 ) 

005211

MERRICK #7-C CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
7-12N-21W 201108   418   

031032

MERRICK #7-D CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
7-12N-21W 201108   1,622   

030335

MERRICK 1-35 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
SEC 35-14N-22W 201108   65,260   

006762

MERRICK 2-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 22-12N-22W
201109   5,984   

038765

MERRIFIELD #1-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
10-09N-21W 201109   (1,060 ) 

037625

MESSIER #1-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
19-12N-23W 201109   4,986   

005401

METHENY #2-25 (DORNICK HILLS) CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA
STEPHENS 25-2N-6W 201108   27,012   

005532

MEYER #1-6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CANADIAN 06-11N-7W
201109   20,229   

006255

MEYER #4-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
4-15N-21W SW 201108   11,572   

008582

MEYER #4-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
4-15N-21W 201108   8,801   

040146

MEYER 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS GRANT 09-27S-35W 201108   1,886
  

040147

MEYER 2-2 NOBLE ENERGY INC PRODUCING WELL KANSAS GRANT 17-27S-35W 201108  
15,962   

004941

MEYERS #1-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 16-1N-21ECM
201109   22   

006028

MIKLES #1-12 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA BECKHAM
12-10N-22W 201108   21,483   

006346

MIKLES #3-4 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 4-10N-22W 201108
  1,556   

013521

MILA #1-36 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 36-23N-12W
201108   3,635   

003898

MILDRED #2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 8-15N-20W 201108  
44,240   

033057

MILDRED #4-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 8-15N-20W
201109   96,634   

033580

MILDRED #5-8 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 8-15N-20W 201108
  8,272   

040193

MILES 1-2 NOBLE ENERGY INC SHUT DOWN OR T&A KANSAS KEARNY 11-24S-38W 201003  
6,106   

040194

MILES 2-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 36-23S-38W 201108  
17,782   

030306

MILEUR R S 2-23 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY
23-4N-8W 201108   (581 ) 

034186

MILLER #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
24-6N-13E 201109   14,092   

005421

MILLER UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 11-23N-24W
201109   13,423   

006147

MILLER, BOYD #1 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 10-14N-14W   ALL
201108   1,044   

006148

MILLER, BOYD #3 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 10-14N-14W   ALL
201108   (1,339 ) 

006149

MILLER, BOYD #4 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 10-14N-14W   ALL
201108   (535 ) 

034740

MILLER, BOYD #5-10 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 10-14N-14W
201108   153   

030982

MILLER, TROY #10-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
2-14N-22W 201108   (470 ) 

005595

MILLS # 4-19(FORMERLY DEER #1) QUANTUM RESOURCES MANAGEMENT PRODUCING WELL
OKLAHOMA BECKHAM 19-10N-26W 201108   (2,834 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

006131

MILLS #1-19 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA BECKHAM
19-10N-26W   ALL 201108   (55,329 ) 

006220

MILLS #2-19 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA BECKHAM
19-10N-26W   NE/ 201108   (94,052 ) 

044429

MILTON #1-23H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
14 & 23-160N-96W 201108   (2,173 ) 

031223

MINNIE #2-17 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA HASKELL 17-7N-20E
201108   8   

007042

MITCHELL UNIT #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS
25-17N-23W 201108   300   

007048

MITCHELL-ANDERSON UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS
30-17N-22W 201109   90,720   

011668

MOGG-HAWKINS 1-27 BG2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
27-10N-12W 201109   235,650   

006230

MOLLETT #1 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 4-11N-22W NW/
201108   (1,688 ) 

006728

MOLLETT 2-4 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 4-11N-22W 201108
  (18,762 ) 

037947

MOLLIE #1 (MIDDLE ATOKA) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
LATIMER 17-06N-19E 201109   9,595   

038646

MOLLIE #1R CBM SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
17-06N-19E 201109   45   

036753

MOLLIE #3-17 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 17-06N-19E
201109   11   

004007

MOLTHAN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 27-8N-24E
201109   45,619   

040148

MONNICH 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS HAMILTON 13-24S-39W 201108  
27,984   

002354

MONROE #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
28-5N-16E 201109   8,424   

004187

MONTY #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 14-7N-14E
201108   (56 ) 

005576

MOODY UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 10-6N-9W 201108  
(4,820 ) 

005884

MOONEY A #1-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 2-14N-22W
201108   4   

004256

MOORE #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 34-17N-20W
201109   3,833   

006029

MOORE #1-35 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 35-11N-13W
201108   (443 ) 

007089

MOORE #1-A APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 57 BLK H&GN RR CO
SUR 201108   (87,488 ) 

004664

MOORE #2-14 CRAWLEY PETROLEUM CORP. PRODUCING WELL OKLAHOMA ROGER MILLS
14-11N-23W 201108   14,434   

004943

MOORE, JEFF #1-20 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
20-12N-17W 201108   2,482   

004893

MORAN #2-36 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL 36-3N-11E
201109   2,145   

030649

MORAN #4-36 XTO ENERGY INC. PRODUCING WELL OKLAHOMA COAL 36-3N-11E 201108   65
  

006677

MORDECAI #2-36 LINN OPERATING INC PRODUCING WELL OKLAHOMA BLAINE 36-13N-12W
201108   138   

030894

MORDECAI #4-36 LINN OPERATING INC PRODUCING WELL OKLAHOMA BLAINE 36-13N-12W
201108   217   

004106

MORGAN #1-3 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ELLIS 3-19N-21W
201108   (505 ) 

006441

MORGAN #1-34 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA WASHITA 34-11N-19W
201101   (55,719 ) 

040195

MORRIS 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 29-24S-35W 201108  
13,567   

007083

MORRISON #1-212 H & L OPERATING COMPANY PRODUCING WELL TEXAS ROBERTS SEC 212 BLK
42 H&TC RR CO SUR 201108   (10,552 ) 

014004

MORRISON #6-33H QEP ENERGY COMPANY PRODUCING WELL TEXAS WHEELER SEC 33 BLK A-3
H&GN SVY 201108   1,155   

004699

MORSTAIN #1-32 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA WOODS
32-24N-13W 200608   210   

012867

MOSELEY #1-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
29-14N-20W 201108   —     

041424

MOSELEY 25-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
25-15N-20W 201108   12,246   

041425

MOSELEY 25-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
25-15N-20W 201108   (1,602 ) 

031189

MOSLEY #20-24 MARATHON OIL COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 24-15N-20W
201108   (1,720 ) 

034908

MOSLEY, THELMA GAS UNIT 1 BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A TEXAS
HARRISON FRANCIS RAMSDALE SVY, A-591 201104   1,201   

039935

MOSLEY, THELMA WELL #4 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS
HARRISON J W BRITAIN SVY, A-78 201107   1,738   

039911

MOWDY #1H-22 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
22-02N-11E 201108   480   

040149

MOYLE 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS HAMILTON 35-25S-39W 201105  
37,694   

005566

MUEHLEBACH A #1 & #2 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA BEAVER
2-3N-26ECM 201108   1,972   

002385

MUELLER #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 3-14N-17W
201109   30,966   

007123

MUGG ESTATE #2-983 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 983
BLK 43 H&TC RR CO SUR 201109   1,008   

007034

MUGG J K #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 983 BLK 43
H&TC RR CO SUR 201109   1,523   

045547

MUIR #1-7H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC 06
& 07-160N-96W 201108   (32 ) 

005423

MULBERY #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
34-3N-28ECM 201109   5,954   

034405

MULLEN #2 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 2-17N-104W 201108  
1,414   

004254

MURDAUGH, JACK #1 & #2 CHEVRON USA INC PRODUCING WELL OKLAHOMA PITTSBURG
27-7N-18E 201108   23,118   

006991

MURPHY #1-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
18-12N-15W 201108   810   

002392

MURRAY #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 23-6N-27ECM
201109   5,471   

008002

MURRAY UNIT APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 10-9N-25W 201108
  (70,457 ) 

002393

MURRIN KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 14-7N-14E
201108   (74 ) 

006646

MURROW #2 BROWER ROBERT C PRODUCING WELL OKLAHOMA WOODS 34-25N-14W 200912  
1,244   

006533

MUSIC #1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 2-11N-20W
201109   382,589   

006721

MUSIC #2-23 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA BECKHAM 23-10N-21W
201108   4,299   

004794

MUSIC #3-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-10N-21W
201109   21,881   

040779

MUSICK FARMS #1-11H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
11-11N-18W 201107   10,162   

006088

MUTZ A #2-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 23-5N-7W
201109   516   

011681

MYERS 1-22 BG0 EARLSBORO ENERGIES CORPORATION SHUT DOWN OR T&A OKLAHOMA CUSTER
22-15N-17W 200605   2,058   

006224

NAGLE STATE #1-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 10-11N-22W
CNE 201108   (51,138 ) 

039301

NAGLE STATE #3-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 10-11N-22W
201108   (84 ) 

006743

NAGLE STATE 2-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 10-11N-22W
201108   1,450   

041239

NAGLE-STATE #4-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 10-11N-22W
201108   1,152   

003424

NEAL F #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 18-2N-14E
201103   —     

004119

NEEDHAM #1-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
14-4N-16E 201109   (56,410 ) 

035039

NEHI #1H-34 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
34-13N-24W 201108   195   

040196

NEIBUHR 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 33-23S-38W 201105  
14,002   

003329

NEIDECKER #1-34 OGP OPERATING, INC. PRODUCING WELL ARKANSAS CRAWFORD 34-9N-31W
201108   6,868   

003328

NEIDECKER #2 OGP OPERATING, INC. PRODUCING WELL ARKANSAS CRAWFORD 34-9N-31W
201108   (4,749 ) 

004604

NEIDECKER #3-34 OGP OPERATING, INC. PRODUCING WELL ARKANSAS CRAWFORD 34-9N-31W
201108   (4,067 ) 

022810

NEILL A-1 GILLILAND OIL & GAS, INC PRODUCING WELL OKLAHOMA GRADY 25-5N-5W 201108
  218   

007061

NELSON UNIT #3 WELL #4 APACHE CORPORATION PRODUCING WELL OKLAHOMA BEAVER
28-3N-27ECM 201108   (3,572 ) 

034249

NESSER #3-29 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 29-12N-21W
201108   (2,705 ) 

036672

NESSER #4-29 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 29-12N-21W
201108   654   

007569

NEUFELD #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MAJOR 15-20N-11W
201109   7,932   

012857

NEWMAN #1-34H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA STEPHENS SEC
34&35-1N-4W 201108   (151 ) 

004346

NEWTON SMITH #1-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
16-3N-12E 201109   2,085   

033209

NEWTON SMITH #2-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
16-3N-12E 201109   4,146   

033416

NEWTON SMITH #3-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
16-3N-12E 201109   770   

033642

NEWTON SMITH #4-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
16-3N-12E 201109   1,894   

004582

NEWTON-POWERS #4 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS POPE 16-9N-20W
201109   22,314   

004040

NEWTON-POWERS #6 XTO ENERGY INC. PRODUCING WELL ARKANSAS POPE 16-9N-20W 201108  
(2,716 ) 

024085

NIC #1-4 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 4-4N-5W 201108
  11,146   

004523

NICHOLS-GREGORY #1 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA BECKHAM 28-12N-21W
201108   (2,155 ) 

004628

NICHOLS-GREGORY #3-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
28-12N-21W 201109   18,843   

006110

NICKELSON #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MAJOR 12-22N-16W
  ALL 201109   (29 ) 

034406

NIGHTINGALE A #1 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 32-16N-104W
201003   17,391   

033283

NILE MOSBURG #3-12 APACHE CORPORATION PRODUCING WELL OKLAHOMA BEAVER 12-3N-25E
201108   (4,962 ) 

032798

NINE, BENJAMIN #3-22 J BREX COMPANY PRODUCING WELL OKLAHOMA BEAVER 22-2N-28E
201108   (297 ) 

012884

NISTLER #4-17 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
17-13N-22W 201108   (680 ) 

011707

NISTLER 2-17 BG0 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
17-13N-22W 201108   (4,231 ) 

011708

NISTLER 3-17 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
17-13N-22W 201108   (25,226 ) 

036806

NITCHIE GULCH UNIT 3-21F WHITING OIL & GAS CORPORATION PRODUCING WELL WYOMING
SWEETWATER 21-23N-103W 201108   (1,911 ) 

036644

NOAH #8-10P NOBLE ENERGY INC PRODUCING WELL TEXAS HEMPHILL SEC 8 BLK 4 AB&M SVY
201108   2,060   

034699

NOAH #8-12P NOBLE ENERGY INC PRODUCING WELL TEXAS HEMPHILL SEC 8, BLK 4, AB&M
SVY 201106   1,165   

036321

NOAH #8-14P NOBLE ENERGY INC PRODUCING WELL TEXAS HEMPHILL SEC 8 BLK 4 AB&M SVY
201108   1,106   

043575

NOAH 0813H NOBLE ENERGY INC PRODUCING WELL TEXAS HEMPHILL SEC 8 BLK 4 AB&M SVY
201108   31,569   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

031178

NOBLE #20-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 20-14N-19W
201108   (1,945 ) 

005839

NOBLE #2-20 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 20-14N-19W
201108   350   

025696

NOBLE #4-20 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 20-14N-19W
201108   1,070   

005599

NOBLE UNIT CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 20-14N-19W
201108   (11,236 ) 

035294

NOLES A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N 9W NW NW
NW 201108   9,645   

039219

NORMA JO #1-6 ST SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 06-06N-11W
201108   (758 ) 

035309

NORMAN A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N 9W
SW SW SW 201108   566   

011711

NORVILL B #1 NP NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA GRADY
36-5N-5W 201108   3,564   

040507

NOVOTNY PARRISH 1-32 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA GRADY 32-9N-8W
201108   29   

006226

NOVY, BESSIE #1-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
29-11N-11W SE/ 201109   2,367   

034455

NOVY, BESSIE #2-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
29-11N-11W 201109   4,706   

034619

NOVY, BESSIE #3-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
29-11N-11W 201109   5,635   

007056

NUTTALL UNIT #1-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS
29-17N-22W 201108   8,805   

006300

OAKS 1-4 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA CUSTER 4-12N-20W
201106   24,872   

002439

O’BRIANT #1 XTO ENERGY INC. PRODUCING WELL ARKANSAS POPE 1-8N-20W 201108  
(1,625 ) 

030847

O’BRIEN #9-2 (FRMLY GATES 9-2) MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA
ROGER MILLS 2-14N-22W 201108   (2,496 ) 

011718

ODOM 18-12 FINLEY RESOURCES, INC. PRODUCING WELL ALABAMA LAMAR 18-16S-15W 201108
  892   

006664

O’DONNELL 1-30 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 30-10N-20W
201108   92,193   

007616

O’HARA #3-8 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 8-10N-22W 201108  
185   

012507

OKIE #1-9 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 9-38N-90W 201108
  76,166   

040197

OLAUGHLIN 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 12-25S-36W 201108  
21,135   

002450

OLSON #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 1-7N-18E
201109   4,164   

039287

OPAL BAUER ET AL #1 INDIGO MINERALS LLC PRODUCING WELL LOUISIANA LINCOLN
34-18N-04W 201108   12,222   

006031

OPITZ #1-14 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 14-11N-11W 201108  
1,826   

013226

ORBISON #3-11 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 11-08N-15E
201108   1,643   

011725

ORBISON 1-11 BG0 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
11-8N-15E 201109   6,182   

004758

ORBISON-WEEKS #1-14 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
14-8N-15E 201108   (41 ) 

039373

ORRELL #1-28 ST SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 28-07N-12W
201105   1,129   

044592

OTIS #1-13H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
13 & 24-161N-96W 201108   (21 ) 

044968

OTIS #2-13H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
13 & 24-161N-96W 201108   1,287   

006369

OVERSTREET #1-31 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA WASHITA 31-10N-19W
201108   284   

002464

OZARK REAL ESTATE #2-19 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS JOHNSON
19-9N-24W 201109   1,816   

011730

PALMER 1-17 BG0 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
17-12N-15W 201108   (31,350 ) 

011731

PALMER 2-17 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 17-12N-15W
1320 FSL 1340 FE 201108   4,782   

035231

PALMER A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 27 18N 9W NE
SW SW 201108   4,620   

002475

PANKEY UNIT #1 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA ROGER MILLS
4-13N-26W 201108   85,024   

030943

PAPPY #2-8 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 8-9N-19W 201108
  4,814   

022894

PARK 1-25 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA GARVIN 25-4N-4W
200807   (1,019 ) 

002476

PARKER #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 24-6N-17E
201109   6,121   

033322

PARKER #1-29 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA ELLIS 29-24N-25W
201108   (91 ) 

033653

PARKER #33-29 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA ELLIS 29-24N-25W
201108   (8 ) 

042507

PARKER #3-4 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 04-09N-19W
201108   9,620   

033957

PARKER #44-29 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA ELLIS 29-24N-25W
201108   347   

038746

PARKER #6-29 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA ELLIS 29-24N-25W
201108   (325 ) 

043777

PARKER #8-4 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 04-09N-19W
201108   7,901   

005721

PARKER #9-47 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA ELLIS 29-24N-25W
201108   2   

043104

PARKER 6-4 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 04-09N-19W
201108   1,477   

004122

PARKER, ALFRED #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
27-5N-17E 201108   (1,853 ) 

030991

PARKER, ALFRED #3-27 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
LATIMER 27-5N-17E 201108   (6,221 ) 

033382

PARKER, ALFRED #4-27 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
LATIMER 27-5N-17E 201108   2,152   

004264

PARKER, ALFRED UNIT #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
LATIMER 27-5N-17E 201108   (920 ) 

031112

PARMER #1-23 FOREST OIL CORPORATION PRODUCING WELL OKLAHOMA CADDO 23-5N-11W
201108   (138 ) 

007157

PARR #1-36 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
36-13N-26W 201012   1,788   

034890

PATES 1 EAGLE ROCK MID-CONTINENT OPERA PRODUCING WELL ARKANSAS LOGAN 15-8N-23W
NE SE NW 201108   (9,058 ) 

004642

PATRICIA #1-24 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
24-13N-13W 201108   15   

026483

PATTERSON #2H-31 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA HUGHES
31-04N-11E 201108   (823 ) 

012952

PATTERSON 34-2 BEREXCO LLC PRODUCING WELL OKLAHOMA CADDO 34-10N-12W 201108  
(516 ) 

006032

PATTON #1-15 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 15-10N-12W
201107   5,788   

022903

PATTON A 1 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA PITTSBURG 24-3N-12E 201108
  868   

007571

PATZKOWSKY #1 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA MAJOR
16-20N-11W 201109   5,516   

007012

PAYNE A #1-4 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS ROBERTS SEC 4 BLK A-2
EL&RR SURVEY 201109   (1,886 ) 

007891

PAYNE T 1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS 02-01N-05W
SE/4 201109   28   

007894

PAYNE T 2-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS 02-01N-05W
SW/4 201109   2,516   

006208

PAYNE, CARL #2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
2-14N-14W ALL 201108   7,207   

030130

PEARL #1A-TUBING SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
32-4N-14E 201109   (5 ) 

011739

PECK 1-20 BG2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
20-12N-16W 201108   (35,344 ) 

030116

PENFIELD #1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
30-4N-16E 201109   61,093   

030648

PENNINGTON #3-17 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
17-13N-25W 201109   16,643   

022930

PERKINS 1 CHESAPEAKE OPERATING, INC. ORRI/RY OKLAHOMA BLAINE 7-14N-13W 201102  
(23,143 ) 

002495

PERRYMAN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 10-8N-19E
201109   38,795   

031250

PERRYMAN #1-23 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 23-12N-22W
201108   337   

037520

PERRYMAN #2-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
10-08N-19E 201109   (3 ) 

033032

PERRYMAN #3-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 25-12N-22W
201108   4,272   

037671

PERRYMAN #4-23 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 23-12N-22W
201108   2   

033286

PERRYMAN #4-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 25-12N-22W
201108   7,366   

036918

PERRYMAN #6-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 25-12N-22W
201108   2,097   

037890

PERRYMAN #7-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 25-12N-22W
201108   164   

035303

PERRYMAN, L F 2 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 21 18N
8W SW NW NE 201108   520   

030321

PETERSEN #1-8 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
7,8-13N-26W 201108   (4,962 ) 

030995

PETERSEN #4-8 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
7,8-13N-26W 201006   —     

003719

PETERSEN #8-2 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
7&8-13N-26W 201108   34   

006204

PETERSEN UNIT #1-17 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
17-13N-26W SEC 201109   32,506   

031201

PETERSON #1-34A APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 34-11N-19W
201108   (3,687 ) 

032831

PETERSON #2-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 34-11N-19W
201108   140   

013024

PEYTON #1-1 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 01-08N-17E
201108   (2,932 ) 

011744

PFEIFFER 1-10 CONOCOPHILLIPS COMPANY ABANDONED WELL WYOMING FREMONT 10-38N-90W
201108   (4,033 ) 

003787

PHEBE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 4-9N-25E
201109   (11,603 ) 

011745

PHILLIPS 1-8 NP SM ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 8-8N-16E
201108   504   

007121

PICKENS #1-76 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 76 BLK
42 H&TC RR CO SURVE 201012   2,558   

004551

PIERCE, WILLIE #2 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA
36-10N-20W 201108   1,215   

038606

PIERCY #1-21 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 21-12N-21W
201108   47   

004364

PILGRIM-WOODY #1-21 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA GRADY
21-4N-7W 201010   (984 ) 

004064

PINE LAKE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 24-6N-17E
201109   50,878   

002523

PITTSBURG #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
20-3N-14E 201109   12,548   

002524

PITTSBURG #2-20 (REDRILL) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 20-3N-14E 201109   134,563   

032103

PLUMMER #2-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 26-26N-26W
201109   6,053   

035253

PLUNKETT A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24 18N
9W SW SW NW 201108   (227 ) 

025741

POOLER #1-22 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 22-5N-8W
201108   9,427   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

035332

POPE #1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 8 17N 9W
NW NW NE 201109   5,583   

034407

POSTON A J A #3 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 22-16N-104W
201004   11,288   

037019

POTTER #2-20 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 20-12N-22W
201108   7,544   

042937

POTTER #4-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 11-11N-22W
201108   (19 ) 

006188

POTTER STATE #1-20 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 20-12N-22W
201108   211   

006288

POTTER, JC #1-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 1-11N-22W
201108   5,800   

006748

POTTER, JC 2-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 11-11N-22W
201108   4,059   

044392

POUND #1-11 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 11-06N-11W 201108  
(855 ) 

039803

POUNDS #3-17 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SECTION 17, BLK
1, I&GN SVY 201109   (6 ) 

040531

POUNDS #4-17 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SECTION 17, BLK
1, I&GN SVY 201109   304   

006730

POWELL 1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 24-6N-13E
201109   22,635   

022973

PRATER #1-39 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 33 & 39 BLK
M-1 H&GN SVY 201109   15,293   

038550

PRATER #2-10 QEP ENERGY COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 10 BLK 4 AB&M
RR CO SVY 201108   (198 ) 

038551

PRATER #3-10 QEP ENERGY COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 10 BLK 4 AB&M
RR CO SVY 201108   (864 ) 

038824

PRATER #6-10 QEP ENERGY COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 10 BLK 4 AB&M
RR CO SVY 201108   (1,388 ) 

007501

PRESTON #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 21-26N-25W
201109   383   

005037

PRESTON #1-18 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 18-12N-20W
201108   (9,605 ) 

034815

PRETTY WOMAN #1-14H CHESAPEAKE OPERATING, INC. APO ONLY OKLAHOMA PITTSBURG
14-8N-15E 201004   673   

036218

PRETTY WOMAN #2-14H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
14-8N-15E 201108   2,400   

002564

PRICE #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS FRANKLIN 36-8N-28W
201109   481   

006693

PUFFINBARGER #2-20 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER
MILLS 20-13N-22W 201108   (6,423 ) 

026522

PULLIG #2-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA BIENVILLE
31-17N-05W 201108   11,066   

006359

PURVIS #1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
2-12N-26W 201109   10,573   

011766

PURVIS 1-19 CARL E GUNGOLL EXPLORATION LLC PRODUCING WELL OKLAHOMA ROGER MILLS
19-14N-23W C NE/4 201108   1,030   

006556

PURYEAR #1B SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 24 BLK M-1
H&GN SURVEY 201109   650   

013581

PURYEAR #28-4 LINN OPERATING INC PRODUCING WELL TEXAS WHEELER SEC 28 BLK A-3
H&GN SVY 201108   (1,213 ) 

004491

PYATT #1-16 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
16-13N-22W 200911   (12,838 ) 

030310

QUAID UNIT B 1-32 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LATIMER
32-6N-19E 201108   (93 ) 

004866

QUINBY #1-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA HARPER 25-26N-21W 201108
  196   

011768

QUINCY #1-34 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 34-39N-91W
201108   16,333   

012511

QUINCY #2-34 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 34-39N-91W
201108   52,713   

038530

QUINTON #1-2H QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 02-07N-18E
201108   2,283   

006378

QUIRING #1-34 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
34-12N-14W 201108   713   

004333

RADFORD #1-28 FOUNDATION ENERGY MGMT LLC PRODUCING WELL ARKANSAS POPE 28-8N-18W
201108   (768 ) 

002590

RAMIREZ ET AL UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
36-8N-22E 201109   962   

004746

RANDEL #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
22-5N-16E 201108   (883 ) 

037147

RANDLE 33-7-10 #2 STH SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-7W 201109   9,932   

037148

RANDLE 33-7-10 #4 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-7W 201109   22,856   

039005

RANDLE 33-7-10 #5 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-07W NWSW 201109   518   

038071

RANDLE 33-7-10 #6 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33-07W 201109   1,399   

039880

RATTLER #1-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS NE/4
10-01N-05W 201109   5,207   

025720

RAY #2-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GARVIN SW/4 NW/4 SEC
31-4N-3W 201109   (2,771 ) 

025719

RAY #3-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GARVIN SW/4 NE/4 SEC
31-4N-3W 201109   (2,209 ) 

023002

RAY 2-21 APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS 21-2N-8W 201108  
(4,384 ) 

044805

RAYMO #2-30H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE
19-161N-95W (SHL) 201108   1,616   

004181

READING #1 STEPHENS PRODUCTION CO. PRODUCING WELL OKLAHOMA HASKELL 32-8N-21E
201108   (50 ) 

033046

RECTOR #1-20 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 20-10N-12W
201109   278   

033687

RED DESERT UNIT KAISER-FRANCIS OIL COMPANY PRODUCING WELL WYOMING SWEETWATER
VARIOUS 201108   (1,231 ) 

006324

RED ROCK RANCH #1-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
23-12N-22W 201109   (48,150 ) 

007138

REDELSPERGER #3-957 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 957
BLK 43 H&TC RR CO SUR 201103   —     

007112

REDELSPERGER #4-958 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 958
BLK 43 H&TC RR CO SUR 201103   —     

012702

REDMOON #6-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
29-14N-20W 201108   216   

012873

REDMOON #7-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
29-14N-20W 201108   1,388   

011784

REDMOON 1-29 BG0 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
29-14N-20W 201108   1,867   

025400

REED #3-17 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA CUSTER 17-14N-15W 201108  
75   

004592

REED #3-2 APACHE CORPORATION SHUT DOWN OR T&A TEXAS WHEELER SEC 2 BLK 1 B&B SVY
201010   4,478   

003800

REED #4-22 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LE FLORE 22-7N-23E
201108   (132 ) 

035059

REED A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4-17N-9W NE SW
NE 201108   (2,395 ) 

035274

REED A-3 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N 8W NW NE
NE 201108   2,608   

035288

REED A-4 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N 8W NE NE
SE 201108   600   

035291

REED A-5 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4-17N-9W SE SE
NW 201108   1,182   

035311

REED A-6 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4-17N-9W NE
SE NE 201108   (20 ) 

035315

REED A-7 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4-17N-9W NW
NW SE 201108   26   

035057

REED B-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 33-18N-9W NW SE
SE 201108   67   

035262

REED B-2 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 33 18N 9W SW NE
SE 201108   1,154   

041040

REED ROBERT A #1 - HOSSTON EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA
WEBSTER 04-17N-09W 201108   (19 ) 

003285

REED UNIT #1-21 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LE FLORE
21-7N-23E 201108   5,171   

039690

REED, OPAL #1-18 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 18-10N-26W
201108   (85 ) 

003284

REED, ROY #2-21 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LE FLORE
21-7N-23E 201108   923   

008424

REED, ROY #4-21 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LE FLORE
21-7N-23E 201108   (10,092 ) 

030672

REED, ROY #5-21 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LE FLORE
21-7N-23E 201108   4,029   

033176

REED, ROY #6-21 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LE FLORE
21-7N-23E 201108   (4,591 ) 

012817

REEVES #1-31 JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA ROGER MILLS
31-12N-23W 201108   7,208   

012831

REEVES 36 #1 JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA ROGER MILLS
36-12N-24W 201108   (129 ) 

036722

REID #6-9 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 09-13N-24W
201108   670   

006993

REIMAN #1-22 CHACO ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 22-12N-15W 201012  
144,598   

006994

REIMAN 22B CHESAPEAKE OPERATING, INC. APO ONLY OKLAHOMA CUSTER 22-12N-15W 201006
  17,469   

006653

REINHARD #1-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 8-12N-18W
201109   17,749   

011791

REYNOLDS HUSSEY 1-11 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA STEPHENS
11-2N-5W 201108   4,888   

004014

RICH #2 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS CRAWFORD 2,11-9N-30W
201109   12,382   

031064

RICH #2-32 (REDFORK) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODS
32-24N-13W 201101   —   

032907

RICHARDSON #1-29 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 29-12N-21W
201108   1,843   

011797

RICHARDSON T A #2 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
1-16S-7E 201109   (12,352 ) 

011800

RICHARDSON T A #4 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
7-16S-8E 201109   3,638   

011801

RICHARDSON T A #6 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
18-16S-8E 201109   (672 ) 

011808

RICHARDSON T A 5 SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
7-16S-8E 201109   4,155   

011809

RICHARDSON, T A 5-2 SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
7-16S-8E 201109   1,696   

005965

RICHARDSON-STATE #2-36 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA
BLAINE 36-16N-11W 200604   858   

008303

RICHEY #2-18 APACHE CORPORATION PRODUCING WELL OKLAHOMA GRADY 18-6N-8W 201108  
4,670   

006273

RICHMOND #1-7 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 7-12N-20W
CNE 201109   4,003   

007000

RIDGEWAY SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 9-3N-26ECM
201109   8,719   

039311

RINGO #10-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 09-09N-19W
201108   370   

033921

RINGO #9-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 9-9N-19W
201108   (250 ) 

007377

RISLEY #2-7 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 7 BLK 1 I&GN
RR CO SURVEY 201109   (6,206 ) 

007378

RISLEY #3-7 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 7 BLK 1 I&GN
RR CO SURVEY 201109   2,597   

007379

RISLEY #4-7 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 7 BLK 1 I&GN
RR CO SURVEY 201109   (13,608 ) 

040198

RITCHEY 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 32-24S-35W 201108  
20,024   

013195

ROARK #1-5 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
05-12N-21W 201108   (60 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

004230

ROBBERS CAVE #1 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LATIMER 18-6N-19E
201108   (167 ) 

004479

ROBBERS CAVE #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
18-6N-19E 201109   1,454   

003936

ROBERT #1-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 23-26N-25W
201109   46   

038107

ROBERTS ET AL #3 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 34-18N-09W 201109   1,008   

035543

ROBERTS ET AL 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 34 18N 9W NE NW SW 201109   (1,036 ) 

035562

ROBERTS ET AL 2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
35 18N 9W SW SW NW 201109   (207 ) 

040510

ROBERTSON #1-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 10-5N-9W
201109   5,963   

040511

ROBERTSON #2-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 10-5N-9W
201109   (7,977 ) 

004337

ROBERTSON UNIT #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA HASKELL
14-8N-21E 201108   (27 ) 

003433

ROBERTSON UNIT #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA HASKELL
14-8N-21E 201108   8,338   

030785

ROBINSON #1-18 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
18-9N-20W 201109   (2,572 ) 

041849

ROBINSON #1-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 08-14N-14W
201103   (2 ) 

030842

ROBINSON #2-18 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
18-9N-20W 201109   (928 ) 

031014

ROBINSON TRUST #1-6 RANGE HOLDCO INC. PRODUCING WELL OKLAHOMA WOODWARD 6-24N-18W
201108   (103 ) 

040216

ROBISON D-2 OXY USA, INC. PRODUCING WELL KANSAS KEARNY 05-25S-36W 201108   8,129
  

040199

RODERICK 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 36-24S-36W 201108  
19,447   

005885

ROGER #1-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA 2-11N-16W
201108   (691 ) 

006719

ROGERS E. 1-259 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 259 BLK
C G&MMB&A SURVEY 201109   72,845   

030307

ROGERS, KOLETA #1-14 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY
14-4N-8W 201108   36,245   

002670

ROGERS, PAUL P. #3 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS PANOLA GEORGE
WEEDIN SURVEY A-704 201109   (16,598 ) 

005015

ROHLA B UNIT XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 24-20N-16W 201108  
(18,463 ) 

004112

ROLF #1-9 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 9-26N-24W
201109   1,531   

006344

ROLL 1-A7 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CUSTER 7-13N-17W 201108
  1,096   

004155

ROLLIN #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA LE FLORE 25-8N-26E
201108   (11,658 ) 

002677

ROLLINGS #1-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-4N-15E 201108   7,333   

030118

ROMINE #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
28-4N-14E 201109   50,769   

030119

ROMINE #2-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
28-4N-14E 201109   1,554   

004339

ROSE SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 12-7N-20E 201109  
20,535   

005241

ROSE #1-36 MERIT ENERGY COMPANY PRODUCING WELL OKLAHOMA BEAVER 36-4N-24ECM
201108   227   

002682

ROSE #2-24 (WAPANUCKA) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
24-7N-19E 201109   617   

011838

ROSE 1-12 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MAJOR 12-22N-12W
201109   (2,314 ) 

002684

ROSS #1-6 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 6-7N-15E
201108   11,520   

006424

ROWLAN #1-35 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 35-11N-19W
201108   34,577   

006789

ROWLAN 1-3 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA WASHITA 3-11N-20W
201109   913   

005078

ROY #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 3 GH & H SVY
201108   (2,927 ) 

041987

RUBY LEE #1-1H CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS WHEELER SEC 4 BLK
5 B&B SVY 201108   (1,516 ) 

033237

RUDMAN #10 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201108   (4,195 ) 

033229

RUDMAN #2 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201108   (3,222 ) 

033230

RUDMAN #3 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201108   (3,482 ) 

033231

RUDMAN #4 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201108   (2,665 ) 

033232

RUDMAN #5 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA THOMAS W. WALDEN
SVY, A-698 201108   (2,808 ) 

033233

RUDMAN #6 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201108   (3,506 ) 

033234

RUDMAN #7 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201108   (4,122 ) 

033235

RUDMAN #8 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-264 201108   (3,964 ) 

033236

RUDMAN #9 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201108   (4,089 ) 

041810

RUGER NORTH 36-32D WESCO OPERATING INC. PRODUCING WELL WYOMING SWEETWATER
32-15N-94W 201108   (11 ) 

041811

RUGER UNIT 24-32 WESCO OPERATING INC. PRODUCING WELL WYOMING SWEETWATER
32-15N-94W 201108   (10,106 ) 

004111

RUMSEY #2-26 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 26-21N-16W
201108   58,972   

026600

RUTH ANN #1-14 SEDNA ENERGY INC. PRODUCING WELL OKLAHOMA HASKELL 14-08N-20E
201108   1,563   

037164

S. UTE 33-9 #36-1 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
36-33N-9W 201109   2   

040200

SALYER 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 33-23S-37W 201108  
34,349   

004047

SAMS #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 22-5N-17E
201109   (6,076 ) 

036542

SAND CREEK #1-11 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO SE/4
SEC 11-10N-13W 201108   2,380   

004225

SANDERS #1-17 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 17-12N-20W
201108   516   

011852

SANFORD #1-27 NP NADEL & GUSSMAN OPERATING ABANDONED WELL OKLAHOMA ELLIS
27-18N-25W 200104   (14,197 ) 

012676

SANFORD #2-27 NADEL & GUSSMAN OPERATING SHUT DOWN OR T&A OKLAHOMA ELLIS
27-18N-25W 201002   1,021   

006439

SANVE #1-15 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER MILLS
15-12N-24W 201108   (22,822 ) 

010588

SASSEEN #14-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 09-09N-19W
201108   1,014   

006034

SAUER #2-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 23-12N-15W
201109   19,099   

040201

SAUER 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 27-23S-37W 201108   468
  

040202

SAUER B-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 15-23S-37W 201108  
84,608   

037587

SAVAGE #11-1 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
01-14N-22W 201108   2,592   

005952

SAVAGE #3-1 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 1-14N-22W
201108   63   

031206

SCHAPANSKY #1-32 LINN OPERATING INC PRODUCING WELL OKLAHOMA CUSTER 32-13N-16W
201108   (6,812 ) 

030880

SCHARFF #1-1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
01-05N-19E 201108   1,069   

041651

SCHARFF #3X BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
01-05N-19E 201108   (50 ) 

041652

SCHARFF #4 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
01-05N-19E 201108   (1 ) 

041653

SCHARFF #5 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
01-05N-19E 201108   77   

041508

SCHARFF #6 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
01-05N-19E 201108   77   

040747

SCHARFF #7 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
01-05N-19E 201108   27   

042895

SCHARFF #9 (LWR ATOKA/CECIL) BP AMERICA PRODUCTION COMPANY PRODUCING WELL
OKLAHOMA LATIMER 01-05N-19E 201108   1,747   

003994

SCHERER B #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
34-4N-15E 201109   21,444   

034580

SCHERER B #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
34-4N-15E 201109   2,766   

002725

SCHMIDT #1 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CADDO 15-5N-11W 201108  
99,853   

033389

SCHOU #2-2 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 02-12N-23W
201108   (89 ) 

033294

SCHOU #4-3 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER MILLS
3-12N-23W 201108   2,301   

026201

SCHOU #6-3 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 03-12N-23W
201108   790   

023136

SCHROCK #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 9-14N-14W
201109   (7,168 ) 

007645

SCHULTZ #3-976 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 976 BLK
43 H&TC RR CO SUR 201103   1   

007133

SCHULTZ D #2-889 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 889 BLK
43 H&TC RR CO SUR 201109   (118 ) 

033331

SCHULTZ D #3-889 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 889,
BLK 43, H&TC SVY 201109   458   

007136

SCHULTZ E #2-870 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 870 BLK
43 H&TC RR CO SUR 201103   —     

008709

SCHULTZ E #4-870 EOG RESOURCES, INC. PRODUCING WELL TEXAS LIPSCOMB SEC 870 BLK
43 H&TC SURVEY 201108   (194 ) 

007016

SCHULTZ HERMAN #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 1048
BLK 43 H&TC RR CO SUR 201103   —     

007131

SCHULTZ HERMAN #2-1048 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC
1048 BLK 43 H&TC RR CO SUR 201109   6,819   

003292

SCHWEGMAN #1-33 BP AMERICA PRODUCTION COMPANY ABANDONED WELL OKLAHOMA LATIMER
33-7N-19E 200905   (1,976 ) 

006310

SCHWEN #14-1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA CADDO 14-5N-11W
201108   (4,298 ) 

003937

SCOTT M #1 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
31-4N-16E 201108   5,428   

030121

SCOTT M #2-31 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
31-4N-16E 201108   (10,907 ) 

011861

SCOTT PAPER 1 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
1-16S-7E 201105   (4,517 ) 

011863

SCOTT TURNER SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
1-16S-7E 201109   (165 ) 

002752

SCOTT, DON #1-29 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA
PITTSBURG 29-3N-14E 201108   (185 ) 

005137

SCOTT, DON #2-29 (CROMWELL) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 29-3N-14E 201109   (21 ) 

005156

SCOTT, DON #2-29 (WAPANUCKA) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 29-3N-14E 201109   29,629   

002755

SCOTT, JANE #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS LOGAN 18-8N-25W
201109   (23 ) 

004830

SCOTT, LEE #3-31 ELAND ENERGY, INC. PRODUCING WELL OKLAHOMA PITTSBURG 31-3N-14E
201108   (5,827 ) 

042874

SEA HORSE #1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 05-16N-18W
201109   7,568   

035117

SEAMSTER HEIRS 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 35 18N 9W SE NE NW 201109   7,635   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

030045

SEAY, W.H. #31-1 SAMSON RESOURCES COMPANY ABANDONED WELL ALABAMA LAMAR
31-16S-15W 200705   291   

011869

SELF 11-1 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
11-16S-19W 201109   3,031   

011873

SELF 11-2 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
11-16S-19W 201109   937   

011878

SELF 12-1 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
12-16S-19W 201109   3,426   

023174

SELMAN #1-31 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA WOODWARD
31-26N-19W 201012   10,250   

034850

SEMMEL, EARL #1-13 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BEAVER
13-4N-24ECM 201108   (151 ) 

036421

SHARUM #1A-30 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM SEC
19,20,29&30-10N-24W 201108   (16,568 ) 

039103

SHAW #3-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
16-12N-24W 201109   2,585   

040203

SHELL 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 26-24S-37W 201105  
2,350   

038391

SHELTON #1-29 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 29-10N-20W
201108   2,321   

013012

SHELTON #3-7 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA HASKELL 07-08N-18E
201108   1,648   

030322

SHELTON STATE #1-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201108   5,865   

006278

SHOCKEY #1-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 25-8N-6W
CNE 201109   107   

033614

SHOCKEY #4-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 25-8N-6W
201109   256   

006786

SHOCKEY 2-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 25-8N-6W
201109   11,191   

033256

SHOCKEY 3-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 25-8N-6W
201109   1,896   

007502

SHUMAN A-1 SHERIDAN PRODUCTION CO LLC PRODUCING WELL OKLAHOMA HARPER 21-26N-25W
201108   184   

033154

SIBERIA RIDGE #11-26 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
SWEETWATER 26-22N-94W 201108   38   

033152

SIBERIA RIDGE #2-26 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
SWEETWATER 26-22N-94W 201108   (217 ) 

033149

SIBERIA RIDGE #3-24A SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
24-22N-94W 201109   1,221   

033145

SIBERIA RIDGE #4-22 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
22-22N-94W 201109   6,255   

033153

SIBERIA RIDGE #9-26 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
SWEETWATER 26-22N-94W 201108   (277 ) 

036153

SIBERIA RIDGE FED #8-22 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 22-22N-94W 201109   10,545   

036963

SIBERIA RIDGE FED #9-22N SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 22-22N-94W 201109   74   

037717

SIBERIA RIDGE FEDERAL #11-22 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 22-22N-94W 201109   4,420   

033151

SIBERIA RIDGE FEDERAL #5-26 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL
WYOMING SWEETWATER 26-22N-94W 201108   (875 ) 

036205

SIBERIA RIDGE S FED #6-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 34-21N-94W 201109   6,334   

002812

SILVER BULLETT #1-11 WHITMAR OPERATING COMPANY PRODUCING WELL OKLAHOMA LATIMER
11-4N-17E 201108   140   

043107

SILVERS TRUST #1-8 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 08-06N-11W
201108   1,850   

006559

SIMMERMAN #1-16 (SIDETRACK) SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA
BECKHAM 16-10N-21W 200906   437   

006260

SIMMONS #1-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
29-12N-22W 132 201109   110,290   

006189

SIMMONS #1-A APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 17-12N-22W
201108   (7,270 ) 

005126

SIMMONS #2-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
29-12N-22W 201109   92,646   

006722

SIMMONS 2-31 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 31-12N-22W
201108   157   

006709

SIMMONS,JR 1-36 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
36-12N-23W 201109   2,300   

035050

SIMS 1 (KELLEY) SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
3 17N 9W SE NW NE 201109   1,320   

035090

SIMS 2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 3 17N
9W SE NE SW 201109   17,722   

040204

SINGLETON 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 30-24S-35W 201108  
4,807   

003558

SISCO #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 31-3N-14E
201109   39,487   

008761

SIX MILE CREEK #1-6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CANADIAN
6-11N-7W     SE/4 201109   3,327   

031170

SLATTEN #1-13 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA WASHITA
13-9N-18W 201006   1,741   

004173

SLAUGHTER #1 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 1-4N-16E
201107   4,384   

004372

SLAUGHTER #1-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 1-4N-16E
201107   (9,251 ) 

030853

SLAUGHTER #3 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 1-4N-16E
201107   2,236   

030974

SLAUGHTER #5 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 1-4N-16E
201108   (2,252 ) 

003882

SMALLWOOD #1-10 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
10-4N-16E 201108   1,612   

003959

SMALLWOOD #2-10 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
10-4N-16E 201108   17,110   

030960

SMALLWOOD #4A BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
10-4N-16E 201108   (1,655 ) 

033618

SMALLWOOD #5-10 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
10-4N-16E 201108   (3,891 ) 

007108

SMALTS, RAYMOND #1-22 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA
CIMARRON 22-2N-9ECM 200701   199   

031160

SMILEY #2-18 (CHESTER) XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 18-21N-13W
201108   (50 ) 

032102

SMILEY #2-18(INOLA/MANNG/MISS) XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR
18-21N-13W 201108   133   

002827

SMITH #1 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 5-13N-24W
201108   122,550   

036605

SMITH #1 EL PASO E&P COMPANY LP SHUT DOWN OR T&A LOUISIANA DESOTO 13-14N-14W
200607   (4,245 ) 

006464

SMITH #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 22-11N-14W
201109   6,978   

026475

SMITH #1H-28 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA HUGHES
28-04N-11E 201108   (48 ) 

012850

SMITH #3-30 ZENERGY, INC PRODUCING WELL OKLAHOMA CUSTER NE NW SEC 30-14N-20W
201108   434   

036183

SMITH #3-5 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 5-13N-24W
201108   (66 ) 

033028

SMITH #3-6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CANADIAN 6-11N-7W
201109   3,692   

012851

SMITH #4-30 ZENERGY, INC PRODUCING WELL OKLAHOMA CUSTER SW SW SEC 30-14N-20W
201108   2,457   

036779

SMITH #4-5 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 05-13N-24W
201108   2,363   

033355

SMITH #4-6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CANADIAN 6-11N-7W
201109   3,719   

039500

SMITH #6-5 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 05-13N-24W
201108   (13,695 ) 

012839

SMITH B #3-21 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 21-14N-20W
201108   (162 ) 

035237

SMITH G-1 (SONAT) EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 18 18N
8W NE SE SW 201108   54   

007592

SMITH MARY O #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS HANSFORD SEC 16
BLK 2 SA&MG RR CO SURVE 201108   (6,753 ) 

023254

SMITH THOMAS APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA GRADY 23-7N-7W 201108
  (21,505 ) 

007665

SMITH UNIT #2-23 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA BLAINE 23-19N-12W
201108   672   

036890

SMITH, EFFIE B #5 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 08-17N-09W 201109   9,799   

036891

SMITH, EFFIE B #6 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 08-17N-09W 201109   2,203   

039039

SMITH, EFFIE B #7 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 08-17N-09W 201109   2,395   

035069

SMITH, EFFIE B-1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
8 17N 9W SW NE NE 201109   15,405   

035252

SMITH, EFFIE B-2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
8 17N 9W NE NE NE 201109   12,155   

035206

SMITH, EFFIE B-3 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
8 17N 9W SE SE SE 201109   1,698   

036110

SMITH, EFFIE B-4 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 8-17N-9W 201109   9,835   

006393

SMITH, J JOE #1-16 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CUSTER 16-12N-17W
201108   (2,798 ) 

035300

SMITH, P V A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 26 18N 9W
SW NE NW 201108   (711 ) 

002839

SMITH, ROSE LATIGO OIL & GAS INC PRODUCING WELL OKLAHOMA BEAVER 33-5N-26ECM
201108   713   

003290

SNOW #1-3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 3-7N-19E
201109   29,301   

037182

SO. UTE 32-8 #3-4 [DK] SOUTHERN UTE INDIAN TRIBE PRODUCING WELL COLORADO LA
PLATA 03-32N-8W 201108   (7,748 ) 

037183

SO. UTE 32-8 #5-7 [DK] SOUTHERN UTE INDIAN TRIBE PRODUCING WELL COLORADO LA
PLATA 05-32N-8W 201108   (5,207 ) 

030652

SONIAT #1-6 KAISER-FRANCIS OIL COMPANY PRODUCING WELL LOUISIANA CADDO 6-16N-16W
201108   12   

040090

SONNY #2-17 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 17-10N-26W 201108
  (64 ) 

042098

SONNY #3-17 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 17-10N-26W 201108
  195   

006997

SOONER #1-35 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
35-10N-26W 201108   1,274   

004478

SOONER #1-19 WARD PETROLEUM CORP PRODUCING WELL OKLAHOMA BLAINE 19-13N-12W
201108   4,702   

005835

SORRELS C #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
17-3N-13E 201109   (1,570 ) 

006154

SOUTH #1-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 8-16N-20W
201109   (67 ) 

039602

SOUTH #2-8 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA DEWEY 08-16N-20W
200805   1,151   

034396

SOUTH BAXTER UNIT #15 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
16-16N-104W 201004   (2,328 ) 

034410

SOUTH BAXTER UNIT #17 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
3-16N-104W 201004   (59,594 ) 

034411

SOUTH BAXTER UNIT #19 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
9-16N-104W 201004   (3,503 ) 

034412

SOUTH BAXTER UNIT #2 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
29-16N-104W 201003   1,988   

034413

SOUTH BAXTER UNIT #21 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
15-16N-104W 201004   2,963   

034562

SOUTH BAXTER UNIT #22 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER SEC 5 &
6-15N-104W 201004   (18,977 ) 

035012

SOUTH BAXTER UNIT #24 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
5-15N-104W 201012   (11,183 ) 

036185

SOUTH BAXTER UNIT #26 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER NW NE
SEC 33-16N-104W 201004   66,384   

034414

SOUTH BAXTER UNIT #6 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
10-16N-104W 201004   6,895   



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

034415

SOUTH BAXTER UNIT #8 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
10-16N-104W 201102   (16,014 ) 

034397

SOUTH BAXTER UNIT 1SR WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
21-16N-104W 201004   (3,849 ) 

037185

SOUTHERN UTE #15-16 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 16-32N-7W 201109   (1,633 ) 

037187

SOUTHERN UTE #2 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
16-32N-7W 201109   (13,026 ) 

037189

SOUTHERN UTE #3 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
15-32N-7W 201109   19,784   

037192

SOUTHERN UTE #6 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
16-32N-7W 201109   3,560   

037193

SOUTHERN UTE #7 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
21-32N-7W 201109   (27,728 ) 

037194

SOUTHERN UTE #701 CONOCOPHILLIPS COMPANY PRODUCING WELL COLORADO LA PLATA
14-32N-7W 201108   14,191   

037195

SOUTHERN UTE #702 CONOCOPHILLIPS COMPANY PRODUCING WELL COLORADO LA PLATA
15-32N-7W 201108   3,351   

037196

SOUTHERN UTE #8 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
21-32N-7W 201109   (5,290 ) 

044304

SOUTHERN UTE #8E (FC) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
21-32N-07W 201109   13,344   

037198

SOUTHERN UTE 11 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
20-32N-7W 201109   (23,814 ) 

037200

SOUTHERN UTE 16-15 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 15-32N-7W 201109   (4,810 ) 

037203

SOUTHERN UTE 2E (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
16-32N-7W 201109   (18,427 ) 

039783

SOUTHERN UTE 33-9 #20-2 CONOCOPHILLIPS COMPANY PRODUCING WELL COLORADO LA PLATA
20-33N-09W 201108   1,686   

039784

SOUTHERN UTE 33-9 #20-4 CONOCOPHILLIPS COMPANY PRODUCING WELL COLORADO LA PLATA
20-33N-09W 201108   (15,620 ) 

037214

SOUTHERN UTE GOVT #1 [DK] SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 26-33N-9W 201109   945   

038722

SPARKS #3-11 WHITMAR EXPLORATION COMPANY PRODUCING WELL OKLAHOMA LATIMER
11-04N-17E 201108   (125 ) 

037687

SPARKY #1-9 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 09-09N-21W
201109   44   

030372

SPEAR #1 DNU-HUNT PETROLEUM CORPORATION SHUT DOWN OR T&A TEXAS GREGG JAMES F
DIXON SVY A-57 200605   —     

005338

SPEAR #3-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CANADIAN
18-13N-9W 201108   46,484   

039326

SPRADLIN FARMS #8A-20 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA
20-10N-20W 201108   (1,271 ) 

012503

SPRATT #1-4 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W
201108   77,417   

012706

SPRATT #2-3 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W
201108   6,809   

012508

SPRATT #2-4 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W
201108   (186,814 ) 

034633

SPROWLS #1-32 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 32-13N-22W
201108   118   

005428

SPROWLS #2-5 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 5-12N-23W
201108   (4,216 ) 

008631

SPURGEON 1-34 JEC OPERATING, LLC PRODUCING WELL OKLAHOMA BEAVER 34-6N-27ECM
201108   9,478   

006187

SPURLIN UNIT #1-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
23-14N-26W 201109   2,898   

036257

STALEY 1-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
29-10N-24W 201108   3,580   

006039

STALEY-HOWERTON #1-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
8-10N-12W 201109   50,104   

003686

STANDIFORD #1-17 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA LE FLORE
17-9N-26E 201108   4,195   

005639

STANDRIDGE #2 SEECO, INC PRODUCING WELL ARKANSAS FRANKLIN 18,19, 30-10N-26W
201108   435   

006047

STANGL #2-23 LINN OPERATING INC PRODUCING WELL OKLAHOMA KINGFISHER 23-15N-9W
201108   7,465   

034675

STANGL #3-23 LINN OPERATING INC PRODUCING WELL OKLAHOMA KINGFISHER 23-15N-9W
201108   238   

006615

STATE #1-11 SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA ELLIS 11-18N-26W
201001   1,094   

006617

STATE #1-12 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ELLIS 12-18N-26W
201006   873   

006183

STATE #1-32 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 32-13N-22W
  ALL 201108   (13,270 ) 

024010

STATE #13-D RICKS EXPLORATION COMPANY ABANDONED WELL OKLAHOMA CADDO 13-6N-9W
200103   (8,748 ) 

039825

STATE #2-12 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ELLIS 12-18N-26W
201008   1,266   

005094

STATE #2-33 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODWARD 33-23N-17W
201109   1,500   

007873

STATE 1A-10 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 10-13N-24W
201108   (3,238 ) 

006734

STATE 2-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 11-18N-26W
201109   14   

034205

STATE 3-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
32-13N-22W 201109   308   

034416

STATE LAND #1 (10-17-104) WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER
10-17N-104W 201108   36,148   

002888

STATE OF OKLAHOMA #2-16 WAGNER & BROWN LTD. ABANDONED WELL OKLAHOMA ROGER MILLS
16-14N-26W 201010   (492 ) 

006210

STEARNS #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 11-14N-14W
  ALL 201109   (61,654 ) 

006209

STEARNS #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 11-14N-14W
  ALL 201109   (8,663 ) 

006211

STEARNS #4 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 11-14N-14W
  ALL 200512   (4,906 ) 

030053

STEELE #36-10 #1-A SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI CLAY
36-15S-4E 201109   728   

006566

STEELE-YOUNG #2-2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 2 B&B
SURVEY 201109   1,089   

003623

STEGMAIER #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODWARD
34-20N-21W 201109   (17,283 ) 

032975

STEGMAIER #2-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS
34-20N-21W 201109   2,364   

045141

STEIN #1-3H LINN OPERATING INC PRODUCING WELL TEXAS WHEELER SEC 1 C&M SVY, A-412
201108   (16,484 ) 

034767

STEINER #2-19 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA CUSTER
19-13N-14W 201108   (110 ) 

011978

STEINLE RANCH UN TE MATRIX PRODUCTION COMPANY PRODUCING WELL WYOMING CONVERSE
31-39N-69W 201108   1,309   

005811

STEPHENS #1-26 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA WASHITA 26-11N-19W
201108   (19,474 ) 

005812

STEPHENS #2-26 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA WASHITA 26-11N-19W
201108   (7,043 ) 

031182

STEVENS #1-11 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER 11-3S-1E
201108   (49 ) 

006370

STEVENS #1-7 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 7-10N-12W
201109   (86 ) 

037818

STEVENS #4-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
26-04N-15E 201109   1,053   

038714

STEVENS #5-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
26-04N-15E 201109   (4 ) 

011981

STEVENS 1-17 BG2 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA CADDO
17-10N-12W 200603   (1,960 ) 

030123

STEVENS F #2-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
26-4N-15E 201109   19,749   

004666

STEWART #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODS 34-24N-13W
201109   6,950   

035266

STEWART 10-1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
10 17N 9W SW SW NW 201109   63,805   

035620

STEWART 35 #2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 35
18N 9W SE SE NW 201109   14,849   

037638

STEWART 35 #3-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 35-18N-09W 201109   2,179   

035293

STEWART 35-1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 35
18N 9W NW SW NW 201109   6,247   

036878

STEWART 9 #1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
09-17N-09W 201109   2,806   

007897

STIDHAM RANCH 2-18 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY
18-17N-16W 201109   4,011   

041633

STILES 68 #11-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SVY 201108   (66 ) 

040097

STILES 68 #12-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SVY 201108   4   

041066

STILES 68 #13-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SVY 201108   62   

042419

STILES 68 #15-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SVY 201108   696   

034990

STILES 68 #1-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68, BLK A-7,
H&GN 201107   167   

036343

STILES 68 #3-68 (APACHE) APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68
BLK A-7 H&GN SVY 201108   925   

037304

STILES 68 #4-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SVY 201108   (284 ) 

005886

STILES 68 #8-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SURVEY 201108   789   

036272

STILES 68 #9-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SVY 201108   94   

044538

STILES 68 SL #16-68H APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK
A-7 H&GN SVY 201108   18,495   

044539

STILES 68 SL #18-68H APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK
A-7 H&GN SVY 201108   743   

007062

STINSON M A #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 2-27N-25W
201109   56,129   

033647

STONE #1-13 LR ENERGY INC PRODUCING WELL OKLAHOMA HASKELL 13-7N-19E 201107  
(211 ) 

040144

STONE 1- 2 NOBLE ENERGY INC PRODUCING WELL KANSAS FINNEY 09-24S-34W 201108   628
  

006155

STOUT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 4-16N-20W NE/4
201109   35,307   

006433

STOUT #2-4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 4-16N-20W SW/4
201109   21,708   

004957

STOWE #1-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 9-6N-9W 201108  
(21,553 ) 

034577

STOWE #2-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 9-6N-9W 201108   210
  

030125

STRANGE #1-29 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
29-4N-16E 201108   13,634   

006621

STRATTON FARMS #1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER
5-12N-18W 201109   731   

011990

STRAWN 1-25 SAMSON RESOURCES COMPANY ABANDONED WELL WOODS OKLAHOMA 25-27N-17W
201010   7,030   

036038

STRAY CAT #1-14 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO
14-10N-13W 201108   1,948   

006626

STRECKER #1 BARBOUR ENERGY CORP PRODUCING WELL OKLAHOMA MAJOR 18-20N-15W 201108
  (344 ) 

004117

STREET UNIT #1 SHERIDAN PRODUCTION CO LLC PRODUCING WELL OKLAHOMA HARPER
18-27N-24W 201108   (1,498 ) 

044653

STRID #1-26H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA WILLIAMS
SEC 26 & 35-159N-95W 201108   10,461   

002921

STROEHMER SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 17-3N-14E
201109   12,376   

030953

STURGEON #2 CORY, KENNETH W. PRODUCING WELL OKLAHOMA HARPER 2-26N-25W 201108  
(1,054 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

032104

STURGEON #3-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 2-26N-25W
201109   1,609   

004960

STURGEON, W.M. #1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER
2-26N-25W 201109   13,782   

006999

SUDERMAN #1-15 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 15-11N-15W
201108   98   

008590

SULLIVAN #1-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 10-6N-9W 201108
  (36,089 ) 

002929

SULLIVAN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 28-3N-14E
201109   (1,032 ) 

039265

SUMMER #1-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
31-14N-24W 201109   363   

026683

SUMMERS #7H-27 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA HUGHES
27-04N-11E 201108   (4,694 ) 

030455

SUMPTER # 1-10 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 10,BLK
Z-1 H & W SVY 201109   23,332   

030730

SUMPTER #2-10 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC. 10, BLK
Z-1, H&W SVY 201109   1,969   

031623

SUMPTER #3-10 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC. 10, BLK
Z1, H&W SVY 201109   455   

003772

SUNFLOWER #1-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
35-6N-18E 201104   3   

045129

SUNSHINE GU 1 #1H SAMSON LONE STAR, LLC PRODUCING WELL TEXAS NACOGDOCHES JOSE
ANTONIO CHIRINO SVY,A-17 201109   16,927   

006130

SUTHERLAND #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
31-6N-27ECM ALL 201109   6,253   

004526

SUTHERLAND #2-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
28-6N-27ECM 201109   3,686   

007566

SUTTER #1 BLAKE PRODUCTION CO. INC. APO ONLY OKLAHOMA MAJOR 30-22N-13W 200305  
(46,505 ) 

012225

SUTTER #2-19 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS 19-22N-23W
201108   (48 ) 

030563

SUTTER UNIT C #2-4 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 04-22N-23W
201108   2,037   

037216

SUTTON #1 [MV] SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
32-34N-9W 201109   447   

030612

SUTTON #1-17 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 17-10N-26W
201109   1,583   

037523

SUTTON #3-17 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 17-10N-26W 201108
  (42 ) 

037217

SUTTON 1A [MV] SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
32-34N-9W 201109   (1,537 ) 

037218

SUTTON 2 [MV] SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
33-34N-9W 201109   (19,036 ) 

030444

SWAN SOUTH FEDERAL A2 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
SEC 8-T23N-R110W 201109   (4,183 ) 

007132

SWEET UNIT #1-21 SAMSON RESOURCES COMPANY SOLD OR LOST LEASE OKLAHOMA BECKHAM
21-10N-24W 200001   (2,039 ) 

012433

SWEETIN #1-12 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
12-3N-14E 201108   618   

034618

SWITZER #1-5 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 5-13N-21W
201108   86   

023406

SWITZER B 2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE 18-14N-13W
201108   (136 ) 

025082

SWITZER, BEULAH #3-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
18-14N-13W 201108   497   

025203

SWITZER, BEULAH #4-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
18-14N-13W 201108   802   

008934

SYBIL #3-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 9-9N-19W
201108   2,186   

011995

SYLVESTER 1-21 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 21-11N-13W 201108
  236   

031022

T & D RANCH #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY
24-8N-6W 201103   —     

038735

TACKETT #1-9 LINN OPERATING INC PRODUCING WELL OKLAHOMA CADDO 09-09N-11W 201108
  (240 ) 

005353

TALL BEAR #1-18 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 18-11N-14W
201108   15,603   

035103

TALTON, ETHYL D 1-D EL PASO E&P COMPANY LP SHUT DOWN OR T&A LOUISIANA WEBSTER 22
18N 8W NE SE NW 200905   (2,555 ) 

040205

TATE 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 22-25S-35W 201108  
22,780   

040206

TATE 2-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 15-25S-35W 201108   (504
) 

040207

TATE 4-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 11-26S-36W 201108   (141
) 

040208

TATE 5-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 12-26S-36W 201108   3,140
  

040209

TATE 6-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 18-26S-35W 201108  
10,453   

006632

TAYLOR #1-22 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 22-12N-23W
201108   172,322   

030083

TAYLOR #15-A CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO 15-6N-9W
201108   16,180   

032116

TAYLOR #2-15 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 15-6N-9W 201108  
1,515   

006896

TAYLOR #2-22 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 22-12N-23W
201108   59,446   

031233

TAYLOR #3-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 1-12N-23W
201108   81   

006676

TAYLOR ESTATE #1-27 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS
27-12N-23W 201108   2,410   

040142

TAYLOR GAS UNIT 2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL KANSAS FINNEY
12-24S-34W 201108   16,516   

005733

TAYLOR, J. #1-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 2-12N-23W
201108   256   

004351

TEAGUE #1 FOUNDATION ENERGY MGMT LLC PRODUCING WELL ARKANSAS POPE 21-8N-18W
201108   (53,602 ) 

004904

TERRY #1-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 32-12N-22W
201109   676   

003855

TEX #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 14-4N-16E
201109   12,675   

040545

TEXANA GU #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK MARIA F. HUEJAS
SVY, A-14 201109   2,431   

008771

THETFORD #3-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
23-11N-23W 201109   (107 ) 

045815

THETFORD #6-23H APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 23-11N-23W
201108   (359 ) 

006731

THETFORD 1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
34-12N-23W 201109   23,632   

012501

THOMAS #1-34 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 34-39N-90W
201108   129,963   

005516

THOMAS #2-15 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ELLIS 15-18N-26W
201003   283   

012675

THOMAS #2-34 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 34-39N-90W
201108   9,259   

045237

THOMAS #5-8H LINN OPERATING INC PRODUCING WELL TEXAS WHEELER SECTION 5 BLK 5 B&B
SVY W/2 201108   (74,607 ) 

045663

THOMAS #5-9H LINN OPERATING INC PRODUCING WELL TEXAS WHEELER SECTION 5 BLK 5 B&B
SVY E/2 201108   (15,695 ) 

005024

THOMAS, J.B. UNIT CHAPARRAL ENERGY LLC PRODUCING WELL OKLAHOMA ROGER MILLS
15-16N-26W 201108   8,908   

034584

THOMPSON 27 #1 RE-ENTRY EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
27-12N-24W 201108   148   

007627

THOMPSON GEORGE R #1 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BEAVER
11-1N-27ECM 201004   (10,173 ) 

044893

THON #1-34H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
27 & 34-161N-96W 201108   187   

034702

THORNE #76-1 LINN OPERATING INC PRODUCING WELL TEXAS HEMPHILL SEC 76, BLK A-2,
H&GNRR SVY 201108   912   

006228

THORNTON #1-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
19-12N-21W SE/ 201109   18,288   

032117

THORNTON #2-19 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 19-12N-21W
201108   (12,323 ) 

006739

THORNTON 2-17 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 17-12N-21W
201108   (20,961 ) 

006804

THORNTON A2-13 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
13-12N-22W 201108   10,307   

007585

THRASHER, C. B. 1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA TEXAS
21-1N-11E 201109   (34,014 ) 

007175

THURMOND #1-27 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 27-12N-22W
201108   3,292   

006240

THURMOND #1-36 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
36-13N-24W NW/ 201012   658   

007641

THURMOND #2-27 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 27-12N-22W
201108   (2 ) 

038332

THURMOND J P #1-23 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER
MILLS 23-13N-24W 201108   1,685   

012017

TIMMERMAN 1-15 NP ABRAXAS PETROLEUM CORP PRODUCING WELL OKLAHOMA PITTSBURG
15-7N-17E 201108   183   

032901

TIPTON HOME 1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
28-12N-21W 201109   45,737   

006769

TOELLE 2-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 1-11N-20W 201108  
(4,304 ) 

004861

TOHKUBBI #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 16-3N-12E
201109   1,274   

006263

TOLLE #1-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 1-11N-20W NW/
201108   (3,616 ) 

012714

TONYA #4-11 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-14N-23W 201108   (20,588 ) 

012020

TRACY #1-25 BT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
25-14N-25W 201109   1,080   

008160

TRACY #1-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
31-14N-24W 201109   3,413   

008161

TRACY #1-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
32-14N-24W 201109   1,792   

012021

TRACY #1-36 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
36-14N-25W 201109   1,275   

012116

TRACY #2-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
31-14N-24W 201109   3,965   

012117

TRACY #2-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
32-14N-24W 201109   582   

037548

TRACY #3-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
32-14N-24W 201101   —     

012022

TRACY 1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
30-14N-24W 201109   73,309   

012023

TRACY 2-36 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
36-14N-25W 201109   1,713   

038581

TRACY TRUST #1-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
32-14N-24W 201109   3,820   

026204

TRAIL UNIT #04D-16W WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER NE/4 NW/4
SEC 16-13N-100W 201108   (5,540 ) 

026787

TRAIL UNIT #10B-21D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 21-13N-100W
201108   3,857   

026719

TRAIL UNIT #12 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 16-13N-100W
201108   4,595   

026720

TRAIL UNIT #13 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 03-13N-100W
201108   2,952   

025417

TRAIL UNIT #15 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201108   (1,012 ) 

025418

TRAIL UNIT #16 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 3-13N-100W
201108   4,505   

026721

TRAIL UNIT #17 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 16-13N-100W
201108   16,162   

025286

TRAIL UNIT #18 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 3-13N-100W
201108   (3,138 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

026782

TRAIL UNIT #1B-21D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 21-13N-100W
201108   5,247   

026714

TRAIL UNIT #2 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201107   2,235   

025883

TRAIL UNIT #20 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201108   4,329   

025884

TRAIL UNIT #21 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201103   (128 ) 

026207

TRAIL UNIT #22 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER SW/4 NE/4 SEC
09-13N-100W 201108   (5,423 ) 

026208

TRAIL UNIT #23 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER NW/4 NW/4 SEC
10-13N-100W 201108   (787 ) 

026209

TRAIL UNIT #25 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER NW/4 SE/4 SEC
09-13N-100W 201108   (4,458 ) 

026715

TRAIL UNIT #3 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 03-13N-100W
201107   3,635   

012728

TRAIL UNIT #3-6 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 01-38N-90W
201108   (11,373 ) 

026513

TRAIL UNIT #3C-10J WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201108   3,250   

026716

TRAIL UNIT #4 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 15-13N-100W
201108   4,249   

026783

TRAIL UNIT #4C-22D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 21-13N-100W
201108   5,199   

026784

TRAIL UNIT #5D-22D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 21-13N-100W
201108   3,768   

026488

TRAIL UNIT #7A-3J WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 03-13N-100W
201108   (54,249 ) 

026785

TRAIL UNIT #7B-21D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 21-13N-100W
201108   5,242   

026718

TRAIL UNIT #8 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 11-13N-100W
201108   4,177   

026786

TRAIL UNIT #8C-21W WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 21-13N-100W
201108   3,765   

033068

TRETBAR FAMILY #1-15 STRAT LAND EXPLORATION CO. PRODUCING WELL OKLAHOMA BEAVER
15-5N-21ECM 201108   (53 ) 

005529

TRIPLE T #8-B CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
8-12N-21W 201108   195   

033282

TRISSELL #6-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-9N-19W
201108   1,216   

030528

TRISSELL, RUSSELL #2-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA
10-9N-19W 201108   439   

033366

TROGDON #2-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 9-6N-9W 201108  
371   

039286

TROGDON #3-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 09-06N-09W 201108
  2,692   

030787

TROY #8-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 2-14N-22W
201108   (1,134 ) 

006687

TRUST 1 UNIT PETROLEUM COMPANY SHUT DOWN OR T&A TEXAS HEMPHILL SEC 18,BLK 1, G&M
SVY 200904   559   

030128

TSCHAPPAT #1 & #1A CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
3-3N-16E 201108   524   

008021

TUCKER #1-25 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 25-11N-13W
201108   (1,013 ) 

004654

TUCKER #1-A NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CADDO
30-11N-12W 201108   1,555   

006398

TUCKER #2-25 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 25-11N-13W
201108   348   

004519

TUCKER #2-8 SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA ROGER MILLS
8-12N-26W 201109   33,052   

004511

TUCKER TRUST #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
19-11N-12W 201109   575   

012027

TUCKER-FOWLER 35-2 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA FAYETTE
35-14S-11W 201109   1,038   

025605

TURLEY #2-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA GRADY 1-6N-7W 201108  
614   

004354

TURNEY #31-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
31-4N-14E 201107   2,380   

004355

TURNEY #31-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
31-4N-14E 201107   3,180   

004353

TURNEY A #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 32-4N-14E
201109   7,140   

006311

TWYMAN #1-17 ARROWHEAD ENERGY, INC. PRODUCING WELL OKLAHOMA WASHITA 17-11N-19W
201108   (1,235 ) 

006669

TWYMAN #2-18 ARROWHEAD ENERGY, INC. PRODUCING WELL OKLAHOMA WASHITA 18-11N-19W
201108   (6,248 ) 

036646

TYLER #1-1 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 01-08N-17E
201108   (2,583 ) 

033396

U.S. GYPSUM #1-27 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
27-19N-12W 201108   (473 ) 

034418

UNIT #2 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 21-16N-104W 201003  
11,642   

033538

UPRC #5-27 ANADARKO PETROLEUM CORP. PRODUCING WELL WYOMING SWEETWATER 27-21N-94W
201108   546   

036091

UPRC FEE #6-27 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
27-21N-94W 201109   2,799   

036093

UPRC FEE #7-27 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
27-21N-94W 201109   845   

036092

UPRC FEE #8-27 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
27-21N-94W 201109   5,950   

034419

UPRR #1 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 11-16N-104W 201004  
2,301   

038377

US GOVERNMENT #5-27 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 27-05N-16E 201108   5,940   

003013

US GOVERNMENT 27-2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 27-5N-16E 201108   21,636   

004028

USA #1-18 FOUNDATION ENERGY MGMT LLC PRODUCING WELL ARKANSAS SEBASTIAN 18-7N-30W
201108   2,577   

005903

USA #1-4 (APACHE) APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS
4-13N-21W 201108   225   

004029

USA #2-18 FOUNDATION ENERGY MGMT LLC SHUT DOWN OR T&A ARKANSAS SEBASTIAN
18-7N-30W 200901   (38,790 ) 

005982

USA #3-18 FOUNDATION ENERGY MGMT LLC PRODUCING WELL ARKANSAS SEBASTIAN 18-7N-30W
201108   1,948   

004257

USA CHOCTAW T-4 UNIT #2 CHESAPEAKE OPERATING, INC. APO ONLY OKLAHOMA LATIMER
5-5N-19E 200905   105   

033281

USA PARCEL #3-45 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 2-17N-12W
201108   16,069   

036645

USA PARCEL 3 #47 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 02-17N-12W
201108   6,269   

037521

USA PARCEL 3 #50-ALT EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER
01-17N-12W 201108   (3,842 ) 

036611

USA PARCEL 3 #53-ALT EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER
01-17N-12W 201108   840   

036650

USA PARCEL 3 #54 EOG RESOURCES, INC. SHUT DOWN OR T&A LOUISIANA BOSSIER
01-17N-12W 201108   19,595   

031293

USA PARCEL 3 1-1 LT & UT EOG RESOURCES, INC. SHUT DOWN OR T&A LOUISIANA BOSSIER
1-17N-12W 200911   8,821   

031669

USA PARCEL 3 3-1 EOG RESOURCES, INC. ABANDONED WELL LOUISIANA BOSSIER 1-17N-12W
200712   2,810   

031295

USA PARCEL 3 33-2 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 2-17N-12W
201108   15,379   

031296

USA PARCEL 3 34-1 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 1-17N-12W
201108   30,755   

031673

USA PARCEL 3 36-2 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 2-17N-12W
201108   20,435   

032800

USA PARCEL 3 37-1 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 1-17N-12W
201108   2,678   

032803

USA PARCEL 3 38-A EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 1-17N-12W
201108   6,895   

032801

USA PARCEL 3 39-1 ALT EOG RESOURCES, INC. SHUT DOWN OR T&A LOUISIANA BOSSIER
1-17N-12W 200805   7,848   

032802

USA PARCEL 3 40 ALT EOG RESOURCES, INC. SHUT DOWN OR T&A LOUISIANA BOSSIER
3-17N-12W 200911   4,113   

031301

USA PARCEL 3 41-2 ALT EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER
2-17N-12W 201103   7,543   

031302

USA PARCEL 3 42 ALT EOG RESOURCES, INC. SHUT DOWN OR T&A LOUISIANA BOSSIER
3-17N-12W 200601   6,787   

032805

USA PARCEL 3 43-1 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 1-17N-12W
201108   15,967   

032804

USA PARCEL 3 44 ALT EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER
1-17N-12W 201108   13,374   

031682

USA PARCEL 3 5-2 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 2-17N-12W
201108   5,247   

031298

USA PARCEL 3 6-2 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 2-17N-12W
201108   16,598   

031299

USA PARCEL 3 7-3 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 3-17N-12W
201108   3,331   

031685

USA PARCEL 3 8-3 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 3-17N-12W
201108   5,102   

006808

VALENTINE 1-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER
29-15N-17W 201109   3,989   

023576

VALENTINE COLTHARP #1 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER SEC 51 BLK A7
H&GN SVY 201108   6,358   

003795

VAN DYKE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 35-4N-15E
201109   27   

005048

VAN DYKE #2-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
35-4N-15E 201109   14,961   

005518

VAN DYKE #3-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
35-4N-15E 201109   1,122   

036543

VAN DYKE #4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
35-04N-15E 201109   (18 ) 

037819

VAN DYKE #5-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
35-04N-15E 201109   6,557   

003015

VANCE #1 SAMSON RESOURCES COMPANY ABANDONED WELL CADDO OKLAHOMA 5-9N-9W 200906  
19,549   

003253

VARNER #1-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER 2-3S-1E
201108   (61 ) 

032710

VARNUM #2-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 25-5N-18E
201109   54,371   

032863

VARNUM #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 25-5N-18E
201109   (241 ) 

033461

VARNUM #4-25 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
25-5N-18E 201108   9,627   

004250

VARNUM UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 25-5N-18E
201109   987   

041847

VAUGHN #1-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
06-24N-18W 201108   (2,925 ) 

036375

VERA #1-21 BASAL CHESTER SHERIDAN PRODUCTION CO LLC PRODUCING WELL OKLAHOMA
HARPER 21-26N-25W 201108   914   

034640

VERDELL #1-13 WILLIAMS PROD MID-CONTINENT CO PRODUCING WELL OKLAHOMA HASKELL S/2
SEC 12 & N/2 SEC 13-8N-18E 201108   3,598   

034845

VERDELL #4-13 WILLIAMS PROD MID-CONTINENT CO PRODUCING WELL OKLAHOMA HASKELL S/2
SEC 12&N/2 SEC 13-8N-18E 201108   4,876   

040257

VERDEN 31-1LT QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA HASKELL 31-09N-18E
201107   1,606   

006042

VERMA #1-34 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO 34-7N-12W
201108   (321 ) 

034425

VERMILLION CREEK DEEP #1 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER
12-13N-100W 201108   (31,095 ) 

013286

VERNER #5-11 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA PITTSBURG
11-05N-13E 201108   (1,016 ) 

041899

VICE 25 #1-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
25-18N-09W 201108   2,619   

006184

VICK #1 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 31-13N-22W ALL
201108   (71 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

006563

VICK #2-31 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 31-13N-22W
201108   (160 ) 

006072

VICK #3-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
31-13N-22W 201109   676   

030896

VICK #4-31 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 31-13N-22W
201108   (3,500 ) 

012051

VICTOR 1-14 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 14-39N-90W
201108   8,178   

006779

VIERS 1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
30-12N-23W 201109   10,773   

006409

VINCENT #1-32 (ATOKA) SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA CADDO
32-11N-13W 200711   9,905   

045760

VINCENT 14 #1H EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ELLIS 14-19N-25W
201108   (1,132 ) 

003323

VINSETT A #1-29 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS CRAWFORD
29-9N-31W 201109   5,532   

040383

VINSON #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK SEC: BLK:
SRV:THOMAS O’BAR ABS 201107   (3,454 ) 

045435

VIOLET #1-21H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
16 & 21-160N-96W 201108   (14 ) 

039760

VIPER #2-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS 02-01N-05W
SE/4 201109   809   

006423

VIRGINIA #1-31 LINN OPERATING INC PRODUCING WELL OKLAHOMA CADDO 31-10N-11W
201108   (85 ) 

008711

VOGT #1-10 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 10-11N-15W 201108
  2,206   

007353

WALKER #1-12 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-12N-25W 201109   19,360   

006838

WALKER #2-35 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
35-14N-19W 201108   2,089   

038140

WALKER #5-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201108   5,025   

041681

WALKER #8-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201108   5,978   

043283

WALKER RANCH 10 #3 FOREST OIL CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 10
BLK 41 H&TC SVY 201108   (14,095 ) 

043282

WALKER RANCH 1810 FOREST OIL CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 10
BLK 41 H&TC SVY 201108   (462 ) 

033185

WALKER TRUST #1-20 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS
20-13N-21W 201108   916   

004600

WALKER, SIMPSON #2-31 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA
WOODWARD 31-26N-17W 201108   (3,538 ) 

006234

WALKUP #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL 27-3N-11E CN
201109   2,614   

044515

WALKUP #2-27H BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA COAL
27-03N-11E 201108   (33,493 ) 

030731

WALLACE #5-18 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
18-10N-26W 201109   21,579   

006710

WALLACE 1-35 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
35-12N-26W 201109   13,950   

006283

WALLACE D #4 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 18-10N-26W 132
201108   (62 ) 

004792

WALTER #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-10N-21W
201109   1,247   

004793

WALTER #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-10N-21W
201109   22,772   

038818

WALTER #5-24 (UPR D.MOINES GW) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
BECKHAM 24-10N-21W 201109   483   

004790

WALTER, J.C. #1-19 CHEVRON USA INC PRODUCING WELL OKLAHOMA WASHITA 19-10N-20W
201108   22,986   

004791

WALTER, J.C. #2A-19 CHEVRON USA INC PRODUCING WELL OKLAHOMA WASHITA 19-10N-20W
201108   (2,829 ) 

004821

WALTER, J.C. #3-19 CHEVRON USA INC PRODUCING WELL OKLAHOMA WASHITA 19-10N-20W
201108   5,070   

008956

WALTER, K. B. #2-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
22-10N-21W 201109   6,069   

006289

WALTER, KB #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
22-10N-21W CNE 201109   6,617   

040212

WALTERS 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 20-24S-35W 201108  
4,267   

006688

WALTERS 4-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-10N-21W
201109   (28,271 ) 

004586

WALTER-STEFFES #1-5 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA
5-9N-19W 201108   3,232   

036284

WAMSUTTER #10-34 MARATHON OIL COMPANY PRODUCING WELL WYOMING SWEETWATER SEC
27,28,33&34-21N-94W 201108   9,980   

034617

WAMSUTTER #9-27 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER SEC
27&34-21N-94W 201109   584   

034688

WAMSUTTER #9-34 MARATHON OIL COMPANY PRODUCING WELL WYOMING SWEETWATER SEC 5 &
34-21N-94W 201108   1,177   

033930

WAMSUTTER 5-34A MARATHON OIL COMPANY PRODUCING WELL WYOMING SWEETWATER
34-21N-94W 201108   9,728   

012068

WANDA MG SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LOGAN 15-15N-4W 201109
  2,587   

023612

WANDA 1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GARVIN 5-3N-3W 201109
  6,838   

033686

WARD #4-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 31-3N-12E
201109   1,168   

006784

WARD 2-31 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA PITTSBURG 31-3N-12E
200901   2,165   

006159

WARD UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
31-3N-12E ALL 201109   29,242   

023614

WARKENTIN 1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
30-11N-14W 201109   8,459   

006133

WARNER #1 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 30-10N-26W &25
201108   (90,993 ) 

007938

WARNER #2-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 30-10N-26W
& 25-10N-27W 201109   55,564   

030763

WARNER #3-30 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA BECKHAM
30-10N-26W 201109   1,351   

040005

WARNER #7-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201108   599   

043191

WASHITA RANCH 19 #1-H CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL W/2 SEC
19 BLK A-1 H&GN SVY 201108   (4,088 ) 

042373

WASHITA RANCH 22 #1-H CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL SEC 22
BLK A-1 H&GN SVY 201108   2,502   

042081

WATERFIELD #3-112 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS ROBERTS SEC 112 BLK
C G&M SVY 201109   6,849   

006180

WATKINS #1-21 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 21-12N-21W ALL
201108   1,277   

036599

WATTS #2 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LATIMER 34-05N-18E
201108   1,431   

034995

WATTS BROS C 2 EAGLE ROCK MID-CONTINENT OPERA PRODUCING WELL OKLAHOMA LATIMER
29-4N-18E 201108   288   

030129

WATTS BROTHERS C-1 EAGLE ROCK MID-CONTINENT OPERA PRODUCING WELL OKLAHOMA
LATIMER 29-4N-18E 201108   (69 ) 

003075

WEAVER CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 21-6N-6W 201108
  17,347   

007825

WEBB A #1-10 CRAWLEY PETROLEUM CORP. PRODUCING WELL OKLAHOMA ELLIS 10-16N-24W
201107   391   

030674

WEBER #1-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 2-6N-9W 201108  
(539 ) 

033022

WEIGAND #1-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
31-13N-16W 201108   (94 ) 

033240

WEINER #1 UNIT A TORCH E & P PROCESSING SHUT DOWN OR T&A TEXAS HARRISON JOHN
RAMSDALE SVY, A-596 201001   1,099   

033249

WEINER #10 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON R. BOARD
SVY, A-128 201108   3,139   

033250

WEINER #11 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON W. T.
COOK SVY, A-873 201108   (4,133 ) 

033251

WEINER #12 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON G. J.
AUSTIN SVY, A-65 201108   (3,892 ) 

033241

WEINER #2 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON JOHN
RAMSDALE SVY, A-596 201108   1,687   

033242

WEINER #3 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON R. BOARD
SVY, A-126 201108   1,146   

033243

WEINER #4 UNIT A TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON JOHN
RAMSDALE SVY, A-596 201108   1,053   

033244

WEINER #5 UNIT A TORCH E & P PROCESSING SHUT DOWN OR T&A TEXAS HARRISON JOHN
RAMSDALE SVY, A-596 201010   2,186   

033245

WEINER #6 UNIT A TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON R. BOARD
SVY, A-126 201108   525   

033246

WEINER #7 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON R. BOARD
SVY, A-126 201108   (113 ) 

033247

WEINER #8 UNIT A TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON R. BOARD
SVY, A-126 201108   (1,552 ) 

033248

WEINER #9 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON R. BOARD
SVY, A-128 201108   4,117   

031244

WELLS #3-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 8-12N-20W
201109   852   

004876

WENDLANDT #2-17 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA HASKELL
17-7N-20E 201108   210   

030078

WENDLANDT #3-17 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA HASKELL
17-7N-20E 201108   611   

032530

WERNER SMITH #3 CHEVRON USA INC PRODUCING WELL TEXAS PANOLA T C RR SVY, A-838
201108   27   

030897

WESNER #1-12 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
12-12N-22W 201108   546   

034301

WESNER #4-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 1-12N-22W
201108   (671 ) 

038289

WESNER #5-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 01-12N-22W
201108   (65 ) 

006776

WESNER 1-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 1-12N-22W
201108   1,124   

006805

WESNER 1-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 2-12N-22W
201108   431   

006287

WEST #1-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 9-11N-22W 201108  
(6,068 ) 

035576

WEST A #2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 3 17N
9W NE NE NW 201109   4,786   

037632

WEST A #3-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
03-17N-09W 201109   1,206   

035200

WEST A-1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 3
17N 9W SE NW NW 201109   1,462   

003082

WESTERN #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS SEBASTIAN 36-7N-32W
201109   42   

030877

WFM #1-11 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
11-12N-22W 201108   (318 ) 

034420

WHELAN M F #1 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 20-16N-104W
201012   42,053   

042332

WHINERY #2-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 09-11N-22W
201108   1,184   

005579

WHISENHUNT #3-27 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA BEAVER
27-4N-28ECM 201108   (199 ) 

005640

WHISENHUNT #4-27 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA BEAVER
27-4N-28ECM 201108   118   

040439

WHITE #1-12 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
12-24N-18W 201108   (126 ) 

039933

WHITE #1-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 03-13N-20W
201108   874   

040282

WHITE C 2 CHEVRON USA INC PRODUCING WELL OKLAHOMA LATIMER 04-06N-18E 201108  
(896 ) 

040272

WHITE D 1 CHEVRON USA INC PRODUCING WELL OKLAHOMA LATIMER 05-06N-18E 201108  
(97,695 ) 

040277

WHITE D 2 (CASING) CHEVRON USA INC PRODUCING WELL OKLAHOMA LATIMER 05-06N-18E
201108   (17,474 ) 



--------------------------------------------------------------------------------

              PRODUCTION NET  

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

MONTH

IMBALANCE  

040270

WHITE D 2 (TUBING) CHEVRON USA INC PRODUCING WELL OKLAHOMA LATIMER 05-06N-18E
201108   915   

024051

WHITE FARMS A #3 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CANADIAN
4-10N-7W 201108   (25,076 ) 

025145

WHITE FARMS A #4 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CANADIAN
4-10N-7W 201108   (2,355 ) 

023664

WHITE FARMS A2 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CANADIAN
4-10N-7W 201108   (59,093 ) 

023665

WHITE FARMS B1 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CANADIAN
5-10N-7W 201108   1,782   

003287

WHITE, E. B UNIT BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
17-6N-18E 201108   13,415   

005177

WHITE, ERLE B #2-17 MEADE ENERGY CORPORATION PRODUCING WELL OKLAHOMA LATIMER
17-6N-18E 201108   (62 ) 

040309

WHITE, W E 4 CHEVRON USA INC PRODUCING WELL OKLAHOMA PITTSBURG 32-07N-18E 201108
  2,917   

040296

WHITE, W E 6 CHEVRON USA INC PRODUCING WELL OKLAHOMA PITTSBURG 32-07N-18E 201108
  (285 ) 

012087

WHITENER #1-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 19-5N-6W
201109   (4,181 ) 

003320

WHITESIDE #1-32 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS CRAWFORD
32-9N-31W 201109   (3,105 ) 

004629

WHITESIDE #2-32 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS CRAWFORD
32-9N-31W 201109   16,179   

006421

WHITFIELD #1-34 LAREDO PETROLEUM INC PRODUCING WELL OKLAHOMA CADDO 34-5N-9W
201108   1,409   

034293

WHITLEDGE #1-31 JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA ROGER
MILLS 31-12N-23W 201108   (388 ) 

006271

WHITTENBERG #2 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 29-10N-20W
C 201108   3,675   

033875

WIENER ESTATE 1 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS PANOLA GEORGE
GILLASPY SVY, A-223 200808   13,007   

033876

WIENER ESTATE 5 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS PANOLA SAMUEL
THOMPSON SVY, A-673 201109   58   

007869

WILCOX L A #1-3 XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 3-20N-13W 201108  
108   

034563

WILEY #5-6 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 6-10N-22W 201104  
(87 ) 

036685

WILKINS #1-18 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-03N-14E 201109   2,444   

003666

WILKS #1 WARD PETROLEUM CORP PRODUCING WELL OKLAHOMA CUSTER 27-12N-14W 201108  
(9,607 ) 

006200

WILKS #1-17 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 17-12N-21W
SW/ 201108   32,041   

030169

WILLAMETTE #1-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL LOUISIANA BOSSIER
SEC 36, T22N-R12W 201108   13   

033544

WILLAMETTE INDUSTRIES 32 #1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL
LOUISIANA BOSSIER 32-22N-12W 201109   5,791   

044345

WILLIAM #1-23H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
23-11N-18W 201108   45,473   

031211

WILLIAMS #31-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
31-13N-16W 201108   923   

003782

WILLIAMS #31-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
31-13N-16W 201108   5,546   

032114

WILLIAMS #3-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
31-13N-16W 201108   363   

040888

WILLIAMS O T #1-29R LINN OPERATING INC PRODUCING WELL OKLAHOMA MAJOR N/2 NE/4
SEC 29-22N-14W 201108   8   

035056

WILLIAMSON 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 5
17N 9W SW NE SE 201109   (59,930 ) 

035307

WILLIAMSON 2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 5
17N 9W SW SE NE 201109   1,467   

035619

WILLIAMSON 5 #1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 5 17N 9W NE SE SE 201109   (2,698 ) 

043276

WILLIAMSON A #1 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LATIMER
26-06N-17E 201108   (33 ) 

007632

WILMOT 1-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 16-28N-25W
201109   914   

004195

WILSON #1-24 BLAIR OIL COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 24-12N-14W
200905   1,210   

003935

WILSON #2-16 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
16-15N-20W 201108   3,585   

003122

WILSON, T.O. G UWI SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
26-2N-20ECM 201109   1,426   

043264

WILT 1-10 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 10-06N-11W 201108   96
  

004729

WIMBERLY #2-27 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
27-8N-19E 201109   43   

006150

WINGARD #1 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 3-14N-14W ALL 201108
  (2,674 ) 

006151

WINGARD #2 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 3-14N-14W ALL 201108
  (5,001 ) 

006193

WINGARD #3 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 3-14N-14W ALL 201108
  21,717   

038774

WINN CHARLIE #1-30 ATOKA SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 30-14N-24W SE/4 201109   35,785   

013482

WINN CHARLIE #1-30 U. CHEROKEE SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
ROGER MILLS 30-14N-24W SE/4 201109   22   

023787

WINSOR 1-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO 6-12N-13W
201108   3,454   

003135

WITTKOPP SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CANADIAN 6-11N-7W
201109   36,691   

008302

WOFFORD #2-31 XTO ENERGY INC. PRODUCING WELL ARKANSAS FRANKLIN 31-10N-26W 201108
  (22 ) 

031154

WOOD #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG 29-3N-14E
201108   2,029   

035621

WOODARD ET AL #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
BIENVILLE 23 18N 8W NW NW NE 201109   883   

035243

WOODARD ET AL 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
BIENVILLE 23 18N 8W SW SW NE 201109   (41,422 ) 

035233

WOODARD HEIRS A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24
18N 9W SW SE NE 201108   (3,000 ) 

035068

WOODARD WALKER G-1-D SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
BIENVILLE 23 18N 8W W2 E2 NW 201109   (3,159 ) 

035271

WOODARD WALKER G-2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
BIENVILLE 23 18N 8W SE SW NW 201109   648   

004458

WOODMORE #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
34-8N-19E 201109   8,069   

003143

WOODMORE #1-6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 6-7N-19E
201109   5,287   

004609

WOODMORE #2-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
34-8N-19E 201109   34,754   

004125

WOODROW SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 7,8-9N-25E
201109   246   

006573

WOODWARD #1 LAREDO PETROLEUM INC PRODUCING WELL OKLAHOMA CADDO 29-5N-9W 201108  
(240 ) 

008754

WOOLWORTH #2 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS PANOLA J. F.
JOHNS SURVEY A-364 201108   3,187   

006138

WORK #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ALFALFA 31-25N-12W ALL
201104   —     

037982

WORSHAM 10 #1-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 10-17N-09W 201109   305   

035290

WORSHAM A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24-18N-09W
NW SW SW 201108   673   

003159

WRIGHT UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
32-14N-26W 201109   1,498   

036583

WRIGHT, MINNIE S ET AL 3 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 03-17N-09W SW/SE 201109   4,254   

003163

WRIGHT, THELMA UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
11-7N-21E 201109   1,497   

007204

WYCKOFF #2-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
3-20N-17W 201108   (5,217 ) 

032280

WYLIE A GU #1 VALENCE OPERATING CO. ABANDONED WELL TEXAS RUSK A G WALLING SVY,
A-811 200604   587   

040782

WYNN #1-12 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
12-24N-18W 201108   1,918   

004202

YATES #1-31 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA CADDO 31-5N-10W
201108   1,504   

035205

YATES 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 9 17N 9W
SE NW SW 201109   7,050   

040214

YATES 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 27-23S-38W 201105  
35,683   

008307

YEAGER #1-8 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 8-9N-19W 201108
  10,999   

003173

YEAGER #1C & #1T SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS JOHNSON
20-9N-24W 201109   215   

030284

YEARWOOD DUANE 1-33 BPO SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
33-11N-13W 201109   9,629   

006120

YELL #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA TEXAS 27-1N-18ECM ALL
201101   (31 ) 

006467

YOUNG #1-33 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO 33-10N-12W
201108   1,655   

044632

YOUNG #303H CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS HEMPHILL SEC 3 BLK
M-1 H&GN SVY 201108   8,150   

003716

YOUNG RANCH #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
28-6N-19E 201109   44,289   

004006

YOUNG RANCH #2-27 REDRILL SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
LATIMER 27-6N-19E 201109   89,025   

006388

YOUNG TRUST #1-4 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 4 BLK
M-1 H&GN RR CO SURVE 201109   9,050   

006668

YOUNG, E.L. 1-28 SAMSON RESOURCES COMPANY APO ONLY OKLAHOMA CADDO 28-10N-12W
201109   20,400   

023829

YOUNG, J W ETAL UNIT CHEVRON USA INC PRODUCING WELL TEXAS WHEELER SEC 20, BLK L,
J.M. LINDSEY 201108   2,589   

006449

YOUNG, MARSHALL #2-4 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM
4-10N-22W 201108   11,753   

035615

YOUNGBLOOD ET AL #1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 9 17N 9W NE NW NW 201109   22,455   

006044

YOUNKIN TRUST #1-29 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 29-11N-12W
201108   19,487   

036843

YOUNKIN TRUST #2-29 CREST RESOURCES, INC. PRODUCING WELL OKLAHOMA CADDO
29-11N-12W 201108   1,534   

006654

YOWELL #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
36-14N-26W 201109   27,809   

003179

YOWELL #1-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
26-14N-26W 201109   15,453   

030756

YOXSIMER #2-15 BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER
MILLS 15-15N-22W 200912   (36,803 ) 

030845

YOXSIMER #6-15 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
15-15N-22W 201108   572   

030320

YOXSIMER 1-15 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
15-15N-22W 201108   (5,539 ) 

033716

YUMA #1-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 26-4N-15E
201109   4,177   

033756

YUMA #2-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 26-4N-15E
201109   6,581   

034664

YUMA #3-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 26-4N-15E
201109   1,347   

034730

YUMA #4-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 26-4N-15E
201109   1,425   

034840

YUMA #6-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 26-4N-15E
201109   2,585   

005364

ZOLLINGER #1-10 QUAIL OIL & GAS PRODUCING WELL OKLAHOMA HARPER 10-26N-24W 201108
  (3 ) 

005167

ZOLLINGER, GEBHARDT #2-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
HARPER 10-26N-24W 201105   (4,275 ) 

006742

ZYBACH 1-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER 13 CAMP CO.
SCHOOL LAND 201109   315                   

 

 

 

TOTAL NET IMBALANCE

  11,849,354                   

 

 

 



--------------------------------------------------------------------------------

Schedule 8.19

Closing Date Marketing Agreements

 

Samson Contract No.

 

Counterparty

 

Field/Area/Service

 

Term

005885

  DCP Midstream  

Midcontinent Gas Sales

Agreement

  09/17/85 – 9/17/95 (Y2Y)



--------------------------------------------------------------------------------

Schedule 8.20

Closing Date Hedge Agreements

Existing Agreements:

1. ISDA Master Agreement, dated as of the Closing Date, by and between JPMorgan
Chase Bank, N.A. and Samson Investment Company.

2. ISDA Master Agreement, dated as of the Closing Date, by and between Bank of
Montreal and Samson Investment Company.

3. ISDA Master Agreement, dated as of the Closing Date, by and between Wells
Fargo Bank Texas NA and Samson Investment Company.

4. ISDA Master Agreement, dated as of the Closing Date, by and between Barclays
Bank PLC and Samson Investment Company.

5. ISDA Master Agreement, dated as of July 3, 2009, by and between Compass Bank
and Samson Investment Company.

6. ISDA Master Agreement, dated as of March 31, 2011, by and between Macquarie
Bank Limited and Samson Investment Company.

7. ISDA Master Agreement, dated as of October 13, 2000, by and between BNP
Paribas and Samson Investment Company.

8. ISDA Master Agreement, dated as of August 13, 2003, by and between The Bank
of Nova Scotia and Samson Investment Company.

Existing Trades: See Attached



--------------------------------------------------------------------------------

Counterparty

Confirmation

No.

 

Contract

Period

 

Transaction

Date

 

Counterparty

  Volume
Sold (Bought)
MMBtu/d     Contract
    Transaction    
Price   BASIS SWAPS     PANHANDLE EASTERN PIPE LINE CO. - TEXAS, OKLAHOMA
(MAINLINE)    

360711

  Cal 12   05/14/08   Bank of Montreal     10,000      ($ 0.6300 ) 

360761

  Cal 12   05/14/08   Bank of Montreal     10,000      ($ 0.6250 ) 

360889

  Cal 12   05/15/08   Bank of Montreal     10,000      ($ 0.6250 )  EL PASO
NATURAL GAS CO. - SAN JUAN    

HH58697080

  Cal 12   08/05/11   Macquarie     10,000      ($ 0.2200 ) 

226662

  Cal 12   OS/26/09   Paribas     10,000      ($ 0.7000 )  COLUMBIA GULF
TRANSMISSION CO. - MAINLINE     HOUSTON SHIP CHANNEL      

1795373

  Nov 11 - Mar 12   11/25/09   Paribas     10,000      ($ 0.1650 ) 

1731420

  Nov 11 - Mar 12   11/04/09   Paribas     10,000      ($ 0.2400 ) 

1732180

  Nov 11 - Mar 12   11/04/09   Paribas     10,000      ($ 0.2350 ) 

230901

  Apr 12 - Oct 12   06/27/11   Bank of Montreal     10,000      ($ 0.0475 ) 

3128352

  Apr 12 - Oct 12   06/24/11   Paribas     10,000      ($ 0.0500 )  NATURAL GAS
NYMEX SWAPS    

36736341

  Nov 11 - Mar 12   10104/10   JP Morgan     10,000      $ 5.1225   

91474

  Nov 11 - Mar 12   10/05/10   Scotia Capital     10,000      $ 5.1400   

N1614232

  Nov 11 - Mar 12   10105/10   Wells Fargo     10,000      $ 5.1400   

183512

  Cal 12   08/03/10   Bank of Montreal     5,000      $ 5.5150   

199053

  Cal 12   11/08/10   Bank of Montreal     10,000      $ 4.9900   

199432

  Cal 12   11/09/10   Bank of Montreal     10,000      $ 5.0500   

35895942

  Cal 12   07/27/10   JP Morgan     10,000      $ 5.4850   

35980864

  Cal 12   08/03/10   JP Morgan     10,000      $ 5.5150   

2584267

  Cal 12   08/03/10   Paribas     5,000      $ 5.5150   

2779654

  Cal 12   11/08/10   Paribas     10,000      $ 4.9950   

2778946

  Cal 12   11/08/10   Paribas     10,000      $ 5.0200   

2779340

  Cal 12   11/08/10   Paribas     10,000      $ 5.0250   

N1701983

  Cal 12   11/08/10   Wells Fargo     10,000      $ 4.9900   

36736344

  Apr 12 - Oct 12   10104/10   JP Morgan     10,000      $ 5.0000   

36742626

  Apr 12 - Oct 12   10/05/10   JP Morgan     10,000      $ 5.0200   

194427

  Nov 12   10108/10   Bank of Montreal     10,000      $ 5.3700   

194426

  Dec 12   10/08/10   Bank of Montreal     10,000      $ 5.6000   

94129

  Dec 12   10108/10   Scotia Capital     10,000      $ 5.6000   

*  Multiple month swap prices shown above are period averages of the actual
monthly prices of the actual transaction. Please refer to individual
confirmations for actual shaping.

      

CRUDE OIL CALENDAR MONTH AVERAGE SWAPS    

165610

  Cal 11   03/26/10   Bank of Montreal     1,000      $ 84.0000   

170635

  Cal 11   04/26/10   Bank of Montreal     500      $ 92.4000   

171822

  Cal 11   05/03/10   Bank of Montreal     500      $ 94.3500   

183001

  Cal 11   08/02/10   Bank of Montreal     500      $ 85.0200   

126402

  Cal 11   11/18/09   Bank of Montreal     1,000      $ 87.5000   

344280

  Cal 11   11/20/07   Bank of Montreal     250      $ 83.3500   

165828

  Cal 11   03/29/10   Bank of Montreal     1,000      $ 84.0000   

33166433

  Cal 11   01/06/10   JP Morgan     500      $ 89.6000   

34299800

  Cal 11   04/05/10   JP Morgan     1,000      $ 88.9000   

 

Page 1 of 5



--------------------------------------------------------------------------------

Counterparty
Confirmation

No.

 

Contract

Period

 

Transaction

Date

 

Counterparty

  Volume
Sold (Bought)
MMBtu/d     Contract
    Transaction    
Price  

34779311

  Cal 11   05/03/10   JP Morgan     500      $ 94.3000   

36742917

  Cal 11   10105/10   JP Morgan     500      $ 85.9000   

32673811

  Cal 11   11/18/09   JP Morgan     1,000      $ 87.4500   

11685024

  Cal 11   11/20107   JP Morgan     250      $ 83.3500   

34505248

  Cal 11   04/15/10   JP Morgan     500      $ 91.3000   

2735110

  Cal 11   10105/10   Paribas     500      $ 86.1000   

1748419

  Cal 11   11/10109   Paribas     1,000      $ 86.6000   

73524

  Cal 11   08/04/10   Scotia Capital     500      $ 86.5500   

91174

  Cal 11   10105/10   Scotia Capital     500      $ 86.0000   

91177

  Cal 11   10105/10   Scotia Capital     500      $ 86.1000   

37559686

  Jul 11 - Dec 11   12/07/10   JP Morgan     1,000      $ 91.2500   

236807

  Sep 11 - Dec 11   08/05/11   Bank of Montreal     (1,000 )    $ 86.2000   

236751

  Sep 11 - Dec 11   08/05/11   Bank of Montreal     (500 )    $ 87.4500   

41499894

  Sep 11 - Dec 11   08/05/11   JP Morgan     (500 )    $ 87.5000   

217423

  Sep 11 - Dec 11   08/05/11   Scotia Capital     (500 )    $ 86.9700   

204823

  Cal 12   01/03/11   Bank of Montreal     500      $ 94.0100   

165829

  Cal 12   03/29/10   Bank of Montreal     1,000      $ 84.9500   

168457

  Cal 12   04/15/10   Bank of Montreal     500      $ 92.2500   

171075

  Cal 12   04/29/10   Bank of Montreal     500      $ 93.5000   

172666

  Cal 12   05/10/10   Bank of Montreal     1,000      $ 89.5500   

183002

  Cal 12   08/02/10   Bank of Montreal     500      $ 86.6000   

183686

  Cal 12   08/04/10   Bank of Montreal     500      $ 88.0000   

183703

  Cal 12   08/04/10   Bank of Montreal     500      $ 88.0800   

236806

  Cal 12   08/05/11   Bank of Montreal     (1,000 )    $ 89.6000   

237599

  Cal 12   08/08/11   Bank of Montreal     (1,000 )    $ 86.6000   

237381

  Cal 12   08/08/11   Bank of Montreal     (500 )    $ 88.6000   

193953

  Cal 12   10105/10   Bank of Montreal     1,000      $ 89.0000   

194094

  Cal 12   10106/10   Bank of Montreal     500      $ 89.0000   

34299876

  Cal 12   04/05/10   JP Morgan     1,000      $ 89.5000   

34873461

  Cal 12   05/06/10   JP Morgan     1,000      $ 89.5500   

34876370

  Cal 12   05/06/10   JP Morgan     1,000      $ 90.0000   

36756907

  Cal 12   10105/10   JP Morgan     500      $ 88.9000   

1881908

  Cal 12   01/06/10   Paribas     1,000      $ 90.0000   

1884872

  Cal 12   01/06/10   Paribas     500      $ 91.1500   

242963

  Cal 12   03/29/10   Paribas     1,000      $ 84.9000   

3198794

  Cal 12   08/05/11   Paribas     (1,000 )    $ 90.4000   

3198523

  Cal 12   08/05/11   Paribas     (500 )    $ 91.1000   

130028

  Cal 12   01/03/11   Scotia Capital     500      $ 94.2000   

217810

  Cal 12   08/08/11   Scotia Capital     (500 )    $ 88.6000   

259103

  Cal 12   11/08/11   Bank of Montreal     1,000      $ 95.0000   

259091

  Cal 12   11/08/11   Bank of Montreal     1,000      $ 95.0200   

259061

  Cal 12   11/08/11   Bank of Montreal     1,000      $ 95.4000   

259060

  Cal 12   11/08/11   Bank of Montreal     1,000      $ 95.4000   

259054

  Cal 12   11/08/11   Bank of Montreal     1,000      $ 95.5700   

259053

  Cal 12   11/08/11   Bank of Montreal     1,000      $ 95.6800   

208182

  Cal 13   01/26/11   Bank of Montreal     500      $ 95.5700   

172985

  Cal 13   05/11/10   Bank of Montreal     1,000      $ 90.8000   

236783

  Cal 13   08/05/11   Bank of Montreal     (1,000 )    $ 93.1500   

236776

  Cal 13   08/05/11   Bank of Montreal     (500 )    $ 93.5500   

236771

  Cal 13   08/05/11   Bank of Montreal     (1,000 )    $ 93.5700   

193900

  Cal 13   10105/10   Bank of Montreal     500      $ 89.0500   

193901

  Cal 13   10105/10   Bank of Montreal     500      $ 89.1500   

193952

  Cal 13   10105/10   Bank of Montreal     500      $ 89.6000   

198357

  Cal 13   11/04/10   Bank of Montreal     500      $ 90.6500   

198895

  Cal 13   11/05/10   Bank of Montreal     500      $ 90.9000   

37806240

  Cal 13   01/03/11   JP Morgan     1,000      $ 93.0000   

37798683

  Cal 13   01/03/11   JP Morgan     1,000      $ 93.2000   

38201808

  Cal 13   01/26/11   JP Morgan     500      $ 95.5000   

 

Page 2 of 5



--------------------------------------------------------------------------------

Counterparty
Confirmation

No.

 

Contract

Period

 

Transaction

Date

 

Counterparty

  Volume
Sold (Bought)
MMBtu/d     Contract
    Transaction    
Price  

34874001

  Cal 13   05/06/10   JP Morgan     1,000      $ 90.8000   

34875094

  Cal 13   05/06/10   JP Morgan     1,000      $ 91.0000   

41541880

  Cal 13   08/08/11   JP Morgan     (500 )    $ 90.0000   

41541945

  Cal 13   08/08/11   JP Morgan     (500 )    $ 90.3500   

41527111

  Cal 13   08/08/11   JP Morgan     (1,000 )    $ 91.4000   

36717923

  Cal 13   10101/10   JP Morgan     500      $ 89.0500   

36750014

  Cal 13   10105/10   JP Morgan     500      $ 89.0600   

36756108

  Cal 13   10105/10   JP Morgan     500      $ 89.6500   

36755655

  Cal 13   10105/10   JP Morgan     500      $ 89.7000   

2735341

  Cal 13   10105/10   Paribas     500      $ 89.1500   

2777008

  Cal 13   11/05/10   Paribas     500      $ 91.0000   

109895

  Cal 13   11/04/10   Scotia Capital     500      $ 90.7000   

43254956

  Cal 13   11/08/11   JP Morgan     1,000      $ 92.9500   

43247985

  Cal 13   11/08/11   JP Morgan     1,000      $ 93.3500   

259055

  Cal 13   11/08/11   Bank of Montreal     1,000      $ 93.4300   

43247003

  Cal 13   11/08/11   JP Morgan     1,000      $ 93.5500   

236779

  Cal 14   08/05/11   Bank of Montreal     (500 )    $ 94.4000   

236777

  Cal 14   08/05/11   Bank of Montreal     (500 )    $ 94.5500   

194810

  Cal 14   10/13/10   Bank of Montreal     1,000      $ 90.2000   

37975323

  Cal 14   01/12/11   JP Morgan     1,000      $ 94.5200   

41502512

  Cal 14   08/05/11   JP Morgan     (500 )    $ 94.5500   

36756820

  Cal 14   10105/10   JP Morgan     500      $ 90.2500   

36769330

  Cal 14   10/06/10   JP Morgan     500      $ 90.3500   

37143730

  Cal 14   11/04/10   JP Morgan     500      $ 90.7000   

37152467

  Cal 14   11/04/10   JP Morgan     500      $ 90.8000   

37139304

  Cal 14   11/04/10   JP Morgan     500      $ 91.0100   

217809

  Cal 14   08/08/11   Scotia Capital     (500 )    $ 93.4000   

96923

  Cal 14   10/13/10   Scotia Capital     500      $ 90.2500   

236787

  Cal 15   08/05/11   Bank of Montreal     (500 )    $ 94.6500   

37975537

  Cal 15   01/12/11   JP Morgan     1,000      $ 94.5500   

41506371

  Cal 15   08/05/11   JP Morgan     (500 )    $ 94.4000   

41503633

  Cal 15   08/05/11   JP Morgan     (500 )    $ 94.6500   

36867762

  Cal 15   10/13/10   JP Morgan     1,000      $ 91.1500   

37171986

  Cal 15   11/05/10   JP Morgan     500      $ 91.3000   

37172114

  Cal 15   11/05/10   JP Morgan     500      $ 91.3000   

37183889

  Cal 15   11/08/10   JP Morgan     500      $ 91.3500   

37184141

  Cal 15   11/08/10   JP Morgan     500      $ 91.4000   

37186287

  Cal 15   11/08/10   JP Morgan     500      $ 91.6000   

37191983

  Cal 15   11/08/10   JP Morgan     500      $ 91.7500    POST NOVEMBER 22. 2011
HEDGING     NATURAL GAS NYMEX SWAPS - POST NOVEMBER 22, 2011       Jan 12  
12/13/11   JP Morgan     35,145      $ 4.2180      Feb 12   12/13/11   JP Morgan
    36,848      $ 4.2180      Mar 12   12113/11   JP Morgan     32,445      $
4.2180      Apr 12   12/13/11   JP Morgan     33,773      $ 4.2180      May 12  
12/13/11   JP Morgan     31,252      $ 4.2180      Jun 12   12/13/11   JP Morgan
    31,713      $ 4.2180      Jul 12   12/13/11   JP Morgan     29,523      $
4.2180      Aug 12   12/13/11   JP Morgan     28,761      $ 4.2180      Sep 12  
12/13/11   JP Morgan     29,347      $ 4.2180      Oct 12   12/13/11   JP Morgan
    27,355      $ 4.2180      Nov 12   12/13/11   JP Morgan     28,943      $
4.2180      Dec 12   12113/11   JP Morgan     26,065      $ 4.2180      Jan 13  
12/13/11   JP Morgan     36,468      $ 4.2180      Feb 13   12/13/11   JP Morgan
    39,754      $ 4.2180   

 

Page 3 of 5



--------------------------------------------------------------------------------

Counterparty
Confirmation

No.

 

Contract

Period

 

Transaction

Date

 

Counterparty

  Volume
Sold (Bought)
MMBtu/d     Contract
    Transaction    
Price     Mar 13   12/13/11   JP Morgan     35,365      $ 4.2180      Apr 13  
12/13/11   JP Morgan     35,990      $ 4.2180      May 13   12/13/11   JP Morgan
    34,339      $ 4.2180      Jun 13   12/13/11   JP Morgan     35,003      $
4.2180      Jul 13   12/13/11   JP Morgan     33,429      $ 4.2180      Aug 13  
12/13/11   JP Morgan     33,006      $ 4.2180      Sep 13   12113/11   JP Morgan
    33,677      $ 4.2180      Oct 13   12/13/11   JP Morgan     32,223      $
4.2180      Nov 13   12/13/11   JP Morgan     32,920      $ 4.2180      Dec 13  
12/13/11   JP Morgan     31,461      $ 4.2180      Jan 14   12/13/11   JP Morgan
    31,074      $ 4.2180      Feb 14   12/13/11   JP Morgan     33,975      $
4.2180      Mar 14   12/13/11   JP Morgan     30,245      $ 4.2180      Apr 14  
12/13/11   JP Morgan     30,863      $ 4.2180      May 14   12/13/11   JP Morgan
    29,523      $ 4.2180      Jun 14   12/13/11   JP Morgan     30,163      $
4.2180      Jul 14   12/13/11   JP Morgan     28,865      $ 4.2180      Aug 14  
12113/11   JP Morgan     28,539      $ 4.2180      Sep 14   12/13/11   JP Morgan
    29,170      $ 4.2180      Oct 14   12/13/11   JP Morgan     27,923      $
4.2180      Nov 14   12/13/11   JP Morgan     28,550      $ 4.2180      Dec 14  
12/13/11   JP Morgan     27,342      $ 4.2180      Jan 15   12/13/11   JP Morgan
    27,061      $ 4.2180      Feb 15   12/13/11   JP Morgan     29,654      $
4.2180      Mar 15   12113/11   JP Morgan     26,506      $ 4.2180      Apr 15  
12113/11   JP Morgan     27,110      $ 4.2180      May 15   12113/11   JP Morgan
    25,984      $ 4.2180      Jun 15   12/13/11   JP Morgan     26,603      $
4.2180      Jul 15   12113/11   JP Morgan     25,503      $ 4.2180      Aug 15  
12/13/11   JP Morgan     25,245      $ 4.2180      Sep 15   12113/11   JP Morgan
    25,827      $ 4.2180      Oct 15   12/13/11   JP Morgan     24,742      $
4.2180      Nov 15   12/13/11   JP Morgan     25,310      $ 4.2180      Dec 15  
12/13/11   JP Morgan     24,239      $ 4.2180      Jan 16   12/13/11   JP Morgan
    23,990      $ 4.2180      Feb 16   12/13/11   JP Morgan     25,372      $
4.2180      Mar 16   12/13/11   JP Morgan     23,487      $ 4.2180      Apr 16  
12/13/11   JP Morgan     24,020      $ 4.2180      May 16   12/13/11   JP Morgan
    23,013      $ 4.2180      Jun 16   12113/11   JP Morgan     23,547      $
4.2180      Jul 16   12/13/11   JP Morgan     22,568      $ 4.2180      Aug 16  
12/13/11   JP Morgan     22,352      $ 4.2180      Sep 16   12/13/11   JP Morgan
    22,880      $ 4.2180      Oct 16   12113/11   JP Morgan     21,935      $
4.2180      Nov 16   12/13/11   JP Morgan     22,453      $ 4.2180      Dec 16  
12/13/11   JP Morgan     21,529      $ 4.2180    CRUDE OIL CALENDAR MONTH
AVERAGE SWAPS - POST NOVEMBER 22,2011    

N2798827

  Cal 13   11/29/11   Wells Fargo     1,000      $ 93.5000   

N2798888

  Jul 13 - Dec 13   11/29/11   Wells Fargo     1,000      $ 92.3000   

N2799392

  Jul 13 - Dec 13   11/29/11   Wells Fargo     500      $ 92.4500   

265463

  Cal 14   11/29/11   Bank of Montreal     1,000      $ 90.4800   

43676438

  Cal 14   11/29/11   JP Morgan     1,000      $ 90.7000   

265910

  Cal 14   11/30/11   Bank of Montreal     500      $ 91.0000   

265782

  Cal 14   11/30/11   Bank of Montreal     1,000      $ 91.1000   

43692371

  Cal 14   11/30/11   JP Morgan     1,000      $ 91.0200   

 

Page 4 of 5



--------------------------------------------------------------------------------

Counterparty
Confirmation

No.

 

Contract

Period

 

Transaction

Date

 

Counterparty

  Volume
Sold (Bought)
MMBtu/d     Contract
    Transaction    
Price  

43691369

  Cal 14   11/30/11   JP Morgan     1,000      $ 91.0500   

43691340

  Cal 14   11/30/11   JP Morgan     1,000      $ 91.2400   

N2802862

  Cal 14   11/30/11   Wells Fargo     500      $ 91.0500   

N2802822

  Cal 14   11/30/11   Wells Fargo     500      $ 91.1500   

 

Page 5 of 5



--------------------------------------------------------------------------------

Schedule 9.9

Closing Date Affiliate Transactions

Consulting Agreement, dated as of the Closing Date, among Kohlberg Kravis
Roberts & Co. L.P., NGP Energy Capital Management, L.L.C., Crestview Advisors,
L.L.C. and JD Rockies Resources Limited, and Samson Resources Corporation.



--------------------------------------------------------------------------------

Schedule 9.13(b)

Further Assurances

None.



--------------------------------------------------------------------------------

Schedule 10.1

Closing Date Indebtedness

Senior Redeemable Preferred Stock (as defined in the Stock Purchase Agreement).



--------------------------------------------------------------------------------

Schedule 10.2

Closing Date Liens

None.



--------------------------------------------------------------------------------

Schedule 10.4

Scheduled Dispositions

None.



--------------------------------------------------------------------------------

Schedule 10.5

Closing Date Investments

The list of Subsidiaries set forth on Schedule 8.12 is incorporated herein by
reference.



--------------------------------------------------------------------------------

Schedule 10.8

Closing Date Negative Pledge Agreements

None.



--------------------------------------------------------------------------------

Schedule 13.2

Notice Addresses

 

Entity

  

Notice Addresses

Borrower:    Samson Investment Company    Samson Plaza    Two West Second Street
   Tulsa, Oklahoma 74103    Contact Name:    Michael G. Daniel       Vice
President – General Counsel    Facsimile number:    918-591-7007    Email:   
mdaniel@samson.com    Telephone number:    918-591-1007    With copy to:      
Contact Name:    Judy Hughes       Assistant Treasurer    Facsimile number:   
918-591-7916    Email:    jhughes@samson.com    Telephone number:       
918-591-1916    And with copy to:       Kohlberg Kravis Roberts & Co. L.P.    9
W. 57th St., Suite 4200    New York, New York 10019    Contact Name:    Jonathan
D. Smidt    Facsimile number:    212-750-0003    Email:    SmidJ@KKR.com   
Telephone number:    212-750-8300 Administrative Agent:        JPMorgan Chase
Bank, N.A.    10 South Dearborn, Floor 07    Chicago , IL 60603       Contact
Name:    Nan Wilson    Facsimile number:    1-888-292-9533    Email:   
nanette.wilson@jpmchase.com    Telephone number:    312-385-7084



--------------------------------------------------------------------------------

Collateral Agent: JPMorgan Chase Bank, N.A. 10 South Dearborn, Floor 07 Chicago
, IL 60603 Contact Name: Nan Wilson Facsimile number: 1-888-292-9533 Email:
nanette.wilson@jpmchase.com Telephone number: 312-385-7084 Swingline Lender:
JPMorgan Chase Bank, N.A. 10 South Dearborn, Floor 07 Chicago , IL 60603 Contact
Name: Nan Wilson Facsimile number: 1-888-292-9533 Email:
nanette.wilson@jpmchase.com Telephone number: 312-385-7084 Letter of Credit
Issuer: JPMorgan Chase Bank, N.A. 10 South Dearborn, Floor 07 Chicago , IL 60603
Contact Name: Cristie Picowicz Facsimile number: 1-888-292-9533 Email:
cristie.m.pisowicz@chase.com Telephone number: 312-732-9519



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RESERVE REPORT CERTIFICATE

This Reserve Report Certificate (this “Certificate”), dated as of             ,
201[ ], relates to the Reserve Report dated as of [December 31][June 30] [other
date in case of Interim Redetermination], 201[ ] delivered pursuant to
Section 9.14 [(a)] [(b)] of that certain Credit Agreement dated as of
December 21, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Samson Investment Company, a
Nevada corporation (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral
Agent, Swingline Lender, and a Letter of Credit Issuer, and each other Letter of
Credit Issuer from time to time party thereto. Each capitalized term used herein
having the same meaning given to it in the Credit Agreement unless otherwise
specified. The undersigned certifies he/she is an Authorized Officer and, on
behalf of the Borrower, certifies that in all material respects:

(a) [in the case of Reserve Reports prepared by or under the supervision of the
chief engineer of the Borrower or by the Borrower (other than June 30 Reserve
Reports)] such Reserve Report has been prepared, except as set forth in an
exhibit to such certificate or otherwise specified herein, in accordance with
the procedures used in the immediately preceding June 30 Reserve Report [or the
Initial Reserve Report, if no June 30 Reserve Report has been delivered],

(b) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct in all material respects,

(c) [except as set forth on Annex I hereto,] the Borrower or another Credit
Party has good and defensible title to the Borrowing Base Properties evaluated
in such Reserve Report (other than those (i) Disposed of in compliance with
Section 10.4 since delivery of such Reserve Report, (ii) leases that have
expired in accordance with their terms and (iii) with title defects disclosed in
writing to the Administrative Agent) and such Borrowing Base Properties are free
of all Liens except for Liens permitted by Section 10.2,

(d) [except as set forth on Annex II hereto,] on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 8.18 with respect to the Credit Parties’ Oil and Gas Property
evaluated in such Reserve Report that would require the Borrower or any other
Credit Party to deliver Hydrocarbons either generally or produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor,

(e) none of the Borrowing Base Properties have been Disposed since the date of
the last Borrowing Base determination except those Borrowing Base Properties
listed on such Certificate as having been Disposed,

(f) Annex III sets forth a list of (i) all material marketing agreements (which
are not cancellable on 60 days’ notice or less without penalty or detriment)
entered into subsequent to the later of the Closing Date and the most recently
delivered Reserve Report for the sale of production of the Credit Parties’
Hydrocarbons at a fixed non-index price (including calls on, or other rights to
purchase, production, whether or not the same are currently being exercised)
that (i) represent in respect of such agreements 2.5% or more of the Borrower’s
average monthly production of Hydrocarbon volumes and (ii) have a maturity date
or expiry date of longer than six months from the last day of such fiscal year
or period, as applicable and (ii) all Borrowing Base Properties evaluated by
such Reserve Report that are

 

A-1



--------------------------------------------------------------------------------

Collateral and demonstrating that the PV-9 of the Mortgaged Properties
(calculated at the time of delivery of such Reserve Report) meets the Collateral
Coverage Minimum.

[Remainder of page intentionally left blank; signature page follows]

 

A-2



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED as of the date first set forth above.

 

SAMSON INVESTMENT COMPANY By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Reserve Report Certificate



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

[Letterhead of Borrower]

[Date] 1

JPMorgan Chase Bank, N.A.

as Administrative Agent

 

Re: Samson Investment Company Notice of Borrowing

Ladies and Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Section 2.3 of the
Credit Agreement, dated as of December 21, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Samson Investment Company, a Nevada corporation (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”), JPMorgan Chase
Bank, N.A., as Administrative Agent, Collateral Agent, Swingline Lender, and a
Letter of Credit Issuer, and each other Letter of Credit Issuer from time to
time party thereto (such terms and each other capitalized term used but not
defined herein having the meaning provided in Section 1 of the Credit
Agreement).

The Borrower hereby requests that a Loan as follows:

(i) Aggregate amount of the requested Loan is $[                     ];

(ii) Date of such Borrowing is [                     ], 201[     ];

(iii) Requested Borrowing is to be [an ABR Loan] [a LIBOR Loan][Swingline Loan];

(iv) In the case of a LIBOR Loan, the initial Interest Period applicable thereto
is [                     ];2

(v) Amount of Borrowing Base in effect on the date hereof is
$[                     ];

(vi) Total Exposures on the date hereof (i.e., outstanding principal amount of
Loans and total Letter of Credit Exposure) is $[                     ];

(vii) Pro forma Total Exposures (giving effect to the requested Borrowing) is
$[                     ]; and

 

 

1  Date of Notice of Borrowing: To be submitted (A) prior to 1:00 p.m. at least
three Business Days’ prior to each Borrowing of Loans if such Loans are to be
initially LIBOR Loans; (B) prior to 12:00 noon on the date of each Borrowing of
Loans that are to be ABR Loans; or (C) prior to 3:00 p.m. on the date of each
Borrowing of Loans that are to be Swingline Loans.

2  If no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

B-1



--------------------------------------------------------------------------------

(viii) Location and number of the Borrower’s account to which funds are to be
disbursed is as follows:

[                                                 ]

[                                                 ]

[                                                 ]

[                                                 ]

[                                                 ]

The Borrower hereby represents and warrants that:

(i) Each of the representations and warranties of the Credit Parties set forth
in the Credit Documents are true and correct in all material respects on and as
of the date hereof, both before and after giving effect to the Loan requested
hereby, unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(ii) No Default or Event of Default has occurred and is continuing under the
Credit Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Notice of Borrowing
by its authorized representative as of the day and year first above written.

 

SAMSON INVESTMENT COMPANY By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT REQUEST

[Letterhead of Borrower]

[Date] 3

[JPMorgan Chase Bank, N.A.

as Administrative Agent and a Letter of Credit Issuer]

[[                    ],

as a Letter of Credit Issuer

 

Re: Samson Investment Company Letter of Credit Request

Ladies and Gentlemen:

This Letter of Credit Request is delivered to you pursuant to Section 3.2 of the
Credit Agreement, dated as of December 21, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Samson Investment Company, a Nevada corporation (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”), JPMorgan Chase
Bank, N.A., as Administrative Agent, Collateral Agent, Swingline Lender, and a
Letter of Credit Issuer, and each other Letter of Credit Issuer from time to
time party thereto (such terms and each other capitalized term used but not
defined herein having the meaning provided in Section 1 of the Credit
Agreement).

The Borrower hereby requests that a Letter of Credit be issued:

(i) on [insert date of issuance]

(ii) in the aggregate Stated Amount of $[                    ];

(iii) in favor of [insert name and address of beneficiary];

(iv) which expires on [insert date at least five days prior to Maturity Date];
and

(v) which specifies that a drawing may be made only in the event of the
occurrence of the following conditions: [insert drawing conditions]

The Borrower hereby represents and warrants that:

(i) The Stated Amount of the Letter of Credit requested by this Letter of Credit
Request shall not (x) when added to the Letters of Credit Outstanding at this
time, exceed the Letter of Credit Commitment now in effect or (y) cause the
aggregate amount of the Lenders’ Total Exposures to exceed the Loan Limit now in
effect.

 

 

 

3  Date of Letter of Credit Request (prior to 1:00 p.m. at least two Business
Days prior to the date of issuance or such lesser number as may be agreed by the
Administrative Agent and the Letter of Credit Issuer).

 

C-1



--------------------------------------------------------------------------------

(ii) Each of the representations and warranties of the Credit Parties set forth
in the Credit Documents are true and correct in all material respects on and as
of the date hereof, both before and after giving effect to the issuance of the
Letter of Credit requested hereby, unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); and

(iii) No Default or Event of Default has occurred and is continuing under the
Credit Agreement.

The undersigned hereby agrees that the Letter of Credit Issuer is expressly
authorized to make such changes from the forms of this Request as the Letter of
Credit Issuer in its sole discretion may deem advisable, provided no such
changes shall vary the principal terms hereof.

[Remainder of page intentionally left blank; signature page follows]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Letter of Credit
Request by its authorized representative as of the day and year first above
written.

 

SAMSON INVESTMENT COMPANY By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Letter of Credit Request



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTEE

 

D-1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

GUARANTEE

made by

each of the Guarantors

from time to time party hereto

in favor of

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

Dated as of December 21, 2011

 

 

 



--------------------------------------------------------------------------------

GUARANTEE

GUARANTEE, dated as of December 21, 2011 (this “Guarantee”), is made by Samson
Resources Corporation, a Delaware corporation (“Holdings”) and each of the
Restricted Subsidiaries of the Borrower that is a signatory hereto (Holdings and
each of the other signatories hereto, together with any other Restricted
Subsidiary of the Borrower that becomes a party hereto from time to time after
the date hereof, each, individually a “Guarantor” and, collectively, the
“Guarantors”), in favor of JPMORGAN CHASE BANK, N.A., as collateral agent (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”) for the benefit of the Secured Parties.

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Samson Investment Company, a Nevada
corporation, (the “Borrower”), the banks, financial institutions and other
lending institutions or entities from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral
Agent, Swingline Lender and a Letter of Credit Issuer, and each other Letter of
Credit Issuer from time to time party thereto;

WHEREAS, (a) pursuant to the Credit Agreement, among other things, the Lenders
have severally agreed to make Loans to the Borrower (including Swingline Loans
to be made by the Swingline Lender) and the Letter of Credit Issuers have agreed
to issue Letters of Credit for the account of the Borrower or the Restricted
Subsidiaries upon the terms and subject to the conditions set forth therein,
(b) one or more Cash Management Banks or Hedge Banks have or may from time to
time enter into Secured Cash Management Agreements or Secured Hedge Agreements
with the Borrower and/or its Restricted Subsidiaries and (c) one or more Cash
Management Banks have or may from time to time provide Cash Management Services
pursuant to Secured Cash Management Agreements to the Borrower and/or any of its
Restricted Subsidiaries (clauses (a), (b), and (c), collectively, the
“Extensions of Credit”);

WHEREAS, the Borrower is a wholly-owned subsidiary of Holdings and each other
Guarantor is a Domestic Subsidiary of the Borrower;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Guarantors in connection with the
operation of their respective businesses;

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

WHEREAS, it is a condition precedent to the obligations of the Secured Parties
to make their respective Extensions of Credit to the Borrower that the
Guarantors shall have executed and delivered this Guarantee to the Collateral
Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuers, the Swingline Lender and the Lenders to enter into the Credit Agreement
and the Lenders (including the Swingline Lender) and the Letter of Credit
Issuers to make the Extensions of Credit to the Borrower under the Credit
Agreement, to induce one or more Hedge Banks to enter into Secured Hedge
Agreements with the Borrower and/or its Restricted Subsidiaries and to induce
one or more Cash Management Banks to provide Cash Management Services pursuant
to Secured Cash Management Agreements with the Borrower and/or its Restricted
Subsidiaries, the Guarantors hereby agree with the Collateral Agent, for the
ratable benefit of the Secured Parties, as follows:

 

-1-



--------------------------------------------------------------------------------

SECTION 1. Definitions

1.1 Defined Terms.

(a) Unless otherwise defined herein, each term defined in the Credit Agreement
and used herein (including terms used in the preamble and recitals hereto) shall
have the meaning given to it in the Credit Agreement.

(b) The rules of construction and other interpretive provisions specified in
Sections 1.2, 1.5, 1.6 and 1.7 of the Credit Agreement shall apply to this
Guarantee, including terms defined in the preamble and recitals hereto.

(c) As used herein, “Guaranteed Transaction Document” means the Credit
Documents, any Secured Cash Management Agreement and any Secured Hedge
Agreement.

(d) As used herein, “Termination Date” means the date on which all Obligations
are paid in full (other than Hedging Obligations under any Secured Hedging
Agreements, Cash Management Obligations under any Secured Cash Management
Agreements or contingent indemnification obligations not then due) and the Total
Commitment and all Letters of Credit are terminated (other than Letters of
Credit that have been cash collateralized on terms reasonably satisfactory to
each Letter of Credit Issuer in respect thereof or back-stopped following the
termination of the Commitments).

SECTION 2. Guarantee

2.1 Guarantee.

(a) Subject to the provisions of Section 2.1(b), each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the
Collateral Agent, for the ratable benefit of the Secured Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations (including any extensions,
modifications, substitutions, amendments and renewals of any or all of such
Obligations).

(b) Anything herein or in any other Guaranteed Transaction Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Guaranteed Transaction Documents shall in no event exceed the
amount which can be guaranteed by such Guarantor under the Bankruptcy Code or
any applicable federal and state Requirements of Law relating to fraudulent
conveyances, fraudulent transfers or the insolvency of debtors.

(c) To the extent that the Borrower would be required to make payments pursuant
to Section 13.5 of the Credit Agreement, each Guarantor further agrees to pay
any and all expenses (including without limitation, all reasonable fees and
disbursements of counsel) that may be paid or incurred by the Collateral Agent
or any other Secured Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
such Guarantor under this Guarantee. This Guarantee shall remain in full force
and effect until the Termination Date, notwithstanding that from time to time
prior thereto no amounts may be outstanding under the Guaranteed Transaction
Documents.

(d) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the Collateral
Agent or any other Secured Party hereunder.

 

-2-



--------------------------------------------------------------------------------

(e) No payment or payments made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the Collateral
Agent or any other Secured Party from the Borrower, any Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of, or in payment of, the Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder,
which shall, notwithstanding any such payment or payments (other than payments
made by the Borrower or such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Termination Date.

(f) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Collateral Agent or any other Secured Party on
account of its liability hereunder, it will notify the Collateral Agent in
writing that such payment is made under this Guarantee for such purpose.

(g) The Obligations of Holdings under this Guarantee are limited recourse
obligations payable solely from the Collateral pledged by Holdings pursuant to
the Pledge Agreement and, following realization of the Collateral pledged by
Holdings and the application thereof in accordance with this Guarantee and the
Pledge Agreement, such Obligations of Holdings hereunder shall be extinguished
and shall not revive. None of Holdings’ shareholders, officers, members and
directors shall be liable for any of the obligations or agreements or breach
thereof or any covenant, representation or warranty of Holdings under this
Guarantee, and no recourse or action may be taken, directly or indirectly, with
respect to any of the obligations or agreements or breach thereof or any
covenant, representation or warranty of Holdings under this Guarantee against
any of Holdings’ shareholders, officers, members or directors, except that the
foregoing will not (i) prevent recourse to the Collateral pledged by Holdings
pursuant to the Pledge Agreement for the sums due or to become due under any
security, instrument or agreement which is part of the Collateral, (ii) relieve
any Person from (A) any liability for any unpaid consideration for stock, any
unpaid capital contribution or any unpaid capital call or other similar
obligation, (B) any obligation, agreement or liability under any agreement or
instrument other than Holdings’ shareholders, officers, members or directors in
respect of the Guarantee hereunder by Holdings or (C) any liability resulting
from such Person’s bad faith, gross negligence or willful misconduct with
respect to any obligation, agreement, covenant, representation or warranty under
this Guarantee, (iii) affect service of process on Holdings or (iv) limit the
obligations of any Credit Party under any Credit Document to which it is a
party.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder (including by way of set-off rights being exercised against it),
such Guarantor shall be entitled to seek and receive contribution from and
against any other Guarantor hereunder who has not paid its proportionate share
of such payment. Each Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 2.4. The provisions of this Section 2.2 shall in
no respect limit the obligations and liabilities of any Guarantor to the
Collateral Agent and the other Secured Parties, and each Guarantor shall remain
liable to the Collateral Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

2.3 Right of Set-off. In addition to any rights and remedies of the Secured
Parties provided by applicable Requirements of Law, each Guarantor hereby
irrevocably authorizes each Secured Party at any time and from time to time
following the occurrence and during the continuance of any Event of Default,
without notice to such Guarantor or any other Guarantor, any such notice being
expressly waived by each Guarantor, upon any amount becoming due and payable by
such Guarantor hereunder (whether at stated maturity, by acceleration or
otherwise), to set-off and appropriate and apply against such amount

 

-3-



--------------------------------------------------------------------------------

any and all deposits (general or special, time or demand, provisional or final,
but excluding deposits held by such Guarantor as a fiduciary for others), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Guarantor. Each Secured Party shall notify such Guarantor
and the Collateral Agent promptly of any such set-off and the appropriation and
application made by such Secured Party; provided that the failure to give such
notice shall not affect the validity of such set-off and appropriation and
application.

2.4 No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation or application of funds of
any of the Guarantors by any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Collateral Agent or any other Secured
Party against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by any Secured Party for the payment of the
Obligations until the Termination Date, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder until
the Termination Date. If any amount shall be paid to any Guarantor on account of
such subrogation rights at any time prior to the Termination Date, such amount
shall be held by such Guarantor in trust for the Collateral Agent and the other
Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Collateral Agent
in the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Collateral Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in accordance with Section 11 of the Credit
Agreement.

2.5 Amendments, etc. with respect to the Obligations; Waiver of Rights. Except
for termination of a Guarantor’s obligations hereunder as provided in
Section 5.14, each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor: (a) any demand for payment of any of the
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued; (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Secured Party (with the consent of the
applicable Credit Parties where required by the terms hereof or thereof);
(c) the Credit Agreement and the other Guaranteed Transaction Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, waived, supplemented or terminated, in whole or in part, in accordance
with the terms of the applicable documents; and (d) any collateral security,
guarantee or right of offset at any time held by the Collateral Agent or any
other Secured Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Collateral Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto. When making any demand hereunder
against any of the Guarantors, the Collateral Agent or any other Secured Party
may, but shall be under no obligation to, make a similar demand on the Borrower
or any other Guarantor or guarantor, and any failure by the Collateral Agent or
any other Secured Party to make any such demand or to collect any payments from
the Borrower or any such other Guarantor or guarantor or any release of the
Borrower or such other Guarantor or guarantor shall not relieve any of the
Guarantors in respect of which a demand or collection is not made or any of the
Guarantors not so released of their several obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Collateral Agent or any other Secured
Party against any of the Guarantors. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

-4-



--------------------------------------------------------------------------------

2.6 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, contraction, incurrence, renewal, extension, amendment,
waiver or accrual of any of the Obligations and notice of or proof of reliance
by the Collateral Agent or any other Secured Party upon this Guarantee or
acceptance of this Guarantee, the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, waived or accrued, in reliance upon this Guarantee. All
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Collateral Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Guarantee. To the fullest extent permitted by applicable Requirement of
Law, each Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to, or upon, the Borrower or any other
Guarantor with respect to the Obligations. Each Guarantor understands and agrees
that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of the Credit Agreement or any other Guaranteed
Transaction Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent or any other Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower against the Collateral Agent or any other Secured Party, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Credit Parties for the
Obligations, or of such Guarantor under this Guarantee, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent and any other Secured Party may, but shall be
under no obligation to, pursue such rights and remedies as it may have against
the Borrower or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Collateral Agent or any other Secured Party to pursue such other rights
or remedies or to collect any payments from the Borrower or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower or any such
other Person or any such collateral security, guarantee or right of offset,
shall not relieve such Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Collateral Agent and the other Secured Parties
against such Guarantor. Each Guarantor acknowledges that it will receive
substantial direct and indirect benefits from financing arrangements
contemplated by the Guaranteed Transaction Documents and the waivers set forth
herein are knowingly made in contemplation of such benefits. This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon each Guarantor and the successors and assigns
thereof, and shall inure to the benefit of the Collateral Agent and the other
Secured Parties, and their respective successors, indorses, transferees and
assigns, until the Termination Date, notwithstanding that from time to time any
Guaranteed Transaction Documents may be free from any Obligations. A Guarantor
shall automatically be released from its obligations hereunder and the Guarantee
of such Guarantor shall be automatically released under the circumstances
described in Section 13.17 of the Credit Agreement.

2.7 Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

2.8 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent without set-off or counterclaim in Dollars at the
office of the Collateral Agent located at 270 Park Avenue, New York, New York
10017. Each Guarantor agrees that the provisions of Sections 5.4 and 13.19 of
the Credit Agreement shall apply to such Guarantor’s obligations under this
Guarantee.

 

-5-



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties

3.1 Representations and Warranties. Each Guarantor hereby represents and
warrants that, in the case of such Guarantor, the representations and warranties
set forth in Section 8 of the Credit Agreement as they relate to such Guarantor
or to the other Credit Documents to which such Guarantor is a party, each of
which is hereby incorporated herein by reference, are true and correct in all
material respects, and the Collateral Agent and each Secured Party shall be
entitled to rely on each of them as if they were fully set forth herein.

Each Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on and as of the date of each Credit
Event (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date).

SECTION 4. Covenants

4.1 Covenants. Each Guarantor hereby covenants and agrees with the Collateral
Agent and each other Secured Party that, from and after the date of this
Guarantee until the Termination Date, such Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor or any of its Restricted Subsidiaries.

4.2 Authority of Collateral Agent. Each Guarantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Guarantee with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, right, request, judgment or other right or
remedy provided for herein or resulting or arising out of this Guarantee shall,
as between the Collateral Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and
such Guarantor, the Collateral Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting in the manner set forth in Section 12 of the Credit
Agreement, and no Guarantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

SECTION 5. Miscellaneous

5.1 Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Borrower
at the Borrower’s address set forth in Section 13.2 of the Credit Agreement.

5.2 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Guarantee and the making of the
Loans hereunder.

 

-6-



--------------------------------------------------------------------------------

5.3 Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e. a “pdf” or a “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Guarantee signed by all the parties
shall be lodged with the Borrower and the Collateral Agent.

5.4 Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

5.5 Integration. This Guarantee and the other Credit Documents represent the
agreement of the Guarantors, the Collateral Agent, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Guarantors, any
Agent nor any Lender relative to subject matter hereof not expressly set forth
or referred to herein or in the other Credit Documents.

5.6 Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

5.7 GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

5.8 Submission to Jurisdiction; Waivers. Each Guarantor hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Guaranteed Transaction Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Borrower at the Borrower’s address referred to in Section 5.1 or at such
other address of which the Collateral Agent shall have been notified pursuant
thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;

 

-7-



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.8 any special, exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

5.9 Acknowledgments. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Guaranteed Transaction Documents;

(b) no Agent nor any Secured Party has any fiduciary relationship with or duty
to such Guarantor arising out of or in connection with this Guarantee or any of
the other Guaranteed Transaction Documents, and the relationship between the
Agents and the Secured Parties, on one hand, and such Guarantor, on the other
hand, in connection herewith or therewith is solely that of guarantor and
creditor; and

(c) no joint venture is created hereby or by the other Guaranteed Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Agents and the other Secured Parties or among the Borrower, the Agents
and the other Secured Parties.

5.10 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

5.11 Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Guarantor(s) and the Collateral Agent in accordance with
Section 13.1 of the Credit Agreement.

(b) Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 5.10(a), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise and no delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. A waiver by the
Collateral Agent or any other Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
the Collateral Agent or any Secured Party would otherwise have on any future
occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and not exclusive of any other rights,
remedies, powers and privileges provided by law.

5.12 Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Collateral
Agent and the Secured Parties and their successors and assigns.

 

-8-



--------------------------------------------------------------------------------

5.13 Additional Obligors. Each Restricted Subsidiary of the Borrower that is
required to become a party to this Guarantee pursuant to Section 9.11 of the
Credit Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of a supplement in the form of Annex A
hereto or such other form reasonably satisfactory to the Collateral Agent (each
an “Assumption Agreement”). The execution and delivery of any instrument adding
an additional Guarantor as a party to this Guarantee shall not require the
consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guarantee.

5.14 Termination or Release.

(a) This Guarantee shall terminate on the Termination Date.

(b) A Guarantor shall automatically be released from its obligations hereunder
upon the consummation of any transaction permitted by the Credit Agreement as a
result of which such Guarantor ceases to be a Subsidiary.

(c) In connection with any termination or release, the Collateral Agent shall
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 5.14
shall be without recourse to or warranty by the Collateral Agent.

[SIGNATURES BEGIN NEXT PAGE]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the day and year first above written.

 

SAMSON RESOURCES CORPORATION SAMSON RESOURCES COMPANY SAMSON HOLDINGS, INC.
SAMSON CONTOUR ENERGY CO. SAMSON CONTOUR ENERGY E & P, LLC SAMSON LS, LLC
GEODYNE RESOURCES, INC.

SAMSON-INTERNATIONAL, LTD.

    each as Guarantor

By:   Name: Title: Authorized Officer

 

Signature Page

Samson Investment Company

Guarantee



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

      as Collateral Agent

By:

 

Name:

Title:

 

Signature Page

Samson Investment Company

Guarantee



--------------------------------------------------------------------------------

ANNEX A

TO GUARANTEE

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of                         , 201    , is made by
                                , a                          (the “Additional
Obligor”), in favor of JPMORGAN CHASE BANK, N.A., as collateral agent (in such
capacity, the “Collateral Agent”) for the banks and other financial institutions
(the “Lenders”) parties to the Credit Agreement referred to below and all other
Secured Parties.

R E C I T A L S

A. Reference is made to that certain Credit Agreement, dated as of December 21,
2011 (the “Credit Agreement”) among Samson Investment Company, a Nevada
corporation (the “Borrower”), the banks, financial institutions and other
lending institutions from time to time party thereto (the “Lenders”), JPMorgan
Chase Bank, N.A., as Administrative Agent, Collateral Agent, Swingline Lender
and a Letter of Credit Issuer, and each other Letter of Credit Issuer from time
to time party thereto.

B. In connection with the Credit Agreement, certain Restricted Subsidiaries
(other than the Additional Obligor) have entered into the Guarantee, dated as of
even date with the Credit Agreement (as amended, supplemented or otherwise
modified from time to time, the “Guarantee”) in favor of the Collateral Agent
and the other Secured Parties.

C. Capitalized terms used herein and not otherwise defined herein (including in
the preamble and the recitals hereto) shall have the meanings assigned to such
terms in the Guarantee or the Credit Agreement, as applicable. The rules of
construction and the interpretive provisions specified in Section 1.1(b)) of the
Guarantee shall apply to this Assumption Agreement, including terms defined in
the preamble and recitals hereto.

D. The Guarantors have entered into the Guarantee in order to induce the Agents,
the Lenders, the Swingline Lender and the Letter of Credit Issuers to enter into
the Credit Agreement and to (a) induce the Lenders, the Swingline Lender and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower under the Credit Agreement, (b) to induce one or more Hedge Banks to
enter into Secured Hedging Agreements with the Borrower or any Restricted
Subsidiary of the Borrower and (c) induce one or more Cash Management Banks to
provide Cash Management Services pursuant to Secured Cash Management Agreements
to the Borrower or any Restricted Subsidiary of the Borrower.

E. Section 5.13 of the Guarantee provides that each Subsidiary of the Borrower
that is required to become a party to the Guarantee pursuant to Section 9.11 of
the Credit Agreement and the terms thereof shall become a Guarantor, with the
same force and effect as if originally named as a Guarantor therein, for all
purposes of the Guarantee upon execution and delivery by such Subsidiary of an
instrument in the form of this Assumption Agreement. The Additional Obligor is
executing this Assumption Agreement in accordance with the requirements of the
Guarantee to become a Guarantor under the Guarantee in order to induce (a) the
Lenders, the Swingline Lender and the Letter of Credit Issuers to make
additional Extensions of Credit to the Borrower under the Credit Agreement and
as consideration for Extensions of Credit previously made, (b) one or more Hedge
Banks to enter into Secured Hedging Agreements with the Borrower or any
Restricted Subsidiary of the Borrower and (c) one or more Cash Management Banks
may from time to time provide Cash Management Services pursuant to Secured Cash
Management Agreements to the Borrower or any Restricted Subsidiary of the
Borrower.

 

Annex A - 1



--------------------------------------------------------------------------------

F. Now, therefore, it is agreed:

SECTION 1. By executing and delivering this Assumption Agreement, the Additional
Obligor, as provided in Section 5.13 of the Guarantee, hereby becomes a party to
the Guarantee as a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor and, without limiting the generality of
the foregoing, hereby expressly agrees to all the terms and provisions of the
Guarantee applicable to it as a Guarantor thereunder and expressly guarantees,
jointly and severally, to the Secured Parties the Obligations. The Additional
Obligor hereby represents and warrants that each of the representations and
warranties contained in Section 3 of the Guarantee is true and correct on and as
of the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date). Each reference to a Guarantor in the Guarantee shall be deemed to
include each Additional Obligor. The Guarantee is hereby incorporated herein by
reference.

SECTION 2. Each Additional Obligor represents and warrants to the Collateral
Agent and the other Secured Parties that this Assumption Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

SECTION 3. This Assumption Agreement may be executed by one or more of the
parties to this Assumption Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission (i.e. a “pdf” or a
tif”)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Assumption
Agreement signed by all the parties shall be lodged with the Borrower and the
Collateral Agent. This Assumption Agreement shall become effective as to each
Additional Obligor when the Collateral Agent shall have received counterparts of
this Assumption Agreement that, when taken together, bear the signatures of such
Additional Obligor and the Collateral Agent.

SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

SECTION 5. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Assumption Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and of the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Annex A - 2



--------------------------------------------------------------------------------

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to each Additional Obligor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

Annex A - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered by its duly Authorized Officer as of the date first
above written.

 

[ADDITIONAL OBLIGOR],     each as Guarantor

By:

 

Name:

Title:

 

Signature Page

Samson Investment Company

Assumption Agreement to Guarantee



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Collateral Agent

By:

 

Name:

Title:

 

Signature Page

Samson Investment Company

Assumption Agreement to Guarantee



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SECURITY AGREEMENT

 

E-1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

among

Samson Investment Company,

each of the Subsidiary Grantors

from time to time party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

Dated as of December 21, 2011



--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of December 21, 2011 (this “Agreement”), among
Samson Investment Company, a Nevada corporation, each of the Subsidiaries of the
Borrower listed on the signature pages hereto or that becomes a party hereto
pursuant to Section 8.13 (each such entity being a “Subsidiary Grantor” and,
collectively, the “Subsidiary Grantors”; the Subsidiary Grantors and the
Borrower are referred to collectively as the “Grantors”), and JPMorgan Chase
Bank, N.A. (“JPMorgan”), as Collateral Agent (in such capacity, together with
its successors in such capacity, the “Collateral Agent”) under the Credit
Agreement for the benefit of the Secured Parties.

W I T N E S S E T H :

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the banks, financial
institutions and other lending institutions or entities from time to time party
thereto (the “Lenders”), JPMorgan, as Administrative Agent, Collateral Agent,
Swingline Lender and a Letter of Credit Issuer, and each other Letter of Credit
Issuer from time to time party thereto;

WHEREAS, (a) pursuant to the Credit Agreement, among other things, the Lenders
have severally agreed to make Loans to the Borrower (including Swingline Loans
to be made by the Swingline Lender) and the Letter of Credit Issuers have agreed
to issue Letters of Credit for the account of the Borrower or the Restricted
Subsidiaries upon the terms and subject to the conditions set forth therein,
(b) one or more Cash Management Banks or Hedge Banks have or may from time to
time enter into Secured Cash Management Agreements or Secured Hedge Agreements
with the Borrower and/or its Restricted Subsidiaries and (c) one or more Cash
Management Banks have or may from time to time provide Cash Management Services
pursuant to Secured Cash Management Agreements to the Borrower and/or any of its
Restricted Subsidiaries (clauses (a), (b), and (c), collectively, the
“Extensions of Credit”);

WHEREAS, pursuant to the Guarantee, dated as of the date hereof (the
“Guarantee”), each Subsidiary Grantor has agreed to unconditionally and
irrevocably guarantee, as primary obligor and not merely as surety, for the
ratable benefit of the Secured Parties, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations;

WHEREAS, each Grantor other than the Borrower is a Guarantor;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Grantors in connection
with the operation of their respective businesses;

WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

WHEREAS, it is a condition precedent to the obligation of the Secured Parties to
make their respective Extensions of Credit to the Borrower that the Grantors
shall have executed and delivered this Agreement to the Collateral Agent for the
ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuers and the Lenders to enter into the



--------------------------------------------------------------------------------

Credit Agreement and the Lenders and the Letter of Credit Issuers to make the
Extensions of Credit to the Borrower under the Credit Agreement, to induce one
or more Hedge Banks to enter into Secured Hedge Agreements with the Borrower
and/or its Subsidiaries and to induce one or more Cash Management Banks to
provide Cash Management Services pursuant to Secured Cash Management Agreements
with the Borrower and/or its Subsidiaries, the Grantors hereby agree with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein (including terms used in the preamble and the recitals) shall have
the meanings given to them in the Credit Agreement.

(b) Terms used herein that are not defined herein or in the Credit Agreement,
but that are defined in the UCC have the meanings given to them in the UCC, and
if defined in more than one article of the UCC shall have the meanings set forth
in Article 9 thereof, including the following terms (which are capitalized
herein): Chattel Paper, Commodity Contract, Deposit Accounts, Documents,
Instruments, Inventory, Investment Property, Letter of Credit, Letter-of-Credit
Right, Record, Securities Account, Security Entitlement, Supporting Obligation
and Tangible Chattel Paper.

(c) The rules of construction and other interpretive provisions specified in
Sections 1.2, 1.5, 1.6 and 1.7 of the Credit Agreement shall apply to this
Agreement, including terms defined in the preamble and recitals to this
Agreement.

(d) The following terms shall have the following meanings:

“Accounts” means all now present and future “accounts” and “payment intangibles”
(in each case, as defined in Article 9 of the UCC).

“Agreement” shall have the meaning provided in the preamble to this Agreement.

“Borrower” shall have the meaning provided in the Credit Agreement

“Collateral” shall have the meaning provided in Section 2.

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.3.

“Collateral Agent” shall have the meaning provided in the preamble to this
Agreement.

“Control” shall mean “control,” as such term is defined in Section 9-104, 9-106
or 8-106, as applicable, of the UCC.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any copyright now or
hereafter owned by any Grantor (including all Copyrights) or that any Grantor
otherwise has the right to license, or granting any right to any Grantor under
any Copyright now or hereafter owned by any third party, and all rights of any
Grantor under any such agreement.

 

2



--------------------------------------------------------------------------------

“Copyrights” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country or group
of countries, whether as author, assignee, transferee or otherwise and (ii) all
registrations and applications for registration of any such copyright in the
United States or any other country or group of countries, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office.

“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all Proceeds, additions, substitutions
and replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.

“Excluded Property” shall mean (i) any Subject Property, (ii) any property
included in the definition of “Collateral” in the Pledge Agreement, (iii) any
Excluded Stock, (iv) any property that is subject to a Lien permitted pursuant
to Section 10.2(c) of the Credit Agreement if the contract or other agreement in
which such Lien is granted (or the documentation providing for such
Indebtedness) validly prohibits the creation of any other Lien on such property;
provided that such property shall be Excluded Property only to the extent and
for so long as such prohibition is in effect, (v) any Vehicles and other assets
subject to certificates of title the perfection of a security interest in which
is excluded from the UCC in the relevant jurisdiction, (vi) any property
(a) with respect to which the Collateral Agent and the Borrower reasonably agree
that the costs or other consequences of granting or perfecting a security
interest in is excessive in view of the benefits to be obtained by the Secured
Parties or (b) to the extent that granting or perfecting a security interest in
such property would result in materially adverse tax consequences as reasonably
determined by the Borrower, (vii) any Intellectual Property, including any
United States intent-to-use trademark applications, in relation to which any
applicable Requirement of Law, or any agreement with a domain name registrar or
any other Person entered into by any Grantor, prohibits the creation of a
security interest therein or would otherwise invalidate such Grantor’s right,
title or interest therein and (viii) any Oil and Gas Properties not constituting
Borrowing Base Properties.

“Extension of Credit” shall have the meaning provided in the recitals to this
Agreement.

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC and, in any event, including with respect to any
Grantor, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including (a) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guarantee with respect thereto, (c) all claims of such
Grantor for damages arising out of any breach of or default thereunder and
(d) all rights of such Grantor to terminate, amend, supplement, modify or
exercise rights or options thereunder, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder.

“Grantor” shall have the meaning provided in the preamble to this Agreement.

“Instruments” means all present and future “instruments” (as defined in Article
9 of the UCC).

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks and the Trademark
Licenses.

 

3



--------------------------------------------------------------------------------

“License” shall mean any license, sublicense or cross-license to which any
Grantor is a party.

“Obligations” shall have the meaning given such term in the Credit Agreement;
provided that references herein to (i) the Obligations of the Borrower shall
refer to the Obligations (as defined in the Credit Agreement), and (ii) the
Obligations of any Subsidiary Grantor shall refer to such Subsidiary Grantor’s
Subsidiary Grantor Obligations.

“Patent Licenses” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, have made, use, import or sell any
invention on which a Patent, now or hereafter owned by any third party, is in
existence, and all rights of any Grantor under any such agreement.

“Patents” shall mean, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all letters patent of the United
States or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
have made, use, import and/or sell the inventions disclosed or claimed therein.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
Disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License (iv) past, present or future infringement of any Copyright
now or hereafter owned by any Grantor or licensed under a Copyright License, and
(v) past, present or future misappropriation of any trade secret now or
hereafter owned by any Grantor and (c) any and all other amounts from time to
time paid or payable under or in connection with any of the Collateral.

“Registered Intellectual Property” shall mean United States federal issued
Patents, pending Patent applications, Trademark registrations, pending Trademark
applications, Copyright registrations and United States domain names.

“Secured Debt Documents” shall mean, collectively, the Credit Documents, each
Secured Hedge Agreement entered into with a Hedge Bank and each Secured Cash
Management Agreement entered into with a Cash Management Bank.

“Security Interest” shall have the meaning provided in Section 2.

 

4



--------------------------------------------------------------------------------

“Subject Property” shall have the meaning provided in Section 2.

“Subsidiary Grantor Obligations” shall mean, with respect to any Subsidiary
Grantor, all Obligations (as defined in the Credit Agreement) of such Subsidiary
Grantor which may arise under or in connection with the Guarantee and any other
Secured Debt Document to which such Subsidiary Grantor is a party.

“Subsidiary Grantors” shall have the meaning provided in the recitals to this
Agreement.

“Termination Date” shall mean the date on which all Obligations are paid in full
(other than Hedging Obligations under any Secured Hedge Agreements, Cash
Management Obligations under any Secured Cash Management Agreements or
contingent indemnification obligations not then due) and the Total Commitment
and all Letters of Credit are terminated (other than Letters of Credit that have
been cash collateralized on terms reasonably satisfactory to each Letter of
Credit Issuer in respect thereof or back-stopped following the termination of
the Commitments).

“Trademark Licenses” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor (including any Trademark) or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to use
any trademark now or hereafter owned by any third party, and all rights of any
Grantor under any such agreement.

“Trademarks” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and General Intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (ii) all goodwill associated therewith or symbolized thereby
and (iii) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

“Vehicles” shall mean all cars, trucks, trailers, and other vehicles covered by
a certificate of title law of any state and all tires and other appurtenances to
any of the foregoing.

(e) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

5



--------------------------------------------------------------------------------

2. Grant of Security Interest.

(a) Each Grantor hereby bargains, sells, conveys, assigns, sets over, mortgages,
pledges, hypothecates and transfers to the Collateral Agent, for the ratable
benefit of the Secured Parties, and grants to the Collateral Agent, for the
ratable benefit of the Secured Parties, a lien on and security interest in (the
“Security Interest”), all of such Grantor’s right, title and interest in, to and
under all of the following property, whether now owned or existing or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

(i) all Accounts;

(ii) all cash;

(iii) all Chattel Paper;

(iv) all Commodity Contracts;

(v) all Deposit Accounts;

(vi) all Documents;

(vii) all Equipment;

(viii) all Fixtures;

(ix) all General Intangibles;

(x) all Goods;

(xi) all Instruments;

(xii) all Intellectual Property;

(xiii) all Inventory;

(xiv) all Investment Property;

(xv) all Letters of Credit and Letter-of-Credit Rights;

(xvi) all Money;

(xvii) all Securities Accounts and Securities Entitlements;

(xviii) all Supporting Obligations;

(xix) all books and records pertaining to the Collateral; and

(xx) substitutions, replacements, accessions, products, and proceeds (including
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) and to the extent not otherwise included, all Proceeds and
products of any and all of the foregoing;

provided, however, that notwithstanding any other provision of this Agreement:

 

6



--------------------------------------------------------------------------------

(A) this Agreement shall not constitute a grant of a Security Interest in
(1) any property to the extent that such grant of a Security Interest is
prohibited by any Requirement of Law or requires a consent not obtained of any
Governmental Authority pursuant to such Requirement of Law, (2) any property to
the extent that such grant of a Security Interest is (x) prohibited by, or
constitutes a breach or default under, or results in (or would result in) the
termination of (or would give any other party a right of termination of), or
requires any consent not obtained under, any Contractual Requirement, or, in the
case of any Investment Property, any applicable equity holder or similar
agreement or (y) otherwise constitutes or results (or would result) in the
abandonment, invalidation or unenforceability of (or would give any other party
a right of abandonment, invalidation or unenforceability of) any right, title or
interest of any Grantor under any Contractual Requirement, except, in each case,
to the extent that such Requirement of Law or the term in such Contractual
Requirement or equity holder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable Requirements of Law or purports to prohibit the
granting of a Security Interest over all assets of any Grantor or (3) any
property to the extent that such grant of a Security Interest would result in
the forfeiture of the Grantor’s rights in the property including any Trademark
applications filed in the United States Patent and Trademark Office on the basis
of such Grantor’s “intent-to-use” such trademark (any such property subject to
the exclusions described in clause (1), (2) or (3), “Subject Property”);
provided, however, that the foregoing exclusions shall not apply to the extent
that any such prohibition, default or other term would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable Requirement of Law; and provided, further,
that the Security Interest shall attach immediately to any portion of such
Subject Property that does not result in any of the consequences specified above
including any Proceeds of such Subject Property; and

(B) the Collateral shall not include any other Excluded Property.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent and its
counsel or other representatives at any time and from time to time to file in
any relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Collateral or any part thereof and amendments
thereto and continuations thereof that contain the information required by
Article 9 of the UCC for the filing of any financing statement or amendment or
continuation, including whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired” of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail and in the case of a financing statement filed as a fixture
filing or covering the Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Collateral relates. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction to
the Collateral Agent.

Each Grantor hereby agrees to provide to the Collateral Agent, promptly upon
request, any information reasonably necessary to effectuate the filings or
recordings authorized by this Section 2(b) including the Intellectual Property
filings referred to below.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office and United States Copyright Office (or any successor
office) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted hereunder by each Grantor and naming any Grantor or the
Grantors as debtors and the Collateral Agent as secured party.

 

7



--------------------------------------------------------------------------------

The Security Interests are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

3. Representations and Warranties. Each Grantor hereby represents and warrants
to the Collateral Agent and each Secured Party on the date hereof:

3.1. Title; No Other Liens. Except for (a) the Security Interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement, (b) the Liens permitted by the Credit Agreement and (c) any Liens
securing Indebtedness which is no longer outstanding or any Liens with respect
to commitments to lend have been terminated, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. None of the
Grantors has filed or consented to the filing of any (i) security agreement,
financing statement or analogous document under the UCC or any other Requirement
of Law covering any Collateral, (ii) assignment for security in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with the United States Patent and Trademark Office or
the United States Copyright Office, which security agreement, financing
statement or similar instrument or assignment is still in effect or
(iii) assignment for security in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except in the case of each of clauses (i), (ii) and (iii) above
such as (A) have been filed in favor of the Collateral Agent for the ratable
benefit of the Secured Parties pursuant to this Agreement or (B) are permitted
by the Credit Agreement.

3.2. Perfected First Priority Liens.

(a) This Agreement is effective to create in favor of the Collateral Agent, for
its benefit and for the ratable benefit of the Secured Parties, legal, valid and
enforceable Security Interests in the Collateral subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law).

(b) Subject to the limitations set forth in clause (c) of this Section 3.2, the
Security Interests granted pursuant to this Agreement (i) will constitute valid
and perfected Security Interests in the Collateral (as to which perfection may
be obtained by the filings or other actions described in clause (A), (B) or
(C) of this paragraph) in favor of the Collateral Agent, for the ratable benefit
of the Secured Parties, as collateral security for the Obligations, upon (A) in
the case of Collateral in which a security interest may be perfected by filing a
financing statement under the UCC of any jurisdiction, the filing of financing
statements naming each Grantor as “debtor” and the Collateral Agent as “secured
party” and describing the Collateral in the applicable filing offices listed on
Schedule I, (B) in the case of Instruments, Chattel Paper and Certificated
Securities, the earlier of the delivery thereof to the Collateral Agent (or its
bailee) properly endorsed for transfer in blank and the filing of the financing
statements referred to in clause (A) and (C) in the case of material Registered
Intellectual Property, the completion of the filing, registration and recording
of fully executed agreements in the form of the Intellectual Property Security
Agreement set forth in Exhibit 2 hereto (x) in the United States Patent and
Trademark Office and (y) in the United States Copyright Office, and (ii) are
prior to all other Liens on the Collateral other than Liens permitted pursuant
to Section 10.2 of the Credit Agreement.

 

8



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Agreement (including
Security Interests in cash, Money, Deposit Accounts, Securities Accounts,
Commodity Contracts, Letters of Credit, Letter of Credit Rights, Supporting
Obligations and Investment Property included in the Collateral) by any means
other than by (i) filings pursuant to the UCC of the relevant State(s),
(ii) filings in the United States Patent and Trademark Office, United States
Copyright Office, or successor offices, that are necessary or advisable for the
purpose of perfecting, confirming, enforcing, or protecting the Security
Interests granted in certain Intellectual Property and (iii) delivery to the
Collateral Agent (or its bailee) to be held in its possession in the United
States of all Collateral consisting of Tangible Chattel Paper, Instruments or
any Certificated Securities (other than Checks received in the ordinary course
of business) with a Fair Market Value in excess of $10,000,000 individually.

(d) It is understood and agreed that the Security Interests created hereunder
shall not prevent the Grantors from using such assets in the ordinary course of
their respective businesses or as otherwise permitted by the Credit Agreement.

3.3. Grantor Information. Schedule I hereto sets forth under the appropriate
headings as of the Closing Date: (a) (i) the full legal name of such Grantor,
(ii) to the knowledge of the Grantor, all trade names or other names under which
such Grantor currently conducts business, (iii) the type of organization or
corporate structure of such Grantor, (iv) the jurisdiction of incorporation or
organization of such Grantor, (v) its Federal Taxpayer Identification Number,
(vi) its organizational identification number, if any, and (vii) the
jurisdiction where the chief executive office of such Grantor is located and
(b) as of the date hereof (i) Schedule II hereto sets forth, in all material
respects, all of each Grantor’s material Copyright Licenses, (ii) Schedule III
hereto sets forth in all material respects, in proper form for filing with the
United States Copyright Office, all of each Grantor’s Copyrights (and all
applications therefor), (iii) Schedule IV hereto sets forth in all material
respects all of each Grantor’s material Patent Licenses, (iv) Schedule V hereto
sets forth in all material respects, in proper form for filing with the United
States Patent and Trademark Office, all of each Grantor’s Patents (and all
applications therefor), (v) Schedule VI hereto sets forth in all material
respects all of each Grantor’s material Trademark Licenses and (vi) Schedule VII
hereto sets forth in all material respects, in proper form for filing with the
United States Patent and Trademark Office, all of each Grantor’s Trademarks (and
all applications therefore).

4. Covenants. Each Grantor hereby covenants and agrees with the Collateral Agent
and the Secured Parties that, from and after the date of this Agreement until
the Termination Date:

4.1. Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the Security Interest created by this Agreement
as a perfected Security Interest having at least the priority described in
Section 3.2(b) subject to Liens permitted pursuant to Section 10.2 of the Credit
Agreement and shall defend such Security Interest against the claims and demands
of all Persons whomsoever, in each case subject to Section 3.2(c).

(b) Such Grantor will furnish to the Collateral Agent and the Lenders from time
to time statements and schedules further identifying and describing the assets
and property of such Grantor and such other reports in connection therewith as
the Collateral Agent may reasonably request.

(c) Subject to clause (d) below and Section 3.2(c), each Grantor agrees that at
any time and from time to time, at the expense of such Grantor, it will execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements and other documents, including all applicable documents
required

 

9



--------------------------------------------------------------------------------

under Section 3.2(b)(C)), which may be required under any applicable Requirement
of Law, or which the Collateral Agent or the Majority Lenders may reasonably
request, in order (i) to grant, preserve, protect and perfect the validity and
priority of the Security Interests created or intended to be created hereby or
(ii) to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral, including the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Security Interests created hereby and
all applicable documents required under Section 3.2(b)(C), all at the expense of
such Grantor.

(d) Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets created or acquired by such Grantor after the Closing Date
that are required by the Credit Agreement to be subject to the Lien created
hereby or (ii) with respect to any Person that, subsequent to the date hereof,
becomes a Subsidiary that is required by the Credit Agreement to become a party
hereto, the relevant Grantor after the acquisition or creation thereof shall
promptly take all actions required by the Credit Agreement or this Section 4.1.

4.2. Damage or Destruction of Collateral. The Grantors agree promptly to notify
the Collateral Agent if any portion of the Collateral is damaged or destroyed in
any manner or to any extent that would reasonably be expected to have a Material
Adverse Effect.

4.3. Notices. Each Grantor will advise the Collateral Agent and the Lenders
promptly, in reasonable detail, of any Lien of which it has knowledge (other
than the Security Interests created hereby or Liens permitted under the Credit
Agreement) on any of the Collateral which would adversely affect, in any
material respect, the ability of the Collateral Agent to exercise any of its
remedies hereunder.

4.4. Changes in Grantor Information or Status. Each Grantor will furnish to the
Collateral Agent prompt written notice (which shall in any event be provided
within 30 days (or such longer period as the Collateral Agent may reasonably
agree) of such change) of any change (i) in its legal name, (ii) in its
jurisdiction of incorporation or organization, (iii) in its identity or type of
organization or corporate structure or, in the case of any Grantor that is a
partnership, the sole place of business and chief executive office or (iv) in
its Federal Taxpayer Identification Number or organizational identification
number. Each Grantor agrees promptly to provide, if available, the Collateral
Agent with certified organizational documents reflecting any of the changes
described in the first sentence of this paragraph and to take all action
reasonably required by the Collateral Agent in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
Security Interest in all the Collateral having at least the priority described
in Section 3.2(b).

5. Remedial Provisions.

5.1. Certain Matters Relating to Accounts.

(a) At any time after the occurrence and during the continuance of an Event of
Default and after giving reasonable written notice to the Borrower and any other
relevant Grantor, the Administrative Agent shall have the right, but not the
obligation, to instruct the Collateral Agent to (and upon such instruction, the
Collateral Agent shall) make test verifications of the Accounts in any manner
and through any medium that the Administrative Agent reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
such Agent may require in connection with such test verifications. Such Agent
shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party.

 

10



--------------------------------------------------------------------------------

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and the Collateral Agent may curtail or terminate said
authority at any time after written notice is provided by the Collateral Agent
to such Grantor after the occurrence and during the continuance of an Event of
Default. If required in writing by the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Accounts, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly endorsed by such Grantor to the Collateral Agent if required, in
a Collateral Account maintained under the sole dominion and control of and on
terms and conditions reasonably satisfactory to the Collateral Agent, subject to
withdrawal by the Collateral Agent for the account of the Secured Parties only
as provided in Section 5.5, and (ii) until so turned over, shall be held by such
Grantor in trust for the Collateral Agent and the Secured Parties, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Accounts
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(c) At the Collateral Agent’s written request at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall deliver to
the Collateral Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Accounts, including
all original orders, invoices and shipping receipts.

(d) Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any Person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Collateral Agent shall
have instructed the Grantors not to grant or make any such extension, credit,
discount, compromise or settlement under any circumstances during the
continuance of such Event of Default.

5.2. Communications with Credit Parties; Grantors Remain Liable.

(a) The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
after giving reasonable written notice to the relevant Grantor of its intent to
do so, communicate with obligors under the Accounts to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any Accounts.
The Collateral Agent shall have the absolute right to share any information it
gains from such inspection or verification with any Secured Party; provided that
the provisions of Section 13.16 of the Credit Agreement shall apply to such
information.

(b) Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Accounts that the Accounts have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any
Account (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any Secured Party of
any payment relating thereto, nor shall the Collateral Agent or any Secured
Party be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Account (or any agreement giving rise thereto),
to make any payment, to make any inquiry as to the nature or the sufficiency of
any payment received by it or as to the sufficiency of any performance by any
party thereunder, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

11



--------------------------------------------------------------------------------

5.3. Proceeds to be Turned Over To Collateral Agent. In addition to the rights
of the Collateral Agent and Secured Parties specified in Section 5.1 with
respect to payments of Accounts, if an Event of Default shall occur and be
continuing and the Collateral Agent so requires by notice in writing to the
relevant Grantor (it being understood that the exercise of remedies by the
Secured Parties in connection with an Event of Default under Section 11.5 of the
Credit Agreement shall be deemed to constitute a request by the Collateral Agent
for the purposes of this sentence and in such circumstances, no such written
notice shall be required), all Proceeds received by any Grantor consisting of
cash, checks and other near cash items shall be held by such Grantor in trust
for the Collateral Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent in the exact form received by such Grantor (duly
endorsed by such Grantor to the Collateral Agent, if required). All Proceeds
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in a Collateral Account maintained under its dominion and control and on terms
and conditions reasonably satisfactory to the Collateral Agent. All Proceeds
while held by the Collateral Agent in a Collateral Account (or by such Grantor
in trust for the Collateral Agent and the Secured Parties) shall continue to be
held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 5.4.

5.4. Application of Proceeds. The Collateral Agent shall apply the proceeds of
any collection or sale of the Collateral as well as any Collateral consisting of
cash, at any time after receipt in the order specified in Section 11 of the
Credit Agreement. Upon any sale of the Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

5.5. Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC or any other applicable Requirement of Law or in equity and also
may with notice to the relevant Grantor, sell the Collateral or any part thereof
in one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Collateral Agent or any Secured Party or
elsewhere, for cash or on credit or for future delivery at such price or prices
and upon such other terms as are commercially reasonable irrespective of the
impact of any such sales on the market price of the Collateral. The Collateral
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers of Collateral to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and, upon consummation of any such sale, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by law) all rights of redemption,
stay and/or appraisal that it now has or may at any time in the future have
under any Requirement of Law now existing or hereafter enacted. The Collateral
Agent and any Secured Party shall have the right upon any such public sale, and,
to the extent permitted by law, upon any such private sale, to purchase the
whole or any part of the Collateral so sold, and the Collateral Agent or such
Secured Party may pay the purchase price by crediting the amount thereof against
the Obligations. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable

 

12



--------------------------------------------------------------------------------

notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. To the extent permitted
by law, each Grantor hereby waives any claim against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price that might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. Each
Grantor further agrees, at the Collateral Agent’s request to assemble the
Collateral and make it available to the Collateral Agent, at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 5.5 in accordance with the provisions of
Section 5.4.

5.6. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any Secured Party to collect such deficiency.

5.7. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Except
for the termination of a Grantor’s Obligations hereunder as provided in
Section 6.5, each Grantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Grantor and without notice to or
further assent by any Grantor, (a) any demand for payment of any of the
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued, (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Secured Party, (c) the Secured Debt Documents
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, in
accordance with the terms of the applicable Secured Debt Document, and (d) any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent or any other Secured Party for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released. Neither the Collateral
Agent nor any other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for this Agreement or any property subject thereto. When making
any demand hereunder against any Grantor, the Collateral Agent or any other
Secured Party may, but shall be under no obligation to, make a similar demand on
any Grantor or any other Person, and any failure by the Collateral Agent or any
other Secured Party to make any such demand or to collect any payments from the
Borrower or any other Grantor or any other Person or any release of the Borrower
or any other Grantor or any other Person shall not relieve any Grantor in
respect of which a demand or collection is not made or any Grantor not so
released of its several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Collateral Agent or any other Secured Party against any Grantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.

5.8. License to Use Intellectual Property. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies hereunder at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Collateral Agent, to the extent such
Grantor has the right to do so, an irrevocable, assignable, non-exclusive
license to use, license or sublicense any of the Intellectual Property now owned
or held, or hereafter acquired, by such Grantor, wherever the same may be
located. To the extent permitted, such license shall include access to all media
in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout hereof.

 

13



--------------------------------------------------------------------------------

5.9. Conflict with Credit Agreement. In the event of any conflict between the
terms of this Section 5 and the Credit Agreement, the Credit Agreement shall
control.

6. The Collateral Agent.

6.1. Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby appoints, which appointment is irrevocable and coupled
with an interest, effective upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or otherwise, for the purpose of carrying out the terms
of this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, either in the Collateral Agent’s name or in the name
of such Grantor or otherwise, without assent by such Grantor, to do any or all
of the following, in each case after the occurrence and during the continuance
of an Event of Default and after written notice by the Collateral Agent of its
intent to do so:

(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the Secured
Parties’ Security Interest in such Intellectual Property and the goodwill and
General Intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(iv) execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) obtain, pay and adjust insurance required to be maintained by such Grantor
pursuant to Section 9.3 of the Credit Agreement;

(vi) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Collateral Agent or as the Collateral Agent shall direct;

 

14



--------------------------------------------------------------------------------

(vii) ask or demand for, collect and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;

(viii) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

(ix) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;

(x) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent to the extent such action
or its resolution could materially affect such Grantor or any of its affiliates
in any manner other than with respect to its continuing rights in such
Collateral);

(xi) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent to the extent such action or
its resolution could materially affect such Grantor or any of its affiliates in
any manner other than with respect to its continuing rights in such Collateral);

(xii) assign any Intellectual Property, throughout the world for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole discretion determine; and

(xiii) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things that the Collateral Agent deems necessary
to protect, preserve or realize upon the Collateral and the Collateral Agent’s
and the Secured Parties’ Security Interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Collateral Agent on
demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the Security Interests created hereby are
released.

 

15



--------------------------------------------------------------------------------

6.2. Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any Secured Party nor any of their respective Related Parties shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Collateral Agent and the Secured Parties
hereunder are solely to protect the Collateral Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Secured Party to exercise any such powers. The Collateral Agent and
the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their Related Parties shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

6.3. Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by the Credit Agreement, and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the applicable Secured Parties with full and
valid authority so to act or refrain from acting, and no Grantor shall be under
any obligation, or entitlement, to make any inquiry respecting such authority.

6.4. Security Interest Absolute. All rights of the Collateral Agent hereunder,
the Security Interest and all obligations of the Grantors hereunder shall be
absolute and unconditional.

6.5. Continuing Security Interest; Assignments Under the Credit Agreement;
Release.

(a) This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Grantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until the Termination Date, notwithstanding that from
time to time prior to the Termination Date, the Grantors may be free from any
Obligations.

(b) A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the Collateral of such Subsidiary Grantor shall be automatically
released upon consummation of any transaction permitted by the Credit Agreement
as a result of which such Subsidiary Grantor ceases to be a Restricted
Subsidiary of the Borrower or otherwise becomes an Excluded Subsidiary; provided
that, the Majority Lenders shall have consented to such transaction (to the
extent required by the Credit Agreement) and the terms of such consent did not
provide otherwise.

 

16



--------------------------------------------------------------------------------

(c) The Security Interest granted hereby in any Collateral shall be
automatically released from the Liens of this Agreement (i) upon any Disposition
by any Grantor of any Collateral that is permitted under the Credit Agreement
(other than to another Grantor) and (ii) upon the effectiveness of any written
consent to the release of the security interest granted in such Collateral
pursuant to Section 13.17 of the Credit Agreement. Any such release in
connection with any sale, transfer or other disposition of such Collateral shall
result in such Collateral being sold, transferred or Disposed of, as applicable,
free and clear of the Liens of this Agreement.

(d) In connection with any termination or release pursuant to Section 6.5(a),
(b) or (c), the Collateral Agent shall execute and deliver to any Grantor, or
authorize the filing of, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 6.5 shall be
without recourse to or warranty by the Collateral Agent.

6.6. Reinstatement. Each Grantor further agrees that, if any payment made by any
Credit Party or other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of Collateral are required to be returned by any Secured Party to such Credit
Party, its estate, trustee, receiver or any other party, including any Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made or, if prior thereto the Lien granted
hereby or other Collateral securing such liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), such Lien
or other Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

7. Collateral Agent As Agent.

(a) JPMorgan has been appointed to act as the Collateral Agent under the Credit
Agreement, by the Lenders under the Credit Agreement and, by their acceptance of
the benefits hereof, the other Secured Parties. The Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Collateral), solely
in accordance with this Agreement and the Credit Agreement; provided that the
Collateral Agent shall exercise, or refrain from exercising, any remedies
provided for in Section 5 in accordance with the instructions of Majority
Lenders. In furtherance of the foregoing provisions of this Section 7(a), each
Secured Party, by its acceptance of the benefits hereof, agrees that it shall
have no right individually to realize upon any of the Collateral hereunder; it
being understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the ratable
benefit of the Secured Parties in accordance with the terms of this
Section 7(a).

(b) The Collateral Agent shall at all times be the same Person that is the
Collateral Agent under the Credit Agreement. Written notice of resignation by
the Collateral Agent pursuant to Section 12.9 of the Credit Agreement shall also
constitute notice of resignation as Collateral Agent under this Agreement;
removal of the Collateral Agent shall also constitute removal under this
Agreement; and appointment of a Collateral Agent pursuant to Section 12.9 of the
Credit Agreement shall also constitute appointment of a successor Collateral
Agent under this Agreement. Upon the acceptance of any appointment as Collateral
Agent under Section 12.9 of the Credit Agreement by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Collateral Agent under this Agreement, and the

 

17



--------------------------------------------------------------------------------

retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, securities and other
items of Collateral held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Collateral Agent under this Agreement, and (ii) execute
and deliver to such successor Collateral Agent or otherwise authorize the filing
of such amendments to financing statements and take such other actions, as may
be necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the Security Interests created hereunder, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring or removed Collateral
Agent’s resignation or removal hereunder as Collateral Agent, the provisions of
this Agreement shall inure to its benefit as to any actions taken or omitted to
be taken by it under this Agreement while it was Collateral Agent hereunder.

(c) The Collateral Agent shall not be deemed to have any duty whatsoever with
respect to any Secured Party that is a counterparty to a Secured Cash Management
Agreement or a Secured Hedge Agreement the obligations under which constitute
Obligations, unless it shall have received written notice in form and substance
satisfactory to the Collateral Agent from a Grantor or any such Secured Party as
to the existence and terms of the applicable Secured Cash Management Agreement
or Secured Hedge Agreement.

8. Miscellaneous.

8.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the affected Grantor(s) and the Collateral Agent in
accordance with Section 13.1 of the Credit Agreement; provided, however, that
this Agreement may be supplemented (but no existing provisions may be modified
and no Collateral may be released) through agreements substantially in the form
of Exhibit 1, in each case duly executed by each Grantor directly affected
thereby .

8.2. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

8.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof
or of any other applicable Secured Debt Document. No failure to exercise, nor
any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The
rights, remedies, powers and privileges herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by Requirement of Law.

 

18



--------------------------------------------------------------------------------

8.4. Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay any and all reasonable and documented out of
pocket expenses (including all reasonable fees and disbursements of counsel)
that may be paid or incurred by any Secured Party in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, such Grantor under this Agreement to the extent the Borrower
would be required to do so pursuant to Section 13.5 of the Credit Agreement.

(b) Each Grantor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes that
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement to
the extent the Borrower would be required to do so pursuant to Section 13.5 of
the Credit Agreement.

(c) Each Grantor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 13.5 of the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.

8.5. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent except pursuant to a
transaction permitted by the Credit Agreement.

8.6. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e. a “pdf” or a “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Collateral Agent and the Borrower.

8.7. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

8.8. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.9. Integration. This Agreement together with the other Secured Debt Documents
represents the agreement of each of the Grantors with respect to the subject
matter hereof and thereof and there are no promises, undertakings,
representations or warranties by the Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Secured Debt Documents.

 

19



--------------------------------------------------------------------------------

8.10. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.11. Submission To Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 8.2 or at such other address of which such Person
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.

8.12. Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Secured Debt Documents to which it is a party;

(b) (i) neither the Collateral Agent nor any other Agent or Secured Party has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of any Grantor with respect to any of the transactions contemplated in this
Agreement or the process leading thereto, including with respect to any
amendment, waiver or other modification hereof or of any other Secured Debt
Document (irrespective of whether the Collateral Agent or any other Agent or
Secured Party has advised or is currently advising any of the Grantors or their
respective Affiliates on other matters) and neither the Collateral Agent or
other Agent or Secured Party has any obligation to any of the Grantors or their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Secured
Debt Documents; (ii) the Collateral Agent and its Affiliates, each other Agent
and each other Secured Party and each Affiliate of the foregoing may be engaged
in a broad range of transactions that involve interests that differ from those
of the Grantors and their respective Affiliates, and neither the Collateral
Agent nor any other Agent or Secured Party has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(iii) neither the Collateral Agent nor any other Agent or Secured Party has
provided and none will provide

 

20



--------------------------------------------------------------------------------

any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Secured Debt Document) and the Grantors have
consulted their own respective legal, accounting, regulatory and tax advisors to
the extent they have deemed appropriate. Each Grantor agrees that it will not
claim that the Collateral Agent or any other Agent or Secured Party, as the case
may be, has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Grantor, in connection with the transactions
contemplated in this Agreement or the process leading thereto.

(c) no joint venture is created hereby or by the other Secured Debt Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders, the Agents and any other Secured Party or among the Grantors and the
Lenders, the Agents and any other Secured Party.

8.13. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Exhibit 1. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

8.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

[SIGNATURE PAGES FOLLOW]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

SAMSON INVESTMENT COMPANY

SAMSON RESOURCES COMPANY

SAMSON HOLDINGS, INC.

SAMSON CONTOUR ENERGY CO.

SAMSON CONTOUR ENERGY E & P, LLC SAMSON LS, LLC,

GEODYNE RESOURCES, INC.

SAMSON-INTERNATIONAL, LTD.

    each as Grantor

By:

 

Name: Title: Authorized Officer

 

Signature Page

Samson Investment Company

Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Collateral Agent

By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Legal Name

   Trade Names
or Other
Names    Jurisdiction of
Incorporation or
Organization    Type of
Organization or
Corporate
Structure      Federal
Taxpayer
Identification
Number      Organization
Identification
Number (if
any)      Jurisdiction of Chief
Executive Office  

Samson Investment Company

   —      NV      Corporation         73-1281091         C4456-1986        
Tulsa County, OK   

Samson Resources Company

   Icecycle


(active trade

name in WY)

   OK      Corporation         73-0928007         1900242520         Tulsa
County, OK                     

Samson LS, LLC

   —      DE      LLC         45-3939455         5071293         Tulsa County,
OK   

Samson Holdings, Inc.

   —      DE      Corporation         73-1498587         2635448         Tulsa
County, OK   

Samson Contour Energy Co.

   —      DE      Corporation         76-0447267         2436474         Tulsa
County, OK   

Samson Contour Energy E&P, LLC

   —      DE      LLC         76-0082502         2007071         Tulsa County,
OK   

Geodyne Resources, Inc.

   —      DE      Corporation         73-1052703         0860472         Tulsa
County, OK   

Samson-International, Ltd.

   —      OK      Corporation         73-1404039         1900508159        
Tulsa County, OK   

 

 

Schedules to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE II

MATERIAL COPYRIGHT LICENSES

None.

SCHEDULE III

COPYRIGHTS

None.

SCHEDULE IV

MATERIAL PATENT LICENSES

None.

SCHEDULE V

PATENTS

None.

SCHEDULE VI

MATERIAL TRADEMARK LICENSES

None.

SCHEDULE VII

TRADEMARKS

None.

 

 

Schedules to Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 1 TO THE SECURITY AGREEMENT

SUPPLEMENT NO. [     ], dated as of [                 ], 201     (this
“Supplement”), to the Security Agreement, dated as of December 21, 2011 (the
“Security Agreement”), among Samson Investment Company, a Nevada corporation,
each of the subsidiaries of the Borrower listed on the signature pages thereto
or that becomes a party thereto pursuant to Section 8.13 thereof (each such
subsidiary individually a “Subsidiary Grantor” and, collectively, the
“Subsidiary Grantors”; the Subsidiary Grantors and the Borrower are referred to
collectively herein as the “Grantors”), and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as collateral agent (in such capacity, together with its
successors, in such capacity the “Collateral Agent”) under the Credit Agreement
referred to below for the benefit of the Secured Parties.

A. Reference is made to that certain Credit Agreement, dated as of December 21,
2011 (the “Credit Agreement”) among the Borrower, the banks, financial
institutions and other lending institutions from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative Agent,
Collateral Agent, Swingline Lender and a Letter of Credit Issuer, and each other
Letter of Credit Issuer from time to time party thereto.

B. Capitalized terms used herein and not otherwise defined herein (including in
the preamble and the recitals hereto) shall have the meanings assigned to such
terms in the Security Agreement or the Credit Agreement, as applicable. The
rules of construction and the interpretive provisions specified in Section 1(c)
of the Security Agreement shall apply to this Supplement, including terms
defined in the preamble and recitals hereto.

C. The Grantors have entered into the Security Agreement in order to induce the
Agents, the Lenders and the Letter of Credit Issuers to enter into the Credit
Agreement and to (a) induce the Lenders and the Letter of Credit Issuers to make
their respective Extensions of Credit to the Borrower under the Credit
Agreement, (b) to induce one or more Hedge Banks to enter into Secured Hedge
Agreements with the Borrower or any Subsidiary of the Borrower and (c) induce
one or more Cash Management Banks to provide Cash Management Services pursuant
to Secured Cash Management Agreements to the Borrower or any Subsidiary of the
Borrower.

D. Section 8.13 of the Security Agreement provides that each Subsidiary of the
Borrower that is required to become a party to the Security Agreement pursuant
to Section 9.11 of the Credit Agreement and the terms hereof shall become a
Grantor, with the same force and effect as if originally named as a Grantor
therein, for all purposes of the Security Agreement upon execution and delivery
by such Subsidiary of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each a “New Grantor”) is executing this Supplement in
accordance with the requirements of the Security Agreement to become a
Subsidiary Grantor under the Security Agreement in order to induce (a) the
Lenders and the Letter of Credit Issuers to make additional Extensions of Credit
to the Borrower under the Credit Agreement and as consideration for Extensions
of Credit previously made, (b) one or more Hedge Banks to enter into Secured
Hedge Agreements with the Borrower or any Subsidiary of the Borrower and (c) one
or more Cash Management Banks may from time to time provide Cash Management
Services pursuant to Secured Cash Management Agreements to the Borrower or any
Subsidiary of the Borrower.

Accordingly, the Collateral Agent and the New Grantors agree as follows:

SECTION 1. In accordance with Section 8.13 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and

 

Exhibit 1 - 1



--------------------------------------------------------------------------------

warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct as of such earlier date). In furtherance of the foregoing, each
New Grantor, as security for the payment and performance in full of the
Obligations, does hereby bargain, sell, convey, assign, set over, mortgage,
pledge, hypothecate and transfer to the Collateral Agent, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the ratable benefit of the Secured Parties, a security interest in all of the
Collateral of such New Grantor, in each case, whether now owned or existing or
at any time hereafter acquired or existing by such New Grantor or in which such
New Grantor now has or at any time in the future may acquire any right, title or
interest, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations. Each reference to a “Grantor” in the Security
Agreement shall be deemed to include each New Grantor. The Security Agreement is
hereby incorporated herein by reference.

SECTION 2. Each New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission (i.e., a “pdf” or “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Supplement signed by all the parties
shall be lodged with the Collateral Agent and the Borrower. This Supplement
shall become effective as to each New Grantor when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of such New Grantor and the Collateral Agent.

SECTION 4. Such New Grantor hereby represents and warrants that (a) set forth on
Schedule I hereto is (i) the full legal name of such New Grantor, (ii) to the
knowledge of such New Grantor, all trade names or other names under which such
New Grantor currently conducts business, (iii) the type of organization or
corporate structure of such New Grantor, (iv) the jurisdiction of incorporation
or organization of such Grantor, (v) its Federal Taxpayer Identification Number,
(vi) its organizational identification number, if any, and (vii) the
jurisdiction where the chief executive office of such Grantor is located and
(b) as of the date hereof (i) Schedule II hereto sets forth, in all material
respects, all of each New Grantor’s material Copyright Licenses, (ii) Schedule
III hereto sets forth in all material respects, in proper form for filing with
the United States Copyright Office, all of each New Grantor’s Copyrights (and
all applications therefor), (iii) Schedule IV hereto sets forth in all material
respects all of each New Grantor’s material Patent Licenses, (iv) Schedule V
hereto sets forth in all material respects, in proper form for filing with the
United States Patent and Trademark Office, all of each New Grantor’s Patents
(and all applications therefor), (v) Schedule VI hereto sets forth in all
material respects all of each New Grantor’s material Trademark Licenses and
(vi) Schedule VII hereto sets forth in all material respects, in proper form for
filing with the United States Patent and Trademark Office, all of each New
Grantor’s Trademarks (and all applications therefor).

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

 

 

Exhibit 1 - 2



--------------------------------------------------------------------------------

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

Exhibit 1 - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NAME OF ADDITIONAL GRANTOR] By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., as Collateral Agent By:

 

Name: Title:

 

Exhibit 1 - 4



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO. ___

TO THE SECURITY AGREEMENT

 

Legal Name

  

Trade Names or
Other Names

   Jurisdiction of
Incorporation or
Organization    Type of
Organization or
Corporate
Structure    Federal Taxpayer
Identification
Number    Organization
Identification Number
(if any)    Jurisdiction of Chief
Executive Office                                    

 

Schedule IV



--------------------------------------------------------------------------------

SCHEDULE II

TO SUPPLEMENT NO. ___

TO THE SECURITY AGREEMENT

MATERIAL COPYRIGHT LICENSES

SCHEDULE III

TO SUPPLEMENT NO. ___ TO THE

SECURITY AGREEMENT

COPYRIGHTS

 

Registered Owner/Grantor

 

Title

 

Registration Number

       

SCHEDULE IV

TO SUPPLEMENT NO. ___ TO THE

SECURITY AGREEMENT

MATERIAL PATENT LICENSES

 

Schedule IV



--------------------------------------------------------------------------------

SCHEDULE V

TO SUPPLEMENT NO. ___ TO THE

SECURITY AGREEMENT

PATENTS

SCHEDULE VI

TO SUPPLEMENT NO. ___ TO THE

SECURITY AGREEMENT

MATERIAL TRADEMARK LICENSES

SCHEDULE VII

TO SUPPLEMENT NO. ___ TO THE

SECURITY AGREEMENT

TRADEMARKS

Domestic Trademarks

 

Registered Owner/Grantor

 

Trademark

 

Registration No.

 

Application No.

           

Foreign Trademarks

 

Registered Owner/Grantor

 

Trademark

 

Registration No.

 

Application No.

 

Country

               

 

Schedule VII



--------------------------------------------------------------------------------

EXHIBIT 2 TO THE SECURITY AGREEMENT

THIS [COPYRIGHT][TRADEMARK][PATENT] SECURITY AGREEMENT, effective as of
[            ], 201     (this “Agreement”), among Samson Investment Company, a
Nevada corporation, each of the subsidiaries of the Borrower listed on the
signature pages hereto or that becomes a party hereto (each such subsidiary
individually a “Subsidiary Grantor” and, collectively, the “Subsidiary
Grantors”; the Subsidiary Grantors and the Borrower are referred to collectively
herein as the “Grantors”), and JPMorgan Chase Bank, N.A. (“JPMorgan”), as
collateral agent (in such capacity, together with its successors, in such
capacity the “Collateral Agent”) under the Credit Agreement referred to below
for the benefit of the Secured Parties.

A. Reference is made to that certain Credit Agreement, dated as of December 21,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the banks, financial institutions and
other lending institutions from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative Agent, Collateral
Agent, Swingline Lender and a Letter of Credit Issuer, and each other Letter of
Credit Issuer from time to time party thereto.

B. Reference is made to that certain Security Agreement, dated as of
December 21, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), among the Borrower, each of the subsidiaries of
the Borrower listed on the signature pages thereto or that becomes a party
thereto pursuant to Section 8.13 thereof, and JPMorgan, as Collateral Agent
under the Credit Agreement for the benefit of the Secured Parties.

C. Capitalized terms used herein and not otherwise defined herein (including in
the preamble and the recitals hereto) shall have the meanings assigned to such
terms in the Security Agreement or the Credit Agreement, as applicable. The
rules of construction and the interpretive provisions specified in Section 1(c)
of the Security Agreement shall apply to this Agreement, including terms defined
in the preamble and recitals hereto.

D. The Grantors have entered into the Security Agreement in order to induce the
Agents, the Lenders and the Letter of Credit Issuers to enter into the Credit
Agreement and to (a) induce the Lenders and the Letter of Credit Issuers to make
their respective Extensions of Credit to the Borrower under the Credit
Agreement, (b) to induce one or more Hedge Banks to enter into Secured Hedge
Agreements with the Borrower or any Subsidiary of the Borrower and (c) induce
one or more Cash Management Banks to provide Cash Management Services pursuant
to Secured Cash Management Agreements to the Borrower or any Subsidiary of the
Borrower

E. Pursuant to Section 3.2(b) of the Security Agreement, the Grantors have
agreed to execute or otherwise authenticate this Agreement for recording the
Security Interest granted under the Security Agreement to the Collateral Agent
in each such Grantor’s material Registered Intellectual Property with the United
States Patent and Trademark Office and the United States Copyright Office (or
successor offices thereto).

Accordingly, the Collateral Agent and Grantors agree as follows:

SECTION 1. Grant of Security.1 Each Grantor hereby grants to the Collateral
Agent for the ratable benefit of the Secured Parties a security interest in all
of each such Grantor’s right, title and interest in and to the [United States
Trademark registrations and applications] [United States Patent

 

 

1  Separate agreements should be entered in respect of patents, trademarks, and
copyrights.

 

Exhibit 2-1



--------------------------------------------------------------------------------

registrations and applications] [United States Copyright registrations and
applications] set forth in Schedule I hereto (collectively, the “Collateral”)[;
provided that, applications in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Grantor’s “intent to
use” such trademarks or service marks will not be deemed to be Collateral unless
and until a “Statement of Use” or “Amendment to Allege Use” has been filed and
accepted in the United States Patent and Trademark Office, whereupon such
application shall be automatically subject to the security interest granted
herein and deemed to be included in the Collateral]2.

SECTION 2. Security for Obligations. The grant of a security interest in the
Collateral by each Grantor under this Agreement secures the payment of all
amounts that constitute part of such Grantor’s Obligations and would be owed to
the Collateral Agent or the Secured Parties but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Grantors.

SECTION 3. Recordation. Each Grantor authorizes and requests that [the Register
of Copyrights,] [the Commissioner for Patents,] [the Commissioner for
Trademarks] record this Agreement.

SECTION 4. Grants, Rights and Remedies. This Agreement has been entered into in
conjunction with the provisions of the Security Agreement. Each Grantor does
hereby acknowledge and confirm that the grant of the security interest hereunder
to, and the rights and remedies of, the Collateral Agent with respect to the
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein. In the event of any conflict between the terms of this Agreement and the
terms of the Security Agreement, the Security Agreement shall control.

SECTION 5. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e. a “pdf” or a “tif”)), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Collateral Agent and the Borrower.

SECTION 6. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

SECTION 8. Notices. All notices, requests and demands pursuant hereto shall be
made in accordance with Section 13.2 of the Credit Agreement. All communications
and notices hereunder to any Subsidiary Grantor shall be given to it in care of
the Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

 

2  For Trademark Agreement only.

 

Exhibit 2-2



--------------------------------------------------------------------------------

SECTION 9. Expenses. Each Grantor agrees to pay any and all reasonable and
documented out of pocket expenses (including all reasonable fees and
disbursements of counsel) that may be paid or incurred by any Secured Party in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Obligations and/or enforcing any rights
with respect to, or collecting against, each such Grantor under this Agreement
to the extent the Borrower would be required to do so pursuant to Section 13.5
of the Credit Agreement.

[SIGNATURE PAGES FOLLOW]

 

Exhibit 2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the             day of [            ], 20[    ].

 

SAMSON INVESTMENT COMPANY,

    as Grantor

By:

 

Name: Title:

[NAME OF ADDITIONAL GRANTOR],

    as Grantor

By:

 

Name: Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Collateral Agent

By:

 

Name: Title:



--------------------------------------------------------------------------------

SCHEDULE I

TO THE [COPYRIGHT][TRADEMARK][PATENT]

SECURITY AGREEMENT

[UNITED STATES TRADEMARKS][UNITED STATES PATENTS]

[UNITED STATES COPYRIGHTS]

 

Schedule I



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PLEDGE AGREEMENT

 

F-1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

PLEDGE AGREEMENT

among

SAMSON RESOURCES CORPORATION,

SAMSON INVESTMENT COMPANY,

each of the Subsidiary Pledgors

from time to time party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

Dated as of December 21, 2011



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

PLEDGE AGREEMENT, dated as of December 21, 2011 (this “Agreement”), among Samson
Resources Corporation, a Delaware corporation (“Holdings”), Samson Investment
Company, a Nevada corporation (the “Borrower”), each of the Subsidiaries of the
Borrower listed on the signature pages hereto or that becomes a party hereto
pursuant to Section 9 (each such Subsidiary being a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”; the Subsidiary Pledgors, Holdings and
the Borrower are referred to collectively as the “Pledgors”) and JPMorgan Chase
Bank, N.A. as Collateral Agent (in such capacity, together with its successors
in such capacity, the “Collateral Agent”) under the Credit Agreement referred to
below for the benefit of the Secured Parties.

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the banks, financial
institutions and other lending institutions from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral
Agent, Swingline Lender and a Letter of Credit Issuer, and each other Letter of
Credit Issuer from time to time party thereto;

WHEREAS, (a) pursuant to the Credit Agreement, among other things, the Lenders
have severally agreed to make Loans to the Borrower (including Swingline Loans
to be made by the Swingline Lender) and the Letter of Credit Issuers have agreed
to issue Letters of Credit for the account of the Borrower or the Restricted
Subsidiaries upon the terms and subject to the conditions set forth therein,
(b) one or more Hedge Banks have or may from time to time enter into Secured
Hedge Agreements with the Borrower and/or its Restricted Subsidiaries and
(c) one or more Cash Management Banks have or may from time to time provide Cash
Management Services pursuant to Secured Cash Management Agreements to the
Borrower and/or any of its Restricted Subsidiaries (clauses (a), (b), and (c),
collectively, the “Extensions of Credit”);

WHEREAS, pursuant to the Guarantee, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Guarantee”), Holdings and each Subsidiary Pledgor has agreed to unconditionally
and irrevocably guarantee, as primary obligor and not merely as surety, for the
ratable benefit of the Secured Parties, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations;

WHEREAS, the Borrower is a wholly-owned subsidiary of Holdings;

WHEREAS, each Subsidiary Pledgor is a Domestic Subsidiary of the Borrower;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Pledgors in connection
with the operation of their respective businesses;

WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; WHEREAS, it is a
condition precedent to the obligation of the Secured Parties to make their
respective Extensions of Credit to the Borrower that the Borrower, Holdings and
the Subsidiary Pledgors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties; and

WHEREAS, (a) the Pledgors are the legal and beneficial owners of the Equity
Interests described in Schedule 1 and issued by the entities named therein (such
Equity Interests are, together with any other Equity Interests required to be
pledged pursuant to Section 9.11 of the Credit Agreement (the “After-

 

-1-



--------------------------------------------------------------------------------

acquired Shares”), referred to collectively herein as the “Pledged Shares”) and
(b) each of the Pledgors is the legal and beneficial owner of the Indebtedness
owed to it described in Schedule 1 and issued by the entities named therein
(such Indebtedness, together with any other Indebtedness owed to any Pledgor
hereafter and required to be pledged pursuant to Section 9.11(a) of the Credit
Agreement (the “After-acquired Debt”) is referred to collectively herein as the
“Pledged Debt”), in each case as such Schedule may be amended pursuant to
Section 9.11 of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Administrative Agent, the Collateral Agent, the Lenders and the
Letter of Credit Issuers to enter into the Credit Agreement and to induce the
Lenders and Letter of Credit Issuers to make their respective Extensions of
Credit to the Borrower under the Credit Agreement, to induce one or more Hedge
Banks to enter into Secured Hedge Agreements with the Borrower and/or its
Restricted Subsidiaries and to induce one or more Cash Management Banks to
provide Cash Management Services pursuant to Secured Cash Management Agreements
with the Borrower and/or its Restricted Subsidiaries, the Pledgors hereby agree
with the Collateral Agent, for the ratable benefit of the Secured Parties, as
follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used in this Agreement (including terms used in the preamble and the recitals)
shall have the meanings given to them in the Credit Agreement.

(b) Terms used herein that are not defined herein or in the Credit Agreement,
but that are terms defined in the UCC and not defined in this Agreement or in
the Credit Agreement shall have the meanings specified therein (and if defined
in more than one article of the UCC, shall have the meaning specified in Article
9 thereof); the term “instrument” shall have the meaning specified in Article 9
of the UCC.

(c) The rules of construction and other interpretive provisions specified in
Sections 1.2, 1.5, 1.6 and 1.7 of the Credit Agreement shall apply to this
Agreement, including terms defined in the preamble and recitals to this
Agreement.

(d) The following terms shall have the following meanings:

“After-acquired Debt” shall have the meaning assigned to such term in the
recitals.

“After-acquired Shares” shall have the meaning assigned to such term in the
recitals.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Collateral” shall have the meaning assigned to such term in Section 2.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Credit Agreement” shall have the meaning assigned to such term in the recitals.

“Equity Interests” shall mean Stock and Stock Equivalents.

“Extensions of Credit” shall have the meaning assigned to such term in the
recitals.

 

-2-



--------------------------------------------------------------------------------

“Guarantee” shall have the meaning assigned to such term in the recitals.

“Lenders” shall have the meaning assigned to such term in the recitals.

“Obligations” shall have the meaning given such term in the Credit Agreement;
provided that references herein to (i) the Obligations of Holdings or the
Borrower shall refer to the Obligations (as defined in the Credit Agreement),
and (ii) the Obligations of any Subsidiary Pledgor shall refer to such
Subsidiary Pledgor’s Subsidiary Pledgor Obligations.

“Pledged Debt” shall have the meaning assigned to such term in the recitals.

“Pledged Shares” shall have the meaning assigned to such term in the recitals.

“Pledgors” shall have the meaning assigned to such term in the preamble.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Pledgor (a) any
consideration received from the sale, exchange, license, lease or other
Disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, (b) all cash and
negotiable instruments received by or held on behalf of the Collateral Agent and
(c) any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.

“Secured Debt Documents” shall mean, collectively, the Credit Documents, each
Secured Hedge Agreement and each Secured Cash Management Agreement.

“Subsidiary Pledgor Obligations” shall mean, with respect to any Subsidiary
Pledgor, all Obligations (as defined in the Credit Agreement) of such Subsidiary
Pledgor which may arise under or in connection with the Guarantee and any other
Secured Debt Document to which such Subsidiary Pledgor is a party.

“Subsidiary Pledgors” shall have the meaning assigned to such term in the
preamble.

“Termination Date” shall mean the date on which all Obligations are paid in full
(other than Hedging Obligations under any Secured Hedge Agreements, Cash
Management Obligations under any Secured Cash Management Agreements or
contingent indemnification obligations not then due) and the Total Commitment
and all Letters of Credit are terminated (other than Letters of Credit that have
been cash collateralized on terms reasonably satisfactory to each Letter of
Credit Issuer in respect thereof or back-stopped following the termination of
the Commitments).

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

(e) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Pledgor, shall refer to such Pledgor’s
Collateral or the relevant part thereof.

 

-3-



--------------------------------------------------------------------------------

2. Grant of Security. Each Pledgor hereby transfers, assigns and pledges to the
Collateral Agent, for the ratable benefit of the Secured Parties, and grants to
the Collateral Agent, for the ratable benefit of the Secured Parties, a lien on
and a security interest in (the “Security Interest”) all of such Pledgor’s
right, title and interest in, to and under the following assets and properties,
whether now owned or existing or at any time hereafter acquired or existing
(collectively, the “Collateral”) as collateral security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of such Pledgor’s Obligations:

(a) the Pledged Shares held by such Pledgor and the certificates, if any,
representing such Pledged Shares and any interest of such Pledgor in the entries
on the books of the issuer of the Pledged Shares or any financial intermediary
pertaining to the Pledged Shares and all dividends, cash, warrants, rights,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares; provided that the Pledged Shares under this Agreement
shall not include any Excluded Stock;

(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor, and all interest, cash, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Collateral.

3. Security for Obligations. This Agreement secures the payment of all the
Obligations. Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts that constitute part of the Obligations and
would be owed by any Pledgor to the Collateral Agent or the other Secured
Parties under the Secured Debt Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Pledgor.

4. Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be promptly delivered to and
held by or on behalf of the Collateral Agent pursuant hereto to the extent
required by the Credit Agreement and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. The Collateral Agent shall have the right, at any time after
the occurrence and during the continuance of an Event of Default and with notice
to the relevant Pledgor, to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Pledged Shares. Each
delivery of Collateral (including any After-acquired Shares and After-acquired
Debt) shall be accompanied by a schedule describing the assets theretofore and
then being pledged hereunder, which shall be attached hereto as part of Schedule
1 and made a part hereof; provided that the failure to attach any such schedule
hereto shall not affect the validity of such pledge of such securities. Each
schedule so delivered shall supplement any prior schedules so delivered.

5. Representations and Warranties. Each Pledgor represents and warrants as
follows:

(a) Schedule 1 (i) correctly represents as of the Closing Date (A) the issuer,
the certificate number, if any, the Pledgor and the record and beneficial owner,
the number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Pledged

 

-4-



--------------------------------------------------------------------------------

Shares and (B) the issuer, the initial principal amount, the Pledgor and holder,
date of issuance and maturity date of all Pledged Debt and (ii) together with
the comparable schedule to each supplement hereto, includes all Equity
Interests, debt securities and promissory notes required to be pledged pursuant
to Sections 6.2 and 9.11 of the Credit Agreement and Section 9(b) hereof. Except
as set forth on Schedule 1, the Pledged Shares represent all (or 66% of all the
issued and outstanding voting Equity Interests in the case of pledges of Equity
Interests in Foreign Subsidiaries) of the issued and outstanding Equity
Interests of each class of Equity Interests in the issuer on the Closing Date.

(b) Such Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by such Pledgor hereunder free and clear of any Lien, except for Liens
permitted by Section 10.2 of the Credit Agreement and the Lien created by this
Agreement.

(c) As of the Closing Date, the Pledged Shares pledged by such Pledgor hereunder
have been duly authorized and validly issued and, in the case of Pledged Shares
issued by a corporation, are fully paid and non-assessable.

(d) The execution and delivery by such Pledgor of this Agreement and the pledge
of the Collateral pledged by such Pledgor hereunder pursuant hereto create a
legal, valid and enforceable security interest in such Collateral and, (i) in
the case of certificates or instruments representing or evidencing the
Collateral, upon the earlier of (x) delivery of such Collateral to the
Collateral Agent in the State of New York and (y) the filing of the applicable
Uniform Commercial Code financing statements described in Section 3.2(b) of the
Security Agreement and (ii) in the case of all other Collateral, upon the filing
of the applicable Uniform Commercial Code financing statements described in
Section 3.2(b) of the Security Agreement, shall create a perfected first
priority security interest in such Collateral, securing the payment of the
Obligations, in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).

(e) Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Agreement and this
Agreement, constitutes a legal, valid and binding obligation of each Pledgor,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law).

6. Certification of Limited Liability Company, Limited Partnership Interests and
Pledged Debt.

(a) Any Equity Interests required to be pledged hereunder in any Domestic
Subsidiary that is organized as a limited liability company or limited
partnership and pledged hereunder shall either (i) be represented by a
certificate and the applicable Pledgor shall cause the issuer of such interests
to elect to treat such interests as a “security” within the meaning of Article 8
of the Uniform Commercial Code of its jurisdiction of organization or formation,
as applicable, by including in its organizational documents language
substantially similar to the following in order to provide that such interests
shall be governed by Article 8 of the Uniform Commercial Code:

 

-5-



--------------------------------------------------------------------------------

“The Partnership/LLC hereby irrevocably elects that all membership interests in
the Partnership/LLC shall be securities governed by Article 8 of the Uniform
Commercial Code of [jurisdiction of organization or formation, as applicable].
Each certificate evidencing partnership/membership interests in the
Partnership/LLC shall bear the following legend: “This certificate evidences an
interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all outstanding certificates have been surrendered for
cancellation and any new certificates thereafter issued shall not bear the
foregoing legend.”

or (ii) the applicable Pledgor shall cause the issuer of such interests not to
elect to have such interests treated as a “security” within the meaning of
Article 8 of the Uniform Commercial Code of its jurisdiction of organization or
formation, as applicable.

(b) Each Pledgor will comply with Section 9.11 of the Credit Agreement.

7. Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, it will execute or otherwise authorize the
filing of any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable Requirements of
Law, or which the Collateral Agent or the Administrative Agent may reasonably
request, in order (a) to perfect and protect any pledge, assignment or security
interest granted or purported to be granted hereby (including the priority
thereof) or (b) to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral.

8. Voting Rights; Dividends and Distributions; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Agreement or the other Secured Debt
Documents.

(ii) The Collateral Agent shall execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.

(b) Subject to paragraph (c) of this Section 8, each Pledgor shall be entitled
to receive and retain and use, free and clear of the Lien created by this
Agreement, any and all dividends, distributions, principal and interest made or
paid in respect of the Collateral to the extent not prohibited by any Secured
Debt Document; provided, however, that any and all noncash dividends, interest,
principal or other distributions that would constitute Pledged Shares or Pledged
Debt, whether resulting from a subdivision, combination or reclassification of
the outstanding Equity Interests of the issuer of any Pledged Shares or received
in exchange for Pledged Shares or Pledged Debt or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be, and shall be forthwith delivered to the Collateral Agent to hold as,
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of the Collateral Agent, be segregated from the other property or funds
of such Pledgor and be forthwith delivered to the Collateral Agent as Collateral
in the same form as so received (with any necessary indorsement).

 

-6-



--------------------------------------------------------------------------------

(c) Upon written notice to a Pledgor by the Collateral Agent following the
occurrence and during the continuance of an Event of Default,

(i) all rights of such Pledgor to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 8(a)(i) shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
during the continuance of such Event of Default; provided that, unless otherwise
directed by the Majority Lenders, the Collateral Agent shall have the right (but
not the obligation) from time to time following the occurrence and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived, each Pledgor will
have the right to exercise the voting and consensual rights that such Pledgor
would otherwise be entitled to exercise pursuant to the terms of Section 8(a)(i)
(and the obligations of the Collateral Agent under Section 8(a)(ii) shall be
reinstated);

(ii) all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuance of such
Event of Default. After all Events of Default have been cured or waived, the
Collateral Agent shall repay to each Pledgor (without interest) all dividends,
distributions and principal and interest payments that such Pledgor would
otherwise be permitted to receive, retain and use pursuant to the terms of
Section 8(b);

(iii) all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Collateral Agent shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsements); and

(iv) in order to permit the Collateral Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b), to exercise the voting and other consensual rights that it
may be entitled to exercise pursuant to Section 8(c)(i), and to receive all
dividends, distributions and principal and interest payments that it may be
entitled to under Sections 8(c)(ii) and 8(c)(iii), such Pledgor shall from time
to time execute and deliver to the Collateral Agent, appropriate proxies,
dividend payment orders and other instruments as the Collateral Agent may
reasonably request in writing.

9. Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:

(a) not (i) except as permitted by the Credit Agreement (including pursuant to
waivers and consents thereunder), sell or otherwise dispose of, or grant any
option or warrant with respect to, any of the Collateral or (ii) create or
suffer to exist any consensual Lien upon or with respect to any of the
Collateral, except for the Lien created by this Agreement; provided that, in the
event such Pledgor sells or otherwise Disposes of assets as permitted by the
Credit Agreement (including pursuant to waivers and consents thereunder), and
such assets are or include any of the Collateral, the Collateral Agent shall
release such Collateral to such Pledgor free and clear of the Lien created by
this Agreement concurrently with the consummation of such sale or Disposition in
accordance with Section 13.17 of the Credit Agreement and Section 14;

 

-7-



--------------------------------------------------------------------------------

(b) pledge and, if applicable, cause each Domestic Subsidiary required to become
a party to this Agreement to pledge, to the Collateral Agent for the ratable
benefit of the Secured Parties, immediately upon acquisition thereof, all the
After-acquired Shares and After-acquired Debt required to be pledged hereunder
pursuant to Section 9.11 of the Credit Agreement, in each case pursuant to a
supplement to this Agreement substantially in the form of Annex A or such other
form reasonably acceptable to the Collateral Agent (it being understood that the
execution and delivery of such a supplement shall not require the consent of any
Pledgor hereunder and that the rights and obligations of each Pledgor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Pledgor as a party to this Agreement); and

(c) defend its and the Collateral Agent’s title or interest in and to all the
Collateral (and in the Proceeds thereof) against any and all Liens (other than
Liens permitted by Section 10.2 of the Credit Agreement and the Lien created by
this Agreement), however arising, and any and all Persons whomsoever.

10. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints,
which appointment is irrevocable and coupled with an interest, the Collateral
Agent as such Pledgor’s attorney-in-fact, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor or otherwise, to take any
action and to execute any instrument, in each case after the occurrence and
during the continuance of an Event of Default and with notice to such Pledgor,
that the Collateral Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including to receive, indorse and
collect all instruments made payable to such Pledgor representing any dividend,
distribution or principal or interest payment in respect of the Collateral or
any part thereof and to give full discharge for the same.

11. The Collateral Agent’s Duties. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the Collateral Agent or any other Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property.

12. Remedies. If any Event of Default shall have occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) or any other
applicable Requirement of Law or in equity and also may with notice to the
relevant Pledgor, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such price or prices and upon such other

 

-8-



--------------------------------------------------------------------------------

terms as are commercially reasonable irrespective of the impact of any such
sales on the market price of the Collateral. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers of Collateral to Persons who will represent
and agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and, upon
consummation of any such sale, the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives (to the extent permitted by law) all rights of redemption,
stay and/or appraisal that it now has or may at any time in the future have
under any Requirement of Law now existing or hereafter enacted. The Collateral
Agent or any Secured Party shall have the right upon any such public sale, and,
to the extent permitted by law, upon any such private sale, to purchase all or
any part of the Collateral so sold, and the Collateral Agent or such Secured
Party may pay the purchase price by crediting the amount thereof against the
Obligations. Each Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Pledgor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Pledgor hereby waives any claim against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.

(b) The Collateral Agent shall apply the Proceeds of any collection or sale of
the Collateral in the manner specified in Section 11 of the Credit Agreement.
Upon any sale of the Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

(c) The Collateral Agent may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.

(d) All payments received by any Pledgor in respect of the Collateral after the
occurrence and during the continuance of an Event of Default shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Pledgor and shall be forthwith delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).

13. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Except
for the termination of a Pledgor’s Obligations hereunder as provided in
Section 14, each Pledgor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Pledgor and without notice to or
further assent by any Pledgor, (a) any demand for payment of any of the
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued, (b) the
Obligations, or the liability of any other party upon or for any part thereof,

 

-9-



--------------------------------------------------------------------------------

or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Secured Party, (c) the Secured Debt Documents
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, in
accordance with the terms of the applicable Secured Debt Document, and (d) any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent or any other Secured Party for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released. Neither the Collateral
Agent nor any other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for this Agreement or any property subject thereto. When making
any demand hereunder against any Pledgor, the Collateral Agent or any other
Secured Party may, but shall be under no obligation to, make a similar demand on
the Borrower or any Pledgor or any other person, and any failure by the
Collateral Agent or any other Secured Party to make any such demand or to
collect any payments from the Borrower or any Pledgor or any other person or any
release of the Borrower or any Pledgor or any other person shall not relieve any
Pledgor in respect of which a demand or collection is not made or any Pledgor
not so released of its several obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of the Collateral Agent or any other Secured Party against any Pledgor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

14. Continuing Security Interest; Assignments Under the Credit Agreement;
Release.

(a) This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof, and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until the Termination Date, notwithstanding that from
time to time prior to the Termination Date, the Pledgors may be free from any
Obligations.

(b) A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the Collateral of such Subsidiary Pledgor shall be automatically
released upon consummation of any transaction permitted by the Credit Agreement
as a result of which such Subsidiary Pledgor ceases to be a Restricted
Subsidiary or otherwise becomes an Excluded Subsidiary; provided that, the
Majority Lenders shall have consented to such transaction (to the extent
required by the Credit Agreement) and the terms of such consent did not provide
otherwise.

(c) The Collateral shall be automatically released from the Liens of this
Agreement (i) upon any Disposition by any Pledgor of any Collateral that is
permitted under the Credit Agreement (other than to another Pledgor) and
(ii) upon the effectiveness of any written consent to the release of the
security interest granted in such Collateral pursuant to Section 13.17 of the
Credit Agreement. Any such release in connection with any sale, transfer or
other disposition of such Collateral shall result in such Collateral being sold,
transferred or Disposed of, as applicable, free and clear of the Liens of this
Agreement.

(d) In connection with any termination or release pursuant to the foregoing
paragraph (a), (b) or (c), the Collateral Agent shall execute and deliver to any
Pledgor or authorize the filing of, at such Pledgor’s expense, all documents
that such Pledgor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Agent.

 

-10-



--------------------------------------------------------------------------------

15. Reinstatement. Each Pledgor further agrees that, if any payment made by any
Credit Party or other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the Proceeds
of Collateral are required to be returned by any Secured Party to such Credit
Party, its estate, trustee, receiver or any other party, including any Pledgor,
under any bankruptcy law, state, federal or foreign law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), such
Lien or other Collateral shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect any Lien or other Collateral securing the obligations of any
Pledgor in respect of the amount of such payment.

16. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Pledgor shall be given to it in care of the Borrower at
the Borrower’s address set forth in Section 13.2 of the Credit Agreement.

17. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e. a “pdf” or a “tif” file)), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of copies of this Agreement signed by all of the parties shall
be lodged with the Collateral Agent and the Borrower.

18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

19. Integration. This Agreement together with the other Secured Debt Documents
represents the agreement of each of the Pledgors with respect to the subject
matter hereof and thereof and there are no promises, undertakings,
representations or warranties by the Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Secured Debt Documents.

20. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Pledgor(s) and the Collateral Agent in accordance with Section 13.1
of the Credit Agreement; provided, however, that this Agreement may be
supplemented (but no existing provisions may be modified and no Collateral may
be released) through agreements substantially in the form of Annex A, in each
case duly executed by each Pledgor directly affected thereby.

(b) Neither the Collateral Agent nor any Secured Party shall by any act (except
by a written instrument pursuant to Section 20(a)), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in

 

-11-



--------------------------------------------------------------------------------

any breach of any of the terms and conditions hereof or of any other applicable
Secured Debt Document. No failure to exercise, nor any delay in exercising, on
the part of the Collateral Agent or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Collateral Agent or such other Secured Party would
otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by Requirement of Law.

21. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

22. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Pledgor and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors and assigns,
except that no Pledgor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent, except pursuant to a transaction permitted by the Credit
Agreement.

23. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

24. Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 16 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

 

-12-



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 24 any special, exemplary, punitive or consequential damages.

25. Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Secured Debt Documents to which it is a party;

(b) (i) neither the Collateral Agent nor any other Agent or Secured Party has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of any Pledgor with respect to any of the transactions contemplated in this
Agreement or the process leading thereto, including with respect to any
amendment, waiver or other modification hereof or of any other Secured Debt
Document (irrespective of whether the Collateral Agent or any other Agent or
Secured Party has advised or is currently advising any of the Pledgors or their
respective Affiliates on other matters) and neither the Collateral Agent or
other Agent or Secured Party has any obligation to any of the Pledgors or their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Secured
Debt Documents; (ii) the Collateral Agent and its Affiliates, each other Agent
and each other Secured Party and each Affiliate of the foregoing may be engaged
in a broad range of transactions that involve interests that differ from those
of the Pledgors and their respective Affiliates, and neither the Collateral
Agent nor any other Agent or Secured Party has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(iii) neither the Collateral Agent nor any other Agent or Secured Party has
provided and none will provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Secured Debt
Document) and the Pledgors have consulted their own respective legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate. Each Pledgor agrees that it will not claim that the Collateral
Agent or any other Agent or Secured Party, as the case may be, has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Pledgor, in connection with the transactions contemplated in this
Agreement or the process leading thereto; and

(c) no joint venture is created hereby or by the other Secured Debt Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders, the Agents and any other Secured Party or among the Pledgors and the
Lenders, the Agents and any other Secured Party.

26. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

SAMSON INVESTMENT COMPANY SAMSON RESOURCES CORPORATION SAMSON RESOURCES COMPANY
SAMSON HOLDINGS, INC. SAMSON CONTOUR ENERGY CO. SAMSON CONTOUR ENERGY E & P, LLC
SAMSON LS, LLC GEODYNE RESOURCES, INC.

SAMSON-INTERNATIONAL, LTD.

    each as Pledgor

By:

 

Name: Title:   Authorized Officer

 

Signature Page

Samson Investment Company

Pledge Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE PLEDGE AGREEMENT

PLEDGED SHARES AND PLEDGED DEBT

Pledged Shares

 

Pledgor

 

Issuer

 

Issuer’s
Jurisdiction
of Formation

 

Class of Equity Interest

  Certificate
No(s)     Number of
Units     Percentage of
Issued and
Outstanding
Units  

Samson Resources Corporation

  Samson Investment Company   Nevada   common stock     63        116,929,402   
    100 % 

Samson Investment Company

  Samson Resources Company   Oklahoma   common stock     25, 29, 30       
1,257,637        100 % 

Samson Resources Company

  Samson LS, LLC   Delaware   membership interest     2, 4        11        1 % 

Samson Holdings, Inc.

  Samson LS, LLC   Delaware   membership interest     1, 3        1,089       
99 % 

Samson Investment Company

  Samson Holdings, Inc.   Delaware   common stock     1, 5        1,000       
10.84 % 

Samson-International, Ltd.

  Samson Holdings, Inc.   Delaware   common stock     4, 6        8,225       
89.16 % 

Samson Investment Company

  Samson-International, Ltd.   Oklahoma   common stock     1, 2        600     
  100 % 

Samson Resources Company

  Samson Contour Energy Co.   Delaware   common stock     17, 18        2,200   
    100 % 

Samson Contour Energy Co.

  Samson Contour Energy E&P, LLC   Delaware   membership interest     2       
1,000        100 % 

Samson Investment Company

  Geodyne Resources, Inc.   Delaware   common stock     GR-002        500       
100 % 

Pledged Debt

None.

 

Schedule I-2



--------------------------------------------------------------------------------

ANNEX A

TO THE PLEDGE AGREEMENT

SUPPLEMENT NO. [ ], dated as of [         ], 201         (this “Supplement”) to
the PLEDGE AGREEMENT, dated as of December 21, 2011 (the “Pledge Agreement”),
among Samson Resources Corporation, a Delaware corporation (“Holdings”), Samson
Investment Company, a Nevada corporation (the “Borrower”), each of the
Subsidiaries of the Borrower listed on the signature pages thereto or that
becomes a party thereto pursuant to Section 9 thereof (each such Subsidiary
being a “Subsidiary Pledgor” and, collectively, the “Subsidiary Pledgors”; the
Subsidiary Pledgors, Holdings and the Borrower are referred to collectively as
the “Pledgors”) and JPMorgan Chase Bank, N.A., as collateral agent (in such
capacity, together with its successors, in such capacity the “Collateral Agent”)
under the Credit Agreement referred to below for the benefit of the Secured
Parties.

 

  A. Reference is made to (a) that certain Credit Agreement, dated as of
December 21, 2011 (the “Credit Agreement”) among the Borrower, the banks,
financial institutions and other lending institutions from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent,
Collateral Agent, Swingline Lender and a Letter of Credit Issuer, and each other
Letter of Credit Issuer from time to time party thereto and (b) the Guarantee,
dated as of December 21, 2011 (the “Guarantee”), among the Guarantors party
thereto and the Collateral Agent.

 

  B. Capitalized terms used herein and not otherwise defined herein (including
in the preamble and the recitals hereto) shall have the meanings assigned to
such terms in the Pledge Agreement or the Credit Agreement, as applicable. The
rules of construction and the interpretive provisions specified in Section 1(c)
of the Pledge Agreement shall apply to this Supplement, including terms defined
in the preamble and recitals hereto.

 

  C. The Pledgors have entered into the Pledge Agreement in order to induce the
Agents, the Lenders (including the Swingline Lender) and the Letter of Credit
Issuers to enter into the Credit Agreement and to (a) induce the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower under the Credit Agreement, (b) to induce one or more Hedge Banks to
enter into Secured Hedge Agreements with the Borrower or any Restricted
Subsidiary of the Borrower and (c) induce one or more Cash Management Banks to
provide Cash Management Services pursuant to Secured Cash Management Agreements
to the Borrower or any Restricted Subsidiary of the Borrower.

 

  D. The undersigned [Pledgor] [Domestic Subsidiary] (each an “Additional
Pledgor”) is (a) the legal and beneficial owner of the Equity Interests
described in Schedule 1 hereto and issued by the entities named therein (such
pledged Equity Interests, together with all other Equity Interests required to
be pledged under the Pledge Agreement (the “After-acquired Additional Pledged
Shares”), referred to collectively herein as the “Additional Pledged Shares”)
and (b) the legal and beneficial owner of the Indebtedness owed to it and
described under Schedule 1 hereto (such pledged Indebtedness, together with all
other Indebtedness owed to any Additional Pledgor hereafter and required to be
pledged under the Pledge Agreement (the “After-acquired Additional Pledged
Debt”) referred to collectively herein as the “Additional Pledged Debt”).

 

  E.

Section 9.11 of the Credit Agreement and Section 9(b) of the Pledge Agreement
provide [that additional Subsidiaries of the Borrower may become Subsidiary
Pledgors under the Pledge Agreement] [that existing Pledgors may pledge
Additional Pledged Shares and Additional Pledged Debt] by execution and delivery
of an instrument in the form of this Supplement. Each undersigned Additional
Pledgor is executing this Supplement in accordance with the

 

A-1



--------------------------------------------------------------------------------

  requirements of Section 9(b) of the Pledge Agreement to pledge to the
Collateral Agent, for the ratable benefit of the Secured Parties, the Additional
Pledged Shares and the Additional Pledged Debt [and to become a Subsidiary
Pledgor under the Pledge Agreement] in order to induce (a) the Lenders
(including the Swingline Lender) and the Letter of Credit Issuers to make
additional Extensions of Credit to the Borrower under the Credit Agreement and
as consideration for Extensions of Credit previously made, (b) one or more Hedge
Banks to enter into Secured Hedge Agreements with the Borrower or any Restricted
Subsidiary of the Borrower and (c) one or more Cash Management Banks may from
time to time provide Cash Management Services pursuant to Secured Cash
Management Agreements to the Borrower or any Restricted Subsidiary of the
Borrower.

Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:

SECTION 1. In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature hereby transfers, assigns and pledges to the
Collateral Agent, for the ratable benefit of the Secured Parties, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in all of such Additional Pledgor’s right, title and
interest in the following, whether now owned or existing or hereafter acquired
or existing (collectively, the “Additional Collateral”) as collateral security
for the prompt payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations:

 

  (a) the Additional Pledged Shares held by such Additional Pledgor and the
certificates, if any, representing such Additional Pledged Shares and any
interest of such Additional Pledgor in the entries on the books of the issuer of
the Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares; provided that the Additional Pledged Shares under
this Supplement shall not include any Excluded Stock;

 

  (b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and

 

  (c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Additional Collateral.

For purposes of the Pledge Agreement, the Collateral shall be deemed to include
the Additional Collateral.

[SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor, and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.]

SECTION [2][3]. Each Additional Pledgor represents and warrants as follows:

 

  (a)

Schedule 1 correctly represents as of the date hereof (A) the issuer, the
certificate number, if any, the Additional Pledgor and record and beneficial
owner, the number and class and the percentage of the issued and outstanding
Equity Interests of such class of all Additional Pledged Shares and (B) the
issuer, the initial principal amount, the Additional Pledgor and

 

A-2



--------------------------------------------------------------------------------

  holder, date of issuance and maturity date of all Additional Pledged Debt.
Except as set forth on Schedule 1, the Pledged Shares represent all (or 66% of
all the issued and outstanding voting Equity Interests, in the case of pledges
of Equity Interests in Foreign Subsidiaries) of the issued and outstanding
Equity Interests of each class of Equity Interests of the issuer on the date
hereof.

 

  (b) Such Additional Pledgor is the legal and beneficial owner of the
Additional Collateral pledged or assigned by such Additional Pledgor hereunder
free and clear of any Lien, except for Liens permitted by Section 10.2 of the
Credit Agreement and the Lien created by this Supplement to the Pledge
Agreement.

 

  (c) As of the date of this Supplement, the Additional Pledged Shares pledged
by such Additional Pledgor hereunder have been duly authorized and validly
issued and, in the case of Additional Pledged Shares issued by a corporation,
are fully paid and non-assessable.

 

  (d) The execution and delivery by such Additional Pledgor of this Supplement
and the pledge of the Additional Collateral pledged by such Additional Pledgor
hereunder pursuant hereto create a legal, valid and enforceable security
interest in such Collateral and, (i) in the case of certificates or instruments
representing or evidencing the Collateral, upon the earlier of (x) delivery of
such Collateral to the Collateral Agent in the State of New York and (y) the
filing of the applicable Uniform Commercial Code financing statements described
in Section 3.2(b) of the Security Agreement and (ii) in the case of all other
Collateral, upon the filing of the applicable Uniform Commercial Code financing
statements described in Section 3.2(b) of the Security Agreement, shall create a
perfected first priority security interest in such Collateral, securing the
payment of the Obligations, in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law).

 

  (e) Such Additional Pledgor has full power, authority and legal right to
pledge all the Additional Collateral pledged by such Additional Pledgor pursuant
to this Supplement, and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor, enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).

SECTION [3] [4]. This Supplement may be executed by one or more of the parties
to this Supplement on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e., a “pdf” or “tif” file)), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. A set of the copies of this Supplement signed by all the
parties shall be lodged with the Collateral Agent and the Borrower. This
Supplement shall become effective as to each Additional Pledgor when the
Collateral Agent shall have received counterparts of this Supplement that, when
taken together, bear the signatures of such Additional Pledgor and the
Collateral Agent.

SECTION [4] [5]. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

 

A-3



--------------------------------------------------------------------------------

SECTION [5] [6]. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION [6] [7]. Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION [7] [8]. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

[SIGNATURE PAGES FOLLOW]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

[ADDITIONAL PLEDGOR],     as Additional Pledgor By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Supplement to Pledge Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,     as Collateral Agent By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Supplement to Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

TO SUPPLEMENT NO. [ ]

TO THE PLEDGE AGREEMENT

PLEDGED SHARES AND PLEDGED DEBT

Pledged Shares

 

Pledgor

   Issuer    Issuer’s
Jurisdiction of
Formation    Class
of
Equity
Interest    Certificate
No(s)    Number of
Units    Percentage of
Issued and
Outstanding
Units                  

Pledged Debt

 

Pledgor

   Issuer    Issuer’s
Jurisdiction of
Formation    Initial Principal
Amount    Date of
Issuance    Maturity Date               



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF MORTGAGE/DEED OF TRUST (TEXAS)

 

G-1



--------------------------------------------------------------------------------

WHEN RECORDED OR FILED,

PLEASE RETURN TO:

 

 

 

Space above for County Recorder’s Use

DEED OF TRUST, ASSIGNMENT OF AS-EXTRACTED COLLATERAL,

SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

FROM

[            ]

(Organizational ID: [            ])

TO

RONALD L. DIERKER, AS TRUSTEE

FOR THE BENEFIT OF

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

and the Other Secured Persons

A CARBON, PHOTOGRAPHIC, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS

SUFFICIENT AS A FINANCING STATEMENT.



--------------------------------------------------------------------------------

A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT. IN CERTAIN STATES, A POWER
OF SALE MAY ALLOW THE TRUSTEE OR THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY
AND SELL IT WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE
MORTGAGOR UNDER THIS INSTRUMENT.

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.

THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.

THIS INSTRUMENT COVERS PROCEEDS OF MORTGAGED PROPERTY.

THIS INSTRUMENT COVERS MINERALS, AS EXTRACTED COLLATERAL AND OTHER SUBSTANCES OF
VALUE WHICH MAY BE EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL
AND GAS) AND THE ACCOUNTS RELATED THERETO, WHICH WILL BE FINANCED AT THE
WELLHEADS OF THE WELL OR WELLS LOCATED ON THE PROPERTIES DESCRIBED IN EXHIBIT A
HERETO. THIS FINANCING STATEMENT IS TO BE FILED OR FILED FOR RECORD, AMONG OTHER
PLACES, IN THE REAL ESTATE RECORDS OR SIMILAR RECORDS OF THE RECORDERS OF THE
COUNTIES LISTED ON THE EXHIBITS HERETO. THE MORTGAGOR HAS AN INTEREST OF RECORD
IN THE REAL ESTATE AND IMMOVABLE PROPERTY CONCERNED, WHICH INTEREST IS DESCRIBED
IN THE EXHIBITS ATTACHED HERETO.

PORTIONS OF THE MORTGAGED PROPERTY ARE GOODS WHICH ARE OR ARE TO BECOME AFFIXED
TO OR FIXTURES ON THE LAND DESCRIBED IN OR REFERRED TO IN THE EXHIBITS HERETO.
THIS FINANCING STATEMENT IS TO BE FILED FOR RECORD OR RECORDED, AMONG OTHER
PLACES, IN THE REAL ESTATE RECORDS OR SIMILAR RECORDS OF EACH COUNTY IN WHICH
SAID LAND OR ANY PORTION THEREOF IS LOCATED. THE MORTGAGOR IS THE OWNER OF
RECORD INTEREST IN THE REAL ESTATE CONCERNED. THIS INSTRUMENT IS ALSO TO BE
INDEXED IN THE INDEX OF FINANCING STATEMENTS OR THE UCC RECORDS.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

     Page   SECTION 1    Definitions    Terms Defined Above      2    UCC and
Other Defined Terms      2    Definitions      2    SECTION 2    Grant of Lien
and Obligations    Grant of Liens      4    Grant of Security Interest      5   
Obligations      5    Fixture Filing, Etc.      6    Pro Rata Benefit      6   
Excluded Properties      6    SECTION 3    Assignment of As-Extracted Collateral
   Assignment      7    No Modification of Payment Obligations      8    SECTION
4    Representations, Warranties and Covenants    Title      8    Defend Title
     9    Not a Foreign Person      9    SECTION 5    Rights and Remedies   
Event of Default      9    Foreclosure and Sale      9    Substitute Trustees
and Agents      11    Judicial Foreclosure; Receivership      11    Foreclosure
for Installments      11    Separate Sales      11    Possession of Mortgaged
Property      11   

 

i



--------------------------------------------------------------------------------

Occupancy After Foreclosure   12    Remedies Cumulative, Concurrent and
Nonexclusive   12   

Discontinuance of Proceedings

  12   

No Release of Obligations

  12   

Release of and Resort to Collateral

  13   

Waiver of Redemption, Notice and Marshalling of Assets, Etc.

  13   

Application of Proceeds

  13   

Resignation of Operator

  14   

Indemnity

  14   

Failure to Perform

  14    SECTION 6 The Trustee. Duties, Rights, and Powers of Trustee   14   
Successor Trustee   15   

Retention of Moneys

  15    SECTION 7 Miscellaneous Releases   15    Severability   16    Successors
and Assigns   16    Satisfaction of Prior Encumbrance   16    Application of
Payments to Certain Obligations   16    Nature of Covenants   17    Notices   17
   Expenses   17    Counterparts   17   

Governing Law

  17   

Financing Statement; Fixture Filing

  17   

Filing of Financing Statements

  17   

Limit on Obligations and Collateral

  18   

References

  19   

Exhibit A Hydrocarbon Interests

 

ii



--------------------------------------------------------------------------------

THIS DEED OF TRUST, ASSIGNMENT OF AS-EXTRACTED COLLATERAL, SECURITY AGREEMENT,
FIXTURE FILING AND FINANCING STATEMENT (this “Mortgage”) is entered into as of
December [    ], 2011 (the “Effective Date”) by [            ], a [            ]
(the “Mortgagor”), in favor of Ronald L. Dierker as Trustee for the benefit of
JPMORGAN CHASE BANK, N.A., in its capacity as Collateral Agent (as defined in
the Credit Agreement (as hereinafter defined), together with its successors and
assigns in such capacity, the “Mortgagee”), for its benefit and the benefit of
the Other Secured Persons (as hereinafter defined) with respect to all Mortgaged
Properties (as hereinafter defined) and with respect to all UCC Collateral (as
hereinafter defined).

R E C I T A L S

A. On even date herewith, Samson Investment Company, as borrower (the
“Borrower”), the banks, financial institutions and other lending institutions or
entities from time to time party thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., as Administrative Agent, Collateral Agent, Swingline Lender and a Letter
of Credit Issuer, and each other Letter of Credit Issuer (as each such term is
defined in the Credit Agreement) from time to time party thereto, executed a
Credit Agreement (such agreement, as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) pursuant to such,
upon the terms and conditions stated therein, the Lenders agreed to make loans
and other extensions of credit to the Borrower.

B. The Borrower and its Restricted Subsidiaries and certain Hedge Banks have or
may enter into Secured Hedge Agreements (as defined in the Credit Agreement).

C. The Borrower and its Restricted Subsidiaries and certain Cash Management
Banks have or may enter into Secured Cash Management Agreements (as defined in
the Credit Agreement).

D. The Credit Agreement, the Secured Hedge Agreements and the Secured Cash
Management Agreements are collectively referred to herein as the “Secured
Transaction Documents”.

E. The Mortgagor, each of the other signatories thereto, and Mortgagee, executed
a Guarantee dated as of even date herewith (such agreement, as may from time to
time be amended, restated, supplemented or otherwise modified, the “Guarantee”)
pursuant to which, upon terms and conditions stated therein, the Mortgagor has
agreed to guarantee the Obligations under the Secured Transaction Documents.

F. The Mortgagee and the Other Secured Persons have conditioned their
obligations under the Secured Transaction Documents upon the execution and
delivery by the Mortgagor of this Mortgage, and the Mortgagor has agreed to
enter into this Mortgage to secure all obligations owing to the Mortgagee and
the Other Secured Persons under the Secured Transaction Documents and the other
Credit Documents.

G. Therefore, in order to comply with the terms and conditions of the Secured
Transaction Documents and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Mortgagor hereby agrees as
follows:

 

1



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

1.1. Terms Defined Above. As used in this Mortgage, each term defined above has
the meaning indicated above.

1.2. UCC and Other Defined Terms. Each capitalized term used in this Mortgage
and not defined in this Mortgage shall have the meaning ascribed to such term in
the Credit Agreement. Any capitalized term not defined in either this Mortgage
or the Credit Agreement shall have the meaning ascribed to such term in the
Applicable UCC. The rules of construction and other interpretive provisions
specified in Sections 1.2, 1.5, 1.6 and 1.7 of the Credit Agreement shall apply
to this Mortgage, including terms defined in the preamble and recitals to this
Mortgage.

1.3. Definitions.

“Applicable UCC” means the provisions of the Uniform Commercial Code presently
in effect in the jurisdiction in which the relevant UCC Collateral is situated
or which otherwise is applicable to the creation or perfection of the Liens
described herein or the rights and remedies of Mortgagee under this Mortgage.

“Collateral” means collectively all the Mortgaged Property and all the UCC
Collateral.

“Event of Default” has the meaning ascribed to such term in Section 5.1.

“Future Advances” means future obligations and future advances that the
Mortgagee or any Other Secured Person may make pursuant to any Secured
Transaction Document.

“Hydrocarbons” means all oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom and all other minerals which may be
produced and saved from or attributable to the Oil and Gas Properties, including
all oil in tanks, and all rents, issues, profits, proceeds, products, revenues
and other incomes from or attributable to the Hydrocarbon Interests or other
properties constituting Oil and Gas Properties.

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by the Mortgagor in and to the oil and gas leases,
oil, gas and mineral leases, wellbore interests, and/or other liquid or gaseous
hydrocarbon leases, mineral fee interests, overriding royalty and royalty
interests, net profit interests and production payment interests, and other
interests and estates and the lands and premises covered or affected thereby,
including any reserved or residual interests of whatever nature, in each case,
which are described on Exhibit A.

“Indemnified Parties” means the Trustee, the Mortgagee, each Other Secured
Person and their Related Parties.

“Mortgaged Property” means the Oil and Gas Properties and other properties and
assets described in Section 2.1(a) through Section 2.1(f).

 

2



--------------------------------------------------------------------------------

“Obligations” has the meaning assigned to such term in Section 2.3.

“Oil and Gas Properties” means (a) the Hydrocarbon Interests; (b) the properties
now or hereafter pooled or unitized with the Hydrocarbon Interests; (c) all
presently existing or future unitization, communitization, pooling agreements
and declarations of pooled units and the units created thereby (including
without limitation all units created under orders, regulations and rules or
other official acts of any Governmental Authority and units created solely among
working interest owners pursuant to operating agreements or otherwise) which may
affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including, without limitation,
production sharing contracts and agreements, production sales contracts, farmout
agreements, farm-in agreements, area of mutual interest agreements, and
equipment leases, described or referred to in this Mortgage or which relate to
any of the Hydrocarbon Interests or interests in the Hydrocarbon Interests or
the production, sale, purchase, exchange, processing, handling, storage,
transporting or marketing of the Hydrocarbons from or attributable to such
Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, the lands
pooled or unitized therewith and the Mortgagor’s interests therein, including
all oil in tanks, and all rents, issues, profits, proceeds, products, revenues
and other incomes from or attributable to the Hydrocarbon Interests, the lands
pooled or unitized therewith and the Mortgagor’s interests therein; and (f) all
tenements, hereditaments, appurtenances and properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests, the
rights, titles, interests and estates described or referred to above, which are
now owned or which are hereafter acquired by the Mortgagor, including, without
limitation, any and all property, real or personal, immoveable or moveable, now
owned or hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or property or the lands pooled or unitized therewith, including any
and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements, servitudes, licenses and
other surface and subsurface rights, together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing.

“Other Secured Persons” means each Lender, each Agent under the Credit
Agreement, each Issuing Bank under the Credit Agreement, each Hedge Bank, each
Cash Management Bank and each sub-agent pursuant to Section 12 of the Credit
Agreement.

“Permitted Encumbrances” means all Liens permitted under Section 10.2 of the
Credit Agreement.

“Termination Date” shall mean the date on which all Obligations are paid in full
(other than Hedging Obligations under any Secured Hedge Agreements, Cash
Management Obligations under any Secured Cash Management Agreements or
contingent indemnification obligations not then due) and the Total Commitment
and all Letters of Credit are terminated (other than Letters of Credit that have
been cash collateralized on terms reasonably satisfactory to each Letter of
Credit Issuer in respect thereof or back-stopped following the termination of
the Commitments).

 

3



--------------------------------------------------------------------------------

“Trustee” means Ronald L. Dierker of Harris County, Texas, 77002 whose address
for notice hereunder is 712 Main Street, Houston, Texas, 77002, and any
successors and substitutes in trust hereunder.

“UCC Collateral” means the property and other assets described in Section 2.2.

SECTION 2

GRANT OF LIEN AND OBLIGATIONS

2.1. Grant of Liens. To secure payment of the Obligations when due, the
Mortgagor does by these presents hereby:

GRANT, BARGAIN, SELL, WARRANT, MORTGAGE, ASSIGN, TRANSFER, PLEDGE, HYPOTHECATE
and CONVEY to the Trustee, for the use and benefit of the Mortgagee and the
Other Secured Persons, all the following properties, rights and interests which
are located in Texas, TO HAVE AND TO HOLD unto the Trustee forever to secure the
Secured Obligations:

(a) All rights, titles, interests and estates now owned or hereafter acquired by
the Mortgagor in and to the Oil and Gas Properties.

(b) All rights, titles, interests and estates now owned or hereafter acquired by
the Mortgagor in and to all geological, geophysical, engineering, accounting,
title and other technical or business data concerning the Oil and Gas Properties
or the Hydrocarbons, and all books, files, records, magnetic media, computer
records and other forms of recording or obtaining access to such data.

(c) All rights, titles, interests and estates now owned or hereafter acquired by
the Mortgagor in and to all Hydrocarbons.

(d) Any property that may from time to time hereafter, by delivery or by writing
of any kind, be subjected to the Liens hereof by the Mortgagor or by anyone on
the Mortgagor’s behalf; and the Trustee and/or the Mortgagee are hereby
authorized to receive the same at any time as additional security hereunder.

(e) All of the rights, titles and interests of every nature whatsoever now owned
or hereafter acquired by the Mortgagor in and to the Oil and Gas Properties and
all other rights, titles, interests and estates and every part and parcel
thereof, including, without limitation, any rights, titles, interests and
estates as the same may be enlarged by the discharge of any payments out of
production or by the removal of any charges or Permitted Encumbrances to which
any of such Oil and Gas Properties or other rights, titles, interests or estates
are subject or otherwise; all rights of the Mortgagor to Liens securing payment
of proceeds from the sale of production from any of such Oil and Gas Properties,
together with any and all renewals and extensions of any of such related rights,
titles, interests or estates; all contracts and agreements supplemental to or
amendatory of or in substitution for the contracts and agreements described or
mentioned above; and any and all additional interests of any kind hereafter
acquired by the Mortgagor in and to the such related rights, titles, interests
or estates.

 

4



--------------------------------------------------------------------------------

(f) All of the Mortgagor’s rights, titles and interests in and to all surface
fees and fee estates described in Exhibit A, if any, compressor sites, settling
ponds, equipment or pipe yards, office sites and all property and fixtures
located thereon, whether such surface fees, fee estates, compressor sites,
settling ponds, equipment or pipe yards, office sites, office buildings are fee
simple estates, leasehold estates or otherwise, together with all present and
future rights, titles, easements and estates now owned or hereafter acquired by
the Mortgagor under or in connection with such interest.

It is the intention of the Mortgagor and the Mortgagee herein to cover and
affect hereby all interests which the Mortgagor may now own or may hereafter
acquire in and to the interests and Property described on Exhibit A, even though
the Mortgagor’s interests or the property be incorrectly described on Exhibit A
or a description of a part or all of the interests or property described on
Exhibit A or the Mortgagor’s interests therein be omitted, and notwithstanding
that the interests as specified on Exhibit A may be limited to particular lands,
specified depths or particular types of property interests.

Notwithstanding any provision in this Mortgage to the contrary, in no event is
any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Mortgage. As used
herein, “Flood Insurance Regulations” shall mean (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended
or recodified from time to time, and (iv) the Flood Insurance Reform Act of 2004
and any regulations promulgated thereunder.

2.2. Grant of Security Interest. To further secure payment of the Obligations
when due, the Mortgagor hereby grants to the Mortgagee, for its benefit and the
benefit of the Other Secured Persons, a security interest in and to all of the
following (whether now or hereafter acquired by operation of law or otherwise):

(a) all As-Extracted Collateral from or attributable to the Oil and Gas
Properties;

(b) all Fixtures on the Mortgaged Property described or to which reference is
made herein or on Exhibit A; and

(c) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security, guarantees and other
Supporting Obligations given with respect to any of the foregoing.

2.3. Obligations. This Mortgage is executed and delivered by the Mortgagor to
secure the payment and performance when due of the following (the
“Obligations”): all advances to, and debts, liabilities, obligations, covenants
and duties of, any Credit Party (and any Restricted Subsidiary of the Borrower
in the case of any Secured Transaction Document) arising under any Credit
Document or arising otherwise with respect to any Loan or Letter of Credit or
under any Secured Cash Management Agreement or Secured Hedge Agreement, in each
case, whether

 

5



--------------------------------------------------------------------------------

direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party, Restricted Subsidiary of the Borrower or any Affiliate thereof of
any proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents and
the other Secured Transaction Documents (and any of their Restricted
Subsidiaries to the extent they have obligations under the Credit Documents or
the other Secured Transaction Documents) include the obligation (including
Guarantee Obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts (including reimbursement
obligations for amounts drawn under Letters of Credit) payable by any Credit
Party (or any Restricted Subsidiary, as the case may be) under any Credit
Document or any other Secured Transaction Document (including amounts payable in
respect of an early termination under Secured Hedge Agreements and any unpaid
amounts owing in respect thereof). Notwithstanding the foregoing, (a) the
obligations of the Borrower or any Restricted Subsidiary under any Secured Hedge
Agreement and under any Secured Cash Management Agreement shall be secured and
guaranteed pursuant to the Security Documents and the Guarantee only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (b) any release of Collateral or Guarantors effected in the
manner permitted by this Mortgage and the other Credit Documents shall not
require the consent of the holders of Hedge Obligations under Secured Hedge
Agreements or of the holders of Cash Management Obligations under Secured Cash
Management Agreements.

2.4. Fixture Filing, Etc. Without in any manner limiting the generality of any
of the other provisions of this Mortgage: (i) some portions of the goods
described or to which reference is made herein are or are to become Fixtures on
the land described or to which reference is made herein or on Exhibit A;
(ii) the security interests created hereby under applicable provisions of the
Applicable UCC will attach to all As-Extracted Collateral and all other
Hydrocarbons; (iii) this Mortgage is to be filed of record in the real estate
records or other appropriate records as a financing statement; and (iv) the
Mortgagor is the record owner of the real estate or interests in the real estate
or immoveable property comprised of the Mortgaged Property. Pro Rata Benefit.
This Mortgage is executed and granted for the pro rata benefit and security of
the Mortgagee and the Other Secured Persons to secure the Obligations for so
long as same remains unpaid and thereafter until the Termination Date.

2.6. Excluded Properties. Notwithstanding anything herein to the contrary, in no
event shall the Mortgaged Property include, and the Mortgagor shall not be
deemed to have granted a Lien in, any of the Mortgagor’s right, title or
interest in any of the following property but only to the extent such property
constitutes personal property (and for the avoidance of doubt, not (i) real
property, including the Hydrocarbon Interests or (ii) As-Extracted Collateral or
Fixtures):

(a) (i) any personal property to the extent that such grant of a Lien is
prohibited by any Requirement of Law or requires a consent not obtained of any
Governmental Authority pursuant to such Requirement of Law, (ii) any personal
property to the extent that such grant of a Lien is (x) prohibited by, or
constitutes a breach or default under, or results in (or would result in) the
termination of (or would give any other party a right of termination of), or
requires any

 

6



--------------------------------------------------------------------------------

consent not obtained under, any Contractual Requirement or (y) otherwise
constitutes or results (or would result) in the abandonment, invalidation or
unenforceability (or would give any other party a right of abandonment,
invalidation or unenforceability of) any right, title or interest of the
Mortgagor under any Contractual Requirement, except, in each case, to the extent
that such Requirement of Law or the term in such Contractual Requirement or
equity holder or similar agreement providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under applicable
Requirements of Law or purports to prohibit the granting of a Lien over all
assets of the Mortgagor or (iii) any personal property to the extent that such
grant of a Lien would result in the forfeiture of the Mortgagor’s rights in the
personal property; provided, however, that the foregoing exclusions shall not
apply to the extent that any such prohibition, default or other term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the
Applicable UCC of any relevant jurisdiction or any other applicable Requirement
of Law; and provided, further, that the Mortgagor shall be deemed to have
granted a Lien in all its rights, title and interests in any portion of such
personal property that does not result in any of the consequences specified
above including any Proceeds of such personal property; or

(b) any personal property constituting “Excluded Property” as such term is
defined in the Security Agreement.

SECTION 3

ASSIGNMENT OF AS-EXTRACTED COLLATERAL

3.1. Assignment.

(a) The Mortgagor has assigned, transferred, conveyed and granted a security
interest, to the Mortgagee, for its benefit and the benefit of the Other Secured
Persons in and to the property described in Sections 2.1 and 2.2 of this
Mortgage, including all of its As-Extracted Collateral from or attributable to
the Oil and Gas Properties.

(b) If an Event of Default shall occur and only for so long as such event shall
be continuing, after written notice is provided to the Mortgagor by the
Mortgagee, and to the extent permitted by applicable Requirement of Law:

(i) All Hydrocarbons and products thereof shall be delivered into pipe lines
connected with the Mortgaged Property, or to the purchaser thereof, to the
credit of the Mortgagee, for its benefit and the benefit of the Other Secured
Persons and all such revenues and proceeds thereof shall be paid directly to the
Mortgagee, at its offices in New York, New York, with no duty or obligation of
any party paying the same to inquire into the rights of the Mortgagee to receive
the same, what application is made thereof, or as to any other matter;

(ii) The Mortgagor agrees to perform all such acts, and to execute all such
further assignments, transfers and division orders and other instruments as may
be reasonably required or desired by the Mortgagee, after receipt of a written
request from the Mortgagee, in order to have said proceeds and revenues so paid
to the Mortgagee and, in addition to any and all rights of a secured party under
Sections 9-607 and 9-609 of the

 

7



--------------------------------------------------------------------------------

Applicable UCC, the Mortgagee is fully authorized to receive and receipt for
said revenues and proceeds, to endorse and cash any and all checks and drafts
payable to the order of the Mortgagor or the Mortgagee for the account of the
Mortgagor received from or in connection with said revenues or proceeds and to
hold the proceeds thereof in a Deposit Account with the Mortgagee, a Lender or
other acceptable commercial bank as additional collateral securing the
Obligations, and to execute transfer and division orders in the name of the
Mortgagor, or otherwise, with warranties binding the Mortgagor. All proceeds
received by the Mortgagee pursuant to this grant and assignment shall be applied
as provided in Section 5.14;

(iii) The Mortgagee shall not be liable for any delay, neglect or failure to
effect collection of any proceeds or to take any other action in connection
therewith or hereunder, but the Mortgagee shall have the right, at its election
after written notice is provided to the Mortgagor, in the name of the Mortgagor
or otherwise, to prosecute and defend any and all actions or legal proceedings
deemed advisable by the Mortgagee in order to collect such funds and to protect
the interests of the Mortgagee and/or the Mortgagor, with all costs, expenses
and attorneys’ fees incurred in connection therewith being paid by the
Mortgagor; and

(iv) The Mortgagor hereby appoints the Mortgagee as its attorney-in-fact to
pursue any and all rights of the Mortgagor to Liens in the Hydrocarbons securing
payment of proceeds of runs attributable to the Hydrocarbons, which power of
attorney shall be coupled with an interest and shall be irrevocable until the
Termination Date.

(c) The Mortgagor does hereby specifically agree that third-parties shall be
entitled to rely, and shall be fully protected in relying, upon any written
notice by the Mortgagee that an Event of Default has occurred and is continuing
for the purposes of clause (b) above.

3.2. No Modification of Payment Obligations. Nothing herein contained shall
modify or otherwise alter the obligation of the Mortgagor to make prompt payment
of all amounts constituting Obligations when and as the same become due
regardless of whether the proceeds of the As-Extracted Collateral and
Hydrocarbons are sufficient to pay the same and the rights provided in
accordance with the foregoing assignment provision shall be cumulative of all
other security of any and every character now or hereafter existing to secure
payment of the Obligations. Nothing in this Article III is intended to be an
acceptance of collateral in satisfaction of the Obligations.

SECTION 4

REPRESENTATIONS, WARRANTIES AND COVENANTS

The Mortgagor hereby represents, warrants and covenants as follows:

4.1. Title. The Mortgagor has good and defensible title to and is possessed of
the Hydrocarbon Interests and has good title to the UCC Collateral. The
Collateral is free of all Liens except Permitted Encumbrances.

 

8



--------------------------------------------------------------------------------

4.2. Defend Title. This Mortgage is, and always will be kept, a first priority
Lien upon the Collateral; subject to any Permitted Encumbrances (provided that
Liens permitted by Section 10.2 of the Credit Agreement may exist and attach to
the Mortgaged Properties and may have whatever priority such Liens have under
applicable law, provided that for the avoidance of doubt, no intent to
subordinate priority of the Liens created hereby is intended or to be inferred
by the existence thereof). The Mortgagor will not create or suffer to be created
or permit to exist any Lien, security interest or charge prior or junior to or
on a parity with the Lien of this Mortgage upon the Collateral or any part
thereof other than such Permitted Encumbrances. The Mortgagor will warrant and
defend the title to the Collateral against the claims and demands of all other
Persons whomsoever and will maintain and preserve the Lien created hereby (and
its priority) until the Termination Date. If (i) an adverse claim be made
against or a cloud develop upon the title to any part of the Collateral other
than a Permitted Encumbrance or (ii) any Person shall challenge the priority or
validity of the Liens created by this Mortgage, then the Mortgagor agrees to
immediately defend against such adverse claim or take appropriate action to
remove such cloud, in each case, at the Mortgagor’s sole cost and expense. The
Mortgagor further agrees that the Trustee and/or the Mortgagee may take such
other action as they deem advisable to protect and preserve their interests in
the Collateral, and in such event the Mortgagor will indemnify the Trustee
and/or the Mortgagee against any and all cost, attorneys’ fees and other
expenses which they may incur in defending against any such adverse claim or
taking action to remove any such cloud.

4.3. Not a Foreign Person. The Mortgagor is not a “foreign person” within the
meaning of the Code, Sections 1445 and 7701 (i.e., the Mortgagor is not a
non-resident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate as those terms are defined in the Code and any regulations
promulgated thereunder).

SECTION 5

RIGHTS AND REMEDIES

5.1. Event of Default. An Event of Default under the Credit Agreement shall be
an “Event of Default” under this Mortgage.

5.2. Foreclosure and Sale.

(a) If an Event of Default shall occur and be continuing, to the extent provided
by applicable Requirement of Law, the Mortgagee shall have the right and option
to proceed with foreclosure by directing the Trustee to proceed with foreclosure
and to sell all or any portion of such Mortgaged Property at one or more sales,
as an entirety or in parcels, at such place or places in otherwise such manner
and upon such notice as may be required by law, or, in the absence of any such
requirement, as the Mortgagee may deem appropriate, and to make conveyance to
the purchaser or purchasers. Where the Mortgaged Property is situated in more
than one jurisdiction, notice as above provided shall be posted and filed in all
such jurisdictions (if such notices are required by law), and all such Mortgaged
Property may be sold in any such jurisdiction and any such notice shall
designate the jurisdiction where such Mortgaged Property is to be sold. Nothing
contained in this Section 5.2 shall be construed so as to limit in any way any
rights to sell the Mortgaged Property or any portion thereof by private sale if
and to the extent that such private sale is permitted under the Requirements of
Law of the applicable jurisdiction or by public or private sale after entry of a
judgment by any court of competent jurisdiction so ordering. The Mortgagor
hereby irrevocably appoints, effective upon the

 

9



--------------------------------------------------------------------------------

occurrence and during the continuance of an Event of Default, the Trustee and
the Mortgagee, with full power of substitution, to be the attorney-in-fact of
the Mortgagor and in the name and on behalf of the Mortgagor to execute and
deliver any deeds, transfers, conveyances, assignments, assurances and notices
which the Mortgagor ought to execute and deliver and do and perform any and all
such acts and things which the Mortgagor ought to do and perform under the
covenants herein contained and generally, to use the name of the Mortgagor in
the exercise of all or any of the powers hereby conferred on the Trustee and/or
the Mortgagee. At any such sale: (i) whether made under the power herein
contained or any other legal enactment, or by virtue of any judicial proceedings
or any other legal right, remedy or recourse, it shall not be necessary for the
Trustee or the Mortgagee, as appropriate, to have physically present, or to have
constructive possession of, the Mortgaged Property (the Mortgagor hereby
covenanting and agreeing to deliver any portion of the Mortgaged Property not
actually or constructively possessed by the Trustee or the Mortgagee immediately
upon the Mortgagee’s demand) and the title to and right of possession of any
such property shall pass to the purchaser thereof as completely as if the same
had been actually present and delivered to purchaser at such sale, (ii) each
instrument of conveyance executed by the Trustee or the Mortgagee shall contain
a general warranty of title, binding upon the Mortgagor and its successors and
assigns, (iii) each and every recital contained in any instrument of conveyance
made by the Trustee or the Mortgagee shall conclusively establish the truth and
accuracy of the matters recited therein, including, without limitation,
nonpayment of the Obligations, advertisement and conduct of such sale in the
manner provided herein and otherwise by law and appointment of any successor
trustee hereunder, (iv) any and all prerequisites to the validity thereof shall
be conclusively presumed to have been performed, (v) the receipt of the Trustee,
Mortgagee or of such other party or officer making the sale shall be a
sufficient discharge to the purchaser or purchasers for its purchase money and
no such purchaser or purchasers, or its assigns or personal representatives,
shall thereafter be obligated to see to the application of such purchase money,
or be in any way answerable for any loss, misapplication or nonapplication
thereof, (vi) to the fullest extent permitted by law, the Mortgagor shall be
completely and irrevocably divested of all of its right, title, interest, claim
and demand whatsoever, either at law or in equity, in and to the property sold
and such sale shall be a perpetual bar both at law and in equity against the
Mortgagor, and against any and all other persons claiming or to claim the
property sold or any part thereof, by, through or under the Mortgagor, and
(vii) to the extent and under such circumstances as are permitted by law, the
Mortgagee may be a purchaser at any such sale, and shall have the right, after
paying or accounting for all costs of said sale or sales, to credit the amount
of the bid upon the amount of the Obligations (in the order of priority set
forth in Section 5.14) in lieu of cash payment.

(b) If an Event of Default shall occur and be continuing, then (i) the Mortgagee
shall be entitled to all of the rights, powers and remedies afforded a secured
party by the Applicable UCC with reference to the UCC Collateral and/or (ii) the
Trustee or the Mortgagee may proceed as to any Collateral in accordance with the
rights and remedies granted under this Mortgage or applicable law in respect of
the Collateral. Such rights, powers and remedies shall be cumulative and in
addition to those granted to the Trustee or the Mortgagee under any other
provision of this Mortgage or under any other Credit Document. Written notice
mailed to the Mortgagor as provided herein at least ten (10) days prior to the
date of public sale of any part of the Collateral which is personal property
subject to the provisions of the Applicable UCC, or prior to the date after
which private sale of any such part of the Collateral will be made, shall
constitute reasonable notice.

 

10



--------------------------------------------------------------------------------

5.3. Substitute Trustees and Agents. The Trustee or Mortgagee may appoint or
delegate any one or more persons as agent to perform any act or acts necessary
or incident to any sale held by the Trustee or Mortgagee, including the posting
of notices and the conduct of sale, but in the name and on behalf of the Trustee
or Mortgagee. If the Trustee or Mortgagee shall have given notice of sale
hereunder, any successor or substitute trustee or mortgagee agent thereafter
appointed may complete the sale and the conveyance of the property pursuant
thereto as if such notice had been given by the successor or substitute trustee
or mortgagee agent conducting the sale.

5.4. Judicial Foreclosure; Receivership. Upon the occurrence of and during the
continuance of an Event of Default, the Mortgagee shall have the right and power
to proceed by a suit or suits in equity or at law, whether for the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for any foreclosure hereunder or for
the sale of the Collateral under the judgment or decree of any court or courts
of competent jurisdiction, or for the appointment of a receiver pending any
foreclosure hereunder or the sale of the Collateral under the order of a court
or courts of competent jurisdiction or under executory or other legal process,
or for the enforcement of any other appropriate legal or equitable remedy.

5.5. Foreclosure for Installments. Upon the occurrence of and during the
continuance of an Event of Default, the Mortgagee shall also have the option to
proceed with foreclosure in satisfaction of any installments of the Obligations
which have not been paid when due either through the courts or by directing the
Trustee to proceed with foreclosure in satisfaction of the matured but unpaid
portion of the Obligations as if under a full foreclosure, conducting the sale
as herein provided and without declaring the entire principal balance and
accrued interest and other Obligations then due; such sale may be made subject
to the unmatured portion of the Obligations, and any such sale shall not in any
manner affect the unmatured portion of the Obligations, but as to such unmatured
portion of the Obligations this Mortgage shall remain in full force and effect
just as though no sale had been made hereunder. It is further agreed that upon
the occurrence of and during the continuance of an Event of Default, several
sales may be made hereunder without exhausting the right of sale for any
unmatured part of the Obligations, it being the purpose hereof to provide for a
foreclosure and sale of the security for any matured portion of the Obligations
without exhausting the power to foreclose and sell the Mortgaged Property for
any subsequently maturing portion of the Obligations.

5.6. Separate Sales. Upon the occurrence of and during the continuance of an
Event of Default, the Collateral may be sold in one or more parcels and to the
extent permitted by applicable Requirement of Law in such manner and order as
the Mortgagee, in its sole discretion, may elect, it being expressly understood
and agreed that the right of sale arising out of any Event of Default shall not
be exhausted by any one or more sales.

5.7. Possession of Mortgaged Property. If an Event of Default shall have
occurred and be continuing, then, to the extent permitted by applicable law, the
Trustee or the Mortgagee shall have the right and power to enter into and upon
and take possession of all or any part of the Collateral in the possession of
the Mortgagor, its successors or assigns, or its or their agents or servants,
and may exclude the Mortgagor, its successors or assigns, and all persons
claiming under the Mortgagor, and its or their agents or servants wholly or
partly therefrom; and, holding

 

11



--------------------------------------------------------------------------------

the same, the Mortgagee may use, administer, manage, operate and control the
Collateral and conduct the business thereof to the same extent as the Mortgagor,
its successors or assigns, might at the time do and may exercise all rights and
powers of the Mortgagor, in the name, place and stead of the Mortgagor, or
otherwise as the Mortgagee shall deem best.

5.8. Occupancy After Foreclosure. In the event there is a foreclosure sale
hereunder and at the time of such sale the Mortgagor or the Mortgagor’s heirs,
devisees, representatives, successors or assigns or any other person claiming
any interest in the Collateral by, through or under the Mortgagor, are occupying
or using the Mortgaged Property or any part thereof, each and all shall
immediately become the tenant of the purchaser at such sale, which tenancy shall
be a tenancy from day to day, terminable at the will of either the landlord or
tenant, or at a reasonable rental per day based upon the value of the property
occupied, such rental to be due daily to the purchaser; to the extent permitted
by applicable law, the purchaser at such sale shall, notwithstanding any
language herein apparently to the contrary, have the sole option to demand
immediate possession following the sale or to permit the occupants to remain as
tenants at will. In the event the tenant fails to surrender possession of said
property upon demand, the purchaser shall be entitled to institute and maintain
a summary action for possession of the Mortgaged Property (such as an action for
forcible entry and detainer) in any court having jurisdiction.

5.9. Remedies Cumulative, Concurrent and Nonexclusive. Every right, power,
privilege and remedy herein given to the Trustee or the Mortgagee shall be
cumulative and in addition to every other right, power and remedy herein
specifically given or now or hereafter existing in equity, at law or by statute
(including specifically those granted by the Applicable UCC in effect and
applicable to the Collateral or any portion thereof). Each and every right,
power, privilege and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and so often and in such order as
may be deemed expedient by the Trustee or the Mortgagee, and the exercise, or
the beginning of the exercise, or the abandonment, of any such right, power,
privilege or remedy shall not be deemed a waiver of the right to exercise, at
the same time or thereafter any other right, power, privilege or remedy. No
delay or omission by the Trustee or the Mortgagee or any Other Secured Person in
the exercise of any right, power or remedy shall impair any such right, power,
privilege or remedy or operate as a waiver thereof or of any other right, power,
privilege or remedy then or thereafter existing.

5.10. Discontinuance of Proceedings. If the Trustee or the Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted hereunder or under
any Credit Document or available at law and shall thereafter elect to
discontinue or abandon same for any reason, then it shall have the unqualified
right so to do and, in such an event, the parties shall be restored to their
former positions with respect to the Obligations, this Mortgage, the Credit
Agreement, the Collateral and otherwise, and the rights, remedies, recourses and
powers of the Trustee and the Mortgagee, as applicable, shall continue as if
same had never been invoked.

5.11. No Release of Obligations. Neither the Mortgagor, any Guarantor nor any
other person hereafter obligated for payment of all or any part of the
Obligations shall be relieved of such obligation, to the extent the Obligations
remain due and owing, by reason of: (a) the release, regardless of
consideration, of the Mortgaged Property or any portion thereof or interest
therein or the addition of any other property to the Mortgaged Property; (b) any
agreement or stipulation between any subsequent owner of the Mortgaged Property
and the Mortgagee extending,

 

12



--------------------------------------------------------------------------------

renewing, rearranging or in any other way modifying the terms of this Mortgage
without first having obtained the consent of, given notice to or paid any
consideration to the Mortgagor, any Guarantor or such other Person, and in such
event the Mortgagor, Guarantor and all such other persons shall continue to be
liable to make payment according to the terms of any such extension or
modification agreement unless expressly released and discharged in writing by
the Mortgagee; or (c) by any other act or occurrence save and except upon the
Termination Date.

5.12. Release of and Resort to Collateral. The Mortgagee may release, regardless
of consideration, any part of the Collateral without, as to the remainder, in
any way impairing, affecting, subordinating or releasing the Lien created in or
evidenced by this Mortgage or its stature as a first and prior Lien, in and to
the Collateral, provided that Permitted Encumbrances may exist, and without in
any way releasing or diminishing the liability of any Person liable for the
repayment of the Obligations. For payment of the Obligations, the Mortgagee may
resort to any other security therefor held by the Mortgagee in such order and
manner as the Mortgagee may elect.

5.13. Waiver of Redemption, Notice and Marshalling of Assets, Etc. To the
fullest extent permitted by law, the Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefits that might accrue to the
Mortgagor by virtue of any present or future moratorium law or other law
exempting the Collateral from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment and (b) any right to a
marshalling of assets or a sale in inverse order of alienation. If any law
referred to in this Mortgage and now in force, of which the Mortgagor or its
successor or successors might take advantage despite the provisions hereof,
shall hereafter be repealed or cease to be in force, such law shall thereafter
be deemed not to constitute any part of the contract herein contained or to
preclude the operation or application of the provisions hereof. If the laws of
any state which provides for a redemption period do not permit the redemption
period to be waived, the redemption period shall be specifically reduced to the
minimum amount of time allowable by statute.

5.14. Application of Proceeds. The proceeds of any sale of the Mortgaged
Property or any part thereof and all other monies received in any proceedings
for the enforcement hereof or otherwise, whose application has not elsewhere
herein been specifically provided for, shall be applied:

(a) First, to the payment of all reasonable expenses incurred by the Trustee or
the Mortgagee incident to the enforcement of this Mortgage, the Credit Agreement
or any Credit Document to collect any portion of the Obligations (including
expenses of any entry or taking of possession, of any sale, of advertisement
thereof, and of conveyances, and court costs, compensation of agents and
employees, a reasonable commission to the Trustee acting and reasonable legal
fees, and to the payment of all other reasonable charges, expenses, liabilities
and advances incurred or made by the Trustee or the Mortgagee under this
Mortgage or in executing any trust or power hereunder; and

(b) Second, as set forth in Section 11 of the Credit Agreement.

 

13



--------------------------------------------------------------------------------

5.15. Resignation of Operator. In addition to all rights and remedies under this
Mortgage, at law and in equity, if any Event of Default shall occur and be
continuing and the Trustee or the Mortgagee shall exercise any remedies under
this Mortgage with respect to any portion of the Mortgaged Property (or the
Mortgagor shall transfer any Mortgaged Property “in lieu of” foreclosure)
whereupon the Mortgagor is divested of its title to any of the Collateral, the
Mortgagee shall have the right to request that any operator of any Mortgaged
Property which is either the Mortgagor or any Affiliate of the Mortgagor to
resign as operator under the joint operating agreement applicable thereto, and
no later than 60 days after receipt by the Mortgagor of any such request, the
Mortgagor shall resign (or, to the extent it is able to do so, cause such other
Person to resign) as operator of such Collateral.

5.16. Indemnity. THE INDEMNIFIED PARTIES SHALL NOT BE LIABLE, IN CONNECTION WITH
ANY ACTION TAKEN, FOR ANY LOSS SUSTAINED BY THE MORTGAGOR RESULTING FROM AN
ASSERTION THAT THE MORTGAGEE HAS RECEIVED FUNDS FROM THE PRODUCTION OF
HYDROCARBONS CLAIMED BY THIRD PERSONS OR ANY ACT OR OMISSION OF ANY INDEMNIFIED
PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE MORTGAGED
PROPERTY INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF AN
INDEMNIFIED PARTY UNLESS SUCH LOSS IS CAUSED BY THE WILLFUL MISCONDUCT, BAD
FAITH OR GROSS NEGLIGENCE OF THE INDEMNIFIED PARTY SEEKING INDEMNITY OR ANY OF
ITS RELATED PARTIES. NO INDEMNIFIED PARTY SHALL BE OBLIGATED TO PERFORM OR
DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY OF THE MORTGAGOR. THE MORTGAGOR
AGREES TO PAY, AND TO SAVE THE INDEMNIFIED PARTIES HARMLESS FROM, ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT
TO THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS
MORTGAGE TO THE EXTENT THE BORROWER WOULD BE REQUIRED TO DO SO PURSUANT TO
SECTION 13.5 OF THE CREDIT AGREEMENT. THE LIABILITIES OF THE MORTGAGOR AS SET
FORTH IN THIS SECTION 5.16 SHALL SURVIVE THE TERMINATION OF THIS MORTGAGE.

5.17. Failure to Perform. The Mortgagor agrees that if it fails to perform any
act or to take any action which it is required to perform or take hereunder or
pay any money which the Mortgagor is required to pay hereunder, the Mortgagee,
in the Mortgagor’s name or its or their own name, may, but shall not be
obligated to, perform or cause to perform such act or take such action or pay
such money.

SECTION 6

THE TRUSTEE.

6.1. Duties, Rights, and Powers of Trustee. The Trustee shall have no duty to
see to any recording, filing or registration of this Mortgage or any other
instrument in addition or supplemental thereto, or to give any notice thereof,
or to see to the payment of or be under any duty in respect of any tax or
assessment or other governmental charge which may be levied or assessed on the
Mortgaged Property, or any part thereof, or against the Mortgagor, or to see to

 

14



--------------------------------------------------------------------------------

the performance or observance by the Mortgagor of any of the covenants and
agreements contained herein. The Trustee shall not be responsible for the
execution, acknowledgment or validity of this Mortgage or of any instrument in
addition or supplemental hereto or for the sufficiency of the security purported
to be created hereby, and makes no representation in respect thereof or in
respect of the rights of the Mortgagee. The Trustee shall have the right to
consult with counsel upon any matters arising hereunder and shall be fully
protected in relying as to legal matters on the advice of counsel. The Trustee
shall not incur any personal liability hereunder except for the Trustee’s own
willful misconduct; and the Trustee shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by him hereunder, believed by him in good faith to be
genuine.

6.2. Successor Trustee. The Trustee may resign by written notice addressed to
the Mortgagee or be removed at any time with or without cause by an instrument
in writing duly executed on behalf of the Mortgagee. In case of the death,
resignation or removal of the Trustee, a successor may be appointed by the
Mortgagee by instrument of substitution complying with any applicable
Governmental Requirements, or, in the absence of any such requirement, without
formality other than appointment and designation in writing. Written notice of
such appointment and designation shall be given by the Mortgagee to the
Mortgagor, but the validity of any such appointment shall not be impaired or
affected by failure to give such notice or by any defect therein. Such
appointment and designation shall be full evidence of the right and authority to
make the same and of all the facts therein recited. Upon the making of any such
appointment and designation, this Mortgage shall vest in the successor all the
estate and title in and to all of the Mortgaged Property, and the successor
shall thereupon succeed to all of the rights, powers, privileges, immunities and
duties hereby conferred upon the Trustee named herein, and one such appointment
and designation shall not exhaust the right to appoint and designate an
additional successor but such right may be exercised repeatedly until the
Termination Date. To facilitate the administration of the duties hereunder, the
Mortgagee may appoint multiple trustees to serve in such capacity or in such
jurisdictions as the Mortgagee may designate.

6.3. Retention of Moneys. All moneys received by the Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law) and the Trustee shall be under no
liability for interest on any moneys received by him hereunder.

SECTION 7

MISCELLANEOUS

7.1. Releases.

(a) Full Release. On the Termination Date, the Mortgagee shall forthwith cause
satisfaction and discharge of this Mortgage to be entered upon the record at the
expense of the Mortgagor and shall execute and deliver or cause to be executed
and delivered such instruments of satisfaction and reassignment as may be
reasonably necessary or desirable for the release of the Liens created hereby on
the Mortgaged Property. Other than as set forth in the foregoing sentence, this
Mortgage shall remain and continue in full force and effect and be binding in
accordance with and to the extent of its terms upon the Mortgagor and the
successors and assigns

 

15



--------------------------------------------------------------------------------

thereof and shall inure to the benefit of the Mortgagee and the Other Secured
Persons and their respective successors, indorsees, transferees and assigns;
notwithstanding that from time to time prior to the Termination Date, the
Mortgagor may be free from any Obligations.

(b) Partial Release. The Mortgagee, at the request and sole expense of the
Mortgagor, shall promptly execute and deliver to the Mortgagor all releases,
re-conveyances or other documents reasonably necessary or desirable for the
release of the Liens created hereby on the Mortgaged Property, which shall
include, without limitation, the agreement of the Mortgagee (on behalf of itself
and on behalf of the Other Secured Persons) to release the security interests
in, and the Liens on, the Collateral granted herein and created hereby, (i) upon
any Disposition by the Mortgagor of any Mortgaged Property that is permitted
under the Credit Agreement (other than to a Guarantor) and (ii) upon the
effectiveness of any written consent to the release of the security interest
granted in such Mortgaged Property pursuant to Section 13.17 of the Credit
Agreement.

(c) Possession of Notes. The Mortgagor acknowledges and agrees that possession
of any Note (or any replacements of any said Note or other instrument evidencing
any part of the Obligations) at any time by the Mortgagor or any other guarantor
shall not in any manner extinguish the Obligations or this Mortgage, and the
Mortgagor shall have the right to issue and reissue any of the Notes from time
to time as its interest or as convenience may require, without in any manner
extinguishing or affecting the Obligations or the Lien of this Mortgage.

7.2. Severability. If any provision hereof is invalid or unenforceable in any
jurisdiction, the other provisions hereof shall remain in full force and effect
in such jurisdiction and the remaining provisions hereof shall be liberally
construed in favor of the Mortgagee and the Other Secured Persons in order to
effectuate the provisions hereof. The invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of any such provision in any other jurisdiction.

7.3. Successors and Assigns. The terms used to designate any party or group of
person s shall be deemed to include the respective heirs, legal representatives,
successors and assigns of such Persons.

7.4. Satisfaction of Prior Encumbrance. To the extent that proceeds of the
Credit Agreement are used to pay indebtedness secured by any outstanding Lien
against the Mortgaged Property then the parties agree that: (a) such proceeds
have been advanced at the Mortgagor’s request, and (b) the Mortgagee and the
Lenders shall be subrogated to any and all rights and Liens owned by any owner
or holder of such outstanding Liens, irrespective of whether said Liens are or
have been released. It is expressly understood that, in consideration of the
payment of such other indebtedness, the Mortgagor hereby waives and releases all
demands and causes of action for offsets and payments to, upon and in connection
with the said indebtedness. This Mortgage is made with full substitution and
subrogation of the Trustee and the Mortgagee and their successors and assigns in
and to all covenants and warranties by others heretofore given or made in
respect of the Mortgaged Property or any part thereof.

7.5. Application of Payments to Certain Obligations. If any part of the
Obligations cannot be lawfully secured by this Mortgage or if any part of the
Collateral cannot be lawfully subject to the Lien hereof to the full extent of
the Obligations, then all payments made shall be applied on said Obligations
first in discharge of that portion thereof which is not secured by this
Mortgage.

 

16



--------------------------------------------------------------------------------

7.6. Nature of Covenants. The covenants and agreements herein contained shall
constitute covenants running with the land and interests covered or affected
hereby and shall be binding upon the heirs, legal representatives, successors
and assigns of the parties hereto.

7.7. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement.

7.8. Expenses. The Mortgagor agrees to pay any and all reasonable and documented
out of pocket expenses (including all reasonable fees and disbursements of
counsel) that may be paid or incurred by the Mortgagee in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, the Mortgagor under this Mortgage to the
extent the Borrower would be required to do so pursuant to Section 13.5 of the
Credit Agreement.

7.9. Counterparts. This Mortgage is being executed in several counterparts, all
of which are identical, except that to facilitate recordation, if the Mortgaged
Property is situated in more than one county, descriptions of only those
portions of the Mortgaged Property located in the county in which a particular
counterpart is recorded shall be attached as Exhibit A to such counterpart. Each
of such counterparts shall for all purposes be deemed to be an original and all
such counterparts shall together constitute but one and the same instrument.
Complete copies of this Mortgage containing the entire Exhibit A have been
retained by the Mortgagee.

7.10. Governing Law. Insofar as permitted by otherwise applicable law, this
Mortgage shall be construed under and governed by the laws of the State of
Texas.

7.11. Financing Statement; Fixture Filing. This Mortgage shall be effective as a
financing statement filed as a fixture filing with respect to all Fixtures
included within the Mortgaged Property and is to be filed or filed for record in
the real estate records, mortgage records or other appropriate records of each
jurisdiction where any part of the Mortgaged Property (including said fixtures)
are situated. This Mortgage shall also be effective as a financing statement
covering As-Extracted Collateral (including oil and gas and all other substances
of value which may be extracted from the ground) and accounts financed at the
wellhead or minehead of wells or mines located on the properties subject to the
Applicable UCC and is to be filed for record in the real estate records, UCC
records or other appropriate records of each jurisdiction where any part of the
Mortgaged Property is situated.

7.12. Filing of Financing Statements. Pursuant to the Applicable UCC, the
Mortgagor authorizes the Mortgagee, its counsel or its representative, at any
time and from time to time, to file or record financing statements, continuation
statements, amendments thereto and other filing or recording documents or
instruments with respect to the Mortgaged Property without the signature of the
Mortgagee in such form and in such offices as the Mortgagee reasonably
determines appropriate to perfect the security interests of the Mortgagee under
this Mortgage. The Mortgagor also authorizes the Mortgagee, its counsel or its
representative, at any time and from time to time, to file or record such
financing statements that describe the collateral covered thereby as “all assets
of the Mortgagor”, “all personal property of the Mortgagor” or words of similar
effect. The Mortgagor shall pay all costs associated with the filing of such
instruments.

 

17



--------------------------------------------------------------------------------

In that regard, the following information is provided:

 

Name of Debtor: [                            ] Address of Debtor
[                            ] [                            ]
[                            ] Attention: [                            ] State
of Formation/Location [                            ] Facsimile:
[                            ] Telephone: [                            ] With a
copy of any notice to: [                            ]
[                            ] [                            ]
[                            ] Facsimile: [                            ]
Telephone: [                            ] Principal Place of Business of Debtor:
[                            ] [                            ]
[                            ] Name of Secured Party: JPMorgan Chase Bank, N.A.
as Collateral Agent Address of Secured Party: 712 Main Street Houston, TX 77002
Facsimile: (713) 216-7770 Telephone: (713) 216-7739 Owner of Record of Real
Property: Mortgagor

7.13. Limit on Obligations and Collateral. It is the intention of the Mortgagor,
the Mortgagee and the Other Secured Persons that this Mortgage not constitute a
fraudulent transfer or fraudulent conveyance under any state or federal law that
may be applied hereto. The Mortgagor and, by the Mortgagee’s acceptance hereof,
the Mortgagee and the Other Secured Persons hereby acknowledge and agree that,
notwithstanding any other provision of this Mortgage, the indebtedness secured
hereby shall be limited to the maximum amount of indebtedness that can be
incurred or secured by the Mortgagor without rendering this Mortgage voidable
under applicable law relating to fraudulent conveyances or fraudulent transfers.

 

18



--------------------------------------------------------------------------------

7.14. References. The words “herein,” “hereof,” “hereunder” and other words of
similar import when used in this Mortgage refer to this Mortgage as a whole, and
not to any particular article, section or subsection. Any reference herein to a
Section shall be deemed to refer to the applicable Section of this Mortgage
unless otherwise stated herein. Any reference herein to an exhibit or schedule
shall be deemed to refer to the applicable exhibit or schedule attached hereto
unless otherwise stated herein.

[SIGNATURES BEGIN NEXT PAGE]

 

19



--------------------------------------------------------------------------------

EXECUTED this              day of December, 2011, to be effective as of the date
first written above.

 

[                    ] By:

 

Name: Title:

 

STATE OF                      § § COUNTY OF                     §

On this          day of December, 2011, before me, a notary public personally
appeared                                 , known to me (or satisfactorily
proven) to be                          of [            ], a [            ]
corporation, and who acknowledged that such person, being authorized to do so,
executed the foregoing instrument as such officer on behalf of such corporation
for the purposes therein provided.

Witness my hand and Official Seal.

 

Notary Public Seal:

 

 

Deed of Trust

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

to

DEED OF TRUST, ASSIGNMENT OF AS-EXTRACTED COLLATERAL, SECURITY AGREEMENT,
FIXTURE FILING AND FINANCING STATEMENT

Introduction

All references contained in this Exhibit A to the wells are intended to include
references to Mortgagor’s well identification number and well name for any
existing well, including any replacement well drilled in lieu thereof from which
crude oil, natural gas or other Hydrocarbons are now or hereafter produced. All
references contained in this Exhibit A to the Oil and Gas Properties are
intended to include: (i) the volume or book and page, file, entry or instrument
number of the appropriate records of the particular county or parish in the
state where each such lease or other such lease or other instrument is recorded
and (ii) all valid and existing amendments to such lease or other instrument of
record in such county or parish record, as applicable, regardless of whether
such amendments are expressly described herein. A special reference is herein
made to each such lease or other instrument and the record thereof for a more
particular description of the property and the interest sought to be affected by
this Mortgage and for all other purposes.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LEGAL OPINION OF SIMPSON THACHER & BARTLETT LLP

 

H-1



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP

425 LEXINGTON AVENUE

NEW YORK, N.Y. 10017-3954

(212) 455-2000

 

 

FACSIMILE: (212) 455-2502

 

DIRECT DIAL NUMBER E-MAIL ADDRESS

December 21, 2011

JPMorgan Chase Bank, N.A., as Administrative

Agent and as Collateral Agent under the Credit

Agreement, in each case as hereinafter defined

and

The Lenders listed on Schedule I hereto

 

  Re: Credit Agreement, dated as of December 21, 2011 (the “Credit Agreement”).
among Samson Investment Company, a Nevada corporation (the “Borrower”), the
lending institutions identified in the Credit Agreement (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”), and the other parties to the Credit Agreement party
thereto.

Ladies and Gentlemen:

We have acted as counsel to the Borrower, Samson Resources Corporation, a
Delaware corporation (“Holdings”), the subsidiaries of the Borrower named on
Part A of Schedule II attached hereto (the “Delaware Subsidiary Guarantors” and,
together with Holdings, the “Delaware Credit Parties”) and the subsidiaries of
the Borrower named on Part B of Schedule II attached hereto (the “Non-Delaware
Subsidiary Guarantors” and, together with the Borrower, the “Non-Delaware Credit
Parties”; the Non-Delaware Credit Parties, together with the Delaware Credit
Parties, the “Credit Parties”) in connection with the preparation, execution and
delivery of the following documents:

(i) the Credit Agreement;

(ii) the Notes delivered to the Lenders on the date hereof;

(iii) the Guarantee;

(iv) the Security Agreement;

(v) the Pledge Agreement; and

(vi) the Mortgages listed on Schedule III hereto.

BEIJING     HONG KONG      HOUSTON      LONDON      LOS ANGELES      PALO ALTO
     SÃO PAULO      TOKYO     WASHINGTON, D.C.



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP -2- DECEMBER 21, 2011

 

The documents described in the foregoing clauses (i) through (vi) are
collectively referred to herein as the “Credit Documents,” and the documents
described in the foregoing clauses (iv) through (vi) are collectively referred
to herein as the “Security Documents.” Unless otherwise indicated, capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. This opinion letter is furnished to you pursuant to
Section 6.3 of the Credit Agreement.

We have examined the following:

 

  (i) the Credit Agreement, signed by the Borrower and by the Administrative
Agent and certain of the Lenders;

 

  (ii) each other Credit Document, signed by each Credit Party that is a party
thereto; and

 

  (iii) forms of the Notes to be delivered after the date hereof;

(iv) unfiled copies of the financing statements listed on Schedule IV hereto
(the “Delaware Financing Statements”), naming the Credit Parties indicated on
such Schedule IV as debtors and the Collateral Agent as secured party, which we
understand will be filed in the Office of the Secretary of State of the State of
Delaware (the “Delaware Filing Office”).

In addition, we have examined, and have relied as to matters of fact upon, the
documents delivered to you at the closing, and upon originals, or duplicates or
certified or conformed copies, of such corporate and limited liability company
records, agreements, documents and other instruments and such certificates or
comparable documents of public officials and of officers and representatives of
the Credit Parties, and have made such other investigations, as we have deemed
relevant and necessary in connection with the opinions hereinafter set forth. In
such examination, we have assumed the genuineness of all signatures, the legal
capacity of natural persons, the authenticity of all documents submitted to us
as originals, the conformity to original documents of all documents submitted to
us as duplicates or certified or conformed copies and the authenticity of the
originals of such latter documents. In addition, we have relied as to certain
matters of fact upon the representations made in the Credit Documents.

In addition, we have assumed that (1) the Credit Parties have rights in the
Collateral (as defined in the Security Agreement and the Pledge Agreement)
existing on the date hereof and will have rights in property that becomes
Collateral after the date hereof and (2) “value” (as defined in
Section 1-201(44) of the Uniform Commercial Code as in effect in the State of
New York (the “New York UCC”)) has been given by the Lenders to the Credit
Parties for the security interests and other rights in the Collateral.



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP -3- DECEMBER 21, 2011

 

In rendering the opinion set forth in paragraph 5 below with respect to the
Notes, we have assumed that at the time of any execution and delivery of Notes
after the date hereof, the board of directors of the Borrower (or any committee
thereof acting pursuant to authority properly delegated to such committee by
such board of directors) has not taken any action to rescind or otherwise reduce
the prior authorization of the issuance of such Notes.

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, we are of the opinion that:

1. Each of the Credit Parties (other than the Non-Delaware Credit Parties, as to
which we express no opinion in this paragraph 1) (a) is validly existing and in
good standing as a corporation or limited liability company, as applicable,
under the law of the State of Delaware, (b) has the corporate or limited
liability company, as applicable, power and authority to execute and deliver
each of the Credit Documents to which it is a party, to borrow (in the case of
the Borrower) and perform its obligations thereunder and to grant the security
interests to be granted by it pursuant to the Security Documents and (c) has
duly authorized, executed and delivered each Credit Document to which it is a
party.

2. The execution and delivery by each Delaware Credit Party of the Credit
Documents to which it is a party, the performance of its payment obligations
thereunder and the granting of the security interests to be granted by it
pursuant to the Security Documents (a) will not result in any violation of
(1) the certificate of incorporation or by-laws, or certificate of formation or
limited liability company agreement, as applicable, of such Delaware Credit
Party or (2) assuming that proceeds of borrowings will be used in accordance
with the terms of the Credit Agreement, any federal or New York statute, the
Delaware General Corporation Law or the Delaware Limited Liability Company Act
or any rule or regulation issued pursuant to any federal or New York statute,
the Delaware General Corporation Law or the Delaware Limited Liability Company
Act or any order known to us issued by any court or governmental agency or body
and (b) will not breach or result in a default under or result in the creation
of any lien upon or security interest in any Delaware Credit Party’s properties
pursuant to the terms of any agreement or instrument identified on Schedule V
hereto.

3. The execution and delivery by each Non-Delaware Credit Party of the Credit
Documents to which it is a party, the Borrower’s borrowings in accordance with
the terms of the Credit Documents, the performance of its payment obligations
thereunder and the granting of the security interests to be granted by it
pursuant to the Security Documents (a) will not result in any violation of,
assuming that proceeds of borrowings will be used in accordance with the terms
of the Credit Agreement, any federal or New York statute or any rule or
regulation issued pursuant to any federal or New York statute or any order known
to us issued by any court or governmental agency or body and (b) will not breach
or result in a default under or result in the creation of any lien upon or
security interest in any Non-Delaware Credit Party’s properties pursuant to the
terms of any agreement or instrument identified on Schedule V hereto.



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP -4- DECEMBER 21, 2011

 

4. No consent, approval, authorization, order, filing, registration or
qualification of or with any federal or New York governmental agency or body or
any Delaware governmental agency or body acting pursuant to the Delaware General
Corporation Law or the Delaware Limited Liability Company Act is required for
the execution and delivery by any Credit Party of the Credit Documents to which
it is a party, the borrowings by the Borrower in accordance with the terms of
the Credit Documents, the performance by any Credit Party of its payment
obligations under the Credit Documents to which it is a party or the granting of
any security interests under the Security Documents, except filings required for
the perfection of security interests granted pursuant to the Security Documents.

5. Assuming that each of the Credit Documents (other than the Mortgages, as to
which we express no opinion in this paragraph 5) is a valid and legally binding
obligation of each of the parties thereto (other than the Credit Parties) and
assuming that (a) each Non-Delaware Credit Party is validly existing and in good
standing under the laws of the jurisdiction in which it is organized and has
duly authorized, executed and delivered the Credit Documents to which it is a
party in accordance with its organizational documents, (b) execution, delivery
and performance by each Credit Party of the Credit Documents to which it is a
party do not violate the laws of the jurisdiction in which it is organized or
any other applicable laws (excepting the federal laws of the United States, the
law of the State of New York, the Delaware General Corporation Law and the
Delaware Limited Liability Company Act) and (c) execution, delivery and
performance by each Credit Party of the Credit Documents to which it is a party
do not constitute a breach of or default under any agreement or instrument which
is binding upon such Credit Party (except that we do not make the assumption in
the foregoing clause (c) with respect to the agreements and instruments that are
the subject of clause (b) of opinion paragraph 2 of this opinion letter), each
Credit Document (other than any Mortgage) constitutes and each Note delivered to
a Lender after the date hereof, assuming the due execution and delivery by the
Credit Party that is the maker of such Note, will constitute the valid and
legally binding obligation of each Credit Party that is a party thereto,
enforceable against such Credit Party in accordance with its terms.

6. To our knowledge there is no action, suit or proceeding now pending before or
by any court, arbitrator or governmental agency, body or official to which any
Credit Party is a party or to which the business, assets or property of any
Credit Party is subject, and no such action, suit or proceeding is threatened to
which any Credit Party would be a party or to which the business, assets or
property of any Credit Party would be subject, that in either case questions the
validity of the Credit Documents.

7. No Credit Party is an “investment company” within the meaning of, and subject
to regulation under, the Investment Company Act of 1940, as amended.

8. Assuming that the Borrower will comply with the provisions of the Credit
Agreement relating to the use of proceeds, the execution and delivery of the
Credit Agreement by the Borrower and the making of the Loans under the Credit
Agreement will not violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP -5- DECEMBER 21, 2011

 

9. The Security Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a security interest in the Collateral described
therein in which a security interest may be created under Article 9 of the New
York UCC (the “Security Agreement Article 9 Collateral”).

10. The security interest of the Collateral Agent for the benefit of the Secured
Parties in that portion of the Security Agreement Article 9 Collateral that
consists of “instruments” within the meaning of Article 9 of the New York UCC
will be a perfected security interest upon delivery of such instruments to the
Collateral Agent in the State of New York.

11. The Pledge Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a security interest under the New York UCC in the
investment property identified on Schedule 1 to the Pledge Agreement (the
“Pledged Securities”).

12. The Collateral Agent will have a perfected security interest in the Pledged
Securities for the benefit of the Secured Parties under the New York UCC upon
delivery to the Collateral Agent for the benefit of the Secured Parties in the
State of New York of the certificates representing the Pledged Securities in
registered form, indorsed in blank by an effective indorsement or accompanied by
undated stock powers with respect thereto duly indorsed in blank by an effective
indorsement. Assuming neither the Collateral Agent nor any of the Secured
Parties has notice of any adverse claim to the Pledged Securities, the
Collateral Agent will acquire the security interest in the Pledged Securities
for the benefit of the Secured Parties free of any adverse claim.

Although we express no opinion as to the law of the State of Delaware (other
than the Delaware General Corporation Law and the Delaware Limited Liability
Company Act), we have reviewed Article 9 of the Uniform Commercial Code in
effect in the State of Delaware as set forth in the Commerce Clearing House,
Inc. Secured Transactions Guide as supplemented through December 6, 2011 (the
“Delaware UCC”) and, based solely on such review, we advise you that (a) the
Delaware Financing Statements are in appropriate form for filing in the Delaware
Filing Office and (b) upon the filing of the Delaware Financing Statements in
the Delaware Filing Office, the Collateral Agent will have a perfected security
interest for the benefit of the Secured Parties in that portion of the Security
Agreement Article 9 Collateral in which a security interest is perfected by
filing a financing statement in the Delaware Filing Office.

Our opinions in paragraphs 5, 9 and 11 above are subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally,
(ii) general equitable principles (whether considered in a proceeding in equity
or at law) and (iii) an implied covenant of good faith and fair dealing. Our
opinion in paragraph 5 above also is subject to the qualification that certain
provisions of the Security Documents



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP -6- DECEMBER 21, 2011

 

may not be enforceable in whole or in part, although the inclusion of such
provisions does not render the Security Documents invalid, and the Security
Documents and the law of the State of New York contain adequate remedial
provisions for the practical realization of the rights and benefits afforded
thereby.

Our opinions in paragraphs 9 and 11, and our advice in the second preceding
paragraph above, are limited to Article 9 of the New York UCC or the Delaware
UCC, as the case may be, and our opinion in paragraph 12 is limited to Articles
8 and 9 of the New York UCC, and, therefore, those opinion and advice paragraphs
do not address collateral of a type not subject to Article 8 or 9, as the case
may be, of the New York UCC or the Delaware UCC. In addition we express no
opinion as to what law governs perfection of the security interests granted in
the collateral covered by this opinion letter.

We express no opinion and render no advice with respect to:

(i) perfection of any security interest in (1) any collateral of a type
represented by a certificate of title, and (2) any collateral consisting of
money or cash equivalents;

(ii) the effect of Section 9-315(a)(2) of the New York UCC with respect to any
proceeds of Collateral that are not identifiable;

(iii) perfection of any security interest the priority of which is subject to
Section 9-334 of the New York UCC;

(iv) except to the extent expressed in opinion paragraph 12, the priority of any
security interest;

(v) the effect of Section 552 of the Bankruptcy Code (11 U.S.C. Section 552)
(relating to property acquired by a pledgor after the commencement of a case
under the United States Bankruptcy Code with respect to such pledgor) and
Section 506(c) of the Bankruptcy Code (11 U.S.C. Section 506(c)) (relating to
certain costs and expenses of a trustee in preserving or disposing of
collateral);

(vi) the effect of any provision of the Credit Documents that is intended to
establish any standard other than a standard set forth in the New York UCC as
the measure of the performance by any party thereto of such party’s obligations
of good faith, diligence, reasonableness or care or of the fulfillment of the
duties imposed on any secured party with respect to the maintenance, disposition
or redemption of collateral, accounting for surplus proceeds of collateral or
accepting collateral in discharge of liabilities;

(vii) the effect of any provision of the Credit Documents that is intended to
permit modification thereof only by means of an agreement in writing signed by
the parties thereto;

(viii) the effect of any provision of the Credit Documents insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that any Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law;



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP -7- DECEMBER 21, 2011

 

(ix) the effect of any provision of the Credit Documents imposing penalties or
forfeitures;

(x) the enforceability of any provision of the Credit Documents to the extent
that such provision constitutes a waiver of illegality as a defense to the
performance of contract obligations; and

(xi) the effect of any provision of the Credit Documents relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

In connection with the provisions of the Credit Documents whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State and County of New York, we note the limitations of 28 U.S.C.
Sections 1331 and 1332 on subject matter jurisdiction of the federal courts. In
connection with the provisions of the Credit Documents that relate to forum
selection (including, without limitation, any waiver of any objection to venue
or any objection that a court is an inconvenient forum), we note that under
NYCPLR Section 510 a New York State court may have discretion to transfer the
place of trial, and under 28 U.S.C. Section 1404(a) a United States district
court has discretion to transfer an action from one federal court to another.

With respect to matters of Nevada law, we understand that you are relying on the
opinion of Woodburn and Wedge dated the date hereof. With respect to matters of
Oklahoma law, we understand that you are relying on the opinion of Conner &
Winters dated the date hereof.

We do not express any opinion herein concerning any law other than the federal
law of the United States, the law of the State of New York, the Delaware General
Corporation Law and the Delaware Limited Liability Company Act.



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP -8- DECEMBER 21, 2011

 

This opinion letter is rendered to you in connection with the above described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent; provided that this opinion may be
furnished to, but not relied upon by (i) any person that purchases an interest
or a participation in the Loans, (ii) any auditor or regulatory authority having
jurisdiction over a Lender on the basis that they make no further disclosure and
(iii) any other person pursuant to court order or judicial process.

 

Very truly yours,

/s/ SIMPSON THACHER & BARTLETT LLP

SIMPSON THACHER & BARTLETT LLP



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP

 

SCHEDULE I

THE LENDERS

JPMORGAN CHASE BANK, N.A.

BANK OF AMERICA, N.A.

BANK OF MONTREAL

BARCLAYS BANK PLC

CAPITAL ONE, NATIONAL ASSOCIATION

CITIGROUP GLOBAL MARKETS INC.

COMERICA BANK

COMPASS BANK

CREDIT SUISSE AG

JEFFERIES FINANCE LLC

KKR CORPORATE LENDING LLC

MIZUHO CORPORATE BANK, LTD.

ROYAL BANK OF CANADA

SUMITOMO MITSUI BANKING CORPORATION

TORONTO DOMINION (NEW YORK) LLC

UBS LOAN FINANCE LLC

UNION BANK, N.A.

WELLS FARGO BANK, N.A.



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP

 

SCHEDULE II

PART A:

DELAWARE SUBSIDIARY GUARANTORS

 

Entity Name

  

Jurisdiction of Organization

Geodyne Resources, Inc.    Delaware Samson Contour Energy Co.    Delaware Samson
Contour Energy E&P, LLC    Delaware Samson Holdings, Inc.    Delaware Samson LS,
LLC    Delaware

PART B:

NON-DELAWARE SUBSIDIARY GUARANTORS

 

Entity Name

  

Jurisdiction of Organization

Samson Resources Company    Oklahoma Samson - International, Ltd.    Oklahoma



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP

 

SCHEDULE III

MORTGAGES

 

Jurisdiction

  

Document

Colorado    Mortgage, Assignment of As-Extracted Collateral, Security Agreement,
Fixture Filing and Financing Statement from Samson Resources Company to and for
the benefit of JPMorgan Chase Bank, N.A., as Collateral Agent, and the Other
Secured Persons dated as of December 21, 2011 to be filed in La Plata County,
Colorado. Louisiana    Act of Mortgage, Assignment of As-Extracted Collateral,
Security Agreement, Fixture Filing and Financing Statement from Samson Contour
Energy E & P, LLC to JPMorgan Chase Bank, N.A., as Collateral Agent for its
benefit and the benefit of the Other Secured Persons dated as of December 21,
2011 to be filed in DeSoto, Bossier, Red River, Webster and Natchitoches
Parishes, Louisiana. North Dakota    Mortgage, Assignment of As-Extracted
Collateral, Security Agreement, Fixture Filing and Financing Statement from
Samson Resources Company to JPMorgan Chase Bank, N.A., as Collateral Agent, for
its benefit and the benefit of the Other Secured Persons dated as of December
21, 2011 to be filed in Divide and Williams Counties, North Dakota. Oklahoma   
Mortgage, Assignment of As-Extracted Collateral, Security Agreement, Fixture
Filing and Financing Statement from Samson Resources Company and Geodyne
Resources, Inc., as Mortgagors, to JPMorgan Chase Bank, N.A., as Mortgagee and
Collateral Agent, and the Other Secured Persons dated as of December 21, 2011 to
be filed in each of Washita, Caddo, Roger Mills, Pittsburg, Canadian, Custer,
Beckham, Grady, Ellis, Latimer, Beaver, Texas and Major Counties, Oklahoma.
Texas    Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement from Samson LS, LLC, Samson
Contour Energy E & P, LLC and Geodyne Resources, Inc. to Ronald L. Dierker, as
Trustee for the benefit of JPMorgan Chase Bank, N.A., as Collateral Agent for
its benefit and the benefit of the Other Secured Persons dated as of December
21, 2011 to be filed in Nacogdoches, Hemphill, Harrison, Wheeler, Panola, Rusk,
Shelby, Lipscomb and Gregg Counties, Texas. Wyoming    Mortgage, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement from Samson Resources Company to and for the benefit of JPMorgan Chase
Bank, N.A., as Collateral Agent, and the Other Secured Persons dated as of
December 21, 2011 to be filed in Converse, Sweetwater and Carbon Counties,
Wyoming.



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP

 

SCHEDULE IV

FINANCING STATEMENTS

The following financing statements on form UCC-1, naming the Person listed below
as debtor and the Collateral Agent as secured party for the benefit of the
Secured Parties, to be filed in the offices listed opposite the name of such
party:

 

Debtor

  

Filing Office

Geodyne Resources, Inc.    Delaware Filing Office Samson Contour Energy Co.   
Delaware Filing Office Samson Contour Energy E & P, LLC    Delaware Filing
Office Samson Holdings, Inc.    Delaware Filing Office Samson LS, LLC   
Delaware Filing Office Samson Resources Corporation    Delaware Filing Office



--------------------------------------------------------------------------------

SIMPSON THACHER & BARTLETT LLP

 

SCHEDULE V

AGREEMENTS AND INSTRUMENTS

Stock Purchase Agreement, dated as of November 22, 2011, by and among Holdings,
Samson, and the stockholders of Samson identified therein.

Senior Interim Loan Agreement, dated as of December 21, 2011, among the
Borrower, the lending institutions identified therein and JPMorgan Chase Bank,
N.A., as administrative agent.

Stockholders’ Agreement, dated as of December 21, 2011, by and among Samson
Resources Corporation, a Delaware corporation, Samson Aggregator L.P., a
Delaware limited partnership, JDRockies Resources Limited, a Delaware
corporation and, solely for purposes of Section 6.5 therein, ITOCHU Corporation,
a Corporation organized under the laws of Japan.



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CREDIT PARTY CLOSING CERTIFICATE

CLOSING CERTIFICATE

[NAME OF CERTIFYING CREDIT PARTY]

December 21, 2011

Reference is made to the Credit Agreement, dated as of December 21, 2011(the
“Credit Agreement”), among Samson Investment Company, a Nevada corporation, as
the initial Borrower, the banks, financial institutions and other lending
institutions from time to time parties hereto (the “Lenders”), JPMorgan Chase
Bank, N.A., as Administrative Agent, Collateral Agent, Swingline Lender, and a
Letter of Credit Issuer, and each other Letter of Credit Issuer from time to
time party thereto. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Credit Agreement.

1. The undersigned [ ], [ ] of [ ] (the “Certifying Credit Party”), solely in
his capacity as [ ] of the Certifying Credit Party and not individually, hereby
certifies as follows:

(a) The Specified Representations made by the Certifying Credit Party in each of
the Credit Documents, in each case as they relate to the Certifying Credit Party
on the date hereof, are true and correct in all material respects on and as of
the date hereof (except where such Specified Representations expressly relate to
an earlier date, in which case such Specified Representations were true and
correct in all material respects as of such earlier date).

(b) [            ] is the duly elected and qualified [Assistant] Secretary of
the Certifying Credit Party and the signature set forth on the signature line
for such officer below is such officer’s true and genuine signature, and such
officer is duly authorized to execute and deliver on behalf of the Certifying
Credit Party each Credit Document to which it is a party and any certificate or
other document to be delivered by the Certifying Credit Party pursuant to such
Credit Documents.

2. The undersigned [Assistant] Secretary of the Certifying Credit Party, solely
in his capacity as [Assistant] Secretary of the Certifying Credit Party and not
individually, hereby certifies as follows:

(a) Attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the [Board of Directors/General Partner/Member] (or
a duly authorized committee thereof) of the Certifying Credit Party, authorizing
(i) the execution, delivery and performance of the Credit Documents (and any
agreements relating thereto) to which it is a party and (ii) the extensions of
credit contemplated by the Credit Agreement; such resolutions have not in any
way been amended, modified, revoked or rescinded and have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect; and such resolutions are the only corporate proceedings of the
Certifying Credit Party now in force relating to or affecting the matters
referred to therein;

(b) Attached hereto as Exhibit B is a true and complete copy of the charter of
the Certifying Credit Party certified by the Secretary of State of the
Certifying Credit Party’s jurisdiction of organization as of a recent date, as
in effect at all times since the date shown on the attached certificate;

 

I-1



--------------------------------------------------------------------------------

(c) Attached hereto as Exhibit C is a true and complete copy of the
[by-laws/limited partnership agreement/limited liability company agreement] of
the Certifying Credit Party as in effect at all times since the adoption thereof
to and including the date hereof; and

(d) Set forth on Exhibit D hereto is a list of the now duly elected and
qualified officers of the Certifying Credit Party holding the offices indicated
next to their respective names below, and such officers hold such offices with
the Certifying Credit Party on the date hereof, and the signatures appearing
opposite their respective names below are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Certifying Credit Party each Credit Document to which
it is a party and any certificate or other document to be delivered by the
Certifying Credit Party pursuant to such Credit Documents.

[Remainder of page intentionally left blank; signature page follows]

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto set our names as of the date set
forth above.

 

 

Name:

 

Name:

Title:     [President/Vice President] Title: [Secretary/Assistant Secretary]

 

 

Signature Page

Samson Investment Company

Closing Certificate



--------------------------------------------------------------------------------

Exhibit A

Resolutions

[see attached]



--------------------------------------------------------------------------------

Exhibit B

Charter

(Certificate of Organization/Formation)

[see attached]



--------------------------------------------------------------------------------

EXHIBIT C

By-Laws / (LLC) Operating Agreement

[see attached]



--------------------------------------------------------------------------------

EXHIBIT D

Specimen Signatures

 

Name

  

Office

  

Signature



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and accepts from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1. Assignor:

                              

2. Assignee:

                              

3. Borrower: Samson Investment Company 4. Administrative Agent: JPMorgan Chase
Bank, N.A., as Administrative Agent under the Credit Agreement (as defined
below). 5. Credit Agreement: The Credit Agreement, dated as of December 21, 2011
(the “Credit Agreement”), among SAMSON INVESTMENT COMPANY, a Nevada corporation
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender, and a Letter of Credit Issuer, and each other Letter of Credit Issuer
from time to time party thereto (such terms and each other capitalized term used
but not defined herein having the meaning provided in Section 1 of the Credit
Agreement).

 

J-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Total Commitment for all Lenders

     Amount of Commitment/Loans
Assigned      Commitment Percentage1   $                                        
   $                                              
                                      % 

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]      [NAME OF ASSIGNEE] Notices:      Notices:  

 

       

 

 

 

       

 

 

 

       

 

  Attention:         Attention:   Telecopier:         Telecopier: with a copy
to:      with a copy to:  

 

       

 

 

 

       

 

 

 

       

 

  Attention:         Attention:   Telecopier:         Telecopier: Wire
Instructions:      Wire Instructions: [                            ]     
[                            ]

[Remainder of page intentionally left blank; signature page follows]

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

J-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:

 

Name: Title: ASSIGNEE: [NAME OF ASSIGNEE] By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Letter of Credit Issuer and Swingline Lender

By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

Consented to:

SAMSON INVESTMENT COMPANY

By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ACCEPTANCE AGREEMENT

Representations and Warranties.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) it has received a copy of the Credit Agreement and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, and (iv) if it is a
Non-U.S. Lender, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York.

 

Annex 1-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF PROMISSORY NOTE

New York, New York

 

$             [                ], 201[    ]

FOR VALUE RECEIVED, the undersigned, SAMSON INVESTMENT COMPANY, a Nevada
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of [Lender][Swingline Lender] or its registered assigns (the [“Lender”]
[“Swingline Lender”]), at the Administrative Agent’s Office or such other place
as JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”) shall have specified,
in Dollars and in immediately available funds, in accordance with Section 5.3 of
the Credit Agreement (as defined below; capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in Section 1 of
the Credit Agreement) on the [Initial][Swingline] Maturity Date, the principal
amount of [            ] US Dollars ($[            ]) or, if less, the aggregate
unpaid principal amount, if any, of all advances made by the [Swingline] Lender
to the Borrower in respect of [Initial][Swingline] Loans pursuant to the Credit
Agreement. The Borrower further promises to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates per annum and on the dates specified in Section 2.8 of the Credit
Agreement.

This Promissory Note is one of the promissory notes referred to in Section 13.6
of the Credit Agreement, dated as of December 21, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Borrower, the lenders from time to time party thereto (the “Lenders”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender, and a Letter of Credit Issuer, and each other Letter of Credit Issuer
from time to time party thereto (such terms and each other capitalized term used
but not defined herein having the meaning provided in Section 1 of the Credit
Agreement).

This Promissory Note is subject to, and the [Swingline] Lender is entitled to
the benefits of, the provisions of the Credit Agreement, and the
[Initial][Swingline] Loans evidenced hereby are guaranteed and secured as
provided therein and in the other Credit Documents. The [Initial][Swingline]
Loans evidenced hereby are subject to prepayment prior to the
[Initial][Swingline] Maturity Date, in whole or in part, as provided in the
Credit Agreement.

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the [Swingline] Lender,
any right, remedy, power or privilege hereunder or under the Credit Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or thereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. A waiver by the Administrative Agent or the [Swingline] Lender of any
right, remedy, power or privilege hereunder or under any Credit Document on any
one occasion shall not be construed as a bar to any right or remedy that the
Administrative Agent or the [Swingline] Lender would otherwise have on any
future occasion. The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights, remedies, powers and privileges provided by law.

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.7 of the Credit Agreement,
and such Person shall be treated as the [Swingline] Lender hereunder for all
purposes of the Credit Agreement.

[remainder of page intentionally left blank]

 

K-1



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SAMSON INVESTMENT COMPANY By:

 

Name: Title:

 

Promissory Note

Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF INTERCOMPANY NOTE

INTERCOMPANY NOTE

New York, New York

[DATE]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America, or in such other currency as agreed to by such
Payor and such Payee, in immediately available funds, at such location as a
Payee shall from time to time designate, the unpaid principal amount of all
loans and advances (including trade payables) made by such Payee to such Payor.
Each Payor promises also to pay interest on the unpaid principal amount of all
such loans and advances in like money at said location from the date of such
loans and advances until paid at such rate per annum as shall be agreed upon
from time to time by such Payor and such Payee.

Capitalized terms used in this intercompany promissory note (this “Note”) but
not otherwise defined herein shall have the meanings given to them in the Credit
Agreement dated as of December 21, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Samson
Investment Company, a Nevada corporation, as the initial Borrower, the banks,
financial institutions and other lending institutions from time to time parties
hereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral Agent,
Swingline Lender and a Letter of Credit Issuer, and each other Letter of Credit
Issuer from time to time party thereto.

This Note shall be pledged by each Payee that is a Credit Party to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the Pledge
Agreement as collateral security for the full and prompt payment when due of,
and the performance of, such Payee’s Obligations. Each Payee hereby acknowledges
and agrees that after the occurrence of and during the continuance of an Event
of Default under and as defined in the Credit Agreement, the Collateral Agent
may, in addition to the other rights and remedies provided pursuant to the
Pledge Agreement and otherwise available to it, exercise all rights of the
Credit Party Payees with respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Credit Party to any Payee
shall be subordinate and junior in right of payment, to the extent and in the
manner hereinafter set forth, to all Obligations of such Payor (such Obligations
and other indebtedness and obligations in connection with any renewal,
refunding, restructuring or refinancing thereof, including interest thereon
accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its property, and in the event
of any proceedings for voluntary liquidation, dissolution or other winding up of
such Payor (except as expressly permitted by the Credit Agreement), whether or
not involving insolvency or bankruptcy, then, if an Event of Default (as defined
in the Credit Agreement) has occurred and is continuing (x) the holders of
Senior Indebtedness shall be irrevocably paid in full in cash in respect of all
amounts constituting Senior Indebtedness (other than Hedging Obligations under
Secured Hedge Agreements, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification obligations) before

 

L-1



--------------------------------------------------------------------------------

any Payee is entitled to receive (whether directly or indirectly), or make any
demands for, any payment on account of this Note and (y) until the holders of
Senior Indebtedness are irrevocably paid in full in cash in respect of all
amounts constituting Senior Indebtedness (other than Hedging Obligations under
Secured Hedge Agreements, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification obligations), any payment or
distribution to which such Payee would otherwise be entitled (other than debt
securities of such Payor that are subordinated, to at least the same extent as
this Note, to the payment of all Senior Indebtedness then outstanding (such
securities being hereinafter referred to as “Restructured Debt Securities”))
shall be made to the holders of Senior Indebtedness;

(ii) if any Event of Default (as under and defined in the Credit Agreement)
occurs and is continuing, then no payment or distribution of any kind or
character shall be made by or on behalf of the Payor or any other Person on its
behalf with respect to this Note;

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been irrevocably paid in full in cash (other than Hedging Obligations
under Secured Hedge Agreements, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification obligations), such payment
or distribution shall be held in trust for the benefit of, and shall be paid
over or delivered in accordance with the Security Documents; and

(iv) each Payor agrees to file all claims against each relevant Payee in any
bankruptcy or other proceeding in which the filing of claims is required by law
in respect of any Senior Indebtedness, and the Collateral Agent shall be
entitled to all of such Payor’s rights thereunder. If for any reason a Payor
fails to file such claim at least ten Business Days prior to the last date on
which such claim should be filed, such Payor hereby irrevocably appoints the
Collateral Agent as its true and lawful attorney-in-fact and the Collateral
Agent is hereby authorized to act as attorney-in-fact in such Payor’s name to
file such claim or, in such Collateral Agent’s discretion, to assign such claim
to and cause proof of claim to be filed in the name of such Collateral Agent or
its nominee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to the
Collateral Agent the full amount payable on the claim in the proceeding, and, to
the full extent necessary for that purpose, each Payor hereby assigns to the
Collateral Agent all of such Payor’s rights to any payments or distributions to
which such Payor otherwise would be entitled. If the amount so paid is greater
than such Payor’s liability hereunder, the Collateral Agent shall pay the excess
amount to the party entitled thereto. In addition, each Payor hereby irrevocably
appoints the Collateral Agent as its attorney-in-fact to exercise all of such
Payor’s voting rights in connection with any bankruptcy proceeding or any plan
for the reorganization of each relevant Payee.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Collateral Agent and the other Secured Parties.
The Collateral Agent and the other Secured Parties are obligees under this Note
to the same extent as if their names were written herein as such and the
Collateral Agent may, on behalf of itself, and the Secured Parties, proceed to
enforce the subordination provisions herein.

 

L-2



--------------------------------------------------------------------------------

The subordination terms contained in this Note shall terminate on the
Termination Date (as defined in the Pledge Agreement).

The indebtedness evidenced by this Note owed by any Payor that is not a Credit
Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof. Notwithstanding anything to the contrary contained herein, in any other
Credit Document or in any other promissory note or other instrument, this Note
replaces and supersedes any and all promissory notes or other instruments which
create or evidence any loans or advances made on, before or after the date
hereof by any Payee to any other Subsidiary.

From time to time after the date hereof, additional Subsidiaries of Holdings may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page to this Note (each additional Subsidiary, an
“Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Party shall be a Payor and/or a Payee, as the case may be, and shall be as fully
a party hereto as if such Additional Party were an original signatory hereof.
Each Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor or Payee
hereunder. This Note shall be fully effective as to any Payor or Payee that is
or becomes a party hereto regardless of whether any other person becomes or
fails to become or ceases to be a Payor or Payee hereunder.

[Signature Pages Follow]

 

L-3



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF SOLVENCY CERTIFICATE

Date: December 21, 2011

 

To: The Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below

 

Re: Credit Agreement, dated as of December 21, 2011 (the “Credit Agreement”), by
and among Samson Investment Company, a Nevada corporation (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., as Administrative Agent, Collateral Agent, Swingline Lender, and a Letter
of Credit Issuer, and each other Letter of Credit Issuer from time to time party
thereto

Ladies and Gentlemen:

I, the undersigned, the [senior authorized financial officer] of the Borrower,
in that capacity only and not in my individual capacity (and without personal
liability), do hereby certify as of the date hereof, and based upon facts and
circumstances as they exist as of the date hereof (and disclaiming any
responsibility for changes in such fact and circumstances after the date
hereof), that:

 

  1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 6.10 of the Credit Agreement. Unless otherwise defined
herein, capitalized terms used in this certificate shall have the meanings set
forth in the Credit Agreement.

 

  2. For purposes of this certificate, the terms below shall have the following
definitions:

 

  a. “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Restricted Subsidiaries taken as a whole would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

  b. “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Borrower and its Restricted Subsidiaries taken as a whole are sold on a going
concern basis with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises insofar as
such conditions can be reasonably evaluated.

 

  c. “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Restricted
Subsidiaries taken as a whole, as of the date hereof after giving effect to the
consummation of the Transactions (including the execution and delivery of the
Credit Agreement, the making of the Loans and the use of proceeds of such Loans
on the date hereof),, determined in accordance with GAAP consistently applied.

 

M-1



--------------------------------------------------------------------------------

  d. “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Restricted Subsidiaries
taken as a whole after giving effect to the Transactions (including the
execution and delivery of the Credit Agreement, the making of the Loans and the
use of proceeds of such Loans on the date hereof) (including all fees and
expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in Stated Liabilities), as identified and explained in terms of
their nature and estimated magnitude by responsible officers of the Borrower.

 

  e. “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Borrower and
its Restricted Subsidiaries taken as a whole will have sufficient assets and
cash flow to pay their respective Stated Liabilities and Identified Contingent
Liabilities as those liabilities mature or (in the case of Identified Contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Credit Parties as reflected in the projected
financial statements and in light of the anticipated credit capacity.

 

  f. “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, the Borrower and
its Restricted Subsidiaries taken as a whole after consummation of the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof) is
a going concern and has sufficient capital to reasonably ensure that it will
continue to be a going concern for such period. I understand that “unreasonably
small capital” depends upon the nature of the particular business or businesses
conducted or to be conducted, and I have reached my conclusion based on the
needs and anticipated needs for capital of the business conducted or anticipated
to be conducted by the Credit Parties as reflected in the projected financial
statements and in light of the anticipated credit capacity.

 

  3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

 

  a. I have reviewed the financial statements (including the pro forma financial
statements) referred to in Sections 6.13 and 8.9 of the Credit Agreement.

 

  b. I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

 

  c. As the [                    ] of the Borrower, I am familiar with the
financial condition of the Borrower and its Restricted Subsidiaries.

 

M-2



--------------------------------------------------------------------------------

  4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions
(including the execution and delivery of the Credit Agreement, the making of the
Loans and the use of proceeds of such Loans on the date hereof), it is my
opinion that (i) the Fair Value of the assets of the Borrower and its Restricted
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities, (ii) the Present Fair Salable Value of the assets of the
Borrower and its Restricted Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (iii) the Borrower and its
Restricted Subsidiaries taken as a whole do not have Unreasonably Small Capital;
and (iv) the Borrower and its Restricted Subsidiaries taken as a whole will be
able to pay their Stated Liabilities and Identified Contingent Liabilities as
they mature.

[Remainder of page intentionally left blank; signature page follows]

 

M-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by the undersigned [senior authorized financial officer] as of the
date first written above.

 

SAMSON INVESTMENT COMPANY By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT N-1

FORM OF

NON-BANK TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of December 21, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Samson Investment Company, a Nevada
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral
Agent, Swingline Lender, and a Letter of Credit Issuer, and each other Letter of
Credit Issuer from time to time party thereto. Capitalized terms used but not
defined herein shall have the meanings given to them in the Loan Agreement.

Pursuant to Section 5.4(e) of the Loan Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Code Section 871(h)(3)(B), (iv) it is not a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments on the Loan(s)
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made by
the Borrower or the Administrative Agent to the undersigned, or in either of the
two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Non-U.S. Lender] By:

 

Name: Title: [Address]

Dated:                    , 20[     ]

 

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT N-2

FORM OF

NON-BANK TAX CERTIFICATE

(For Non-U.S. Lenders That Are Treated As Partnerships For U.S. Federal Income
Tax Purposes)

Reference is made to that certain Credit Agreement dated as of December 21, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Samson Investment Company, a Nevada
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral
Agent, Swingline Lender, and a Letter of Credit Issuer, and each other Letter of
Credit Issuer from time to time party thereto. Capitalized terms used but not
defined herein shall have the meanings given to them in the Loan Agreement.

Pursuant to Section 5.4(e) of the Loan Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loan(s) (as well as any
note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Code
Section 871(h)(3)(B), (v) none of its partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) the interest payments on the Loan(s) are not effectively connected
with the undersigned’s or any of its partners/members’ conduct of a U.S. trade
or business.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent in
writing with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Non-U.S. Lender] By:

 

Name: Title: [Address]

Dated:                     , 20[     ]

 

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT N-3

FORM OF

NON-BANK TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of December 21, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Samson Investment Company, a Nevada
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral
Agent, Swingline Lender, and a Letter of Credit Issuer, and each other Letter of
Credit Issuer from time to time party thereto. Capitalized terms used but not
defined herein shall have the meanings given to them in the Loan Agreement.

Pursuant to Section 5.4(e) and Section 13.6(c) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Code Section 871(h)(3)(B), (iv) it is not a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code and
(v) the interest payments with respect to such participation are not effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Non-U.S. Participant] By:

 

Name: Title: [Address]

Dated:                     , 20[     ]

 

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT N-4

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of December 21, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Samson Investment Company, a Nevada
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral
Agent, Swingline Lender, and a Letter of Credit Issuer, and each other Letter of
Credit Issuer from time to time party thereto. Capitalized terms used but not
defined herein shall have the meanings given to them in the Loan Agreement.

Pursuant to Section 5.4(e) and Section 13.6(c) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Borrower within the meaning
of Code Section 871(h)(3)(B), (v) none of its partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) the interest payments with respect to
such participation are not effectively connected with the undersigned’s or any
of its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Non-U.S. Participant] By:

 

Name: Title: [Address]

Dated:                     , 20[     ]